Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 2, 2012,

among

BOURLAND & LEVERICH SUPPLY CO. LLC,

as Borrower

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors

and

THE LENDERS PARTY HERETO,

and

REGIONS BANK

as Administrative Agent

and

REGIONS BANK AND

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.

as Co-Collateral Agents

and

REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK,

as Sole Bookrunner

and

REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK, AND

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.

as Co-Lead Arrangers

and

REGIONS BANK,

as Swingline Lender and as Issuing Bank

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

    Section 1.01       Defined Terms

     1   

    Section 1.02       Classification of Loans and Borrowings

     43   

    Section 1.03       Terms Generally

     43   

    Section 1.04       Accounting Terms; GAAP

     44   

    Section 1.05       Pro Forma Calculations

     44   

    Section 1.06       Resolution of Drafting Ambiguities

     44   

    Section 1.07       Rounding

     45   

ARTICLE II THE CREDITS

     45   

    Section 2.01       Commitments

     45   

    Section 2.02       Loans

     45   

    Section 2.03       Borrowing Procedure

     46   

    Section 2.04       Evidence of Debt; Repayment of Loans

     47   

    Section 2.05       Fees

     48   

    Section 2.06       Interest on Loans

     49   

    Section 2.07       Termination of Commitments

     50   

    Section 2.08       Interest Elections

     50   

    Section 2.09       [Reserved.]

     51   

    Section 2.10       Optional and Mandatory Prepayments of Loans

     51   

    Section 2.11       Alternate Rate of Interest

     52   

    Section 2.12       Increased Costs; Change in Legality

     53   

    Section 2.13       Breakage Payments

     54   

    Section 2.14       Payments Generally; Pro Rata Treatment; Sharing of
Setoffs

     55   

    Section 2.15       Taxes

     56   

    Section 2.16       Mitigation Obligations; Replacement of Lenders

     59   

    Section 2.17       Swingline Loans

     62   

    Section 2.18       Letters of Credit

     64   

    Section 2.19       Protective Advances and Optional Overadvances

     69   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     71   

    Section 3.01       Organization; Powers

     71   

    Section 3.02       Authorization; Enforceability

     71   

    Section 3.03       No Conflicts

     71   

    Section 3.04       Financial Statements; Projections

     71   

    Section 3.05       Properties

     72   

    Section 3.06       Intellectual Property

     73   

    Section 3.07       Equity Interests and Subsidiaries

     74   

    Section 3.08       Litigation; Compliance with Laws

     75   

    Section 3.09       Agreements

     75   

    Section 3.10       Federal Reserve Regulations

     75   

    Section 3.11       Investment Company Act; Public Utility Holding Company
Act, etc

     76   

    Section 3.12       Use of Proceeds

     76   

    Section 3.13       Taxes

     76   

    Section 3.14       No Material Misstatements

     76   

 

-i-



--------------------------------------------------------------------------------

    Section 3.15       Labor Matters

     77   

    Section 3.16       Solvency

     77   

    Section 3.17       Employee Benefit Plans

     77   

    Section 3.18       Environmental Matters

     78   

    Section 3.19       Insurance

     79   

    Section 3.20       Security Documents

     79   

    Section 3.21       Anti-Terrorism Law

     80   

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

     81   

    Section 4.01       Conditions to Initial Credit Extension

     81   

    Section 4.02       Conditions to All Credit Extensions

     86   

ARTICLE V AFFIRMATIVE COVENANTS

     87   

    Section 5.01       Financial Statements, Reports, etc

     87   

    Section 5.02       Litigation and Other Notices

     89   

    Section 5.03       Existence; Businesses and Properties

     90   

    Section 5.04       Insurance

     91   

    Section 5.05       Obligations and Taxes

     91   

    Section 5.06       Employee Benefits

     92   

    Section 5.07       Maintaining Records; Access to Properties and
Inspections; Quarterly Meetings

     92   

    Section 5.08       Use of Proceeds

     92   

    Section 5.09       Compliance with Environmental Laws; Environmental Reports

     92   

    Section 5.10       Additional Collateral; Additional Guarantors

     93   

    Section 5.11       Security Interests; Further Assurances

     95   

    Section 5.12       Information Regarding Collateral

     96   

    Section 5.13       Maintenance of Corporate Separateness

     96   

ARTICLE VI NEGATIVE COVENANTS

     97   

    Section 6.01       Indebtedness

     97   

    Section 6.02       Liens

     98   

    Section 6.03       Sale and Leaseback Transactions

     101   

    Section 6.04       Investments, Loans and Advances

     101   

    Section 6.05       Mergers and Consolidations

     103   

    Section 6.06       Asset Sales

     103   

    Section 6.07       Acquisitions

     104   

    Section 6.08       Dividends

     105   

    Section 6.09       Transactions with Affiliates

     107   

    Section 6.10       Financial Covenants

     107   

    Section 6.11       Prepayments of Other Indebtedness; Modifications of
Organizational Documents, and Certain Other
                          Documents, etc.

     108   

    Section 6.12       Limitation on Certain Restrictions on Subsidiaries

     108   

    Section 6.13       Limitation on Issuance of Capital Stock

     109   

    Section 6.14       Limitation on Creation of Subsidiaries

     109   

    Section 6.15       Business

     110   

    Section 6.16       Limitation on Accounting Changes

     110   

    Section 6.17       Fiscal Year

     110   

    Section 6.18       No Further Negative Pledge

     110   

    Section 6.19       Anti-Terrorism Law; Anti-Money Laundering

     110   

    Section 6.20       Embargoed Person

     111   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII GUARANTEE

     111   

    Section 7.01       The Guarantee

     111   

    Section 7.02       Obligations Unconditional

     111   

    Section 7.03       Reinstatement

     112   

    Section 7.04       Subrogation; Subordination

     113   

    Section 7.05       Remedies

     113   

    Section 7.06       Instrument for the Payment of Money

     113   

    Section 7.07       Continuing Guarantee

     113   

    Section 7.08       General Limitation on Guarantee Obligations

     113   

    Section 7.09       Release of Guarantors

     114   

    Section 7.10       Right of Contribution

     114   

ARTICLE VIII EVENTS OF DEFAULT

     115   

    Section 8.01       Events of Default

     115   

    Section 8.02       Rescission

     117   

ARTICLE IX APPLICATION OF COLLATERAL PROCEEDS

     118   

    Section 9.01       Application of Proceeds

     118   

ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     119   

    Section 10.01     Appointment

     119   

    Section 10.02     Agent in Its Individual Capacity

     119   

    Section 10.03     Exculpatory Provisions

     120   

    Section 10.04     Reliance by Agent

     120   

    Section 10.05     Delegation of Duties

     121   

    Section 10.06     Successor Agent

     121   

    Section 10.07     Non-Reliance on Agent and Other Lenders

     121   

    Section 10.08     Name Agents

     122   

    Section 10.09     Indemnification

     122   

    Section 10.10     Withholding

     122   

    Section 10.11     Intercreditor Agreement

     123   

    Section 10.12     Certain Collateral Agents Approval Rights

     123   

ARTICLE XI MISCELLANEOUS

     123   

    Section 11.01     Notices.

     123   

    Section 11.02     Waivers; Amendment

     126   

    Section 11.03     Expenses; Indemnity

     128   

    Section 11.04     Successors and Assigns

     131   

    Section 11.05     Survival of Agreement

     134   

    Section 11.06     Counterparts; Integration; Effectiveness

     134   

    Section 11.07     Severability

     135   

    Section 11.08     Right of Setoff

     135   

    Section 11.09     Governing Law; Jurisdiction; Consent to Service of Process

     135   

    Section 11.10       Waiver of Jury Trial

     136   

 

-iii-



--------------------------------------------------------------------------------

    Section 11.11       Headings

     136   

    Section 11.12       Confidentiality

     136   

    Section 11.13       Interest Rate Limitation

     137   

    Section 11.14       Assignment and Acceptance

     137   

    Section 11.15       Obligations Absolute

     137   

    Section 11.16       Waiver of Defenses; Absence of Fiduciary Duties

     138   

    Section 11.17       Patriot Act

     138   

    Section 11.18       Judgment Currency

     138   

    Section 11.19       Bank Product Providers

     139   

    Section 11.20       Integration

     139   

    Section 11.21       Restatement

     140   

ANNEXES

 

Annex I    Initial Lenders and Commitments

SCHEDULES

 

Schedule 1.01    Pledgors Schedule 3.03    No Conflicts Schedule 3.05(b)    Real
Property Schedule 3.06(a)    Use of Intellectual Property Schedule 3.07(a)   
Subsidiaries Schedule 3.07(c)    Corporate Organizational Chart Schedule 3.09(c)
   Material Agreements Schedule 3.19    Insurance Schedule 4.01(d)(iii)   
Closing Date Indebtedness Schedule 4.01(k)(iii)    Fair Market Value of
Mortgaged Properties Schedule 6.01(b)    Existing Indebtedness Schedule 6.02(c)
   Existing Liens Schedule 6.04(b)    Existing Investments Schedule 6.09(c)   
Employment Agreements

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Request Exhibit C    Form of Compliance Certificate Exhibit D    Form of Amended
and Restated Intercompany Subordinated Demand Promissory Note Exhibit E    Form
of Interest Election Request Exhibit F    Form of Landlord Access Agreement
Exhibit G    Form of LC Request Exhibit H-1    Form of Revolving Note
Exhibit H-2    Form of Swingline Note Exhibit I    Form of Security Agreement
Exhibit J    Form of Non-Bank Certificate Exhibit K    Form of Solvency
Certificate Exhibit L    Form of Amended and Restated Services Fee Subordination
Agreement Exhibit M    Form of Bank Product Provider Letter Agreement Exhibit N
   Form of Borrowing Base Certificate Exhibit 4.01(b)    Form of Cash Flow
Statement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of May 2,
2012, among BOURLAND & LEVERICH SUPPLY CO. LLC, a Delaware limited liability
company (“Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I), the Lenders, REGIONS BANK, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), REGIONS BANK and RBS BUSINESS
CAPITAL, a division of RBS Asset Finance, Inc. (“RBS”), as co-collateral agents
for the Secured Parties (in such capacity, individually a “Collateral Agent” and
collectively, the “Collateral Agents”), REGIONS BANK, as swingline lender (in
such capacity, the “Swingline Lender”) for the Lenders, and REGIONS BANK, as
issuing bank for the Lenders (in such capacity, the “Issuing Bank”).

WITNESSETH:

WHEREAS, the Administrative Agent and the Lenders have previously entered into
financing arrangements with Borrower pursuant to that certain Credit Agreement,
dated as of August 19, 2010, among Borrower, Bourland & Leverich Holdings LLC, a
Delaware limited liability company (“B&L Holdings”), the other Guarantors (as
defined therein), the Administrative Agent, the Collateral Agents and the
Lenders (as amended, the “Existing Credit Agreement”).

WHEREAS, Borrower has requested the Lenders hereunder amend and restate the
Existing Credit Agreement and to extend credit in the form of a revolving credit
facility at any time and from time to time until the Maturity Date, in an
aggregate principal amount not in excess of $75,000,000, all as more
particularly set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Account Debtor” shall mean each debtor, customer or obligor in any way
obligated on or in connection with any Account Receivable.

 

1



--------------------------------------------------------------------------------

“Account Receivable” shall mean and include as to any Person, any and all rights
of such Person to payment for goods sold and/or services rendered, including
Accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any supporting obligations in respect of the foregoing and any
proceeds arising from or relating to the foregoing.

“Accounts” shall mean and include as to any Loan Party, all of such Loan Party’s
“accounts” as defined in the UCC, whether now owned or hereafter acquired
including, without limitation all present and future rights of such Loan Party
to payment of a monetary obligation, whether or not earned by performance, which
is not evidenced by chattel paper or an instrument, (a) for property that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, (c) for a secondary obligation
incurred or to be incurred, or (d) arising out of the use of a credit or charge
card or information contained on or for use with the card.

“Accounts Revolving Loan Rate” shall have the meaning set forth in the
definition of Borrowing Base.

“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition and all other payments, directly or indirectly, by any
Company in exchange for, or as part of, or in connection with, a Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of any
property or otherwise and whether payable at or prior to the consummation of a
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided, that any such future payment
that is subject to a contingency shall, to the extent such contingency has not
occurred, be considered Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP to be established in respect thereof by the
Companies.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/100th of one (1%) percent) determined by the Administrative Agent
to be equal to (a) the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period divided by (b) one (1) minus the Statutory Reserves (if
any) for such Eurodollar Borrowing for such Interest Period.

“Adjustment Date” shall have the meaning set forth in the definition of
Applicable Margin.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied from time to time by the Administrative Agent.

“Advisors” shall mean legal counsel (including local counsel), auditors,
accountants, consultants, appraisers or other advisors.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than ten
(10%) percent of any class of Equity Interests of the person specified and
(ii) any person that is an executive officer or director of the person
specified.

“Agents” shall mean the Arrangers, the Administrative Agent, the Collateral
Agents and the Bookrunner; and “Agent” shall mean any of them, as the context
may require.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of one (1%) percent) equal to the greater of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus one-half of one (0.50%) percent, and (c) except during
the Eurodollar Unavailability Period, the Adjusted LIBOR Rate for a Eurodollar
Loan with a one (1) month interest period (or if such day is not a Business Day,
the immediately preceding Business Day) plus one and one-quarter
(1.25%) percent. If the Administrative Agent shall have determined in its
reasonable discretion (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the Adjusted LIBOR Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

“Applicable Margin” shall mean, as of any date of determination, as to each of
the respective types of Loans described below and with respect to the Unutilized
Commitment Fee payable under Section 2.05(b) hereof, the applicable margin set
forth in the table below corresponding to the applicable Quarterly Average
Undrawn Availability set forth opposite thereto with respect to (a) each
Revolving Loan that is an ABR Loan (“Applicable Margin A”), (b) each Revolving
Loan that is a Eurodollar Loan (“Applicable Margin B”) and (c) the Unutilized
Commitment Fee payable under Section 2.05(b) hereof (“Applicable Unutilized
Commitment Fee Margin”).

 

Level

  

Quarterly Average

Undrawn Availability

   Applicable
Margin A
(Base Rate)     Applicable
Margin B
(Eurodollar)     Applicable
Unutilized
Commitment
Fee Margin   I    Less than or equal to one-third (1/3rd) of the Borrowing Base
     2.50 %      3.50 %      0.50 %  II    Greater than one-third (1/3rd) of the
Borrowing Base but less than or equal to two-thirds (2/3rds) of the Borrowing
Base      2.25 %      3.25 %      0.625 %  III    Greater than two-thirds
(2/3rds) of the Borrowing Base      2.00 %      3.00 %      0.75 % 

 

3



--------------------------------------------------------------------------------

For the period from and including the Closing Date to but excluding the first
Adjustment Date (as defined below), the Applicable Margin shall be set at Level
III in the table above. Thereafter, the Applicable Margin for each type of Loan
and the Unutilized Commitment Fee shall be (a) adjusted as of the first
(1st) day of each calendar quarter (i.e., the first (1st) day of each of
January, April, July and September), based upon the Borrowing Base Certificates
delivered to Administrative Agent, in accordance with Section 5.01(d), with
respect to the months comprising the immediately preceding calendar quarter
(each an “Adjustment Date”), commencing with the delivery by Borrower of the
Borrowing Base Certificates in each of the months comprising the calendar
quarter ending June 30, 2012, and (b) based upon the calculation by
Administrative Agent of Quarterly Average Undrawn Availability for such calendar
quarter. In the event that any Borrowing Base Certificate is not provided to the
Administrative Agent in accordance with Section 5.01(d), the Applicable Margin
for each type of Loan and the Unutilized Commitment Fee for the applicable
calendar quarter shall be set at the Applicable Margin for such type of Loan and
for the Unutilized Commitment Fee set forth in Level I above as of the first
(1st) day of the calendar quarter following the month in which such Borrowing
Base Certificate was required to be delivered and shall continue at Level I for
such entire calendar quarter and thereafter, until the next Adjustment Date, if
any.

In the event that at any time after the end of a calendar quarter, the Quarterly
Average Undrawn Availability for such calendar quarter used for the
determination of the Applicable Margin was less than the actual amount of the
Quarterly Average Undrawn Availability for such calendar quarter, the Applicable
Margin for such prior calendar quarter shall be adjusted to the applicable
percentage based on such actual Quarterly Average Undrawn Availability and any
additional interest for the applicable period as a result of such recalculation
shall be promptly paid to Administrative Agent. In the event that the Quarterly
Average Undrawn Availability for such calendar quarter used for the
determination of the Applicable Margin was greater than the actual amount of the
Quarterly Average Undrawn Availability, the Applicable Margin for such prior
calendar quarter shall be adjusted to the applicable percentage based on such
actual Quarterly Average Undrawn Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be promptly
credited to the loan account of Borrower; provided, that the basis for the
Quarterly Average Undrawn Availability for purposes of the determination of the
Borrowing Base having been less than the actual Quarterly Average Undrawn
Availability is not as a result of information provided by Borrower to
Administrative Agent. The foregoing shall not be construed to limit the rights
of Administrative Agent or Lenders with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.

“Applicable Margin A” shall have the meaning set forth in the definition of
Applicable Margin.

“Applicable Margin B” shall have the meaning set forth in the definition of
Applicable Margin.

“Applicable Unutilized Commitment Fee Margin” shall have the meaning set forth
in the definition of Applicable Margin.

“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arranger” shall mean each of Regions and RBS, in their capacities as co-lead
arrangers.

“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any sale or other disposition of any Equity Interests in a Subsidiary of
Borrower or any issuance, sale or other disposition of any Equity Interests by
Borrower or any Subsidiary (including any sale or other disposition of any
Equity Interests in a Subsidiary by any such Subsidiary), in each case, to any
person other than a Loan Party. Notwithstanding the foregoing, none of the
following shall constitute “Asset Sales”: (i) any disposition of assets
permitted by Section 6.04 (other than clause (h)), Section 6.05(a),
Section 6.05(c)—Section 6.05(e), Section 6.06(a), Section 6.06(c),
Section 6.06(d), Section 6.06(h), Section 6.06(i), Section 6.06(j) or
Section 6.06(k), or (ii) any other disposition of any property, by any Company
for Fair Market Value resulting in not more than $1,000,000 in Net Cash Proceeds
in any consecutive four (4) fiscal quarter period.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender, as assignor, and an assignee, and accepted by the Administrative
Agent, substantially in the form of Exhibit A, or such other form as shall be
approved by the Administrative Agent from time to time.

“B&L Holdings” shall have the meaning assigned to such term in the preamble
hereto.

“Bailee Letter” shall have the meaning assigned to such term in the Security
Agreement.

“Bank Product” shall mean any one or more of the following financial products or
accommodations extended to any Loan Party by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedging
Agreements entered into with one or more of the Hedging Providers.

“Bank Product Agreements” shall mean those agreements entered into from time to
time by any Loan Party with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.

“Bank Product Obligations” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Loan Party to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedging Obligations pursuant to Hedging Agreements entered into with one
or more of the Hedging Product Providers, and (c) all amounts that the
Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of the Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to any Loan Party; provided, that, in
order for any item described in clauses (a), (b), or (c) above, as applicable,
to constitute “Bank Product Obligations”, (i) if the applicable Bank Product
Provider is Regions or its Affiliates, then, if requested by the Administrative
Agent, the Administrative Agent shall have received a Bank Product Provider
Letter Agreement within ten (10) days after the date of such request, or (ii) if
the applicable Bank Product Provider is any other Person, the applicable Bank
Product must have been provided on or after the Closing Date and the
Administrative Agent shall have received a Bank Product Provider Letter
Agreement within ten (10) days after the date of the provision of the applicable
Bank Product to any Loan Party.

 

5



--------------------------------------------------------------------------------

“Bank Product Provider” shall mean any Lender or any of its Affiliates;
provided, however that no such Person (other than Regions or its Affiliates)
shall constitute a Bank Product Provider with respect to a Bank Product unless
and until the Administrative Agent shall have received a Bank Product Provider
Letter Agreement from such Person and with respect to the applicable Bank
Product within ten (10) days after the provision of such Bank Product to any
Loan Party; provided, further, however that if, at any time, a Lender ceases to
be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

“Bank Product Provider Letter Agreement” shall mean a letter agreement in
substantially the form attached hereto as Exhibit M, in form and substance
satisfactory to the Administrative Agent, duly executed by the applicable Bank
Product Provider, the applicable Loan Party and the Administrative Agent.

“Base Rate” shall mean, for any day, the rate per annum equal to the greatest of
(a) the Federal Funds Effective Rate in effect on such day plus one-half of one
(0.50%) percent; (b) the Prime Rate in effect on such day; and (c) the Adjusted
LIBOR Rate for an interest period of one-month, as determined on such day or, if
such day is not a Business Day, on the immediately preceding Business Day plus
one (1%) percent. If for any reason Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable, after due inquiry, to ascertain the Federal Funds Rate for any reason,
including the inability or failure of Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall be
determined without regard to clause (a) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Prime Rate, Federal Funds Rate,
or LIBOR shall be effective on the effective date of such change in the Prime
Rate, Federal Funds Rate, or LIBOR, respectively, automatically and without
notice to any Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (d) in any
other case, the functional equivalent of the foregoing.

“Bookrunner” shall mean Regions, in its capacity as sole bookrunner.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Base” shall mean at any time and from time to time an amount equal to
the lesser of sum of:

(a) up to eighty-five (85%) percent of Eligible Accounts (the “Accounts
Revolving Loan Rate”), plus

 

6



--------------------------------------------------------------------------------

(b) up to the lesser of (i) seventy-five (75%) percent of the Value of Eligible
Inventory at such time, or (ii) eighty-five (85%) percent of the Net Liquidation
Percentage of the Value of Eligible Inventory at such time (clauses (i) and
(ii) collectively, the “Inventory Revolving Loan Rate” and together with the
Accounts Revolving Loan Rate, the “Revolving Loan Rates”), minus

(c) Reserves.

“Borrowing Base Certificate” shall mean a certificate duly executed by a
Financial Officer of Borrower appropriately completed and in substantially the
form of Exhibit N.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent from time to time.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, without duplication, for any period (a) any
expenditure or commitment to expend money made during such period for any
purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP, and (b) Capital Lease Obligations incurred by such persons
during such period with respect to real or personal property acquired during
such period, or Synthetic Lease Obligations incurred by such persons during such
period, but excluding expenditures made directly for the exclusive purpose of
consummating any Permitted Acquisitions; provided, that, for the purposes of
determining compliance with Section 6.10(b), Capital Expenditures shall not
include any Capital Expenditures financed with the proceeds of any substantially
concurrent Equity Issuance by Borrower or any cash equity capital contribution
to Borrower (including indirectly through Holdings) from a Person that is not a
Loan Party.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) marketable direct
obligations issued, or directly, unconditionally and fully guaranteed or
insured, by the United States or any agency or instrumentality thereof
(provided, that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition by such person, (b) time deposits with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (d) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than one year from the date of acquisition thereof, (c) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with any person meeting the
qualifications specified in

 

7



--------------------------------------------------------------------------------

clause (b) above, (d) commercial paper issued by any person incorporated in the
United States having one of the two highest ratings obtainable from S&P or
Moody’s (or equivalent nationally recognized rating agency), in each case
maturing not more than one year after the date of acquisition by such person,
(e) investments in money market funds at least ninety-five (95%) percent of
whose assets are comprised of securities of the types described in clauses
(a) through (d) above, (f) demand deposit accounts maintained in the ordinary
course of business with any bank meeting the qualifications specified in clause
(b) above, and (g) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
permanent increase in the principal amount of such debt including by issuance of
additional debt of such kind for such period, and (b) items described in clause
(c) or, other than to the extent paid in cash, clause (e) of the definition of
“Consolidated Interest Expense” for such period.

“Cash Management Services” shall mean any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Company resulting in a payment
in respect of any property or casualty insurance claims. “Casualty Event” shall
include any taking of all or any part of any Real Property of any person or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any Legal Requirement, or by reason of the temporary requisition of the use
or occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, or any settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Control” shall mean:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
group or its respective subsidiaries, and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
one or more Permitted Holders, is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act; except, that for purposes of
this clause such person or group shall be deemed to have “beneficial ownership”
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of Voting Equity Interests
of Borrower representing more than thirty-five (35%) percent of the voting power
of the total outstanding Voting Equity Interests of Borrower (and taking into
account all such securities that such person or group has the right to acquire
(whether pursuant to an option right or otherwise));

(b) any person or two or more persons (in each case, other than the Permitted
Holders) acting in concert shall have acquired by contract or otherwise the
power to exercise, directly or indirectly, control over the equity securities of
Borrower entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or persons have the right to acquire (whether pursuant to an option right
or otherwise)) representing more than thirty-five (35%) percent of the voting
power of such securities; or

 

8



--------------------------------------------------------------------------------

(c) any change of control or similar event occurs under the documentation
evidencing the Post-Closing Term Loan Indebtedness.

“Change in Law” shall mean (a) the adoption of, or taking effect of, any law,
treaty, order, rule or regulation after the date of this Agreement, (b) any
change in any law, treaty, order, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or Issuing Bank (or for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Claims” shall have the meaning assigned to such term in Section 11.03(b).

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

“Closing Date” shall mean May 2, 2012.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property (if any) and all other property of whatever kind and
nature, whether now existing or hereafter acquired, pledged as collateral under
any Security Document.

“Collateral Access Agreement” shall mean a Landlord Access Agreement or a Bailee
Letter, as applicable.

“Collateral Agents” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Letter of Credit” shall mean any letter of credit issued for the
purpose of providing credit support in connection with the purchase of
materials, goods or services by Borrower or any of its Subsidiaries in the
ordinary course of their respective businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment.

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

 

9



--------------------------------------------------------------------------------

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (a) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if (i) a corresponding
amount of cash would be permitted to be distributed by operation of the terms of
its Organizational Documents or any agreement (other than this Agreement, any
other Loan Documents or any documents relating to the Post-Closing Term Loan
Indebtedness (including any extension, refinancing, renewal or replacement
thereof to the extent permitted hereunder)), instrument, Order or other Legal
Requirement applicable to such Subsidiary or its equity holders or (ii) to the
extent such amount is not permitted to be distributed solely as a direct result
of the insolvency of such Subsidiary, repaid to Borrower under the Intercompany
Note):

(A) Consolidated Interest Expense for such period,

(B) Consolidated Amortization Expense for such period,

(C) Consolidated Depreciation Expense for such period,

(D) Consolidated Tax Expense for such period,

(E) the aggregate amount of all other non-cash items reducing Consolidated Net
Income (including any non-cash deferred compensation, stock option or equity
based or other employee benefits based compensation expenses, but excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period),

(F) fees, costs and expenses incurred in connection with the Transactions in an
aggregate amount of up to $4,000,000,

(G)(1) any Permitted Services Fees to the extent permitted to be paid or accrued
for such period and (2) any “Permitted Management Fees” (as defined in the
Existing Credit Agreement) to the extent previously paid in accordance with the
Existing Credit Agreement during the prior four (4) fiscal quarter period,

(H) fees, costs and expenses incurred in connection with the offering or
issuance of Equity Interests (whether or not consummated),

(I) debt discount, debt issuance, fees, charges and commissions incurred in
connection with the issuance, prepayment, amendment or refinancing of
Indebtedness permitted hereunder (whether or not consummated), and

(J) severance or one-time compensation expenses of up to $750,000 in any
consecutive four (4) fiscal quarter period. and (b) subtracting therefrom the
aggregate amount of all non-cash items increasing Consolidated Net Income (other
than the accrual of revenue or recording of receivables in the ordinary course
of business).

 

10



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period,
without duplication, the ratio of (a) Consolidated EBITDA for such Test Period
minus (i) the aggregate amount of Capital Expenditures (other than Capital
Expenditures financed with the proceeds of one or more Equity Issuances) for
such period, to the extent paid in cash, (ii) all cash payments made in respect
of Consolidated Tax Expense made during such period (net of any cash refund in
respect of income taxes actually received during such period), (iii) all cash
Dividends paid by Borrower during such period as permitted in Section 6.08
(other than in clause (f) thereof), (iv) all write-downs of Inventory and
Accounts during such period, (v)(A) all Permitted Services Fees to the extent
permitted to be paid or accrued during such period and (B) all “Permitted
Management Fees” (as defined in the Existing Credit Agreement) to the extent
previously paid in accordance with the Existing Credit Agreement during the
prior four (4) fiscal quarter period, (vi) any gain (or loss) realized during
such Test Period upon any disposition of Inventory and Accounts out of the
ordinary course, and (vii) all severance and one-time compensation expenses paid
during such period; to (b) Debt Service for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (net of interest income) of Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations of Borrower and its
Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period (excluding de minimus processing fees and charges);

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;

(d) the interest portion of any deferred payment obligations of Borrower or any
of its Subsidiaries for such period; and

(e) all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (e) or (i) of the definition of “Indebtedness” for
such period;

provided, that (a) to the extent directly and exclusively related to the
consummation of the Transactions, Debt Issuance costs, debt discount or premium
and other financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense, (b) all interest paid or payable with respect to
discontinued operations shall be excluded from the calculation of Consolidated
Interest Expense, (c) interest paid or payable on all Indebtedness owing in
respect of all intercompany loans among the Loan Parties shall be excluded from
the calculation of Consolidated Interest Expense, and (d) Consolidated Interest
Expense shall be calculated after giving effect to Hedging Agreements (including
associated costs) intended to protect against fluctuations in interest rates,
but excluding unrealized gains and losses with respect to any such Hedging
Agreements.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

11



--------------------------------------------------------------------------------

(a) the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause
(b) below) any of its Wholly Owned Subsidiaries during such period;

(b) the net income of any Subsidiary of Borrower during such period to the
extent that (A) the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement (other than this Agreement, any
other Loan Documents or any documents relating to the Post-Closing Term Loan
Indebtedness (including any extension, refinancing, renewal or replacement
thereof to the extent permitted hereunder)), instrument, Order or other Legal
Requirement applicable to that Subsidiary during such period, or (B) such net
income, if dividended or distributed to the equity holders of such Subsidiary in
accordance with the terms of its Organizational Documents, would be received by
any Person other than a Loan Party;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Borrower or any of its Subsidiaries upon any disposition of assets by Borrower
or any of its Subsidiaries out of the ordinary course;

(d) non-cash gains and losses resulting from any reappraisal, revaluation,
write-down or write-up of assets (including intangible assets, goodwill and
deferred financing costs);

(e) unrealized gains and losses with respect to Hedging Obligations for such
period; and

(f) any extraordinary (as determined in accordance with GAAP) or nonrecurring
gain (or extraordinary or nonrecurring loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by Borrower or any of its Subsidiaries during such
period.

For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any non-cash gain or loss as of any date that (i) did not occur in the
ordinary course of Borrower’s or its Subsidiaries’ business and (ii) is of a
nature and type that has not occurred in the prior twenty-four month period and
is not reasonably expected to occur on a recurring basis in the future.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP, including, without duplication, any Permitted Tax
Distributions made.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent: (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or

 

12



--------------------------------------------------------------------------------

solvency of the primary obligor; (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; (d) with respect to bankers’ acceptances, letters of credit and
similar credit arrangements, until a reimbursement obligation arises (which
reimbursement obligation shall constitute Indebtedness); or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties given in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“Contribution Share” shall have the meaning assigned to such term in
Section 7.10.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Equity Interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in
portfolio companies.

“Credit Extension” shall mean, as the context may require, (a) the making of a
Loan by a Lender or (b) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Customer” shall mean and include the account debtor with respect to any Account
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.

“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Closing Date (other than as permitted by Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus (a) the sum of (i) scheduled principal amortization (as adjusted by any
voluntary or mandatory prepayments and repayments) of all Indebtedness (other
than with respect to the Indebtedness under the Seller Note) for such period
plus (ii) principal payments of all Indebtedness under the Seller Note for such
period (other than payments permitted by Section 6.11(a)(ii)(B)).

“Default” shall mean any event, occurrence or condition which, upon notice,
lapse of time or both would constitute an Event of Default.

“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).

 

13



--------------------------------------------------------------------------------

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulted Loan” shall have the meaning assigned to such term in
Section 2.16(c).

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within three (3) Business Days of the date on which it
shall have been required to fund the same, (b) notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three (3) Business Days after written request by the Administrative Agent or
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided, that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent or Borrower, (d) otherwise
failed to pay over to Borrower, the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, or (e) as reasonably determined by the Administrative
Agent (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
person or its properties or assets to be, insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (e) Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder. For the avoidance of doubt, a Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority; provided, that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to an SPC pursuant to
Section 11.04(g). In no event shall the reallocation of funding obligations
provided for in Section 2.16(c) as a result of a Lender being a Defaulting
Lender nor the performance by non-Defaulting Lenders of such reallocated funding
obligations by themselves cause the relevant Defaulting Lender to become a
non-Defaulting Lender.

“disposition” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, assignment, transfer or other disposition (including by way of
merger or consolidation and including any Sale and Leaseback Transaction) of
such property.

“Disqualified Capital Stock” shall mean any Equity Interest (other than
warrants, rights or options referenced in the definition thereof) which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than resulting from an
asset sale or change of control), pursuant to a

 

14



--------------------------------------------------------------------------------

sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than solely for Equity Interests that are common equity
interests or otherwise would not qualify as Disqualified Stock), in whole or in
part, on or prior to the first anniversary of the Maturity Date, (b) is
convertible into or exchangeable or exercisable (unless at the sole option of
the issuer thereof) for (i) debt securities or other indebtedness or (ii) any
Equity Interests referred to in (a) above, in each case at any time on or prior
to the first anniversary of the Maturity Date, or (c) contains any mandatory
repurchase or payment obligation which may come into effect prior to the six
(6) month anniversary of the Maturity Date.

“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Dollar Equivalent” shall mean, as to any amount denominated in a Judgment
Currency as of any date of determination, the amount of Dollars that would be
required to purchase the amount of such Judgment Currency based upon the spot
selling rate at which Bank of America, N.A. (or another financial institution
designated by the Administrative Agent from time to time) offers to sell such
Judgment Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London, England time, on such date for delivery two
(2) Business Days later.

“Dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.

“Edgen Group” shall mean, collectively, (a) Edgen Murray, (b) Pubco, (c) EDG
Holdco LLC, a Delaware limited liability company, (d) EM Holdings LLC, a
Delaware limited liability company, and (e) EMGH Limited, a U.K. limited
company.

“Edgen Murray” shall mean Edgen Murray Corporation, a Nevada corporation.

“Eligible Accounts” shall mean and include each Account of Borrower arising in
the ordinary course of Borrower’s business and which the Administrative Agent
and Collateral Agents, in their Permitted Discretion, shall deem to be an
Eligible Account, based on such considerations as the Administrative Agent
and/or any Collateral Agent may from time to time deem appropriate. An Account
shall not be deemed eligible unless such Account is subject to the
Administrative Agent’s first priority perfected security interest and no other
Lien (other than Permitted Liens), and is evidenced by an invoice or other
documentary evidence satisfactory to the Administrative Agent and/or any
Collateral Agent. In addition, no Account shall be an Eligible Account if:

 

  (a) it arises out of a sale made by Borrower to an Affiliate of Borrower or to
a Person controlled by an Affiliate of Borrower;

 

15



--------------------------------------------------------------------------------

  (b) it is unpaid for more than sixty (60) days after the original due date, or
more than ninety (90) days after the original invoice date;

 

  (c) it is owed by a Customer who has Accounts unpaid more than sixty (60) days
after the original due date, or more than ninety (90) days after the original
invoice date, which unpaid Accounts constitute more than fifty (50%) percent of
the total Accounts of such Customer

 

  (d) the percentage of Accounts owing from such Customer that are not deemed
Eligible Accounts hereunder exceeds the Concentration Cap (as hereinafter
defined) for such Customer. For the purposes hereof, “Concentration Cap” shall
mean (i) thirty-five (35%) percent in the case of Accounts owing by Anadarko and
Williams, (ii) twenty-five (25%) percent in the case of Accounts owing by
Customers that have at least a BBB- credit rating from S&P and at least a Baa3
credit rating from Moody’s, and (iii) fifteen (15%) percent in the case of
Accounts owing by all other Customers; provided, however, that, notwithstanding
the foregoing, (A) the portion of Accounts owing by any two (2) Customers that,
in the aggregate, at any time exceed sixty (60%) percent of all otherwise
Eligible Accounts shall be deemed to exceed the Concentration Cap, to the extent
of such excess, and shall in no event be Eligible Accounts, and (B) the portion
of Accounts owing by any three (3) Customers that, in the aggregate, at any time
exceed seventy-five (75%) percent of all otherwise Eligible Accounts shall be
deemed to exceed the Concentration Cap, to the extent of such excess, and shall
in no event be Eligible Accounts. The Concentration Cap may, in Administrative
Agent’s and Collateral Agents’ Permitted Discretion, be increased or decreased
from time to time with respect to any Customer;

 

  (e) any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached;

 

  (f) the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or call a meeting of
its creditors, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

  (g) the sale is to a Customer outside the continental United States of
America, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Administrative Agent and Collateral Agents in their
Permitted Discretion;

 

  (h) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

  (i) Administrative Agent or any and Collateral Agent believes, in its
Permitted Discretion, that collection of such Account is insecure or that such
Account is reasonably likely not to be paid by reason of the Customer’s
financial inability to pay;

 

16



--------------------------------------------------------------------------------

  (j) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless Borrower assigns its right to
payment of such Account to Administrative Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

 

  (k) the goods giving rise to such Account have not been shipped and delivered
to and accepted by the Customer or the services giving rise to such Account have
not been performed by Borrower and accepted by the Customer or the Account
otherwise does not represent a final sale;

 

  (l) the Accounts of the Customer exceed a credit limit determined by
Administrative Agent and Collateral Agents, in their Permitted Discretion, to
the extent such Account exceeds such limit;

 

  (m) the Account is subject to any offset, deduction, defense, dispute, or
counterclaim (including, without limitation, a “claims payable” to the Customer
which owes such Account), the Customer is also a creditor or supplier of
Borrower (but only to the extent of any such offset, deduction, defense,
dispute, or counterclaim or amounts owed by Borrower) or the Account is
contingent in any respect or for any reason;

 

  (n) Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the ordinary course of
business, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto (but only to the
extent of any such deduction);

 

  (o) shipment of the merchandise or the rendition of services has not been
completed;

 

  (p) any return, rejection or repossession of the merchandise has occurred;

 

  (q) such Account is not payable to Borrower;

 

  (r) Accounts with respect to which the Customer is located in New Jersey,
Minnesota, or any other state denying creditors access to its courts in the
absence of a Notice of Business Activities Report or other similar filing,
unless Borrower is incorporated under the laws of such state or has either
qualified as a foreign corporation authorized to transact business in such state
or has filed a Notice of Business Activities Report or similar filing with the
applicable state agency for the then current year; or

 

  (s) such Account is not otherwise satisfactory to Administrative Agent and/or
Collateral Agents as determined in good faith by Administrative Agent and/or
Collateral Agents in the exercise of their Permitted Discretion in a reasonable
manner.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Administrative
Agent and/or the Collateral Agents in good faith based on either: (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent
Administrative Agent and the Collateral Agents have no written notice thereof
from Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Administrative Agent and/or the
Collateral Agents. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral.

 

17



--------------------------------------------------------------------------------

“Eligible Assignee” means a Person (other than (x) a Company or any of its
Subsidiaries or (y) a Permitted Holder) which is (a) a Lender, an United
States-based Affiliate of a Lender, or an Approved Fund; (b) any other financial
institution approved by Administrative Agent and, so long as no Event of Default
exists, Borrower (which approval by Borrower shall not be unreasonably withheld
or delayed and shall be deemed given if no objection is made within ten
(10) Business Days after notice of the proposed assignment is delivered to
Borrower), which is organized under the laws of the United States or any state
or district thereof, has a rating of BBB or higher from S&P and a rating of Baa2
or higher from Moody’s at the date that it becomes a Lender and which, through
its applicable lending office, is capable of lending to Borrower, extends
asset-based lending facilities in its ordinary course of business and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other applicable law; and (c) during the
existence of any Event of Default, any Person acceptable to Administrative Agent
in its discretion.

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Borrower, in each case which
Administrative Agent and Collateral Agents, in their Permitted Discretion, shall
deem to be Eligible Inventory, based on such considerations as Administrative
Agent and Collateral Agents may from time to time deem appropriate in their
Permitted Discretion. Without limiting the foregoing, in no event shall
Inventory be Eligible Inventory if such Inventory:

(a) is work-in-process or raw materials;

(b) is spare parts for equipment;

(c) is packaging and shipping materials;

(d) is supplies used or consumed in Borrower’s business;

(e) is not located at premises owned and controlled by Borrower; except, that
Inventory at premises leased and controlled by Borrower or Inventory at a
warehouse or yard owned and operated by a third Person on behalf of Borrower or
in the possession of a bailee, in each case that otherwise satisfies the
criteria for Eligible Inventory, may be considered Eligible Inventory if
(i) Administrative Agent has received and accepted a Collateral Access Agreement
from the owner and lessor or operator of such premises or from the bailee, as
the case may be, duly authorized, executed and delivered by such owner and
lessor, operator or bailee, or (ii) Administrative Agent or any Collateral Agent
shall have established such Reserves in respect of amounts at any time due or to
become due to the owner and lessor or operator thereof or to any bailee in
possession of such Inventory, as Administrative Agent or any Collateral Agent
shall reasonably determine;

(f) is not subject to the first priority, valid and perfected Lien of
Administrative Agent;

(g) is subject to a Lien in favor of any Person other than Administrative Agent,
except Permitted Liens (but without limiting the right of Administrative Agent
to establish any Reserves with respect to amounts secured by such Lien in favor
of any Person even if permitted herein);

(h) is not beneficially and legally owned solely by Borrower;

(i) is bill and hold goods;

(j) is unserviceable, obsolete or slow moving Inventory or Inventory in a poor
condition;

 

18



--------------------------------------------------------------------------------

(k) is returned, damaged and/or defective Inventory;

(l) is purchased or sold on consignment;

(m) is not subject to an appraisal in accordance with the requirements of
Administrative Agent and Collateral Agents;

(n) is located outside the continental United States of America; or

(o) is in transit from any of Borrower’s locations to another such location or
to a bailee to the extent that such Inventory has been in transit or will be in
transit for more than five (5) days.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Administrative
Agent and/or the Collateral Agents in good faith based on either: (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent
Administrative Agent and the Collateral Agents have no written notice thereof
from Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Administrative Agent and/or the
Collateral Agents. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or at any time during which the applicable
statute of limitations remains open was, maintained or contributed to by any
Company or any of their respective ERISA Affiliates, other than a Multiemployer
Plan.

“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.

“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under Environmental Law, including liability or obligation for
investigation, assessment, remediation, removal, cleanup, response, corrective
action, monitoring, post-remedial or post-closure studies, investigations,
operations and maintenance, injury, damage, destruction or loss to natural
resources, personal injury, wrongful death, property damage, fines, penalties or
other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the
Environment at any location or (ii) any violation of or non-compliance with
Environmental Law, and shall include any claim, notice, demand, Order, action,
suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

“Environmental Permit” shall mean any permit, license, approval, consent,
registration or other authorization required by or from a Governmental Authority
under any Environmental Law.

 

19



--------------------------------------------------------------------------------

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests, and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, (a) any issuance or sale by
Borrower of any Equity Interests in Borrower (including any Equity Interests
issued upon exercise of any warrant or option or equity-based derivative) or any
warrants or options or equity-based derivatives to purchase Equity Interests in
Borrower or (b) any contribution to the capital of Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. Any former ERISA Affiliate of a person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such person or such
Subsidiary and with respect to liabilities arising after such period for which
such person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six (6) years after such period
if no such liability has been asserted against such person or such Subsidiary;
provided, however, that such person or such Subsidiary shall continue to be an
ERISA Affiliate of such person or such Subsidiary after the expiration of the
six (6) year period solely with respect to any liability asserted against such
person or such Subsidiary prior to the expiration of such six (6) year period.

“ERISA Event” shall mean (a) the occurrence of a “reportable event” within the
meaning of Section 4043(c) of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision of notice
to the PBGC has been waived by regulation); (b) the failure to meet the minimum
funding standard of Section 412 of the Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make any required contribution of a material amount to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any Company or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan, in any case, resulting in liability to any Company or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability of a material amount on any Company or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of any Company or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability of a material amount therefor, or the
receipt by any Company or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to

 

20



--------------------------------------------------------------------------------

Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the assertion of a claim (other than
routine claims for benefits) against any Employee Benefit Plan, or the assets
thereof, or against any Company or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan that, in any case, could reasonably be
expected to result in liability of a material amount to any Company; (i) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
(or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (j) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
liability of a material amount to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Unavailability Period” shall mean any period of time during which a
notice delivered to Borrower in accordance with Section 2.11 or Section 2.12(e)
shall remain in effect.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Liquidity” shall mean the amount, as determined by the Administrative
Agent, calculated at any date, equal to the sum of: (a) Undrawn Availability
plus (b) Qualified Cash minus (c) all undisputed amounts due and owing to
Borrower’s trade creditors which are outstanding more than five (5) days from
their due date.

“Excess Payment” shall have the meaning assigned to such term in
Section 7.10(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located; (b) in the case of a Foreign Lender (other than an assignee pursuant
to a request by Borrower under Section 2.16), any U.S. Federal withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 2.15 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Foreign Lender as a result of a Change in Law
or regulation or interpretation thereof occurring after the time such Foreign
Lender became a party to this Agreement shall not be an Excluded Tax); (c) taxes
imposed as a result of a Lender’s failure (other than as a result of a Change in
Law) to comply with Section 2.15(e) or Section 2.15(f); and (d) any U.S. federal
taxes imposed under FATCA.

 

21



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning assigned to such term in
Section 3.21(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Credit Agreement Closing Date” shall mean August 19, 2010.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price that would be paid by a willing buyer to an
unaffiliated willing seller who does not have to sell and in the case of any
transaction involving aggregate consideration of in excess of $2,000,000, as
determined in good faith by the Board of Directors of Borrower or, pursuant to a
specific delegation of authority by such Board of Directors or a designated
senior executive officer, of Borrower, or the Subsidiary of Borrower selling
such asset.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of one
(1%) percent) of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated as of the Existing
Credit Agreement Closing Date, between Borrower and Administrative Agent.

“Fees” shall mean the Unutilized Commitment Fees, the Administrative Agent Fees,
the LC Participation Fees, the Fronting Fees and the other fees referred to in
Section 2.05(d).

“Financial Officer” of any person shall mean any of the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(b).

“Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).

 

22



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, administrative, criminal, military or otherwise) court, central
bank or governmental agency, tribunal, authority, instrumentality, intermediary,
carrier or regulatory body or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, as may be required under any
applicable Environmental Law or of any actual or threatened presence or Release
in or into the Environment, or the use, disposal or handling of Hazardous
Material on, at, under or near the Real Property, facility, establishment or
business to be sold, acquired, leased, mortgaged, assigned or transferred.

“Granting Lender” shall have the meaning assigned to such term in
Section 11.04(g).

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by each of
the Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea, formaldehyde, pesticides, radon or
any other radioactive materials including any source, special nuclear or
by-product material, petroleum, petroleum products, petroleum-derived
substances, crude oil or any fraction thereof, or any other pollutants,
contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign

 

23



--------------------------------------------------------------------------------

Exchange Master Agreement, or any other master agreement (any such agreement or
documentation, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement;
provided, that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or independent contractors of Pubco, Holdings, Borrower or their Subsidiaries
shall be a Hedging Agreement.

“Hedging Obligations” shall mean any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Company arising under, owing pursuant to, or existing in respect of
Hedging Agreements.

“Hedging Provider” shall mean any Lender or any of its Affiliates; provided,
however, that no such Person (other than Regions or its Affiliates) shall
constitute a Hedging Provider unless and until the Administrative Agent shall
have received a Bank Product Provider Letter Agreement from such Person and with
respect to the applicable Hedging Agreement within ten (10) days after the
execution and delivery of such Hedging Agreement with any Loan Party; provided,
however that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Hedging
Providers and the obligations with respect to Hedging Agreements entered into
with such former Lender or any of its Affiliates shall no longer constitute
Hedging Obligations secured hereby.

“Holdings” shall mean EDG Holdco LLC, a Delaware limited liability company.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
obligations of such person issued or assumed as part of the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than ninety (90) days unless being disputed in good
faith); (e) all Indebtedness of others secured by any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, but limited to the lower of (i) the Fair Market Value of such
property and (ii) the amount of the Indebtedness secured; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) for purposes of Section 6.01 and 8.01(f) only, net obligations of
such person under any Hedging Obligations to the extent required to be reflected
on a balance sheet of such person; (h) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (i) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (h) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

 

24



--------------------------------------------------------------------------------

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit D.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the first Business Day of each January, April, July and
October to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three (3) months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
(3) months’ duration after the first (1st) day of such Interest Period, and
(c) with respect to any Loan, the Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), six
(6) months (or nine (9) or twelve (12) months if agreed to by all Lenders)
thereafter, as Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Inventory” shall mean and include as to any Person, all of such Person’s goods
and merchandise, including, without limitation, all raw materials,
work-in-process, packaging, supplies, materials and finished goods of every
nature used or usable in connection with the shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired, and
all such other property the sale or other disposition of which would give rise
to an Account Receivable or cash.

“Inventory Reserve” shall mean such reserves as the Administrative Agent and/or
the Collateral Agents may from time to time establish and revise in good faith
in its Permitted Discretion to reflect changes in the salability of any Eligible
Inventory in the ordinary course of Borrower’s business or such other factors as
may negatively impact the value of any Eligible Inventory. Without limiting the

 

25



--------------------------------------------------------------------------------

generality of the foregoing, such reserves may include reserves based on
obsolescence, seasonality, theft or other shrinkage, imbalance, change in
composition or mix, markdowns, vendor chargebacks and changes in the lower of
cost or market valuation of any Eligible Inventory. The Inventory Reserve
applies only to Eligible Inventory and shall not be duplicative of any criteria
set forth in the definition of Eligible Inventory which results in Inventory not
constituting Eligible Inventory hereunder.

“Inventory Revolving Loan Rate” shall have the meaning set forth in the
definition of Borrowing Base.

“IPO” shall mean the bona fide underwritten public offering by Pubco of its
Equity Interests on or about the Closing Date pursuant to an effective
registration statement filed with the United States Securities and Exchange
Commission in accordance with the Securities Act that yields gross cash proceeds
to Pubco of at least $100,000,000.

“IPO Documents” shall mean, collectively, the definitive documentation relating
to the IPO.

“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).

“Issuing Bank” shall mean, as the context may require, (a) Regions Bank, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.18(j) and (k) with respect to Letters of
Credit issued by such Lender; and/or (c) collectively, all of the foregoing.

“JCP Funds” shall mean the Jefferies Capital Partners IV, L.P., a Delaware
limited partnership, JCP Partners IV, LLC, a Delaware limited liability company
and Jefferies Employee Partners IV LLC, a Delaware limited liability company.

“Jefferies Entities” shall mean collectively, (i) the JCP Funds, (ii) the
general partner or managing member of any JCP Fund and (iii) any person that is
an Affiliate of any of the JCP Funds or any general partner or managing member
of any JCP Fund (including Jefferies Capital Partners LLC, the manager of the
JCP Funds, but excluding Jefferies Finance LLC).

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.

“Judgment Currency” shall have the meaning assigned to such term in
Section 11.18(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).

“June 2010 Phase I” shall mean the Phase I Environmental Site Assessment and
Limited Environmental Compliance Review of the Real Property located at 11707
Highway 152 West, Pampa, Texas prepared by Environmental Resources Management.

“Key Locations” shall mean such locations of the Companies at which assets
having a Fair Market Value greater than $1,000,000 at any time are located.

 

26



--------------------------------------------------------------------------------

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit F, or such other form as may reasonably be
acceptable to the Administrative Agent and the Collateral Agents.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall be
$25,000,000, but in no event shall the LC Commitment exceed the Revolving
Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time. For all purposes of this
Agreement and the other Loan Documents, if, on any date of determination, a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP (or any other
equivalent applicable rule with respect to force majeure events), such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn thereunder.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by the Issuing Bank from time to time.

“LC Sub-Account” shall mean a separate sub-account within the Collateral Account
(as such term is defined in the Security Agreement) designated as the “LC
Sub-Account”, which sub-account shall be held by the Administrative Agent and
shall contain amounts deposited therein as cover for liabilities in respect of
Letters of Credit as collateral security to be applied in accordance with
Section 2.18(i).

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Legal Requirements” shall mean, as to any person, the Organizational Documents
of such person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, policies and procedures, Order or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.

“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institutions or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender.

 

27



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any Commercial Letter of Credit or Standby Letter
of Credit, in each case, issued or to be issued by an Issuing Bank for the
account of Borrower or one of its Subsidiaries pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“LIBOR Rate” shall mean, for any Interest Period with respect to a Eurodollar
Loan, a per annum rate of interest (rounded upward, if necessary, to the nearest
1/8th of one (1%) percent), determined by Administrative Agent at approximately
11:00 a.m. (London time) two (2) Business Days before commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (i) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source designated by Administrative Agent) or
(ii) if BBA LIBOR is not available for any reason, the average interest rate (as
quoted to Administrative Agent by three major banks in the London interbank
Eurodollar market selected by Administrative Agent) at which Dollar deposits in
the approximate amount of the Eurodollar Loan would be offered to Administrative
Agent. If the Board of Governors imposes a Statutory Reserve with respect to
LIBOR deposits and the applicable rate is determined by reference to the
foregoing clauses (a) or (b), then the LIBOR Rate shall be (x) the foregoing
rate, divided by (y) the sum of 1 minus the Statutory Reserve.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property, and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan” or “Loans” shall mean, as the context may require, a Revolving Loan
(including, if applicable, any Overadvances and any Protective Advances made
under Section 2.19), or a Swingline Loan.

“Loan Documents” shall mean this Agreement, the Notes (if any), the Security
Documents, each Joinder Agreement, the Services Fee Subordination Agreement and,
solely for purposes of Section 8.01(e), the Fee Letter. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Facility” shall mean all the Loans made by each Lender to Borrower
hereunder.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors; and “Loan
Party” shall mean any of them, as the context may require.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
condition (financial or otherwise), results of operations, assets, liabilities,
properties, or business of the Loan Parties, taken as a whole, (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to fully and
timely

 

28



--------------------------------------------------------------------------------

perform any of their obligations under any Loan Document, (c) a material
impairment of the rights of or benefits or remedies available to the Lenders or
any Agent under any Loan Document, or (d) a material adverse effect on the
Collateral or the Liens in favor of the Administrative Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
validity, enforceability, perfection or priority of such Liens.

“Material Agreement” shall mean any agreement, contract or instrument to which
any Company is a party or by which any Company or any of its properties is bound
(excluding this Agreement or any other Loan Document and purchase orders, sales
orders or similar ordinary course agreements) (i) pursuant to which any Company
is required to make payments or other consideration, or will receive payments or
other consideration, in excess of $5,000,000 in any fiscal year, (ii) governing,
creating, evidencing or relating to Indebtedness of any Company in excess of
$5,000,000, or (iii) the termination or suspension of which, without its prompt
replacement, or the failure of any party thereto to perform its obligations
thereunder, without prompt cure, in each case, could reasonably be expected to
have a Material Adverse Effect.

“Maturity Date” shall mean August 19, 2014 or, if such date is not a Business
Day, the first (1st) Business Day thereafter.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Moody’s” shall mean Moody’s Lenders Service, Inc.

“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a first priority Lien (subject to
Permitted Liens) in favor of the Administrative Agent on Mortgaged Property in a
form reasonably satisfactory to the Administrative Agent (including with respect
to requirements for title, flood and other insurance and surveys), with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign Legal Requirements.

“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.10(d).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any of
their respective ERISA Affiliates is then making or accruing an obligation to
make contributions or (b) with respect to which any Company or any of their
respective ERISA Affiliates could incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale, the proceeds thereof in the form of cash,
cash equivalents and marketable securities (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable, or by the sale, transfer or
other disposition of any non-cash consideration received in connection therewith
or otherwise, but only as and when received) received by any Company (including
cash proceeds subsequently received (as and when received by any Company) in
respect of non-cash consideration initially received) net of (i) customary
selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale (after taking into account any available tax credits
or deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance

 

29



--------------------------------------------------------------------------------

with GAAP, against any liabilities under any indemnification obligations or in
respect of any purchase price adjustments associated with such Asset Sale
(provided, that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds), and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by a Lien on the properties sold in
such Asset Sale (so long as such Lien was permitted to encumber such properties
under the Loan Documents at the time of such sale) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties);

(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and similar compensation received in respect thereof, net of
all costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale (after taking into account any available tax
credits or deductions and any tax sharing arrangements) in respect of such
Casualty Event;

provided, in the case of each of the foregoing, Net Cash Proceeds shall not
include proceeds that are received by a Subsidiary that is not a Loan Party if
and to the extent that such Subsidiary is prohibited from distributing such
proceeds without prior approval (that has not been obtained) pursuant to the
terms of its Organizational Documents and all agreements, instruments and Legal
Requirements applicable to such Subsidiary or its equityholders.

“Net Liquidation Percentage” shall mean the percentage of the value of Eligible
Inventory that is estimated to be recoverable in an orderly liquidation of such
Eligible Inventory, net of all associated costs and expenses estimated to be
incurred in liquidation, such percentage to be as determined from time to time
by an appraisal company selected by the Administrative Agent and the Collateral
Agents and pursuant to an appraisal report acceptable to the Administrative
Agent and the Collateral Agents (on which report the Administrative Agent and
the Collateral Agents are expressly permitted to rely).

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to Section 2.04(d) of this Agreement, if any, substantially in
the form of Exhibit H-1 or H-2, respectively.

“Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) all obligations of Borrower and the other Loan Parties from time
to time under or in respect of any Letter of Credit, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents, and (c) the due and
punctual payment and performance of all Bank Product Obligations.

“OFAC” shall have the meaning assigned to such term in Section 3.21.

 

30



--------------------------------------------------------------------------------

“Officers’ Certificate” shall mean a certificate executed by (a) the chairman of
the Board of Directors (if an officer), the chief executive officer, the
president or the chief operating officer, and (b) one of the Financial Officers,
each in his or her official (and not individual) capacity.

“Order” shall mean any judgment, decree, order, consent order, consent decree,
writ or injunction.

“Organizational Documents” shall mean, with respect to any person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such person, and (e) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges (including fees and
expenses to the extent incurred with respect to any such taxes or charges) or
similar levies (including interest, fines, penalties and additions with respect
to any of the foregoing) arising from any payment made or required to be made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Overadvances” shall have the meaning assigned to such term in Section 2.19(b).

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“Partnership” shall mean Edgen Murray II, L.P., a Delaware limited partnership.

“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any Employee Benefit Plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA which is maintained or contributed to by any Company or any of their
respective ERISA Affiliates or with respect to which any Company could incur
liability (including under Section 4069 of ERISA) for which the Company has not
received a binding, contractual right of indemnification unlimited in time or
amount and in respect of which the indemnitor has acknowledged in writing to the
Company its unconditional obligation to so indemnify.

“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate,
dated August 19, 2010, delivered by Borrower and B&L Holdings to the
Administrative Agent, as supplemented from time to time by Borrower.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or all or substantially all of any business
or division of any person, (b) acquisition of in excess of fifty (50%) percent
of the Equity Interests of any person, and otherwise causing such person to
become a Subsidiary of such person, or (c) merger or consolidation or any other
combination with any person, if each of the following conditions is met:

(i) no Default then exists or would result therefrom;

 

31



--------------------------------------------------------------------------------

(ii) after giving effect to such transaction on a Pro Forma Basis, based on pro
forma financial statements (including Borrower’s projections for clause
(B) below) in form and substance reasonably satisfactory to Administrative
Agent, Borrower shall be in compliance with the covenant set forth in
Section 6.10(a), both (A) as of the most recent Test Period (assuming, for
purposes of Section 6.10(a), that such transaction had occurred on the first
(1st) day of such relevant Test Period) and (B) for the Test Period immediately
following the consummation of such transaction;

(iii) for each of the thirty (30) days immediately preceding such transaction
and after giving effect to such transaction on a Pro Forma Basis in the
aggregate amount of Excess Liquidity, as determined by Administrative Agent, of
not less than the greater of (A) $18,750,000 and (B) an amount equal to
twenty-five (25%) percent of the Total Revolving Commitments;

(iv) no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness of the related seller or the business,
person or properties acquired, except Indebtedness to the extent permitted to be
incurred under Section 6.01 and any other such Indebtedness not permitted to be
incurred or assumed hereunder shall be paid in full or released as to the
business, persons or properties being so acquired on or before the consummation
of such acquisition;

(v) the person or business to be acquired (i) shall be, or shall be engaged in,
a business of the type that Borrower and its Subsidiaries are then permitted to
be engaged in under Section 6.15 and (ii) shall be incorporated or established,
and shall carry on its principal business, in the United States, and Borrower
shall comply, and shall cause any person acquired to comply, with the applicable
provisions of Section 5.10;

(vi) if the person to be acquired is a public company, the Board of Directors of
such person shall not have publicly indicated its opposition to the consummation
of such acquisition or, if such Board of Directors has indicated its opposition
publicly, such opposition has been publicly withdrawn;

(vii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Legal Requirements applicable thereto;

(viii) with respect to any transaction involving Acquisition Consideration of
more than $10,000,000, unless the Administrative Agent shall otherwise agree,
Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three (3) fiscal years (or the
applicable lesser number thereof if the person or business to be acquired has
existed for a lesser period) of the person or business to be acquired (audited
if available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period that is available, (B) monthly
projections for the following twelve (12) month period and quarterly projections
for the twenty-four (24) month period thereafter (or, if sooner, through the
Maturity Date), in each case, in detail comparable to the financial statements
delivered pursuant to Section 5.01(b) pertaining to the person or business to be
acquired and updated projections for Borrower after giving effect to such
transaction, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent, to the extent made available to or
otherwise obtainable by Borrower or such Subsidiary;

 

32



--------------------------------------------------------------------------------

(ix) such transaction could not reasonably be expected to result in a Material
Adverse Effect;

(x) at least five (5) Business Days prior to the proposed date of consummation
of the transaction, Borrower shall have delivered to the Administrative Agent
and the Lenders an Officers’ Certificate certifying that (A) such transaction
complies with this definition (which shall have attached thereto reasonably
detailed backup data and calculations showing such compliance), and (B) no
Default or Event of Default exists or would result therefrom;

(xi) the Acquisition Consideration for such acquisition (together with all
related acquisitions) shall not exceed (A) $25,000,000 in the aggregate,
together with all other Permitted Acquisitions, for any four consecutive fiscal
quarters of Borrower, or (B) $50,000,000 in the aggregate for all Permitted
Acquisitions after the Closing Date; and

(xii) one hundred (100%) percent of the Acquisition Consideration (excluding
assumed Indebtedness permitted under Section 6.01(k)) shall be funded with
(A) proceeds of a substantially concurrent Equity Issuance, (B) proceeds of an
issuance of Shareholder Subordinated Indebtedness, (C) with cash on hand at such
time, (D) subject to clause (iii) above, proceeds of Revolving Loans then
available to Borrower hereunder, or (E) with the proceeds of Indebtedness
incurred pursuant to Section 6.01(s); provided, that no Equity Interests
constituting all or a portion of such Acquisition Consideration shall require
any payments or other distributions of cash or property in respect thereof, or
any purchases, redemptions or other acquisitions thereof for cash or property,
in each case prior to the ninety-first (91st) day following the Maturity Date.

Notwithstanding the foregoing, the Accounts and Inventory of the acquired person
or comprising a portion of the assets that were acquired in connection with the
Permitted Acquisition (as applicable) and Accounts arising from the sale of such
Inventory shall not be included in the Borrowing Base without the prior written
consent of the Administrative Agent and the Collateral Agents.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Holders” shall mean the collective reference to (a) the Jefferies
Entities, (b) any Controlled Investment Affiliates thereof, (c) officers,
directors and employees of Pubco, Holdings and the Companies as of the Closing
Date and (d) the investors of Pubco, Holdings and the Companies as of the
Closing Date and their Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Services Fees” shall mean fees, costs and expenses paid to the Edgen
Group or any Affiliate thereof in accordance with the Services Agreement;
provided, that the aggregate amount of all such payments with respect to fees
shall not exceed $2,000,000 in any fiscal year and all such payments with
respect to costs and expenses shall not exceed $100,000 in any fiscal year.

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrower to holders of Equity Interests in Borrower in an amount equal to the
product of the maximum combined federal, state and local income tax rate imposed
on an individual U.S. citizen or corporation organized under the laws of the
United States (whichever is higher), in each case, resident in New York, NY
(taking into account the deductibility of state and local taxes for federal
income tax purposes), times the taxable income of Borrower and its Subsidiaries.

 

33



--------------------------------------------------------------------------------

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership or
government, any agency or political subdivision thereof, or any other entity, in
any case, whether acting in a personal, fiduciary or other capacity.

“Pledgor” shall mean each Company listed on Schedule 1.01, and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Subsidiary Guarantor) and the Security Documents pursuant to
Section 5.10.

“Post-Closing Term Loan Indebtedness” shall mean the secured term loan
Indebtedness incurred by the Loan Parties after the Closing Date in the
aggregate original principal amount of up to $125,000,000.

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Prime Rate” means that rate announced by Regions Bank from time to time as its
“prime rate” of interest. Regions Bank’s prime rate is merely a reference rate
and is not necessarily the lowest or best rate based on which Regions Bank makes
loans or otherwise extends credit.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such test or covenant after giving effect,
as applicable, to (a) any proposed Permitted Acquisition, (b) any Asset Sale or
(c) any other similar events occurring or transactions consummated during the
period, as if such event or events described by the preceding clauses
(a) through (c) and any Indebtedness incurred or repaid or extinguished in
connection with such event or events described by the preceding clauses
(a) through (c) had been consummated and incurred or repaid or extinguished at
the beginning of such period. For purposes of this definition, if any
Indebtedness to be so incurred bears interest at a floating rate and is being
given pro forma effect, the interest on such Indebtedness will be calculated as
if the rate in effect on the date of incurrence had been the applicable rate for
the entire period (taking into account any applicable interest rate Hedging
Agreements).

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Revolving Commitments of all Lenders represented by such Lender’s
Revolving Commitment, based on a fraction, the numerator of which is such
Lender’s Revolving Commitment and the denominator of which is Total Revolving
Commitments of all Lenders; provided, that, when there is a Defaulting Lender,
any such Defaulting Lender’s Revolving Commitment shall not be included in Total
Revolving Commitments for purposes of calculating Pro Rata Percentage.

“Pro Rata Share” shall have the meaning assigned to such term in Section 7.10.

“Projections” shall have the meaning assigned to such term in Section 3.04(b).

“Protective Advances” shall have the meaning assigned to such term in
Section 2.19(a).

 

34



--------------------------------------------------------------------------------

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.

“Pubco” shall mean Edgen Group Inc., a Delaware corporation.

“Purchased Assets” shall have the meaning assigned to such term in the recitals
hereto.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however that (a) such Indebtedness is incurred within one hundred and
eighty (180) days after such acquisition, installation, construction or
improvement of such property by such person and (b) the amount of such
Indebtedness does not exceed one hundred (100%) percent of the cost of such
acquisition, installation, construction or improvement, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that do not constitute Disqualified Capital Stock.

“Qualified Cash” shall mean, as of any date determined by Administrative Agent,
the aggregate amount of unrestricted cash and Cash Equivalents of Borrower that
(a) is subject to a first priority security interest and lien in favor of
Administrative Agent, and (b) is subject to a deposit account control agreement
or an investment property control agreement, in form and substance reasonably
satisfactory to the Administrative Agent.

“Quarterly Average Undrawn Availability” shall mean, for any calendar quarter,
the daily average of the aggregate amount of Undrawn Availability for such
calendar quarter.

“RBS” shall have the meaning assigned to such term in the preamble hereto.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

35



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, partners, trustees, employees,
shareholders, Advisors, agents, attorneys-in-fact of each of the foregoing, and
(b) if such person is an Agent, each other person designated, nominated or
otherwise mandated by or assisting such Agent pursuant to Section 10.05 or any
comparable provision of any Loan Document.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property.

“Rent and Charges Reserve” shall mean the aggregate of rent for a three
(3) month period (or such other amount as Agent shall determine after the
occurrence of an Event of Default and during its continuance) and other amounts
due and owing, whether or not invoiced, by a Loan Party to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person who possesses any Collateral or could assert a Lien on any
Collateral as set forth in the most recent Compliance Certificate received by
the Administrative Agent; in each case with respect to any of the foregoing that
has not provided a Collateral Access Agreement.

“Required Lenders” shall mean, at any time, Lenders (subject to Section 2.16(c))
(a) having Loans, LC Exposure and unused Revolving Commitments representing more
than fifty (50%) percent of the sum of all Loans outstanding, LC Exposure and
unused Revolving Commitments at such time; and (b) if the Revolving Commitments
have terminated, having Loans and LC Exposure representing more than fifty
(50%) percent of the sum of all Loans outstanding and LC Exposure at such time;
provided, that, (i) if there are fewer than three (3) Lenders at any time, then
Required Lenders shall then mean all Lenders, and (ii) if there are three (3) or
more Lenders at any time, then Required Lenders shall then mean, in addition to,
and not in limitation of, the provisions of clauses (a) and (b) of this
definition (as applicable), at least two (2) Lenders. Affiliates of a Lender
shall not be counted as a separate Lender for purposes of this definition.

“Reserves” shall mean as of any date of determination, such reserves as the
Administrative Agent and/or the Collateral Agents may from time to time
establish and revise in the exercise of its Permitted Discretion for (a) matters
that could adversely affect the quantity, quality, mix or value of the
Collateral (including any applicable law that may inhibit collection of an
account), the enforceability or priority of Administrative Agent’s Liens, or the
amount that the Administrative Agent and the Lenders might receive from the sale
or other disposition thereof or the ability of the Administrative Agent to
realize thereon, or any factor that (i) suggests that any collateral report or
financial information delivered by any Loan Party is incomplete, inaccurate or
misleading in any material respect; (ii) materially increases the likelihood of
any case any state or federal bankruptcy or insolvency laws involving a Loan
Party, or (iii) creates or could reasonably be expected to result in a Default
or Event of Default under any Loan Document, (b) sums that the Loan Parties are
required to pay under any provision of this Agreement or any of the other Loan
Document or otherwise (such as taxes, assessments, payroll, insurance premiums,
amounts owing to customs brokers, or, in the case of leased assets, rents or
other amounts payable under such leases or, in the case of license agreements,
royalties or other amounts payable under such license agreements), (c) Rent and
Charges Reserve together with amounts owing by any Loan Party to any Person to
the extent

 

36



--------------------------------------------------------------------------------

secured by a Lien on, or trust over, any of the Collateral (such as Liens or
trusts in favor of carriers, mechanics, materialmen, laborers, or suppliers, or
Liens or trusts for ad valorem, income, payroll, excise, sales, pension plan
obligations or other taxes), (d) an amount equal to the aggregate outstanding
Letters of Credit at any time issued hereunder, (e) amounts reasonably believed
by the Administrative Agent and/or the Collateral Agents to be necessary to
provide for possible inaccuracies, in any report or in any information provided
to the Administrative Agent and the Collateral Agents pursuant to this
Agreement, (f) Inventory Reserve, and (g) obligations, liabilities or
indebtedness (contingent or otherwise) of the Loan Parties to the Administrative
Agent or any Bank Product Provider arising under or in connection with any Bank
Products or as such Affiliate or Person may otherwise require in connection
therewith to the extent that such obligations, liabilities or indebtedness
constitute Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of the Administrative Agent in any Collateral.
The amount of any Reserve established by the Administrative Agent and the
Collateral Agents shall have a reasonable relationship to the event, condition
or other matter which is the basis for such reserve as determined by the
Administrative Agent and the Collateral Agents, each in its Permitted
Discretion, and to the extent that such Reserve is in respect of amounts that
may be payable to third parties, the Administrative Agent and the Collateral
Agents may, at their option, deduct such Reserve from the Revolving Commitment
at any time that the Revolving Commitment is less than the amount of the
Borrowing Base. For the purposes of Sections 2.01(a)(iii) and 2.01(b)(i) and for
the calculation of Undrawn Availability only and for not any other purpose, the
Borrowing Base shall be calculated without regard to any Reserves established in
respect of the aggregate outstanding amount of Letters of Credit at any time
issued hereunder.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(25) or any other applicable Environmental Law, or (b) all other
actions required by any Governmental Authority or voluntarily undertaken to
(i) clean up, remove, treat, abate, monitor or in any other way address any
Hazardous Materials at, in, on, under or from any Real Property, or otherwise in
the Environment, (ii) prevent the Release or threat of Release, or minimize the
further Release, of any Hazardous Material, or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or
(ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement and the other Loan Documents; provided,
that, no executive officer or Financial Officer of such person or any other
officer or similar official thereof shall be deemed a Responsible Officer unless
such person has complied with Section 11.17 and the results of the
Administrative Agent’s investigation under the Patriot Act with respect to such
person shall be satisfactory to Administrative Agent.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Maturity Date and (ii) the date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean (a) with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Annex I or on Schedule 1 to the Assignment and Acceptance
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04, and (b) with respect
to all Lenders, the aggregate principal amount of the Lenders’ Revolving
Commitments.

 

37



--------------------------------------------------------------------------------

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender (including, if applicable, the aggregate principal amount at such
time of such Lender’s Pro Rata Percentage of any Overadvances and any Protective
Advances made under Section 2.19), plus the aggregate amount at such time of
such Lender’s LC Exposure, plus the aggregate amount at such time of such
Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.02(a).

“Revolving Loan Rates” shall have the meaning set forth in the definition of
Borrowing Base.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“SDN List” shall have the meaning assigned to such term in Section 6.20.

“Secured Parties” shall mean, collectively, (a) the Administrative Agent,
(b) the Collateral Agents, (c) the Lenders and (d) each Bank Product Provider
and Hedging Provider.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit I among the Loan Parties and the Administrative Agent for the benefit
of the Secured Parties, as the same may be supplemented from time to time by one
or more Joinder Agreements, or otherwise.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.10.

“Security Documents” shall mean the Security Agreement, the Mortgages (if any),
each Control Agreement and each other security document or pledge agreement
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Seller Note” shall mean that certain Amended and Restated Contingent Junior
Subordinated Note, dated May 2, 2012, issued by Borrower to Seller Noteholder in
an aggregate principal amount of up to $42,000,000.

“Seller Note Indebtedness” shall mean the Indebtedness owing by Borrower to
Seller Noteholder pursuant to the Seller Note in the aggregate original
principal amount of up to $42,000,000, plus accrued and unpaid interest
thereunder.

“Seller Noteholder” shall mean Leverich Enterprises, LLC, a Delaware limited
liability company.

 

38



--------------------------------------------------------------------------------

“Services Agreement” shall mean that certain advisory services agreement, dated
as of the Closing Date, by and among the Edgen Group and Borrower, as the same
may be amended, supplemented or otherwise modified from time to time, in
accordance with the terms hereof.

“Services Fee Subordination Agreement” shall mean an Amended and Restated
Services Fee Subordination Agreement substantially in the form of Exhibit L
among the Edgen Group, the Companies, the Administrative Agent and the other
entities party thereto.

“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(f).

“Shareholder Subordinated Indebtedness” means Subordinated Indebtedness held by
any Jefferies Entity that (a) has a maturity date after the first
(1st) anniversary of the Maturity Date of the Loans, (b) does not pay any cash
interest and (c) contains negative covenants customary for Subordinated
Indebtedness and that are not more restrictive than the negative covenants
contained herein.

“Solvent” shall mean, with respect to any person, (a) the fair value of the
properties of such person will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
such person will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) such person generally will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (d) such person will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed, contemplated or about to be conducted
following the Closing Date.

“SPC” shall have the meaning assigned to such term in Section 11.04(g).

“Specified Transaction Conditions” shall mean, with respect to any transaction,
the following conditions: (a) as of the date of any such transaction and
immediately after giving effect thereto, no Default or Event of Default shall
exist or shall have occurred and be continuing, (b) Excess Liquidity for each of
the sixty (60) days immediately preceding any such transaction and after giving
effect to such transaction on a Pro Forma Basis shall not be less than an amount
equal to thirty (30%) percent of the Total Revolving Commitment, and (c) as of
the date of any such transaction and immediately after giving effect thereto,
Loan Parties and their Subsidiaries shall have a Consolidated Fixed Charge
Coverage Ratio of not less than 1.1:1.0.

“Standby Letter of Credit” shall mean any letter of credit (other than a
Commercial Letter of Credit) or similar instrument issued pursuant to this
Agreement in the ordinary course of Borrower’s and its Subsidiaries’ businesses.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

 

39



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean unsecured Indebtedness of any Company
that is by its terms subordinated (on terms reasonably satisfactory to the
Administrative Agent) in right of payment to all of the Obligations, including
all Shareholder Subordinated Indebtedness.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any other corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than fifty (50%) percent of the voting power of all Equity Interests
entitled (other than Equity Interests having such power only by reason of the
happening of a contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iv) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary of any Loan Party that is or
becomes a party to this Agreement and the Security Documents pursuant to
Section 5.10.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.17. The aggregate principal amount of the Swingline
Commitment shall be $10,000,000.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Tax Receivable Agreements” shall mean, in each case entered into in connection
with the IPO, collectively, (a) that certain Tax Receivable Agreement by and
between Pubco and the Partnership, and (b) that certain Tax Receivable Agreement
by and between Pubco and B&L Holdings.

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges, whether computed
on a separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions with respect to
any of the foregoing) with respect to the foregoing.

 

40



--------------------------------------------------------------------------------

“Term Loan Agent” shall mean Jefferies Finance LLC, a Delaware limited liability
company, and its successors and assigns, in its capacity as administrative agent
acting for and on behalf of the Term Loan Lenders pursuant to the Term Loan
Documents, and any replacement or successor agent therefor.

“Term Loan Credit Agreement” shall mean the Credit Agreement, dated as of
Existing Credit Agreement Closing Date, by and among the Loan Parties, the Term
Loan Agent and the Term Loan Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“Term Loan Documents” shall mean the Term Loan Credit Agreement and all other
agreements, documents and instruments at any time executed and/or delivered by
the Loan Parties or any other person to, with or in favor of the Term Loan Agent
in connection with the Term Loan Indebtedness or related thereto, as all of the
foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Term Loan Indebtedness” shall mean the secured Indebtedness owing by the Loan
Parties to the Term Loan Agent and the Term Loan Lenders pursuant to the Term
Loan Documents in the aggregate original principal amount of $125,000,000.

“Term Loan Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of Existing Credit Agreement Closing Date, between the
Administrative Agent and the Term Loan Agent, including the Acknowledgment and
Agreement attached thereto, as the same exists as of the Closing Date.

“Term Loan Lenders” shall mean the parties from time to time party to the Term
Loan Credit Agreement as lenders, and their respective successors and assigns.

“Term Loan Priority Collateral” shall mean the “Term Loan Priority Collateral,”
as such term is defined in the Term Loan Intercreditor Agreement and in such
other intercreditor agreement entered into in connection with the Post-Closing
Term Loan Indebtedness permitted under Sections 6.01(r) (including any
extension, refinancing, renewal or replacement thereof to the extent permitted
under Section 6.01(j)) and 6.02(s).

“Test Period” shall mean, at any time, the four (4) consecutive fiscal quarters
of Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be or to have been
delivered pursuant to Section 5.01(a) or (c).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(k)(iii).

“Total LC Exposure” shall mean, at any given time, the LC Exposure of all
Lenders.

“Total Revolving Commitments” shall mean the aggregate principal amount of all
Lenders’ Revolving Commitments, which as of the Closing Date is in the aggregate
amount of $75,000,000.

“Total Revolving Exposure” shall mean, with respect to all Lenders at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of Lenders (inclusive of all Protective Advances and Overadvances), plus the
aggregate amount at such time of Total LC Exposure, plus the aggregate amount at
such time of Swingline Exposure.

 

41



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the IPO Documents and the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the IPO, (b) the execution, delivery and performance of the Loan
Documents and the making of the Loans on the Closing Date, and (c) the payment
of all fees, costs and expenses owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Rate” means, as of any date of determination, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical
Release H.15 (519) that has become publicly available at least two (2) business
days prior to such date (or, if such Statistical Release is no longer published,
any publicly available source of similar market data)) most nearly equal to the
period from such date to the second anniversary of the Closing Date; provided,
however, that if the period from such date to the second anniversary of the
Closing Date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury under the Code, as amended from time to time.

“Trigger Event” shall mean any date that Excess Liquidity is less than the
greater of (a) twenty (20%) percent of the Total Revolving Commitments and
(b) $15,000,000; provided that any such Trigger Event shall cease to exist to
the extent that Excess Liquidity is greater than the greater of (a) twenty
(20%) percent of the Total Revolving Commitments and (b) $15,000,000 for ninety
(90) consecutive days.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Undrawn Availability” shall mean, at a particular date, an amount equal to
(a) the lesser of (i) the Borrowing Base or (ii) the Total Revolving
Commitments, minus (b) the sum of (i) the outstanding amount of Revolving Loans,
Swingline Loans and the aggregate Total LC Exposure.

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

“United States” and “U.S.” shall mean the United States of America.

“Unutilized Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Value” shall mean, with respect to Inventory, the lower of (a) weighted average
cost in accordance with GAAP or (b) market value; provided, that, for purposes
of the calculation of the Borrowing Base, (i) the Value of the Inventory shall
not include write-ups or write-downs in value with respect to currency exchange
rates, and (ii) notwithstanding anything to the contrary contained herein, the

 

42



--------------------------------------------------------------------------------

cost of the Inventory shall be computed in the same manner and consistent with
the most recent appraisal of the Inventory received and accepted by the
Administrative Agent and the Collateral Agents for the purposes of this
Agreement (which appraisal must expressly permit the Agent to rely thereon).

“Voting Equity Interests” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation one
hundred (100%) percent of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such person and/or one or more Wholly Owned
Subsidiaries of such person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such person and/or one or
more Wholly Owned Subsidiaries of such person have a one hundred (100%) percent
equity interest at such time.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate.” The word “asset” shall be construed to have
the same meaning and effect as the word “property.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (d) all
references herein to Articles, Sections, Exhibits, exhibits, Schedules and
schedules shall be construed to refer to Articles and Sections of, and Exhibits,
exhibits, Schedules and schedules to, this Agreement, unless otherwise
indicated. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
termination of the Commitments and the repayment in Dollars in full in cash or
immediately available funds (or, (i) in the case of contingent reimbursement
obligations with respect to Letters of Credit, depositing cash collateral into
the LC Sub-Account, in the name of the Administrative Agent and for the benefit
of the Revolving Lenders, in an amount in cash equal to one hundred five
(105%) percent of the LC Exposure as of such date, and (ii) in the case of
obligations with respect to Bank Products (other than Hedging Obligations
entered into with one or more of the Hedging Providers), providing cash
collateral for all of the Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations entered into with one or more of the
Hedging Providers) under Hedging Agreements provided by Hedging Providers) in an
amount in cash

 

43



--------------------------------------------------------------------------------

equal to one hundred five (105%) percent thereof, other than (A) unasserted
contingent indemnification Obligations, (B) any Bank Product Obligations (other
than Hedging Obligations entered into with one or more of the Hedging Providers)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (C) any Hedging Obligations that, at such time, are allowed by the
applicable Hedging Provider to remain outstanding without being required to be
repaid. This Section 1.03 shall apply, mutatis mutandis, to all Loan Documents.

Section 1.04 Accounting Terms; GAAP

(a) Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof. If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document, and Borrower
or the Administrative Agent shall so request, the Administrative Agent and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
approval by the Required Lenders and Borrower); provided, that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein, and Borrower shall provide to the
Administrative Agent and the Lenders within five (5) days after delivery of each
certificate or financial report required hereunder that is affected thereby a
written statement of a Financial Officer of Borrower setting forth in reasonable
detail the differences (including any differences that would affect any
calculations relating to the financial covenants as set forth in Section 6.10)
that would have resulted if such financial statements had been prepared as if
such change had been implemented.

(b) In addition, notwithstanding any other provision contained herein, (i) the
definitions set forth in the Loan Documents and any financial calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the Closing Date and (ii) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or Subsidiary at “fair value”, as defined therein.

Section 1.05 Pro Forma Calculations. With respect to any period during which any
Permitted Acquisition or Asset Sale occurs (including any repayment or
extinguishment of Indebtedness) as permitted pursuant to the terms hereof, the
financial covenants set forth in Section 6.10(a) shall be calculated with
respect to such period and such Permitted Acquisition or such Asset Sale
(including any repayment or extinguishment of Indebtedness) on a Pro Forma
Basis.

Section 1.06 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation thereof and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof or
thereof.

 

44



--------------------------------------------------------------------------------

Section 1.07 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

ARTICLE II

THE CREDITS

Section 2.01 Commitments

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to Borrower, at any time and from time to time after the
Closing Date until the earlier of the Maturity Date and the termination of the
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Exposure exceeding the lesser of (i) an amount equal to such
Lender’s Revolving Commitment, (ii) such Lender’s Pro Rata Percentage of an
amount equal to (A) the Total Revolving Commitments, minus (B) the LC Exposure,
minus (C) the Swingline Exposure, and (iii) such Lender’s Pro Rata Percentage of
an amount equal to (A) the Borrowing Base minus (B) the LC Exposure, minus
(C) the Swingline Exposure; and

(b) Notwithstanding the foregoing:

(i) The aggregate principal amount of Revolving Loans that are made by Lenders
pursuant to Section 2.01(a) and that are outstanding at any time to Borrower
shall not exceed the difference between (A) the lesser of (1) the Borrowing Base
and (2) the Total Revolving Commitments, and (B) the sum of any outstanding
Swingline Loans plus Total LC Exposure. No Revolving Loans shall be made if such
Revolving Loans shall cause Undrawn Availability to be less than zero. The
Revolving Credit Commitment of each Lender shall automatically and permanently
be reduced to zero on the Maturity Date. Within the foregoing limits, Borrower
may borrow, repay and reborrow, on or after the Closing Date and prior to the
Maturity Date, subject to the terms, provisions and limitations set forth
herein.

(ii) The aggregate principal amount of all Loans and the Total LC Exposure
outstanding at any time shall not exceed the Total Revolving Commitments.

(iii) Each Revolving Loan made pursuant to Section 2.02(a) shall either be an
ABR Revolving Loan or a Eurodollar Revolving Loan.

Section 2.02 Loans

(a) Each Loan (other than Swingline Loans, Protective Advances and Overadvances)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their applicable Commitments; provided, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.18(e)(ii), (i) any Borrowing shall be in an aggregate
principal amount that is (A) an integral multiple of $250,000 and not less than
$500,000 or (B) equal to the remaining available balance of the applicable
Commitments.

 

45



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Lender to make such Loan and Borrower to repay such Loan in accordance with
the terms of this Agreement. Borrowings of more than one Type may be outstanding
at the same time; provided, that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight (8) Eurodollar
Borrowings outstanding hereunder at any one time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.18(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit or remit
the amounts so received to an account as directed by Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to Borrower until the date such amount is repaid to the Administrative Agent at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall deliver, by hand delivery or facsimile transmission (or transmit by other
electronic transmission if arrangements for doing so have been approved in
writing by the Administrative Agent), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, on the third (3rd) Business Day
before the date of the proposed Borrowing (or such later time as may be
reasonably acceptable to the Administrative Agent, in the case of any Borrowing,
or the Issuing Bank, in the case of any issuance, amendment, extension or
renewal of a Letter of Credit) or (ii) in the case of an ABR Borrowing, not
later than 4:00 p.m., New York City time, on the Business Day prior to the
proposed Borrowing (or such time as may be reasonably acceptable to the
Administrative Agent). Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

 

46



--------------------------------------------------------------------------------

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.02(b)– (d) are satisfied as of
the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration.
Additionally, any amount required to be paid as interest, fees, charges, costs
and expenses payable or reimbursable by Borrower hereunder, or other Obligations
under this Agreement or any other Loan Document, at the election of
Administrative Agent, shall be deemed a request by Borrower for an ABR Borrowing
as of the date such payment is due, in the amount required to pay in full or in
part such interest, fee, charge or other Obligation under this Agreement or any
other Loan Document and such deemed request shall be irrevocable. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans

(a) Borrower hereby unconditionally promises to pay to (i) the Administrative
Agent for the account of each Revolving Lender, the then unpaid principal amount
of each Revolving Loan of such Revolving Lender on the Maturity Date and
(ii) the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is the fifteenth (15th) or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided, that
on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) Absent manifest error, the entries made in the accounts maintained pursuant
to paragraphs (b) and (c) above shall be prima facie evidence of the existence
and amounts of the

 

47



--------------------------------------------------------------------------------

obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.

(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall prepare promptly (and, in all
events, within ten (10) Business Days of receipt of such request), execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit H-1 or H-2, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

(f) On the third (3rd) Business Day of each calendar week or more frequently at
Administrative Agent’s election (each, a “Settlement Date”), Administrative
Agent shall advise each Lender by telephone, or telecopy of the amount of such
Lender’s Pro Rata Percentage of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan. On each Settlement
Date, Administrative Agent shall pay to each Lender (other than a Defaulting
Lender) such Lender’s Pro Rata Percentage of principal, interest and Fees paid
by Borrower since the previous Settlement Date for the benefit of such Lender on
the Loans held by it. Subject to the provisions of Section 2.16(c), to the
extent that any Lender is a Defaulting Lender, Agent shall be entitled to set
off the funding short fall against that Defaulting Lender’s Pro Rata Share of
all payments received from Borrower. Such payments shall be made by wire
transfer to such Lender’s account (as specified by such Lender in writing to
Administrative Agent) not later than 1:00 p.m. (New York City time) on the next
Business Day following each Settlement Date.

Section 2.05 Fees.

(a) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).

(b) Unutilized Commitment Fee. From and after the Closing Date and until the
Maturity Date, Borrower shall pay to the Administrative Agent for the account of
the Revolving Lenders, in accordance with their Pro Rata Shares, an unutilized
commitment fee (the “Unutilized Commitment Fee”), which shall accrue, at the
Applicable Unutilized Commitment Fee Margin, on the daily average excess, if
any, of the Total Revolving Commitments over the sum of the principal amount of
all Revolving Loans and LC Exposure, which excess shall be calculated quarterly,
and shall be payable in arrears on the first (1st) day of each quarter
commencing July 1, 2012.

(c) LC and Fronting Fees. Borrower agrees to pay to (i) the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate per annum equal to the Applicable Margin from time to time used
to determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) the Issuing Bank a fronting fee
(“Fronting Fee”), at the rate of one-eighth (0.125) percent on the average daily
amount of the LC Exposure

 

48



--------------------------------------------------------------------------------

(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s customary charges
with respect to the administration, issuance, amendment, negotiation, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
first (1st) Business Day of January, April, July and October of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the Revolving Commitments terminate. Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
three hundred sixty (360) days and shall be payable for the actual number of
days elapsed (including the first (1st) day but excluding the last day).

(d) Other Fees. Borrower agrees to pay the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between Borrower
and the applicable Agents.

(e) Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders; except, that Borrower shall pay the Fronting
Fees directly to the Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, Overadvance and Protective Advance,
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, during an Event of Default which is
continuing, and upon the election of the Required Lenders, all Obligations
shall, to the extent permitted by applicable Legal Requirements, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, two (2%) percent above the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, two (2%) percent plus
the rate applicable to ABR Loans as provided in Section 2.06(a) (in either case,
the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided, that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days; except, that interest computed by reference to the
Base Rate shall be computed on the

 

49



--------------------------------------------------------------------------------

basis of a year of three hundred sixty-five (365) days (or three hundred
sixty-six (366) days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first (1st) day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive absent manifest error.

Section 2.07 Termination of Commitments. The Revolving Commitments, the
Swingline Commitment and the LC Commitment shall automatically terminate on the
Maturity Date.

Section 2.08 Interest Elections

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than eight (8) Eurodollar
Borrowings outstanding hereunder at any one time. This Section 2.08 shall not
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, Borrower shall deliver,
by hand delivery or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each Interest Election Request shall be irrevocable.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

50



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.09 [Reserved.]

Section 2.10 Optional and Mandatory Prepayments of Loans

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, or to permanently
reduce any portion of the Commitment, subject to the requirements of this
Section 2.10; provided, that each partial prepayment or permanent reduction in
any Commitment shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000 and shall be pro rata among the Lenders.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and Protective Advances
and either (A) replace all outstanding Letters of Credit or (B) cash
collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).

(ii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.

(iii) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

(c) Asset Sales. Not later than five (5) Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale consisting of any Inventory or Accounts
Receivable by Borrower, Borrower shall apply one hundred (100%) percent of such
Net Cash Proceeds to make prepayments in accordance with Section 2.10(g) and
(h).

 

51



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Casualty Events. Not later than five (5) Business Days following the receipt
of any Net Cash Proceeds from Casualty Events relating to Inventory in excess of
$500,000 in any fiscal year by Borrower, Borrower shall apply one hundred
(100%) percent of such Net Cash Proceeds to make prepayments in accordance with
Section 2.10(g) and (h).

(f) [Reserved.]

(g) Application of Prepayments.

(i) All prepayments shall be applied to the prepayment of outstanding Revolving
Loans (but without any corresponding reduction in Revolving Commitments) and
Borrower shall comply with Section 2.10(b).

(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Loans shall be applied, as applicable, first to reduce outstanding ABR Loans.
Any amounts remaining after each such application shall be applied to prepay
Eurodollar Loans.

(h) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, on the third
(3rd) Business Day before the date of prepayment, (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable. Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Such notice to the Lenders may be by electronic communication.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

Section 2.11 Alternate Rate of Interest. If (a) the Administrative Agent, in
good faith and in its reasonable discretion, shall determine that for any reason
in connection with any request for a Eurodollar Loan or a ABR Loan as to which
the interest rate is determined with reference to the Adjusted LIBOR Rate or a
conversion to or continuation thereof that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Loan, or (ii) adequate and reasonable means
do not exist for determining the Adjusted LIBOR Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan or in connection with a ABR
Loan, or (b) the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan or in connection with a Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan as a result of events occurring after the Closing Date, the

 

52



--------------------------------------------------------------------------------

Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
and ABR Loans as to which the interest rate is determined with reference to the
Adjusted LIBOR Rate shall be suspended until the Administrative Agent revokes
such notice and during such period ABR Loans shall be made and continued based
on the interest rate determined by the greater of clauses (a) and (b) in the
definition of Alternate Base Rate. Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans (without penalty) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

Section 2.12 Increased Costs; Change in Legality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against property of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate);

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) impose on any Lender (or its applicable lending office) any additional Tax
(other than Indemnified Taxes indemnified under Section 2.15 and Excluded Taxes)
with respect to this any Loan Document or any obligations hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), by an amount deemed to
be material by such Lender or the Issuing Bank, in good faith, in its reasonable
discretion, then Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered provided, that the foregoing shall not apply to any such
costs incurred more than one hundred and twenty (120) days prior to the date on
which Borrower receives a certificate in regard thereto, as provided in
subsection (c) below; it being understood that, to the extent duplicative of the
provisions of Section 2.15, this Section 2.12 shall not apply to Taxes. The
protection of this Section 2.12 shall be available to each Lender and the
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

(b) If any Lender or the Issuing Bank determines (in good faith in its
reasonable discretion) that any Change in Law regarding capital adequacy or in
the interpretation or application thereof has the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by such Lender, or
participations in Letters of Credit or Swingline Loans held by such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed to be material by such Lender or Issuing

 

53



--------------------------------------------------------------------------------

Bank, then from time to time Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, for any such reduction suffered; provided, that the foregoing shall not
apply to any such costs incurred more than one hundred and twenty (120) days
prior to the date on which Borrower receives a certificate in regard thereto, as
provided in subsection (c) below.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section 2.12 shall be delivered to Borrower (with a copy to
the Administrative Agent) and shall be conclusive and binding absent manifest
error. Borrower shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, except as
otherwise expressly provided in subsection (a) and (b) above.

(e) If any Lender determines in good faith in its reasonable discretion that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Adjusted LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans or, if such notice relates to the unlawfulness or asserted
unlawfulness of charging interest based on the Adjusted LIBOR Rate, to make ABR
Loans as to which the interest rate is determined with reference to the
Eurodollar Rate shall be suspended until such Lender notifies the Administrative
Agent and Borrower that the circumstances giving rise to such determination no
longer exist (which notification Lender agrees to give promptly upon becoming
aware that such circumstances no longer exist). Upon receipt of such notice,
Borrower shall, within one (1) Business Day after demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender and ABR Loans as to which the interest rate is
determined with reference to the Adjusted LIBOR Rate to ABR Loans as to which
the rate of interest is not determined with reference to the Adjusted LIBOR
Rate, either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans or a
ABR Loan as to which the interest rate is determined with reference to the
Adjusted LIBOR Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurodollar Loans or ABR Loans as to
which the interest rate is determined with reference to the Adjusted LIBOR Rate,
that Lender shall remain committed to make ABR Loans as to which the rate of
interest is not determined with reference to the Adjusted LIBOR Rate and shall
be entitled to recover interest at such Adjusted Base Rate. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.

(f) For purposes of paragraph (e) of this Section 2.12, a notice to Borrower by
any Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by Borrower.

 

54



--------------------------------------------------------------------------------

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, to the
extent thereof, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto,
to the extent thereof, or (d) the assignment of any Eurodollar Loan earlier than
the last day of the Interest Period applicable thereto as a result of a request
by Borrower pursuant to Section 2.15(f), to the extent thereof, then, in any
such event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably determined
by such Lender in good faith to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred (together with any interest then payable, including at the
Default Rate, if applicable) that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), in excess of (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1900 5th Avenue N.,
Birmingham, Alabama 35203, Attn: Account Manager: Bourland & Leverich, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.12,
2.13, 2.15 and 11.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

 

55



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise (including by exercise of its rights under the Security Documents),
obtain payment in respect of any principal of or interest on any of its
Revolving Loans, or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans, or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to any Company or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Legal Requirements, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation,
subject to the provisions hereof. If under applicable bankruptcy, insolvency or
any similar law any Secured Party receives a secured claim in lieu of a setoff
or counterclaim to which this Section 2.14(c) applies, such Secured Party shall
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights to which the Secured Party is entitled
under this Section 2.14(c) to share in the benefits of the recovery of such
secured claim.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules or
practices on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.15 Taxes

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Taxes; provided, that if any

 

56



--------------------------------------------------------------------------------

amounts on account of Indemnified Taxes are required to be deducted or withheld
from such payments, then (i) the sum payable by or on behalf of such Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions or withholdings applicable to additional sums payable
under this Section 2.15) the Administrative Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) Borrower shall make such deductions
or withholdings and (iii) Borrower shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements.

(b) In addition, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Legal Requirements.

(c) Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and expenses arising therefrom or with
respect thereto. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy delivered concurrently to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes and in any
event within thirty (30) days following any such payment being due, by Borrower
to a Governmental Authority, Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. If Borrower fails to pay any Indemnified Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other documentary evidence, Borrower shall indemnify
the Administrative Agent and each Lender for any incremental Taxes or expenses
that may become payable by the Administrative Agent or such Lender, as the case
may be, as a result of any such failure.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower and the Administrative
Agent, at the time or times prescribed by applicable law, and thereafter when
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation and information prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Without limiting the generality of the foregoing, each Foreign Lender shall
(i) furnish on or prior to the date it becomes a party hereto, either (a) two
accurate and complete originally executed U.S. Internal Revenue Service Forms
W-8BEN (or successor form) (claiming the benefits of an applicable tax treaty),
(b) two accurate and complete originally executed U.S. Internal Revenue Service
Forms W-8ECI (or successor form), (c) two accurate and complete originally
executed U.S. Internal Revenue Service Forms W-8IMY (or successor form), (d) two
accurate and complete originally executed U.S. Internal Revenue Service Forms
W-8EXP (or successor form) or (e) if such Foreign Lender is relying on the
so-called “portfolio interest exemption,” an accurate and complete originally
executed “Non-Bank Certificate” in the form of Exhibit J and two accurate and
complete originally executed U.S. Internal Revenue Service Forms W-8BEN (or
successor form), in the case of each of the preceding clauses (a) through (e),
together with any required schedules or attachments, certifying, in each case,
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax

 

57



--------------------------------------------------------------------------------

with respect to all payments hereunder, and (ii) to the extent it may lawfully
do so at such times, provide a new Form W-8BEN (or successor form), Form W-8ECI
(or successor form), Form W-8IMY (or successor form), Form W-8EXP (or successor
form) and/or Non-Bank Certificate upon the expiration or obsolescence of any
previously delivered form, or at any other time upon the reasonable request of
Borrower or the Administrative Agent, to reconfirm any complete exemption from,
or any entitlement to a reduction in, U.S. federal withholding tax with respect
to any payment hereunder. Each Lender that is not a Foreign Lender shall
(i) furnish on or prior to the date it becomes a party hereto two accurate and
complete originally executed U.S. Internal Revenue Service Forms W-9 (or
successor form) or otherwise establish an exemption from U.S. backup withholding
and (ii) to the extent it may lawfully do so at such times, provide a new Form
W-9 (or successor form) upon the expiration or obsolescence of any previously
delivered form, or at any other time upon the reasonable request of Borrower or
the Administrative Agent, to reconfirm its complete exemption from U.S. federal
withholding tax with respect to any payment hereunder.

(f) If a payment made to a Lender or Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to Borrower and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or the Administrative Agent as
may be necessary for Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Administrative
Agent has complied with such Lender’s or Administrative Agent’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment

(g) If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion that it has received a refund (or a credit actually utilized in
such year, but only to the extent received from the taxing authority imposing
the relevant indemnified Taxes and excluding any foreign tax credit) of any
Indemnified Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund or credit to Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrower
under this Section 2.15 with respect to the Indemnified Taxes giving rise to
such refund or credit), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit); provided, however, that if the Administrative Agent or such Lender (or
assignee) is required to repay all or a portion of such refund or credit to the
relevant Governmental Authority, Borrower, upon the request of the
Administrative Agent or such Lender (or assignee), shall repay the amount paid
over to Borrower that is required to be repaid (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) within three (3) Business Days
after receipt of written notice that the Administrative Agent or such Lender (or
assignee) is required to repay such refund (or a portion thereof) to such
Governmental Authority. Nothing contained in this Section 2.15(f) shall require
the Administrative Agent or any Lender (or assignee) to make available its Tax
Returns or any other information which it deems confidential to Borrower or any
other person. Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
additional amounts giving rise to such refund or credit of any Indemnified Taxes
had never been paid.

 

58



--------------------------------------------------------------------------------

Section 2.16 Mitigation Obligations; Replacement of Lenders

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12(a) or (b), or if Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b), or 2.15, as the case may be, in
the future, (ii) would not subject such Lender to any unreimbursed cost or
expense, (iii) would not require such Lender to take any action materially
inconsistent with its internal policies or legal or regulatory restrictions, and
(iv) would not otherwise be materially disadvantageous to such Lender. Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. A certificate setting forth such costs
and expenses in reasonable detail submitted by such Lender to the Administrative
Agent shall be conclusive absent manifest error.

(b) Replacement of Lenders. In the event (i) any Lender or the Issuing Bank
delivers a certificate requesting compensation pursuant to Section 2.12(a) or
(b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of each affected Lender or a
greater percentage of Lenders than the Required Lenders and the Required Lenders
have granted consent, or (v) any Lender or the Issuing Bank defaults in its
obligations to make Loans or issue Letters of Credit, as the case may be, or
other extensions of credit hereunder, Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 11.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee which shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided, that (A) such assignment shall not conflict with any applicable Legal
Requirement, (B) Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
prior written consent of the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, and (C) Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest and any prepayment premium or penalty (if any) accrued to the date of
such payment on the outstanding Loans or LC Disbursements of such Lender or the
Issuing Bank, respectively, affected by such assignment plus all Fees and other
amounts owing to or accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Sections 2.12 and 2.13); provided,
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.12(a) or (b) or notice under Section 2.12(e) or the
amounts paid pursuant to Section 2.15, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.12(e), or cease to result in amounts being
payable under Section 2.15, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (a) of
this Section 2.16), or if such Lender or the Issuing Bank shall waive its right
to claim further compensation under Section 2.12(a) or (b) in respect of such
circumstances or event or shall withdraw its notice under Section 2.12(e) or
shall waive its right to further payments under Section 2.15 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing

 

59



--------------------------------------------------------------------------------

Bank shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender and the Issuing Bank hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender and the Issuing Bank as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.16(b).

(c) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
shall be excluded for purposes of voting, and the calculation of voting, on any
matters (including the granting of any consents or waivers) with respect to any
of the Loan Documents; (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders in accordance with Section 2.10(a) as if such Defaulting
Lender had no Loans outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (B) any mandatory prepayment of the Loans pursuant to
Section 2.10 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but not to the Loans of
such Defaulting Lender) in accordance with Section 2.10 as if such Defaulting
Lender had funded all Defaulted Revolving Loans of such Defaulting Lender, it
being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (B); (iii) the amount of such Defaulting Lender’s Revolving Commitment,
Revolving Loans and LC Exposure shall be excluded for purposes of calculating
the commitment fee payable to Revolving Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any commitment fee with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then: (A) all or any
part of such Swingline Exposure and LC Exposure shall be reallocated among the
Revolving Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Commitments but, in any case, only to the extent (1) the
sum of the Revolving Exposures of all Revolving Lenders that are not Defaulting
Lenders does not exceed the Total Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders and (2) the conditions set forth in Section 4.02
are satisfied at such time; (B) if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Borrower shall within one
(1) Business Day following notice by the Administrative Agent (1) prepay such
Swingline Exposure of such Defaulting Lender and (2) cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above) in accordance with the procedures set forth in
Section 2.18(i) for so long as such LC Exposure is outstanding; (C) if Borrower
cash collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant
to this paragraph (iv), Borrower shall not be required to pay any LC
Participation Fee to such Defaulting Lender pursuant to Section 2.05(c) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized; (D) if the LC Exposure
of the non-Defaulting Lenders is reallocated pursuant to this paragraph (iv),
then the fees payable to the Lenders pursuant to Section 2.05 shall be adjusted
in accordance with such non-Defaulting Lenders’ reallocated LC Exposure; and
(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (iv), then, without prejudice to any
rights or remedies of the Issuing Banks or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and LC Participation Fee payable under
Section 2.05 with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks until such LC Exposure is cash

 

60



--------------------------------------------------------------------------------

collateralized and/or reallocated; and (v) so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be one hundred
(100%) percent covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by Borrower in accordance with paragraph
(iv) of this Section 2.16(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(iv)(A) of this Section 2.16(c) (and Defaulting Lenders shall not participate
therein). In the event that each of the Administrative Agent, Borrower, the
Issuing Banks and the Swingline Lender agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure and Revolving Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment. Any amounts paid by Borrower for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until the
termination of the Commitments and payment in full of all Obligations and will
be applied by the Administrative Agent first to all Obligations payable
hereunder other than to amounts owing to such Non-Defaulting Lender and then to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. At any time that there is a Defaulting Lender, payments received for
application to the Obligations payable to Lenders (other than the Defaulting
Lender) in accordance with the terms of this Agreement shall be distributed to
such non-defaulting Lenders on a Pro Rata Percentage basis calculated after
giving effect to the reduction of the Defaulting Lender’s Revolving Commitment
to zero (0) as provided herein or at Administrative Agent’s option,
Administrative Agent may instead receive and retain such amounts that would be
otherwise attributable to the Pro Rata Percentage of the Defaulting Lender. To
the extent that Administrative Agent elects to receive and retain such amounts,
Administrative Agent may hold them and, in its reasonable discretion, relend
such amounts to Borrower. To the extent that Administrative Agent exercises its
option to relend such amounts, such amounts shall be treated as Revolving Loans
for the account of Administrative Agent in addition to the Revolving Loans that
are made by the Lenders, other than Defaulting Lenders, on a Pro Rata Percentage
basis as calculated after giving effect to the reduction of the Defaulting
Lender’s Revolving Commitment to zero (0) as provided herein but shall be repaid
in the same order of priority as Protective Advances, except as Administrative
Agent may otherwise elect. Administrative Agent shall determine whether any
Revolving Loans requested shall be made from relending such amounts or from
Revolving Loans from the Lenders other than the Defaulting Lenders and any
allocation of requested Revolving Loans between them. Borrower may terminate the
unused amount of the Revolving Commitment of a Defaulting Lender upon not less
than three (3) Business Days’ prior notice to the Administrative Agent, in which
case, the Total Revolving Commitments shall be reduced accordingly.

For purposes of this Agreement, (i) “Funding Default” shall mean, with respect
to any Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” shall mean, with
respect to any Defaulting Lender, the period commencing on the date of the
applicable Funding Default and ending on the earliest of the following dates:
(a) the date on which all Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (b) with respect
any Funding Default (other than any such Funding Default arising pursuant to
clause (e) of the definition of “Defaulting Lender”), the date on which (1) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Loan of such
Defaulting Lender (such Loans being “Defaulted Loans”) or by the non-pro rata
application of any voluntary or mandatory prepayments of the Loans in

 

61



--------------------------------------------------------------------------------

accordance with the terms hereof or any combination thereof) and (2) such
Defaulting Lender shall have delivered to Borrower and the Administrative Agent
a written reaffirmation of its intention to honor its obligations under this
Agreement with respect to its Commitment(s), and (c) the date on which Borrower,
the Administrative Agent and the Required Lenders waive all Funding Defaults of
such Defaulting Lender in writing, and (iii) “Default Excess” shall mean, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s pro rata percentage of the aggregate outstanding principal amount of
Loans of all Lenders (calculated as if all Defaulting Lenders (including such
Defaulting Lender) had funded all of their respective Defaulted Loans) over the
aggregate outstanding principal amount of Loans of such Defaulting Lender.

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.

Section 2.17 Swingline Loans

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
Borrower from time to time on any Business Day during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (and upon each such Borrowing of Swingline Loans, Borrower shall be
deemed to represent and warrant that such Borrowing will not result in) (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, or (ii) the Total Revolving Exposure exceeding the lesser
of (A) the Borrowing Base and (B) the Total Revolving Commitments; provided,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance, in whole or in part, an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or facsimile transmission (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 10:00 a.m., New
York City time, on the Business Day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and the amount of the requested Swingline Loan. Each Swingline
Loan shall be an ABR Loan. The Swingline Lender shall make each Swingline Loan
available to Borrower by means of a credit to the general deposit account of
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank). The Swingline Lender shall endeavor to fund
each Swingline Loan by 3:00 p.m., New York City time and shall in all events
fund each Swingline Loan by no later than 5:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default has occurred and is continuing
or would result therefrom.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 p.m., New York
City time, on the proposed date of repayment.

 

62



--------------------------------------------------------------------------------

(d) Participations. The Swingline Lender (i) may at any time in its discretion,
and (ii) no less frequently than every five (5) Business Days or as directed by
the Administrative Agent from time to time on not less than one (1) Business
Day’s written notice to the Swingline Lender, shall by written notice given to
the Administrative Agent (provided such notice requirements shall not apply if
the Swingline Lender and the Administrative Agent are the same entity) not later
than 11:00 a.m., New York City time, on the next succeeding Business Day
following such notice, require the Revolving Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans then
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or a reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever (so long as such payment shall not cause
such Lender’s Revolving Exposure to exceed such Lender’s Revolving Commitment).
Each Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders; provided, that
the Revolving Lender who is the Swingline Lender shall be deemed to have funded
its Pro Rata Percentage automatically without further funding. The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrower of any default in the
payment thereof. Between settlement dates, Administrative Agent may apply
payments on Revolving Loans to Swingline Loans, regardless of any designation by
Borrower or any provision herein to the contrary. If, as a result of the filing
of any case by or against any Loan Party under Title 11 of the United States
Code, as amended, or any other similar law, or otherwise, any Swingline Loan may
not be settled as provided herein, then each Lender shall be deemed to have
purchased from Swingline Lender a participation in each unpaid Swingline Loan in
an amount equal to its Pro Rata Share thereof and shall transfer the amount of
such participation to Swingline Lender in immediately available funds within one
(1) Business Day after Swingline Lender’s request therefor. Each Lender’s
obligations under this Section 2.17 are absolute, unconditional, and irrevocable
and are not subject to any counterclaim, setoff, defense, qualification, or
exception, and each Lender shall perform such obligations, as applicable,
regardless of whether the Commitments have terminated, an Overadvance exists, or
any condition precedent to the making of Loans has not been satisfied. The
provisions of this Section 2.17 are solely for the benefit of Swingline Lender
and the other Lenders, and none of the Loan Parties may rely on this
Section 2.17 or have any standing to enforce its terms

(e) Resignation or Removal of the Swingline Lender. The Swingline Lender may
resign as Swingline Lender hereunder at any time upon at least thirty (30) days’
prior written notice to the Lenders, the Administrative Agent and Borrower,
provided, that such Swingline Lender is replaced by a

 

63



--------------------------------------------------------------------------------

successor Swingline Lender simultaneously with its resignation. Following such
notice of resignation from the Swingline Lender, the Swingline Lender may be
replaced at any time by written agreement among Borrower (with Borrower’s
agreement not to be unreasonably withheld, delayed or conditioned), the
Administrative Agent, the replaced Swingline Lender and the successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender. At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Swingline Lender. From and after the effective
date of any such resignation or replacement, (i) the successor Swingline Lender
shall have all the rights and obligations of the Swingline Lender under this
Agreement with respect to Swingline Loans to be made by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Swingline
Lender” shall be deemed to refer to such successor or to any previous Swingline
Lenders, or to such successor and all previous Swingline Lenders, as the context
shall require. After the resignation or replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required to make additional
Swingline Loans. Notwithstanding anything to the contrary in this
Section 2.17(e) or otherwise, the Swingline Lender may not resign until such
time as a successor Swingline Lender has been appointed.

Section 2.18 Letters of Credit

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to Borrower (with Borrower’s agreement not to be unreasonably
withheld, delayed or conditioned), the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability Period
(provided, that Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Subsidiary). The Issuing Bank shall have no obligation to issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, (i) the LC Exposure would exceed the LC
Commitment, (ii) the Total Revolving Exposure would exceed the Total Revolving
Commitments, or (iii) the expiry date of the proposed Letter of Credit is on or
after than the close of business on the Letter of Credit Expiration Date. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by Borrower to, or entered into by Borrower with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
facsimile transmission (or transmit by electronic communication if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m., New York
City time, on the third (3rd) Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the face amount thereof;

 

64



--------------------------------------------------------------------------------

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided, that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date); and

(iv) such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the Total Revolving Exposures
shall not exceed the Total Revolving Commitments and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the Issuing Bank shall agree otherwise, no
Letter of Credit shall be in an initial amount less than $100,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date which is one (1) year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
Letter of Credit Expiration Date; provided, that a Letter of Credit will, upon
the request of Borrower, automatically be extended for one or more successive
periods not to exceed one (1) year each (and, in any case, not to extend beyond
the Letter of Credit Expiration Date) unless each such Issuing Bank elects not
to extend for any such additional period pursuant to the terms of
Section 2.18(b).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving

 

65



--------------------------------------------------------------------------------

Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Revolving Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever (so
long as such payment shall not cause such Lender’s Revolving Exposure to exceed
such Lender’s Revolving Commitment).

(e) Reimbursement. (i) If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the same Business Day on which such LC
Disbursement is made; provided, that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with ABR Revolving Loans in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans.

(ii) If Borrower fails to make such payment when due, and if the amount is not
financed pursuant to the proviso to Section 2.18(e)(e), the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 11:00 a.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders; provided, that if the Issuing Bank is also a Revolving
Lender, such Revolving Lender shall be deemed to have funded its Pro Rata
Percentage automatically without further funding. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from Borrower thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of Borrower and such Revolving Lender severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of Borrower, the Default Rate and (ii) in the case of such
Lender, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules or
practices on interbank compensation.

 

66



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to strictly comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; (vi) any
material adverse change in the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), material agreements,
properties, solvency, business, management, prospects or value of any Company;
or (vii) any other fact, circumstance or event whatsoever. None of the Agents,
the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to Borrower to the extent of any direct damages (as opposed to
consequential, special, punitive or other indirect damages, claims in respect of
which are hereby waived by Borrower to the extent permitted by applicable Legal
Requirements) suffered by Borrower that are caused by the Issuing Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
Alternate Base Rate plus the Applicable Margin for a period of three
(3) calendar days from the date of such LC Disbursement, and at the Default Rate
thereafter. Interest accrued pursuant

 

67



--------------------------------------------------------------------------------

to this paragraph shall be for the account of the Issuing Bank; except, that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.18(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than fifty (50%) percent of the Total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit in the LC
Sub-Account, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to one hundred five (105%) percent of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided, that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Borrower described in paragraph (g) or (h) of
Section 8.01. Funds in the LC Sub-Account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of outstanding Reimbursement Obligations or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than fifty (50%) percent of the Total LC
Exposure), be applied to satisfy other Obligations of Borrower in accordance
with Article IX. If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits with respect to such amounts (to the
extent not applied as aforesaid) shall be returned to Borrower within five
(5) Business Days after all Events of Default have been cured or waived.

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed), the Issuing Bank
(which consent shall not be unreasonably withheld or delayed) and such Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (j) shall be deemed (in addition to being a Revolving Lender) to be
the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Revolving Lender, and all references herein and in the other Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as Issuing Bank, as the
context shall require.

(k) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least thirty (30) days’ prior written
notice to the Lenders, the Administrative Agent and Borrower. The Issuing Bank
may be replaced at any time by written agreement among Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such addition or to any
previous Issuing Bank, or to such successor or such addition and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.

 

68



--------------------------------------------------------------------------------

(l) Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:

(i) any Order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and, in each case, which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
general application of the Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

Section 2.19 Protective Advances and Optional Overadvances

(a) Any contrary provision of this Agreement or any other Loan Document
notwithstanding (including, without limitation, Sections 2.01 and 2.02), but
subject to Section 2.19(d), Administrative Agent hereby is authorized by
Borrower and Lenders, from time to time in Administrative Agent’s sole
discretion, (i) after the occurrence and during the continuance of a Default or
an Event of Default, or (ii) at any time that any of the other applicable
conditions precedent set forth in Section 4.2 are not satisfied, to make
Revolving Loans to, or for the benefit of, Borrower on behalf of the Lenders
that Administrative Agent, in its discretion deems necessary or desirable (A) to
preserve or protect the Collateral, or any portion thereof, or (B) to enhance
the likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Revolving Loans described in this Section 2.19(a) shall
be referred to as “Protective Advances”).

(b) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.19(d), the Lenders hereby authorize
Administrative Agent or Swingline Lender, as applicable, and either
Administrative Agent or Swingline Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swingline Loans) to Borrower notwithstanding that, after giving
effect thereto or at the time of making thereof, Undrawn Availability is less
than zero (such Revolving Loans being referred to herein as “Overadvances”), so
long as (i) no Event of Default exists and is continuing unless such Overadvance
has been consented to by Required Lenders, (ii) after giving effect to such
Revolving Loans, the aggregate outstanding amount of the Total Revolving
Exposure does not exceed an amount equal to ten (10%) percent of the Total
Revolving Commitments, and (iii) after giving effect to such Revolving Loans,
the outstanding principal amount of Total Revolving Exposure does not exceed an
amount equal to the Total Revolving Commitments. In the event Administrative
Agent obtains actual knowledge that the aggregate outstanding amount of Total
Revolving Exposure exceeds the amounts permitted by the immediately

 

69



--------------------------------------------------------------------------------

foregoing provisions, regardless of the amount of, or reason for, such excess,
Administrative Agent shall notify the Lenders as soon as practicable (and prior
to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the loan account of Borrower for interest, fees, or
expenses) unless Administrative Agent determines that prior notice would result
in imminent harm to the Collateral or its value, in which case Administrative
Agent may make such Overadvances and provide notice as promptly as practicable
thereafter), and the Lenders thereupon shall, together with Administrative
Agent, jointly determine the terms of arrangements that shall be implemented
with Borrower intended to reduce, within a reasonable time, the outstanding
principal amount of the Total Revolving Exposure to an amount permitted by the
preceding sentence. In such circumstances, if any Lender objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders. In any event: (A) if any unintentional Overadvance remains
outstanding for more than thirty (30) days, unless otherwise agreed to by the
Required Lenders, Borrower shall immediately repay Revolving Loans in an amount
sufficient to eliminate all such unintentional Overadvances, and (B) after the
date all such Overadvances have been eliminated, there must be at least thirty
(30) consecutive days before intentional Overadvances are made. The foregoing
provisions are meant for the benefit of the Lenders and Administrative Agent and
are not meant for the benefit of Borrower, which shall continue to be bound by
the provisions of Section 2.01. Each Lender shall be obligated to settle with
Administrative Agent as provided for herein for the amount of such Lender’s Pro
Rata Share of any unintentional Overadvances by Administrative Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.19(b), and any Overadvances resulting from the charging to the loan
account of Borrower for interest, fees, or expenses.

(c) Each Protective Advance and each Overadvance shall be deemed to be an
Revolving Loan hereunder; except, that no Protective Advance or Overadvance
shall be eligible to be a LIBOR Rate Loan and, prior to settlement therefor, all
payments on the Protective Advances shall be payable to Administrative Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Administrative Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are ABR Revolving Loans. The ability of
Administrative Agent to make Protective Advances is separate and distinct from
its ability to make Overadvances and its ability to make Overadvances is
separate and distinct from its ability to make Protective Advances. For the
avoidance of doubt, the limitations on Administrative Agent’s ability to make
Protective Advances do not apply to Overadvances and the limitations on
Administrative Agent’s ability to make Overadvances do not apply to Protective
Advances. The provisions of this Section 2.19 are for the exclusive benefit of
Administrative Agent, Swingline Lender, and the Lenders and are not intended to
benefit Borrower in any way.

(d) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (i) no Overadvance or Protective Advance may be made
by Administrative Agent if such Revolving Loan would cause the aggregate
principal amount of Overadvances and Protective Advances outstanding to exceed
an amount equal to ten (10%) percent of the Total Revolving Commitments; and
(ii) to the extent any Protective Advance causes the aggregate amount of
Revolving Loans, Swingline Loans and the aggregate Total LC Exposure to exceed
an amount equal to the Total Revolving Commitments, each such Protective Advance
shall be for Administrative Agent’s sole and separate account and not for the
account of any Lender and shall be entitled to priority in repayment in
accordance with Section 9.02.

 

70



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Company represents and warrants to the Administrative Agent, the Issuing
Bank and each of the Lenders (with references to the Companies being reference
thereto after giving effect to the Transactions unless otherwise expressly
stated) that:

Section 3.01 Organization; Powers. Each Company (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, (b) has all requisite power
and authority to carry on its business as now conducted and to own, lease and
operate its property and (c) is registered, qualified and in good standing (to
the extent such concept is applicable in the applicable jurisdiction) to do
business in every jurisdiction where such qualification is required, except in
such jurisdictions where the failure to so register, qualify or be in good
standing could not reasonably be expected to result in a Material Adverse
Effect. There is no existing default under any Organizational Document of any
Company or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents, and (iii) consents, approvals, registrations,
filings, permits or actions the failure of which to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate or
result in a default or require any consent or approval under (i) any material
indenture, agreement, or other instrument binding upon any Company or its or
their properties or to which any Company or any of its or their property is
subject, or give rise to a right thereunder to require any payment to be made by
any Company, except for violations, defaults or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect or
(ii) any Organizational Document, (d) will not violate any material Legal
Requirement in any material respect and (e) will not result in the creation or
imposition of any Lien on any property of any Company, other than the Liens
created by the Security Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections

(a) Borrower has heretofore delivered to the Lenders the consolidated balance
sheets and related statements of operations, stockholders’ equity and cash flows
of Borrower and its Subsidiaries

 

71



--------------------------------------------------------------------------------

(i) as of and for the fiscal year ended December 31, 2011 audited by and
accompanied by the unqualified opinion of KPMG LLP, independent public
accountants, and (ii) as of and for the nine (9) month period ended
September 30, 2011 and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Borrower. Such
financial statements and all financial statements delivered pursuant to Sections
5.01(a) and (b) have been prepared in accordance with GAAP consistently applied
throughout the applicable period covered, respectively, thereby and present
fairly in all material respects the financial condition and results of
operations and cash flows of Borrower and its Subsidiaries as of the dates and
for the periods to which they relate (subject to normal year-end audit
adjustments and the absence of footnotes). As of the dates of such financial
statements, except as properly reflected in such financial statements, there are
no material liabilities of any Company of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise.

(b) Borrower has heretofore delivered to the Lenders the forecasts of financial
performance of Borrower and its Subsidiaries for the fiscal years 2010 – 2015
(the “Projections”) and the assumptions upon which the Projections are based.
The Projections have been prepared in good faith by Borrower based upon (i) the
assumptions stated therein (which assumptions were believed by Borrower on the
date of preparation of the Projections to be reasonable) and (ii) the best
information reasonably available to, or in the possession or control of,
Borrower as of the date of delivery thereof.

(c) Since December 31, 2011, there has been no event, change, circumstance or
occurrence that has had or could reasonably be expected to result in a Material
Adverse Effect.

Section 3.05 Properties

(a) Each Company has good title to, or valid leasehold interests in, all its
tangible property and real property material to its business, free and clear of
all Liens except for Permitted Liens and minor irregularities, deficiencies and
defects in title that do not, and could not reasonably be expected to, interfere
in any material respect with its ability to conduct its business as currently
conducted or to utilize such property for its intended purpose. As of the date
hereof, the tangible property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear and obsolescence
excepted), and (ii) constitutes all the tangible property and real property
which is required for the business and operations of the Companies as presently
conducted.

(b) Schedule 3.05(b) contains a true and complete list of each ownership and
leasehold interest in Real Property (including all modifications, amendments and
supplements thereto with respect to leased Real Property) (i) owned by any
Company as of the Existing Credit Agreement Closing Date and describes the use
and type of interest therein held by such Company and (ii) leased or subleased
by any Company, as lessee or sublessee, as of the Existing Credit Agreement
Closing Date and describes the use and type of interest therein held by such
Company and whether such lease or sublease requires the consent of the landlord
thereunder or other parties thereto to the Transactions; and designates which,
among such properties, constitute Key Locations as of the Existing Credit
Agreement Closing Date. No Company is in default under any provision of any
lease agreement to which it is a party with respect to a leasehold interest in
Real Property, where such default could reasonably be expected to result in a
Material Adverse Effect.

(c) No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any portion of the Real Property of the Companies where such Casualty Event
could reasonably be expected to result in a Material Adverse Effect. No Mortgage
encumbers improved Real Property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.

 

72



--------------------------------------------------------------------------------

(d) Each Company owns or has rights to use all of its Real Property and all
rights with respect to any of the foregoing used in, necessary for or material
to each Company’s business as currently conducted. The use by each Company of
its Real Property and all such rights with respect to the foregoing do not
infringe on the rights of any person, other than any infringement that could not
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any of its property does
or may violate the rights of any third party that could reasonably be expected
to result in a Material Adverse Effect. The Real Property is zoned to permit the
uses for which such Real Property is currently being used. The present uses of
the Real Property and the current operations of each Company’s business do not
violate in any material respect any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning by-laws.

Section 3.06 Intellectual Property

(a) Ownership; No Claims; Use of Intellectual Property; Protection of Trade
Secrets. Each Company, owns free and clear of all Liens (other than Permitted
Liens), all patents and patent applications; trademarks, trade names, service
marks, copyrights, domain names and applications for registration thereof; and
technology, trade secrets, material unregistered trademarks or trade names,
proprietary information, inventions, licenses, databases, software, formulae,
works of authorship, know-how and processes and other confidential information,
systems, or procedures (the “Intellectual Property”) that is owned or purported
to be owned by the Companies and used in the current conduct of the business,
except for those the failure to own which could not reasonably be expected to
result in a Material Adverse Effect. All Intellectual Property held by the
Companies under license and used in the current conduct of the business is
subject to valid and enforceable license agreements. No material claim is
pending, or has been asserted in writing by any person challenging or
questioning a Company’s use of any such Intellectual Property or the validity of
any such Intellectual Property owned by a Company, nor does any Company know of
any valid basis for any such claim. To the knowledge of the Companies, the use
of such Intellectual Property by each Company does not infringe the rights of
any person, except for such claims and infringements which could not reasonably
be expected to result in a Material Adverse Effect. Except pursuant to licenses
and other user agreements entered into by each Company in the ordinary course of
business which, in the case of licenses and user agreements in existence on the
date hereof, are listed in Schedule 3.06(a), no Company has done anything to
authorize or enable any other person to use any such Intellectual Property,
which use, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Each Company has taken commercially reasonable
measures to protect the secrecy, confidentiality and value of all trade secrets,
source code, and unregistered Intellectual Property owned by and used in such
Company’s business, to the extent that the loss thereof, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) Patents; Registrations. On and as of the Existing Credit Agreement Closing
Date, (i) a Company owns of record the issued patents and pending patent
applications, registered trademarks and trademark applications, domain name
registration, and copyright registrations and pending applications listed in
Schedules II-B to the Perfection Certificate, and (ii) such issued patents,
registered trademarks, registered copyrights and domain name registrations owned
by each Company are subsisting in full force and effect, have not been abandoned
and are, to such Company’s knowledge, valid; excepting therefrom, in each case,
the failure of which to comply herewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

(c) No Violations or Proceedings. To the knowledge of the Companies, there is no
violation, misappropriation, or infringement by others of any Intellectual
Property owned by any Company, other than such violations, misappropriations, or
infringements, individually or in the aggregate, that could not reasonably be
expected to have a Material Adverse Effect. No Company has knowledge that it is
materially infringing upon, diluting or misappropriating any copyright, patent,
trademark, trade secret or other registered or unregistered Intellectual
Property right of any other person. No proceedings have been instituted or are
pending against any Company, or threatened in writing, alleging any such
infringement, dilution or misappropriation, except to the extent that such
proceedings or claims, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Company is known or
anticipated to be in breach of, or in default under, any license of Intellectual
Property granted by any other person to such Company, except in any case where
such breach or default, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(d) No Impairment; Licenses. Neither the execution, delivery or performance of
this Agreement and the other Loan Documents, nor the consummation of the
Transactions or the other transactions contemplated hereby and thereby, will
alter, impair or otherwise affect or require the consent of any other person in
respect of any right of any Company in any Intellectual Property, except to the
extent that such alteration, impairment, effect or consent could not reasonably
be expected to result in a Material Adverse Effect.

(e) No Agreement or Order Materially Affecting Intellectual Property. No Company
is subject to any settlement, covenant not to sue or other agreement, or any
outstanding Order, which may materially affect the validity or enforceability or
restrict in any manner such Company’s use, licensing or transfer of any of the
Intellectual Property.

Section 3.07 Equity Interests and Subsidiaries

(a) Schedule 3.07(a) sets forth a list of (i) each Subsidiary of Borrower and
its jurisdiction of incorporation or organization as of the Closing Date, and
(ii) the number of each class of Borrower’s Equity Interests and the Equity
Interests of each Subsidiary of Borrower authorized, and the number outstanding,
on the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights on the Closing
Date. As of the Closing Date, all Equity Interests of Borrower and each of its
Subsidiaries are duly and validly issued and are fully paid and non-assessable
(to the extent applicable), and all Equity Interests of the Subsidiaries are
owned by Borrower directly or indirectly through Wholly Owned Subsidiaries. Each
Loan Party is the record and beneficial owner of, and has good and marketable
title to, the Equity Interests pledged by it under the Security Documents, free
of any and all Liens, except the security interest created by the Security
Documents, any Permitted Liens under Section 6.02(s) or any Permitted Liens that
arise by operation of applicable Legal Requirements and are not voluntarily
granted, and, as of the Closing Date, there are no outstanding warrants, options
or other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests, except as set forth
in Schedule 3.07(a).

(b) No consent of any person (that has not been obtained or is required pursuant
to securities laws) including any other general or limited partner, any other
member or manager of a limited liability company, any other shareholder or any
other trust beneficiary is necessary or reasonably desirable (from the
perspective of a secured party) in connection with the creation, perfection or
first priority status (or the maintenance thereof) of the security interest of
the Administrative Agent in any Equity Interests pledged to the Administrative
Agent under the Security Documents or the exercise by the Administrative Agent
or any Lender of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect of such Equity Interests.

 

74



--------------------------------------------------------------------------------

(c) A complete and accurate organization chart, showing the ownership structure
of the Companies on the Closing Date, both before and after giving effect to the
Transactions, is set forth on Schedule 3.07(c).

Section 3.08 Litigation; Compliance with Laws

(a) There are no actions, suits, claims, disputes, proceedings or, to the
knowledge of any Loan Party, investigations at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Loan Party,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or any of the Transactions or
(ii) that could reasonably be expected to result in, a Material Adverse Effect.

(b) Except for matters covered by Section 3.18, no Company or any of its
property is (i) in violation of, nor will the continued operation of its
property as currently conducted violate, any Legal Requirements (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or
(ii) in default with respect to any Order, where such violation or default,
could reasonably be expected to result in a Material Adverse Effect.

Section 3.09 Agreements

(a) No Company has violated any agreement or instrument to which it is a party,
or any corporate or other constitutional restriction (including under its
Organizational Documents) to which it is subject, that could reasonably be
expected to result in a Material Adverse Effect.

(b) No Company is in default in any manner under any provision of any Material
Agreement evidencing Indebtedness, or any other agreement or instrument to which
it is a party or by which it or any of its property is or may be bound or
subject, where such default could reasonably be expected to result in a Material
Adverse Effect.

(c) Schedule 3.09(c) accurately and completely lists all Material Agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party as of the Existing Credit Agreement Closing Date in
connection with the operation of the business conducted thereby and Borrower has
delivered to the Administrative Agent (or made available to the Administrative
Agent and the Lenders for review on or before the date hereof) complete and
correct copies of all such Material Agreements, including any amendments,
supplements or modifications with respect thereto, and all such Material
Agreements are in full force and effect as of the Existing Credit Agreement
Closing Date.

Section 3.10 Federal Reserve Regulations

(a) No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X. The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.

 

75



--------------------------------------------------------------------------------

Section 3.11 Investment Company Act; Public Utility Holding Company Act, etc. No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 2005, as amended, or (c) subject to regulation under any
Legal Requirement (other than Regulation X) that limits its ability to incur,
create, assume or permit to exist Indebtedness.

Section 3.12 Use of Proceeds. Borrower will use the proceeds of the Loans to
finance, in part, the repayment in full of the Term Loan Indebtedness on the
Closing Date, and to pay any fees and expenses related to the Transactions.
Borrower will use the proceeds of the Revolving Loans and Swingline Loans after
the Closing Date for general corporate and working capital purposes (including
to effect any Permitted Acquisitions), for Capital Expenditures and for other
corporate purposes not inconsistent with the terms of this Agreement.

Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material U.S. federal, state, local and foreign Tax Returns required
to have been filed by it and all such Tax Returns are true and correct in all
material respects and (b) duly and timely paid or caused to be duly and timely
paid all material Taxes (for this purpose, including any transferee, successor,
joint and several, contractual or other liability (including liability pursuant
to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any Taxes) (whether or not shown on any Tax Return)
due and payable by it and all assessments received by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which such
Company has set aside on its books adequate reserves in accordance with GAAP.
Each Company has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. No Company has knowledge (or could
reasonably have knowledge upon due inquiry) of any proposed or pending tax
assessments, deficiencies, audits or other proceedings and no proposed or
pending tax assessments, deficiencies, audits or other proceedings that could
reasonably be expected to result in, a Material Adverse Effect. No Company has
ever “participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4. As of the Existing Credit Agreement Closing Date,
no Company is a party to any tax sharing or similar agreement.

Section 3.14 No Material Misstatements. No information, report, certificate
(including the Perfection Certificate), Borrowing Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information was furnished; provided, that to the extent any such information,
report, exhibit or schedule was based upon or constitutes a forecast or
projection, each Loan Party represents and warrants only that on the date of
delivery thereof such forecast or projection was prepared in good faith based
upon the assumptions stated therein (which assumptions are believed by the Loan
Parties on the date delivered to the Administrative Agent or a Lender to be
reasonable). As of the Existing Credit Agreement Closing Date, each Company has
disclosed to the

 

76



--------------------------------------------------------------------------------

Administrative Agent all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it that could reasonably be expected to result, in a Material
Adverse Effect.

Section 3.15 Labor Matters. There are no strikes, lockouts or slowdowns against
any Company pending or, to the knowledge of the Loan Parties, threatened that
could reasonably be expected to result in, a Material Adverse Effect. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable Legal Requirement dealing with such matters in any manner that could
reasonably be expected to result in, a Material Adverse Effect. All payments due
from any Company, or for which any claim may be made against any Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Company except to
the extent that the failure to do so could not reasonably be expected to result
in, a Material Adverse Effect. The consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Company is
bound.

Section 3.16 Solvency. Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of the Loans on the Closing Date, Borrower, individually,
and the Loan Parties, on a consolidated basis, are Solvent.

Section 3.17 Employee Benefit Plans

(a) The Companies and each of their ERISA Affiliates are in compliance with all
applicable Legal Requirements, including all applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder, with
respect to all Employee Benefit Plans, except where such non-compliance could
not be reasonably expected to result in a Material Adverse Effect. Each Employee
Benefit Plan complies, and is operated and maintained in compliance, with all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder, except
where such non-compliance could not be reasonably expected to result in a
Material Adverse Effect. Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the Internal Revenue Service and nothing has occurred which
is reasonably likely to prevent, or cause the loss of, such qualification

(b) No ERISA Event has occurred or is reasonably expected to occur and no
Pension Plan has any Unfunded Pension Liability, except, in any case, where the
foregoing could not reasonably be expected to result in a Material Adverse
Effect. Within the last six years, no Pension Plan has been terminated, whether
or not in a “standard termination” as that term is used in Section 4041 of
ERISA. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of any
Company or any of its ERISA Affiliates to all Multiemployer Plans in the event
of a complete withdrawal therefrom, as of the close of the most recent fiscal
year of each such Multiemployer Plan, could not reasonably be expected to result
in a Material Adverse Effect.

(c) Except to the extent required under Section 4980B of the Code (or similar
state laws) or where such provision would not result in material liability to
any Company, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Company or any of its ERISA Affiliates.

 

77



--------------------------------------------------------------------------------

Section 3.18 Environmental Matters. Except as disclosed in the June 2010 Phase I
and except as could not reasonably be expected to result in a Material Adverse
Effect:

(a) the Companies and their businesses, operations and Real Property are and
have at all times during the Companies’ ownership or lease thereof been in
compliance with any applicable Environmental Law;

(b) the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and their ownership, operation and
use of any Real Property, under all applicable Environmental Laws. The Companies
are in compliance with the terms and conditions of such Environmental Permits,
and all such Environmental Permits are valid and in good standing. No
expenditures or operational adjustments are reasonably anticipated to be
required to remain in compliance with the terms and conditions of, or to renew
or modify such Environmental Permits during the next five (5) years;

(c) there has been no Release or threatened Release or any handling, management,
generation, treatment, storage or disposal of Hazardous Materials by the
Companies or, to the knowledge of the Loan Parties, by any other person on, at,
under or from any Real Property or facility presently or formerly owned, leased
or operated by any of the Companies or their predecessors in interest that is
reasonably likely to result in liability or obligations by any of the Companies
under Environmental Law or in an Environmental Claim;

(d) there is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against any of the Companies relating to the Real Property
currently or formerly owned, leased or operated by any of the Companies or
relating to the operations of the Companies, and, to the knowledge of the Loan
Parties, there are no actions, activities, circumstances, conditions, events or
incidents that are reasonably likely to form the basis of such an Environmental
Claim;

(e) to the knowledge of the Loan Parties, no person with an indemnity,
contribution or other obligation to any of the Companies relating to compliance
with or liability under Environmental Law is in default with respect to any such
indemnity, contribution or other obligation;

(f) no Company is obligated to perform any non-routine action or otherwise incur
any non-routine expense under Environmental Law pursuant to any Order or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

(g) to the knowledge of the Loan Parties, no Real Property or facility owned,
operated or leased by the Companies and, to the knowledge of the Loan Parties,
no Real Property or facility formerly owned, operated or leased by any of the
Companies or any of their predecessors in interest is (i) listed or proposed for
listing on the National Priorities List as defined in and promulgated pursuant
to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority that
indicates that any Company has or may have an obligation to undertake
investigatory or remediation obligations under applicable Environmental Laws;

(h) to the knowledge of the Loan Parties, no Lien has been recorded or
threatened under any Environmental Law with respect to any Real Property or
property of the Companies;

 

78



--------------------------------------------------------------------------------

(i) the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Transactions and the other transactions
contemplated hereby and thereby will not require any notification, registration,
filing, reporting, disclosure, investigation, remediation or cleanup obligations
pursuant to any Governmental Real Property Disclosure Requirements or any other
Environmental Law; and

(j) the Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability or
obligation under Environmental Law, including those concerning the condition of
the Companies’ Real Property or the existence of Hazardous Materials at Real
Property or facilities currently or formerly owned, operated, leased or used by
any of the Companies.

Section 3.19 Insurance. Schedule 3.19 sets forth a description in reasonable
detail of all insurance maintained by each Company as of the Existing Credit
Agreement Closing Date. As of the Existing Credit Agreement Closing Date, all
insurance maintained by the Companies is in full force and effect, all premiums
due have been duly paid, no Company has received notice of violation or
cancellation thereof, and the use, occupancy and operation of each of the
Premises comply in all material respects with all Insurance Requirements, and
there exists no default under any Insurance Requirement. The Companies have
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.

Section 3.20 Security Documents

(a) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, the Security Agreement, upon execution and
delivery thereof by the parties thereto, will be effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed in the offices specified on Section IA of the Perfection
Certificate and (ii) upon the taking of possession or control by the
Administrative Agent of the Security Agreement Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by each Security
Document), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral (other than (A) the
Intellectual Property Collateral (as defined in the Security Agreement) and
(B) such Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.

(b) When (i) the Security Agreement or a short form thereof is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements and other filings in appropriate form are
filed in the offices specified on Section IA of the Perfection Certificate, the
Liens created by such Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral (as defined in such Security
Agreement), in each case subject to no Liens other than Permitted Liens (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
date hereof).

 

79



--------------------------------------------------------------------------------

(c) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, each Mortgage, if any, upon the execution and
delivery thereof, shall be effective to create, in favor of the Administrative
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Liens, and when the
Mortgages are filed or recorded in accordance with the provisions of Sections
5.10 and 5.11 when such Mortgage is filed or recorded in the applicable
recording offices, the Mortgages shall constitute fully perfected first priority
Liens on, and security interests in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, in each case prior
and superior in right to any other person, other than Permitted Liens.

(d) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, each Security Document delivered pursuant to
Sections 5.10 and 5.11 will, upon execution and delivery thereof, be effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Legal Requirements and
(ii) upon the taking of possession or control by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which such possession or control shall be given to the
Administrative Agent to the extent required by any Security Document), the Liens
in favor of the Administrative Agent created under such Security Document will
constitute valid, enforceable and fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.

Section 3.21 Anti-Terrorism Law

(a) No Company and, to the knowledge of the Loan Parties, none of its Affiliates
is in violation of Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Bank Secrecy Act and the
laws administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (collectively, “Anti-Terrorism Laws”). To the extent applicable, each
Loan Party is in compliance, in all material respects with the USA PATRIOT
Improvement and Reauthorization Act, Public Law 109-177 (March 9, 2006), as
amended (the “Patriot Act”).

(b) No Company and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Credit Extensions is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

80



--------------------------------------------------------------------------------

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Company and, to the knowledge of the Loan Parties, no broker or other
agent of any Company acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension . The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent and there shall
have been delivered to the Administrative Agent a properly executed counterpart
of each of the Loan Documents and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of Borrower, the making of the Credit Extensions hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State; and

(iii) such other corporate and related documents as the Lenders, the Issuing
Bank or the Administrative Agent may reasonably request.

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01(d) and (h).

 

81



--------------------------------------------------------------------------------

(d) Financings and Other Transactions, Etc.

(i) Each of the Transaction Documents shall be in full force and effect on the
Closing Date. The Transactions shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case, in accordance with
the terms hereof and the terms of the Transaction Documents, without giving
effect to any waiver, modification or amendment thereof that is materially
adverse to the Lenders unless such waiver, modification or amendment is approved
by the Administrative Agent.

(ii) The proceeds of the IPO and cash and Cash Equivalents of Borrower and its
Subsidiaries shall be sufficient to repay in full the Term Loan Indebtedness and
to pay all related fees, commissions and expenses.

(iii) After giving effect to the Transactions, Borrower and its Subsidiaries
shall have outstanding no Indebtedness or Preferred Stock (or direct or indirect
guarantee or other credit support in respect thereof) other than (x) the Loans
and (y) any Indebtedness listed on Schedule 4.01(d)(iii).

(iv) The Administrative Agent shall have received from any person holding any
Lien on any Collateral that is not a Permitted Lien such UCC termination
statements and executed mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case in proper form for recording, as necessary to release
and terminate of record the Liens securing such debt.

(v) The Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that Pubco has received net
cash proceeds from the IPO of not less than $100,000,000 (subject to reduction
for actual out-of-pocket and reasonable expenses and fees in connection
therewith), and that in connection therewith, such proceeds have been applied to
the repayment in full of the Term Loan Indebtedness.

(e) Financial Statements; Financial Performance.

(i) The Administrative Agent shall have received the financial statements
described in Section 3.04(a) prior to the Closing Date.

(ii) Borrower shall have delivered the Projections (including the assumptions
upon which the Projections are based) to the Lenders in accordance with
Section 3.04(b).

(f) [Reserved.]

(g) Solvency Certificate. The Administrative Agent shall have received a
certificate in the form of Exhibit K, conforming with Section 3.16, dated the
Closing Date and signed by a Financial Officer of Borrower.

(h) Consents and Approvals. The Administrative Agent shall be satisfied that all
necessary governmental, regulatory, shareholder and third party approvals and
consents necessary for the consummation of the Transactions shall have been
obtained and shall be in full force and effect other than those third party
approvals and consents the failure of which to obtain would not have a Material
Adverse Effect, and all applicable waiting periods shall have expired without
any action being taken by any applicable authority that could reasonably be
expected to restrain, prevent or otherwise impose materially adverse conditions
on any of the Transactions (as reasonably determined by the Arranger).

 

82



--------------------------------------------------------------------------------

(i) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date in connection with
the making of the Loans on the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
and documented legal fees and expenses of Otterbourg, Steindler, Houston &
Rosen, P.C., counsel to the Agents and the Arranger) required to be reimbursed
or paid by the Loan Parties hereunder or under any other Loan Document.

(j) Personal Property Requirements. To the extent not previously delivered to
the Administrative Agent, the Administrative Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among the Companies, accompanied by
an endorsement to the Intercompany Note (undated and endorsed in blank) in the
form attached hereto, and endorsed by each of the Loan Parties;

(iii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Administrative Agent’s security interest in
all Chattel Paper, all Instruments, and Deposit Accounts identified in Schedule
II-A(2) and (3) to the Perfection Certificate and all Investment Property of
each Loan Party (as each such term is defined in, and to the extent required by,
the Security Agreement); except, that with respect to Borrower’s existing
Deposit Account located at Amarillo National Bank, Borrower shall have complied
with this Section 4.01(j)(iii) if Borrower shall have used all commercially
reasonably efforts to obtain, but failed to obtain, a control agreement with
respect to such existing Deposit Account;

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Legal Requirements in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the first priority
Liens in all Collateral (other than with respect to Permitted Liens) created, or
purported to be created, by the Security Documents;

(v) copies, each as of a recent date, of (w) the UCC searches required to be
attached as Schedule II-E to the Perfection Certificate, (x) United States
Patent and Trademark Office and United States Copyright Office searches, (y) tax
and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches listing all effective lien notices or comparable
documents that name any Company as debtor and that are filed in the state and
county jurisdictions in which any Company is organized or maintains its
principal place of business and (z) such other searches that the Administrative
Agent reasonably deems necessary or appropriate;

(vi) with respect to each Key Location existing on the Existing Credit Agreement
Closing Date, a Collateral Access Agreement (unless the applicable Loan Party
shall have used all commercially reasonable efforts to obtain, but failed to
obtain, such Collateral Access Agreement as of the Existing Credit Agreement
Closing Date); and

 

83



--------------------------------------------------------------------------------

(vii) evidence reasonably acceptable to the Administrative Agent of payment or
arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.

(k) Real Property and Environmental Requirements. To the extent not previously
delivered to the Administrative Agent, the Administrative Agent shall have
received:

(i) a Mortgage encumbering each Mortgaged Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of such Mortgaged Property,
and otherwise in form for recording or filing in the recording or filing office
of each applicable governmental subdivision where each such Mortgaged Property
is situated, together with such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing thereof
to create a lien under applicable Legal Requirements, and such financing
statements and any other instruments necessary to grant a mortgage Lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as are necessary to consummate the Transactions or as shall
reasonably be deemed necessary by the Administrative Agent in order for the
holder of the fee constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than one hundred ten (110%) percent of the Fair Market Value of such
Mortgaged Property and fixtures, which Fair Market Value as of the Existing
Credit Agreement Closing Date is set forth on Schedule 4.01(k)(iii), which
policy (or such marked-up commitment) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Administrative Agent, (C) contain a
“tie-in” or “cluster” endorsement, if available under applicable Legal
Requirements (i.e., policies which insure against losses regardless of location
or allocated value of the insured property up to a stated maximum coverage
amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Administrative Agent) as shall be
reasonably requested by the Administrative Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions), provided, however, that
the applicable Loan Party shall not be obligated to obtain a “creditors’ rights”
endorsement; provided, further, all of the foregoing endorsements shall only be
required if available at commercially reasonable rates, and (E) contain no
exceptions to title other than exceptions reasonably acceptable to the
Administrative Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;

 

84



--------------------------------------------------------------------------------

(v) evidence reasonably acceptable to the Administrative Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above; provided, that in jurisdictions that impose mortgage
recording taxes, the Security Documents shall not secure Indebtedness in an
amount exceeding one hundred ten (110%) percent of the Fair Market Value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to the Administrative Agent;

(vi) with respect to each Mortgaged Property, copies of all Leases in which any
Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any. To the extent any of the foregoing affect any
Mortgaged Property, Borrower shall use commercially reasonable efforts (but
shall not be required) to ensure such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be reasonably acceptable to the Administrative
Agent;

(vii) with respect to each Mortgaged Property, each Loan Party shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii) Surveys with respect to each Mortgaged Property;

(ix) an opinion of counsel in each state in which a Mortgaged Property is
located with respect to the enforceability of the form of Mortgage to be
recorded in such state and such other matters as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;

(x) flood certifications with respect to each Mortgaged Property and evidence of
flood insurance with respect to each Mortgaged Property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board, in form and substance reasonably satisfactory to the Administrative
Agent; and

(xi) with respect to each Mortgaged Property, an environmental assessment
prepared by any environmental consultant, in form and substance reasonably
satisfactory to the Administrative Agent that does not disclose any material
Environmental Claim or the potential for any material Environmental Claim.

(l) Insurance. To the extent not previously delivered to the Administrative
Agent, the] Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be
addressed or otherwise amended to include a lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Administrative Agent, on behalf
of the Secured Parties, as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agents.

(m) Bank Regulatory Documentation. The Administrative Agent and the Lenders
shall have received at least five (5) Business Days before the Closing Date, in
form and substance satisfactory to them, all documentation and other information
required by bank regulatory authorities or reasonably requested by the
Administrative Agent or any Lender under or in respect of applicable
Anti-Terrorism Laws or “know-your-customer” Legal Requirements, including the
Executive Order.

 

85



--------------------------------------------------------------------------------

(n) Performance of Obligations. All costs, fees, expenses (including reasonable
legal fees and expenses) and other compensation and amounts contemplated by the
Fee Letter or otherwise payable to the Administrative Agent or the Lenders or
any of their respective affiliates, shall have been paid to the extent due and
invoiced (without duplication of Section 4.01(i)).

In determining the satisfaction of the conditions specified in this
Section 4.01, to the extent any item is required to be satisfactory to any
Lender, such item shall be deemed satisfactory to each Lender which has not
notified the Administrative Agent in writing prior to the occurrence of the
Closing Date that the respective item or matter does not meet its satisfaction.
Upon the Administrative Agent’s good faith determination that the conditions
specified in this Section 4.01 have been met (after giving effect to the
preceding sentence), then the Closing Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not been met.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. Other than as permitted by clause (c) below, no Default or Event
of Default shall have occurred and be continuing on such date.

(c) Representations and Warranties. In connection with each Credit Extension,
each of the representations and warranties made by any Loan Party set forth in
Article III or in any other Loan Document shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or true and correct in all respects in the case of representations and
warranties qualified by materiality or Material Adverse Effect) on and as of
such earlier date).

(d) No Legal Bar. No Order of any Governmental Authority shall purport to
restrain (i) any Lender from making any Loans to be made by it or (ii) the
Issuing Bank from issuing any Letters of Credit to be issued by it. No
injunction or other restraining Order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans or the issuance of Letters of Credit hereunder.

 

86



--------------------------------------------------------------------------------

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02 have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Company covenants and agrees with the Administrative Agent, the Issuing
Bank and each Lender that so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest and
premium (if any) on each Loan, all Fees and all other expenses or amounts
payable under any Loan Document (other than any inchoate indemnification
obligations) shall have been paid in full and all Letters of Credit have been
canceled or have expired or have been cash collateralized and all amounts drawn
thereunder have been reimbursed in full, each Company will, and will cause each
of its Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent and, with respect to Section 5.01(d), (e), (g) and (l), the Collateral
Agents:

(a) Annual Reports. As soon as available and in any event within ninety
(90) days after the end of each fiscal year, (i) the consolidated balance sheet
of Borrower as of the end of such fiscal year and related consolidated
statements of operations, cash flows and stockholders’ equity for such fiscal
year, and in comparative form with such financial statements as of the end of,
and for, the preceding fiscal year, and notes thereto accompanied by an opinion
of KPMG LLP or other independent public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent (which opinion
shall not be qualified as to scope or contain any going concern or other
material qualification), stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of Borrower as of the dates and for the periods
specified in accordance with GAAP and (ii) a management report in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agents
setting forth, on a consolidated basis, the financial condition, results of
operations and cash flows of Borrower as of the end of and for such fiscal year,
compared to the end of and for the previous fiscal year and budgeted amounts;

(b) Monthly Reports. Within thirty (30) days after the end of each fiscal month,
the consolidated balance sheet of Borrower as of the end of such month and the
related consolidated statements of income and cash flows (which cash flow
statement shall be in the form of Exhibit 4.01(b) annexed hereto) of Borrower
for such month and for the then elapsed portion of the fiscal year, in
comparative form (for monthly comparisons and year to date comparisons) with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, which financial statements fairly present, in all
material respects, the consolidated financial condition and consolidated results
of operations and cash flows of Borrower as of the date and for the periods
specified, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;

 

87



--------------------------------------------------------------------------------

(c) Quarterly Reports. As soon as available and in any event within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year, (i) the consolidated balance sheet of Borrower as of the end of
such fiscal quarter and related consolidated statements of income and cash flows
for such fiscal quarter and for the then elapsed portion of the fiscal year and
related consolidated statements of cash flow for the then elapsed portion of the
fiscal year, and in comparative form with the consolidated balance sheet,
statements of operations and cash flows for the comparable periods in the
previous fiscal year, accompanied by a certificate of a Financial Officer
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations of Borrower as of
the date and for the periods specified in accordance with GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section 5.01, subject to normal year-end adjustments,
including audit adjustments, and the absence of footnotes and (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth, on a consolidated basis, the financial condition, results of operations
and cash flows of Borrower as of the end of and for such fiscal quarter and for
the then elapsed portion of the fiscal year, compared to the end of such fiscal
quarter for the comparable periods in the previous fiscal year and budgeted
amounts; and a consolidated statement of operations of Borrower for such fiscal
quarter in accordance with GAAP consistently applied, and on a basis consistent
with audited financial statements referred to in clause (a) of this
Section 5.01, subject to normal year-end adjustments, including audit
adjustments, and the absence of footnotes;

(d) Borrowing Base Certificates. Within thirty (30) days after the end of each
fiscal month of Borrower and its Subsidiaries (or, in any event, more frequently
if required by Administrative Agent and/or the Collateral Agents at any time
following the occurrence and during the continuance of a Trigger Event or
following the occurrence and during the continuance of an Event of Default), a
Borrowing Base Certificate (which shall be calculated as of the last day of the
immediately preceding month and which shall not be binding upon Administrative
Agent and the Collateral Agents or restrictive of Administrative Agent’s and the
Collateral Agents’ rights under this Agreement). All calculations of Undrawn
Availability in any Borrowing Base Certificate shall originally be made by
Borrower and certified by a Financial Officer; provided, that, Administrative
Agent and/or the Collateral Agents may from time to time review and adjust any
such calculation, each in its discretion (i) to reflect its reasonable estimate
of declines in value of any Collateral included in the Borrowing Base, due to
collections received; (ii) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (iii) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect, as of the date of the Borrowing Base Certificate most
recently delivered to the Administrative Agent and the Collateral Agents,
(A) the Reserves, (B) amounts past due to any bailee or other Person in
possession or control of any Inventory more than thirty (30) days past the
invoice date or (C) other past due Indebtedness of any Company;

(e) Collateral Reporting. Within thirty (30) days after the end of each fiscal
month of Borrower and its Subsidiaries (or, in any event, more frequently if
required by Administrative Agent and/or the Collateral Agents at any time
following the occurrence and during the continuance of a Trigger Event or
following the occurrence and during the continuance of an Event of Default),
reports in form and detail satisfactory to the Administrative Agent and the
Collateral Agents: (i) listing all Accounts of Borrower as of such day, which
shall include the amount and age of each such Account, showing separately those
which are less than thirty (30) days old, and more than thirty (30), sixty
(60) and ninety (90) days old, together with a reconciliation of such schedule
with the schedule delivered to the Administrative Agent and the Collateral
Agents pursuant to this Section 5.01(e) for the immediately preceding fiscal
month, and such other information as the Administrative Agent may request,
(ii) listing all accounts payable of Borrower as of each such day which shall
include the amount and age of each such account payable (including all
information required for the calculation of the Rent and Charges Reserve), and
such other information as the Administrative Agent and the Collateral Agents may
request,

 

88



--------------------------------------------------------------------------------

(iii) listing all Inventory of Borrower as of each such day, which shall contain
a breakdown of such Inventory by type and amount, the cost thereof, the third
party yard, production facility or other location where any such Inventory is
located and providing such other information as the Administrative Agent and the
Collateral Agents may request, all in detail and in form reasonably satisfactory
to the Administrative Agent and the Collateral Agents. In addition, Borrower
shall deliver to Administrative Agent and the Collateral Agents at such
intervals as Administrative Agent and the Collateral Agents may require:
(A) confirmatory assignment schedules, (B) copies of Customer’s invoices,
(C) evidence of shipment or delivery, and (D) such further schedules, documents
and/or information regarding the Collateral as Administrative Agent and the
Collateral Agents may reasonably require including, without limitation, trial
balances and test verifications. Administrative Agent and the Collateral Agents,
in the exercise of their Permitted Discretion, shall have the right to confirm
and verify all Accounts by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder;

(f) Financial Officer’s Certificates. Concurrently with any delivery of
financial statements under Section 5.01(a) or (c), a Compliance Certificate
certifying that no Default has occurred or, if a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and setting forth computations in
reasonable detail satisfactory to the Administrative Agent and the Collateral
Agents demonstrating compliance with the covenants contained in Section 6.10;

(g) [Reserved.]

(h) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(i) Budgets. No later than forty-five (45) days after the first day of each
fiscal year of Borrower, a detailed consolidated budget for each month of such
fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flows as of the fiscal year end and
for such fiscal year setting forth the principal assumptions upon which such
budget is based);

(j) Organization. Within thirty (30) days after the close of each fiscal year of
Borrower, Borrower shall deliver an accurate and complete organization chart
showing the ownership structure of the Companies as of the last day of such
fiscal year, or confirm that there are no changes to Schedule 3.07(c);

(k) Organizational Documents. (i) Promptly copies of any Organizational
Documents that have been amended or modified in a manner that is, or could
reasonably be expected to be, adverse in any material respects to any Agent or
Lender, and (ii) a copy of any notice of default given or received by any
Company under any Organizational Document within fifteen (15) days after such
Company gives or receives such notice;

(l) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent, the Collateral Agents or any Lender may reasonably
request.

 

89



--------------------------------------------------------------------------------

Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within five
(5) Business Days following any Responsible Officer’s knowledge thereof):

(a) any Default specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity or otherwise by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect, (ii) with respect to any Loan
Document or (iii) with respect to any of the other Transactions;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, following the Existing Credit Agreement Closing
Date, could reasonably be expected to result in liability of Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000;

(e) the receipt by any Company of any notice of any Environmental Claim or
violation of or potential liability under, or knowledge by any Company that
there exists a condition that could reasonably be expected to result in an
Environmental Claim or a violation of or liability under, any Environmental Law,
except for Environmental Claims, violations and liabilities the consequence of
which, in the aggregate, would not be reasonably likely to subject the Companies
collectively to liabilities exceeding $1,000,000; and

(f) (i) the incurrence of any Lien (other than Permitted Liens) on, or claim
asserted against all or any substantial portion of the Collateral or (ii) the
occurrence of any other event which could reasonably be expected to materially
and adversely affect the value of the Collateral.

Section 5.03 Existence; Businesses and Properties

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06.

(b) In each case, except where the failure to do any of the following could not
reasonably be expected to result in a Material Adverse Effect, do or cause to be
done all things necessary to obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, privileges, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; maintain and operate such business in substantially the
manner in which it is conducted and operated on the Closing Date; comply with
all applicable Legal Requirements (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and Orders of any Governmental Authority, whether now in effect or hereafter
enacted, in each case; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear and obsolescence
occurring in the ordinary course of business or any Casualty Event) and from
time to time make, or cause to be made, all necessary and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all

 

90



--------------------------------------------------------------------------------

times; provided, that nothing in this Section 5.03(b) shall prevent
(i) dispositions of property, consolidations or mergers by or involving any
Company in accordance with Section 6.05 or Section 6.06, (ii) the withdrawal by
any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal could not reasonably be expected to result in a Material
Adverse Effect, or (iii) the abandonment by any Company of any Intellectual
Property that such Company reasonably determines is not useful to its businesses
or no longer commercially desirable.

Section 5.04 Insurance

(a) Keep its insurable property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and other properties material to the business of
the Companies against such casualties and contingencies and of such types and in
such amounts with such deductibles as is customary in the case of similar
businesses operating in the same or similar locations, including commercial
general liability against claims for bodily injury, death or property damage.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least ten (10) days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable, and (iii) be reasonably satisfactory in all
other material respects to the Administrative Agent.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this (b) is taken out by any Company; and promptly deliver to
the Administrative Agent a duplicate original copy of such policy or policies.

Section 5.05 Obligations and Taxes

(a) Pay its material Indebtedness and other material obligations promptly and in
accordance with their terms and pay and discharge promptly when due all material
Taxes (for this purpose, including any transferee, successor, joint and several,
contractual or other liability (including liability pursuant to Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-U.S.
law)) in respect of any Taxes), assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all material
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided, that such payment and discharge shall
not be required with respect to any such Indebtedness, other obligation, Tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted
and diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested Indebtedness, other obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien.

(b) Timely and correctly file all material Tax Returns required to be filed by
it.

 

91



--------------------------------------------------------------------------------

(c) Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.

Section 5.06 Employee Benefits

(a) Comply in all material respects with all applicable Legal Requirements,
including the applicable provisions of ERISA and the Code with respect to all
Employee Benefit Plans, except where such non-compliance would not be reasonably
expected to result in material liability and (b) shall furnish to the
Administrative Agent (x) as soon as possible after, and in any event within five
(5) Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows that any ERISA Event or other event with respect
to an Employee Benefit Plan has occurred that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of Companies or
any of their respective ERISA Affiliates in an aggregate amount exceeding
$1,000,000 or the imposition of a Lien, a statement of a Financial Officer of
Borrower setting forth details as to such ERISA Event and the action, if any,
that the Companies propose to take with respect thereto, and (y) upon request by
the Administrative Agent, copies of (i) annual report (Form 5500 Series) filed
by any Company or any of their respective ERISA Affiliates with the Employee
Benefits Security Administration with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; (iii) all notices
received by any Company or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other information, documents or governmental reports or filings
relating to any Pension Plan or Multiemployer Plan as the Administrative Agent
shall reasonably request.

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Quarterly Meetings. Keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all Legal Requirements in all
material respects are made of all dealings and transactions in relation to its
business and activities. Each Company will permit any representatives designated
by the Administrative Agent, the Collateral Agents or a Lender (but at such
Collateral Agent’s or such Lender’s expense if no Event of Default has occurred
and continuing) as often as reasonably requested, in each case, to visit and
inspect the financial records and the property of such Company upon reasonable
prior written notice at reasonable times during normal business hours and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent, the Collateral Agents or
any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and independent accountants
thereof so long as a representative of each Company may participate in any such
discussion and subject to reasonable requests for confidentiality including as
may be imposed by law or contract, provided, that absent an Event of Default
which is continuing, inspections pursuant to this Section 5.07 shall be limited
to one time per fiscal year.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only in accordance with Section 2.18.

Section 5.09 Compliance with Environmental Laws; Environmental Reports

(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects,
with all Environmental Laws and Environmental Permits applicable to its
operations and the Real Property (including those regulatory

 

92



--------------------------------------------------------------------------------

issues identified in clause (b) below); obtain and maintain in full force and
effect all material Environmental Permits applicable to its operations and the
Real Property; and conduct all Responses required of any Company by any
Governmental Authority or under any applicable Environmental Laws, and in
material compliance with the requirements of any Governmental Authority and
applicable Environmental Laws.

(b) [Reserved.]

(c) Do or cause to be done all things necessary to prevent any material Release
of Hazardous Materials in connection with the operations of any Company in, on,
under, to or from any Real Property owned, leased or operated by any of the
Companies except in compliance in all material respects with applicable
Environmental Laws or an Environmental Permit, and ensure that the use, storage,
handling and management by any Company of Hazardous Materials in, on, under or
from any Real Property owned, leased or operated by any of the Companies shall
comply in all material respects with applicable Environmental Laws.

(d) Undertake all actions, including response actions, necessary, at the sole
cost and expense of Borrower, (i) to address any Release of Hazardous Materials
at, from or onto any Real Property owned, leased or operated by any of the
Companies or their predecessors in interest as may be required of any Company
pursuant to Environmental Law or by any Governmental Authority; (ii) to address
any environmental conditions to the extent required by applicable Environmental
Law relating to any Company operations, any Company’s business or to any Real
Property, owned, leased or operated by any of the Companies or their
predecessors in interest pursuant to any reasonable written request of the
Administrative Agent and share with the Administrative Agent all material
non-privileged data, information and reports generated or prepared in connection
therewith; (iii) to keep any Real Property owned, leased or operated by any of
the Companies free and clear of all material Liens and other encumbrances
pursuant to any Environmental Law, whether due to any act or omission of any
Company or any other person; and (iv) to promptly notify the Administrative
Agent in writing of: (1) any material Release or threatened Release of Hazardous
Materials in, on, under, at, from or migrating to any Real Property owned,
leased or operated by any of the Companies, except those that are pursuant to
and in compliance with the terms and conditions of an Environmental Permit,
(2) any material non-compliance with, or violation of, any Environmental Law
applicable to any Company, any Company’s business and any Real Property owned,
leased or operated by any of the Companies, (3) any Lien pursuant to
Environmental Law imposed on any Real Property owned, leased or operated by any
of the Companies, (4) any investigation or remediation of any Real Property
owned, leased or operated by any of the Companies required to be undertaken by
any Company pursuant to Environmental Law, and (5) any notice or other
communication received by any Company from any person or Governmental Authority
relating to any material Environmental Claim, liability or potential liability
of any Company pursuant to any Environmental Law.

(e) Diligently pursue and use commercially reasonable efforts to cause any
person with a material indemnity, contribution or other similar obligation to
any of the Companies relating to compliance with or liability under
Environmental Law to satisfy such obligations in full and in a timely manner. To
the extent that such person has not fully satisfied or is not diligently
undertaking the necessary actions to achieve satisfaction of such obligations,
the Companies shall promptly undertake all action required of the Companies
pursuant to Environmental Law or by any Governmental Authority necessary to
achieve full and timely satisfaction of such obligations.

 

93



--------------------------------------------------------------------------------

Section 5.10 Additional Collateral; Additional Guarantors

(a) Subject to this Section 5.10, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject (but, in any
event, excluding any Equity Interest of a Foreign Subsidiary not required to be
pledged pursuant to the last sentence of Section 5.10(b)), promptly (and in any
event within fifteen (15) Business Days after the acquisition thereof)
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted Liens,
(ii) to the extent reasonably requested by the Administrative Agent, deliver
opinions of counsel to Borrower in form and substance, and from counsel,
reasonably acceptable to the Administrative Agent, and (iii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Borrower and the other Loan
Parties shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents against such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within fifteen (15) Business
Days after such person becomes a Domestic Subsidiary and thirty (30) Business
Days after such person becomes a Foreign Subsidiary) (i) deliver to the
Administrative Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Domestic Subsidiary to
execute a Joinder Agreement to (A) become a Subsidiary, Guarantor and a Pledgor,
(B) deliver opinions of counsel to Borrower in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, and (C) to take
all actions necessary or advisable in the opinion of the Administrative Agent to
cause the Lien created by the applicable Security Document to be duly perfected
to the extent required by such Security Document in accordance with all
applicable Legal Requirements, including the filing of financing statements (or
equivalent registrations) in such jurisdictions as may be reasonably requested
by the Administrative Agent. Notwithstanding the foregoing, (1) the Equity
Interests required to be delivered to the Administrative Agent pursuant to
clause (i) of the preceding sentence shall not include any Equity Interests of a
Foreign Subsidiary that is a controlled foreign corporation (within the meaning
of Section 957(a) of the Code) and (2) no Foreign Subsidiary that is a
controlled foreign corporation (within the meaning of Section 957(a) of the Code
shall be required to take the actions specified in clause (ii ) of the preceding
sentence, provided, that the exception contained in clause (1) shall not apply
(subject to the laws of such Foreign Subsidiary’s jurisdiction including laws
relating to financial assistance) to (A) Voting Equity Interests of any
Subsidiary which is a first-tier controlled foreign corporation representing
sixty-five (65%) percent of the total voting power of all outstanding Voting
Equity Interests of such Subsidiary and (B) one hundred (100%) percent of the
Equity Interests not constituting Voting Equity Interests of any such
Subsidiary; except, that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Equity Interests for purposes of this Section 5.10(b).

(c) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within thirty (30) days after
such person becomes a Subsidiary) execute and deliver to the Administrative
Agent (or its designated bailee or agent) (i) a counterpart to the Intercompany
Note, and (ii) if such Subsidiary is a Loan Party, an endorsement to the

 

94



--------------------------------------------------------------------------------

Intercompany Note (undated and endorsed in blank) in the form attached thereto,
endorsed by such Subsidiary; provided, that in no event shall any asset of a
Foreign Subsidiary be pledged in favor of any U.S. obligations as a result of
the execution of the Intercompany Note.

(d) Promptly grant to the Administrative Agent (and in any event within sixty
(60) days of the acquisition thereof unless extended by the Administrative Agent
in its reasonable discretion) a security interest in and Mortgage on each Real
Property owned in fee by such Loan Party as is acquired by such Loan Party after
the Closing Date and that, together with any improvements thereon, individually
has a Fair Market Value of at least $850,000, as additional security for the
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.01(k)). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected first
priority Liens subject only to Permitted Liens. Such Loan Party shall promptly
deliver to the Administrative Agent (and in any event within thirty (30) days)
(i) a Landlord Access Agreement with respect to each leased Real Property
constituting a Key Location and (ii) a Bailee Agreement with respect to each Key
Location at which Collateral is in the possession and/or under the control of a
third party bailee (unless, in the case of any such Key Location referenced in
the immediately preceding clauses (i) and (ii), the applicable Loan Party shall
have used all commercially reasonable efforts to obtain, but failed to obtain,
such applicable Collateral Access Agreements). The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by applicable Legal Requirements to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages and all taxes, fees and other charges
payable in connection therewith shall be paid in full; provided, that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure Indebtedness in an amount exceeding one hundred and ten
(110%) percent of the Fair Market Value of the Mortgaged Property, as reasonably
determined in good faith by the Loan Parties and reasonably acceptable to the
Administrative Agent. Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall require to confirm the validity, enforceability,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) in respect of such Mortgage) and shall take such actions
relating to insurance with respect to such after-acquired Real Property and
execute and/or delivery to the Administrative Agent such insurance certificates
and other documentation (including with respect to title and flood insurance),
in each case in form and substance reasonably satisfactory to the Administrative
Agent, as the Administrative Agent shall reasonably request.

(e) Notwithstanding anything to the contrary in this Section 5.10, this
Section 5.10 shall not apply to any property (including Real Property) or any
new Subsidiary or new Foreign Subsidiary created or acquired after the Closing
Date, as applicable, if, in the reasonable judgment of the Administrative Agent,
the difficulty, time and/or costs of creating or perfecting a security interest
in such property or Subsidiary (including any mortgage, stamp or other tax) are
excessive in relation to the benefits of such security interest to the Lenders.

Section 5.11 Security Interests; Further Assurances

(a) Promptly, upon the reasonable request of the Administrative Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument deemed by the Administrative Agent reasonably
necessary for the continued validity, enforceability, perfection and priority of
the Liens on the Collateral intended to be covered by the Security Documents
subject to no other Liens except Permitted Liens.

 

95



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may be required to obtain from such person for such consent, approval,
registration, qualification or authorization from any Governmental Authority.

(d) If the Administrative Agent or the Required Lenders determine that they are
required by any Legal Requirements to have appraisals prepared in respect of the
Real Property of any Loan Party constituting Collateral, Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

(e) In furtherance of the foregoing in this Section 5.11 and Section 5.10, to
the maximum extent permitted by applicable Legal Requirements, each Loan Party
(A) authorizes the Administrative Agent to file any financing statement (and/or
equivalent foreign registration) required hereunder or under any other Loan
Document, any continuation statement or amendment (and/or equivalent foreign
registration) with respect thereto and any other filing and recording documents
or instruments with respect to the Collateral, in any appropriate filing office
without the signature of such Loan Party, and (B) ratifies the filing of any
financing statement (and/or equivalent foreign registration), any continuation
statement or amendment with respect thereto (and/or equivalent foreign
registration) and any other filing and recording documents or instruments with
respect to the Collateral, filed without the signature of such Loan Party prior
to the date hereof.

Section 5.12 Information Regarding Collateral. Furnish prior written notice to
the Administrative Agent of any change, (a) in any Loan Party’s legal name,
(b) in the location of any Loan Party’s chief executive office, (c) in any Loan
Party’s organizational structure, (d) in any Loan Party’s federal taxpayer
identification number or organizational identification number, if any or (e) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction). Each Loan Party agrees
not to effect any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required for the
Administrative Agent to maintain the validity, enforceability, perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral, if applicable. Each Loan Party shall
promptly provide the Administrative Agent with certified Organizational
Documents reflecting any of the changes described in the first sentence of this
section.

Section 5.13 Maintenance of Corporate Separateness. Satisfy in all material
respects, customary corporate, limited liability company or other like
formalities, including the maintenance of organizational and business records.
No Company shall take any action, or conduct its affairs in a manner, that is
reasonably likely to result in the organizational existence of such Company, or
any other Company, being ignored.

 

96



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Company covenants and agrees with the Administrative Agent, the Collateral
Agents, the Issuing Bank and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest and premium (if any) on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
(other than inchoate indemnification obligations) and all Letters of Credit have
been canceled or have expired or have been cash collateralized and all amounts
drawn thereunder have been reimbursed in full, no Company will, nor will they
cause or permit any Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b);

(c) Indebtedness under Hedging Obligations that are designed to protect against
fluctuations in interest rates or currencies or commodity pricing entered into
in the ordinary course of business and not for speculative purposes; provided,
that if such Hedging Obligations relate to interest rates on Indebtedness,
(i) such Hedging Obligations relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Obligations at the time incurred does not
exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;

(d) Indebtedness resulting from Investments, including loans or advances
permitted by Section 6.04;

(e) Indebtedness of Borrower and its Subsidiaries in respect of Purchase Money
Obligations and Capital Lease Obligations in an aggregate amount not to exceed
$2,500,000 at any time outstanding;

(f) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances and bid, performance or surety bonds issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such workers’ compensation claims, self-insurance obligations,
bankers’ acceptances and bid, performance or surety obligations (in each case
other than for an obligation for money borrowed);

(g) Contingent Obligations of any Company in respect of Indebtedness otherwise
permitted under this Section 6.01;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

97



--------------------------------------------------------------------------------

(j) Indebtedness which represents an extension, refinancing, renewal or
replacement of any of the Indebtedness described in clauses (b), (c), (e) and
(r); provided, that (A) any such Indebtedness is in an aggregate principal
amount (or aggregate amount, as applicable) not greater than the aggregate
principal amount (or aggregate amount, as applicable) of the Indebtedness being
extended, renewed, refinanced or replaced, plus the amount of any premiums
required to be paid thereon and reasonable fees and expenses associated
therewith, (B) such Indebtedness has a later or equal final maturity and longer
or equal weighted average life to maturity than the Indebtedness being renewed
or refinanced, (C) if subordinated, such Indebtedness remains so subordinated on
terms no less favorable to the Administrative Agent and the Lenders than those
contained in the Indebtedness being extended, renewed, refinanced or replaced
and (D) no Default or Event of Default has occurred or is continuing or would
result therefrom;

(k) Indebtedness of Borrower or a Subsidiary in connection with the acquisition
(including by way of merger, consolidation, amalgamation or otherwise) of assets
or a new Subsidiary; provided, that such Indebtedness was incurred by the prior
owner of such assets or such Subsidiary prior to such acquisition by Borrower or
one of its Subsidiaries and was not incurred in connection with, or in
contemplation of, such acquisition by Borrower or one of its Subsidiaries;
provided further that the aggregate amount of such Indebtedness, together with
any other outstanding Indebtedness incurred pursuant to this clause (k) does not
exceed $5,000,000 at any time outstanding;

(l) Indebtedness incurred by Foreign Subsidiaries and any extension,
refinancing, renewal or replacement thereof, in an aggregate amount not to
exceed the Dollar Equivalent of $2,500,000 at any time outstanding;

(m) Indebtedness in the form of obligations under indemnification, purchase
price adjustments, incentive, non-compete, consulting, deferred compensation,
earn-out and similar obligations incurred in connection with any Permitted
Acquisition;

(n) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(o) Shareholder Subordinated Indebtedness;

(p) unsecured Indebtedness in respect of the repurchase or redemption of Equity
Interests of Borrower or any of its Subsidiaries issued to employees, officers,
or directors of, or other service providers to, Borrower or any of its
Subsidiaries, in an aggregate principal amount not to exceed $1,000,000 at any
time outstanding;

(q) Indebtedness (which Indebtedness, if unsecured shall be included as
unsecured Indebtedness for the purposes of Section 6.01(s) below and if secured
shall be included as a liability for the purposes under Section 6.02(u)) arising
under Hedging Agreements which are not entered into for speculative purposes and
are intended to provide protection against fluctuations in interest rates or
foreign currency exchange rates;

(r) Post-Closing Term Loan Indebtedness; and

(s) unsecured Indebtedness of any Loan Party in an aggregate principal amount
for all Loan Parties not to exceed $7,500,000 at any time outstanding.

 

98



--------------------------------------------------------------------------------

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, or the Loan Parties, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, or the Loan Parties, taken as a whole, and (ii) which, if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or Orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided, that any
such replacement or substitute Lien (i) except as permitted by clause (A) of the
proviso to Section 6.01(j), does not secure an aggregate amount of Indebtedness
or other obligations, if any, greater than that permitted to be secured on the
Closing Date and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);

(d) (i) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (A) securing
Indebtedness, (B) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (C) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property, and (ii) Liens appearing on Schedule B to
the policies of title insurance being issued in connection with the Mortgages
and approved by the Administrative Agent;

(e) Liens arising out of Orders not resulting in or constituting an Event of
Default under Section 8.01(i);

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, (ii) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of
Indebtedness) or (iii) arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance carriers; provided,
that with respect to clauses (i), (ii) and (ii) of this clause (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by

 

99



--------------------------------------------------------------------------------

appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or Orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(g) Leases, licenses or sublicenses of the properties of any Company, and the
rights of ordinary-course lessees described in Section 9-321 of the UCC, in each
case entered into in the ordinary course of such Company’s business so long as
the foregoing do not, individually or in the aggregate, interfere in any
material respect with the ordinary conduct of the business of any Company;

(h) any interest of title of a lessor under any lease entered into by any
Company in the ordinary course of business and covering only the assets so
leased;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(j) Liens securing Indebtedness incurred pursuant to Section 6.01(e), provided,
that (i) any such Liens attach only to the property (including proceeds thereof)
being financed pursuant to such Indebtedness and (ii) do not encumber any other
property of any Company;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided, that, unless such Liens are non-consensual and
arise by operation of applicable Legal Requirements, in no case shall any such
Liens secure the repayment of any Indebtedness;

(l) Liens on cash and Cash Equivalents of any counterparty to a Hedging
Agreement to secure the Indebtedness permitted under Section 6.01(q);

(m) Liens existing on property prior to the acquisition thereof or of a person
existing at the time such person is acquired or merged with or into or
consolidated or amalgamated with any Company to the extent permitted hereunder;
provided, that such Liens (i) do not extend to property not subject to such
Liens at the time of such acquisition, merger or consolidation (other than
proceeds thereof and improvements thereon), (ii) are no more favorable to the
lienholders than such existing Liens and (iii) are not created in anticipation
or contemplation of such acquisition, merger or consolidation;

(n) Liens granted pursuant to the Security Documents to secure the Obligations;

(o) licenses and sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Companies;

(p) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(q) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC covering only the items being collected upon;

 

100



--------------------------------------------------------------------------------

(r) Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided, that such
Indebtedness is evidenced by the Intercompany Note;

(s) other Liens securing the Post-Closing Term Loan Indebtedness, as permitted
to be extended, refinanced, renewed or replaced under Section 6.01(j), and any
Lien granted as a replacement or substitute therefor, so long as such Liens
(which may be secured by, among other assets, the Term Loan Priority Collateral)
are subject to an intercreditor agreement in form and substance satisfactory to
Agent in its Permitted Discretion (it being understood and agreed that (i) if
the Total Revolving Commitments are not greater than $75,000,000, any such
intercreditor agreement that is on substantially similar terms as the Term Loan
Intercreditor Agreement shall be satisfactory to Agent, and (ii) if the Total
Revolving Commitments are greater than $75,000,000, any such intercreditor
agreement that is on substantially similar terms as the Term Loan Intercreditor
Agreement shall be satisfactory to Agent if such intercreditor agreement
includes a “Maximum Priority Revolving Loan Debt Cap” (as such term is defined
in the Term Loan Intercreditor Agreement) equal to an amount equal to one
hundred ten (110%) percent of the then Total Revolving Commitments);

(t) Liens on assets of Foreign Subsidiaries securing Indebtedness incurred
pursuant to Section 6.01(l); and

(u) other Liens securing liabilities in an amount not to exceed $1,000,000 at
any time outstanding.

Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement with
any person whereby it shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”).

Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person (all of the foregoing,
collectively, “Investments”); except, that the following shall be permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b) and any renewals, amendments or replacements thereof that do
not increase the amount thereof;

(c) the Companies may (i) acquire, hold and dispose of accounts receivable,
chattel paper and notes receivable owing to any of them if created or acquired
in the ordinary course of business, (ii) invest in, acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments held for collection in
the ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;

(d) Hedging Obligations permitted pursuant to Section 6.01(c);

 

101



--------------------------------------------------------------------------------

(e) loans and advances to directors, employees and officers and service
providers of Borrower and its Subsidiaries or any direct or indirect holding
company of Borrower, including Pubco, B&L Holdings or the Partnership, for bona
fide business purposes and to purchase Equity Interests of Borrower or any
direct or indirect holding company of Borrower, including Pubco, B&L Holdings or
the Partnership, in an aggregate amount not to exceed $1,000,000 at any time
outstanding;

(f) Investments (i) by Borrower in any Subsidiary Guarantor, including any
entity that becomes a Subsidiary Guarantor in a Permitted Acquisition, (ii) by
any Company in Borrower or any Subsidiary Guarantor and (iii) by a Subsidiary of
Borrower that is not a Subsidiary Guarantor in any other Subsidiary of Borrower
that is not a Subsidiary Guarantor; provided, that any Investment in the form of
a loan or advance shall be evidenced by the Intercompany Note;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or pursuant to any litigation,
arbitration or other disputes with persons who are not Affiliates of a Company;

(h) mergers, consolidations and other transactions in compliance with
Section 6.05;

(i) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with a disposition made in compliance with
Section 6.05(b);

(j) Permitted Acquisitions and other acquisitions of property in compliance with
Section 6.07;

(k) Dividends in compliance with Section 6.08;

(l) Investments of any person that becomes a Subsidiary on or after the date
hereof or consolidates, merges or amalgamates with any Subsidiary of Borrower;
provided, that (i) such Investments exist at the time such person is acquired,
consolidated, merged or amalgamated, (ii) such Investments are not made in
anticipation or contemplation of such person becoming a Subsidiary or of such
consolidation, merger or amalgamation, and (iii) such Investments are not
directly or indirectly recourse to any of the Companies or any of their
respective assets, other than to the assets acquired or the person that becomes
a Subsidiary;

(m) unsecured intercompany loans by any Company to any direct or indirect parent
of Borrower, including Pubco, B&L Holdings or the Partnership, evidenced by the
Intercompany Note for purposes and in amounts that would otherwise be permitted
to be made as Dividends to any direct or indirect parent of Borrower, including
Pubco, B&L Holdings or the Partnership, pursuant to Sections 6.08(c)-(e);
provided, that the principal amount of any such intercompany loans shall reduce,
on a dollar-for-dollar basis, the amounts that would otherwise be permitted to
be paid in the form of Dividends pursuant to such Section;

(n) Contingent Obligations permitted by Section 6.01 and, to the extent not
entered into in connection with Indebtedness, entered into in the ordinary
course of business;

(o) Investments in an aggregate amount not to exceed $20,000,000 at any time
outstanding, made in exchange for, or out of the net cash proceeds of the sale
of, Equity Interests of Borrower or any direct or indirect parent of Borrower,
including Pubco, B&L Holdings or the Partnership, or from a cash equity capital
contribution to Borrower; provided, that such Investments are made by Borrower
using the cash proceeds received from the foregoing sales or contributions;

 

102



--------------------------------------------------------------------------------

(p) Investments permitted by Section 6.02(f);

(q) the repurchase of Equity Interests deemed to occur upon the exercise of
options to the extent such Equity Interests represent all or a portion of the
exercise price of such options in an amount not to exceed $750,000 in any fiscal
year;

(r) to the extent constituting an Investment, the repurchase, redemption,
defeasance or other acquisition of Subordinated Indebtedness with the net cash
proceeds from a substantially concurrent incurrence of permitted refinancing
Indebtedness; and

(s) other Investments in an aggregate amount not to exceed $2,500,000 on the
date such Investments are made.

Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation; except, that
the following shall be permitted:

(a) the Transactions as consummated in accordance with the Transaction
Documents;

(b) dispositions of property in compliance with Section 6.06;

(c) any solvent Company (other than Borrower) may merge or consolidate with or
into Borrower or any Subsidiary Guarantor (as long as Borrower or a Subsidiary
Guarantor is the surviving person in such merger or consolidation and, in the
case of any Subsidiary Guarantor, remains a Subsidiary of Borrower); provided,
that the Lien on and security interest in such property granted or to be granted
in favor of the Administrative Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Sections 5.10 and
5.11, as applicable; and

(d) any Company that is not a Subsidiary Guarantor may merge into any other
Company that is not a Subsidiary Guarantor; and

(e) any Subsidiary may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up could not reasonably be expected to
be disadvantageous to the Agents and the Lenders in any material respect.

Section 6.06 Asset Sales. Effect any disposition of any property; except, that
the following shall be permitted:

(a) dispositions of worn out, obsolete or surplus property by Borrower or any of
its Subsidiaries in the ordinary course of business and the abandonment or other
disposition of immaterial Intellectual Property that is, in the reasonable good
faith judgment of Borrower or such Subsidiary, no longer economically
practicable to maintain or useful in the conduct of the business of the
Companies taken as a whole;

 

103



--------------------------------------------------------------------------------

(b) other dispositions of property; provided, that (i) the aggregate
consideration received in respect of all dispositions of property pursuant to
this clause (b) shall not exceed $3,000,000 in any four consecutive fiscal
quarters of Borrower, (ii) such dispositions of property are made for Fair
Market Value, and (iii) at least seventy-five (75%) percent of the consideration
payable in respect of such disposition of property is in the form of cash or
Cash Equivalents (and for purposes of making the foregoing determination, each
of the following also shall be deemed “cash”: (1) any liabilities, as shown on
the then most recent balance sheet of Borrower or any Subsidiary (other than
contingent liabilities, liabilities that are by their terms subordinated to the
Obligations or impaired liabilities) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases Borrower
and Subsidiaries from all liability thereunder or with respect thereto; and
(2) any securities, notes or other obligations received by Borrower or such
Subsidiary from the transferee that have been agreed to be converted to cash
within ninety (90) days after receipt);

(c) leases, subleases, licenses or sublicenses of real or personal property
(including intellectual property or other general intangibles) to third parties
in the ordinary course of business and in accordance with the applicable
Security Documents;

(d) the Transactions as consummated in accordance with the Transaction
Documents;

(e) Permitted Liens in compliance with Section 6.02;

(f) Investments in compliance with Section 6.04;

(g) dispositions related to mergers, consolidations and other transactions in
compliance with Section 6.05;

(h) Dividends in compliance with Section 6.08;

(i) sales of inventory in the ordinary course of business and dispositions of
cash and Cash Equivalents in the ordinary course of business;

(j) any disposition of property that constitutes a Casualty Event; and

(k) any disposition to a Loan Party or by any Subsidiary that is not a Guarantor
to any other Subsidiary that is not a Guarantor.

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to Borrower or any Subsidiary Guarantor) shall be sold free and clear of
the Liens created by the Security Documents, and, so long as Borrower shall have
previously provided to the Administrative Agent and the Collateral Agents such
certifications or documents as the Administrative Agent and the Collateral
Agents shall reasonably request in order to demonstrate compliance with this
Section 6.06, the Administrative Agent shall take all actions it deems
appropriate in order to effect the foregoing.

Section 6.07 Acquisitions. Purchase or otherwise acquire (in one or a series of
related transactions) (i) all or any substantial part of the property (whether
tangible or intangible) of any person (ii) any business unit or division of any
person or (iii) in excess of fifty (50%) percent of the Equity Interests of such
person; except, that the following shall be permitted:

 

104



--------------------------------------------------------------------------------

(a) Investments in compliance with Section 6.04;

(b) Capital Expenditures by Borrower and its Subsidiaries shall be permitted to
the extent permitted by Section 6.10 and capital expenditures by Borrower and
its Subsidiaries shall be permitted to the extent excluded from the definition
of Capital Expenditures in the definition thereof;

(c) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(d) leases or licenses of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(e) Permitted Acquisitions;

(f) mergers, consolidations and other transactions in compliance with
Section 6.05; and

(g) Dividends in compliance with Section 6.08;

provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Administrative Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.10
or Section 5.11, as applicable.

Section 6.08 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except for the following:

(a) Dividends by any Company that is a Subsidiary of Borrower to Borrower or any
Subsidiary Guarantor or to any other person that owns a direct Equity Interest
in such Subsidiary in proportion to such person’s ownership interest in such
Subsidiary;

(b) Dividends made solely in Equity Interests (other than Disqualified Capital
Stock);

(c) payments to any direct or indirect parent of Borrower, including Pubco, B&L
Holdings or the Partnership, to permit any direct or indirect parent of
Borrower, including Pubco, B&L Holdings or the Partnership, and the
substantially concurrent use of such payments by any direct or indirect parent
of Borrower, including Pubco, B&L Holdings or the Partnership, to repurchase or
redeem Equity Interests of any direct or indirect parent of Borrower, including
Pubco, B&L Holdings or the Partnership, held by current or former officers,
directors, employees or service providers (or their transferees, estates or
beneficiaries under their estates) of any Company or any direct or indirect
parent of Borrower, including Pubco, B&L Holdings or the Partnership, upon their
death, disability, retirement, severance or termination of employment or
service; provided, that the aggregate amount of payments to any direct or
indirect parent of Borrower, including Pubco, B&L Holdings or the Partnership,
in any period of twelve (12) consecutive months shall not exceed $1,000,000;

 

105



--------------------------------------------------------------------------------

(d) (i) to the extent actually used substantially concurrently by any direct or
indirect parent of Borrower, including Pubco, B&L Holdings or the Partnership,
to pay such taxes, costs and expenses, payments by Borrower to or on behalf of
any direct or indirect parent of Borrower, including Pubco, B&L Holdings or the
Partnership, in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of any direct or indirect parent of
Borrower, including Pubco, B&L Holdings or the Partnership, and (ii) payments by
Borrower to or on behalf of any direct or indirect parent of Borrower, including
Pubco, B&L Holdings or the Partnership, in an amount sufficient to pay corporate
overhead expenses (including corporate, administrative and housekeeping expenses
of a public holding company including expenses relating to the direct or
indirect ownership of Equity Interests of any Subsidiary (including any
Subsidiary created or acquired in connection with a permitted Investment) and
any other expenses incidental to its ownership of such Equity Interests,
retaining employees and consultants, holding annual and special meetings, making
public filings, issuing financial statements, administering employee benefit and
other equity programs, becoming liable with respect to Indebtedness (including
the repayment thereof) and equity (including the issuance and repurchase
thereof), opening bank accounts, obtaining insurance, paying taxes and expenses
and engaging counsel, auditors, financial advisors and other agents) and to pay
the usual and customary compensation of the officers and directors of Pubco
and/or Holdings; provided, that the amount of payments permitted under the
foregoing clauses (i) and (ii) shall not exceed $5,000,000 in the aggregate in
any period of twelve (12) consecutive months;

(e) (i) so long as Borrower is either a disregarded entity or a partnership for
U.S. federal and state or local income tax purposes, or is a member of a group
that files a consolidated or combined Tax Return, Permitted Tax Distributions by
Borrower to holders of Equity Interests in Borrower regardless of whether such
holders of Equity Interests are subject to tax or whether such holders of Equity
Interests are required or permitted to make similar distributions in respect of
taxes imposed on one or more of the holders of its or their Equity Interests,
and (ii) payments, dividends, distributions, loans or advances however made to
Pubco, Holdings, any Subsidiary of Pubco or Holdings, B&L Holdings or the
Partnership, for so long as such Persons retain Equity Interests in Borrower in
amounts necessary for Pubco to satisfy its obligations under the Tax Receivable
Agreements; provided, that the amount of payments permitted under the foregoing
clause (ii) shall not exceed ten (10%) percent of the Consolidated Net Income of
Borrower during any fiscal year;

(f) payment of any working capital or purchase price adjustment in connection
with any Permitted Acquisition; and

(g) during any fiscal year of Borrower, (i) so long as no Default or Event of
Default has occurred and is continuing, the payment of up to $1,000,000 of the
Permitted Services Fees to the Edgen Group or any Affiliate thereof pursuant to
the Services Agreement; (ii) with respect to the payment of Permitted Services
Fees to the Edgen Group or any Affiliate thereof pursuant to the Services
Agreement in excess of $1,000,000 in any given fiscal year, such fees, which
during any fiscal year shall not exceed under clauses (h)(i) and (ii) hereof
$2,000,000 in the aggregate, shall be permitted to be paid so long as, with
respect to each such payment, no Default or Event of Default has occurred and is
continuing and after giving effect to each such payment, on a Pro Forma Basis,
Excess Liquidity is not less than $10,000,000, and (iii) the reimbursement to
the Edgen Group or any Affiliate thereof of any out-of -pocket costs and
expenses related to services performed to or for the benefit of Borrower under
the Services Agreement, provided, that, in any fiscal year, the aggregate amount
of such reimbursement payments shall not exceed $100,000 in the aggregate;

provided, that the amount of Dividends that may be made for a particular purpose
pursuant to Sections 6.08(c)-(e) shall be reduced, on a dollar-for-dollar basis,
by the amount of any such payments made for such purpose in the form of an
intercompany loan by any Company to any direct or indirect parent of Borrower,
including Pubco, B&L Holdings or the Partnership, pursuant to Section 6.04(m).

 

106



--------------------------------------------------------------------------------

Section 6.09 Transactions with Affiliates. Enter into any transaction or series
of related transactions, whether or not in the ordinary course of business, with
any Affiliate of any Company (other than between or among Borrower and/or the
Subsidiary Guarantors), other than on terms and conditions at least as favorable
to such Company as would reasonably be obtained by such Company at that time in
a comparable arm’s-length transaction with a person other than an Affiliate;
except, that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments, including loans and advances, permitted by Sections 6.04(e),
(f) and (m);

(c) compensation or separation arrangements (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements with directors, officers and employees made in
the ordinary course of business, including pursuant to any employment agreement
listed on Schedule 6.09(c) and the payment of salaries and other compensation
thereunder;

(d) the Transactions as contemplated by the Transaction Documents;

(e) transactions between or among Borrower and its Subsidiaries or between or
among Subsidiaries to the extent permitted by this Agreement; and

(f) any transaction with an Affiliate not otherwise prohibited by this
Agreement, where the only consideration paid by any Loan Party is Equity
Interests of Borrower or any direct or indirect parent of Borrower, including
Pubco, B&L Holdings or the Partnership.

Section 6.10 Financial Covenants.

(a) Minimum Fixed Charge Coverage Ratio. So long as a Trigger Event exists and
is continuing, permit the Consolidated Fixed Charge Coverage Ratio, as of the
last day of any Test Period, commencing with the last day of the immediately
preceding fiscal quarter, to be less than 1.1:1.0.

(b) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any Test Period ending on the date set forth below, to
exceed the amount set forth opposite such Test Period end date below:

 

Test Period

   Maximum Capital
Expenditure Amount  

Closing Date until December 31, 2011

   $ 3,500,000   

Fiscal Year 2012

   $ 3,000,000   

Fiscal Year 2013

   $ 3,000,000   

Fiscal Year 2014

   $ 3,000,000   

Fiscal Year 2015

   $ 3,000,000   

provided, however, that if the aggregate amount of Capital Expenditures made in
any Test Period shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.10(b) for such Test Period (before giving effect
to any carryover), then an amount of such shortfall not exceeding fifty
(50%) percent of such maximum amount may be added to the amount of Capital
Expenditures permitted under

 

107



--------------------------------------------------------------------------------

this Section 6.10(b) for the immediately succeeding (but not any other) Test
Period, and (iii) in determining whether any amount is available for carryover,
the amount expended in any Test Period shall first be deemed to be from the
amount allocated to such Test Period (before giving effect to any carryover). In
addition, the Loan Parties may make additional Capital Expenditures subsequent
to the completion of any Permitted Acquisition on assets used by the acquired
businesses in an aggregate amount not to exceed five (5%) percent of pro forma
EBITDA of such acquired businesses during any Test Period.

Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents, and Certain Other Documents, etc.

(a) Make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on or redemption, retirement, defeasance or
acquisition for value of, or any prepayment, repurchase or redemption,
retirement, defeasance as a result of any asset sale, change of control or
similar event of, any Subordinated Indebtedness, except (i) payments under the
Intercompany Note, (ii)(A) regularly scheduled payments of principal and
interest in respect of the Seller Note Indebtedness, (B) optional prepayments of
principal and interest in respect of the Seller Note Indebtedness within thirty
(30) days after the Closing Date (or such later date as Agent may agree to in
writing in its Permitted Discretion) from the proceeds of the IPO (including the
exercise of the underwriters’ over-allotment option) or (C) optional prepayments
of principal and interest in respect of the Seller Note Indebtedness (other than
as provided for in clause (ii)(B) above) so long as the Specified Transaction
Conditions are satisfied, or (iii) as otherwise permitted by this Agreement;

(b) amend, modify, supplement or waive, or permit the amendment, modification
supplement or waiver of, any provision of the Services Agreement in a manner
that is materially adverse to the Lenders (it being acknowledged that any
increase in payments due thereunder is materially adverse to the Lenders); or

(c) terminate (except as otherwise permitted by this Agreement), amend, modify
(including electing to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organizational Documents (including by the filing or modification of any
certificate of designation), other than any such amendments, modifications or
changes which are required by Legal Requirements or otherwise are not, and could
not reasonably be expected to be, materially adverse to the interests of the
Agents and the Lenders.

Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Create or
otherwise cause or suffer to exist or become effective any encumbrance,
restriction or condition on the ability of any Subsidiary to (i) pay Dividends
or make any other distributions on its Equity Interests or any other interest or
participation in its profits owned by any Company, or pay any Indebtedness owed
to any Company, (ii) make loans or advances to any Company or (iii) transfer any
of its properties to any Company, except for such encumbrances, restrictions or
conditions existing under or by reason of:

(a) applicable Legal Requirements;

(b) this Agreement and the other Loan Documents;

(c) any agreements governing Indebtedness permitted to be incurred under
Section 6.01(e) and (l) or any other secured Indebtedness permitted by
Section 6.01;

 

108



--------------------------------------------------------------------------------

(d) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary;

(e) customary provisions restricting assignment of any agreement entered into by
a Subsidiary in the ordinary course of business;

(f) customary restrictions and conditions contained in any agreement relating to
the sale of any property pending the consummation of such sale; provided, that
(i) such restrictions and conditions apply only to the property to be sold, and
(ii) such sale is permitted hereunder;

(g) any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary of Borrower;

(h) customary provisions in partnership agreements, limited liability company
agreements or similar agreements that restrict the transfer of ownership
interests in such person;

(i) customary restrictions in a joint venture’s Organizational Documents or
pursuant to any joint venture agreement or similar agreement solely to the
extent of the Equity Interests of or property held in the subject joint venture;

(j) restrictions on cash or other deposits or net worth imposed by suppliers or
landlords under contracts entered into in the ordinary course of business;

(k) any agreement relating to a Lien permitted by Section 6.02 restricting the
transfer of property subject thereto; or

(l) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clauses (c) through (g) above; provided, that such
amendments or refinancings are permitted hereunder or are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

Section 6.13 Limitation on Issuance of Capital Stock. With respect to any
Subsidiary of Borrower, issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of Borrower or any Subsidiaries of Borrower in any class of
the Equity Interests of such Subsidiary; and (ii) Subsidiaries of Borrower
formed or acquired after the Closing Date in accordance with Section 6.14 may
issue Equity Interests to Borrower or the Subsidiary of Borrower which is to own
such Equity Interests. All Equity Interests issued in accordance with this
Section 6.13 shall, to the extent required by Sections 5.10 and 5.11 or any
Security Document, be delivered to the Administrative Agent for pledge pursuant
to the applicable Security Document.

Section 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided, that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries, (ii) establish,
create or acquire one or more Subsidiaries in connection with an Investment made
pursuant to Section 6.04(f) or (iii) acquire one or more Subsidiaries in
connection with a Permitted Acquisition or another Investment permitted
hereunder, so long as, in each case, Section 5.10 shall be complied with.

 

109



--------------------------------------------------------------------------------

Section 6.15 Business. Engage in any businesses other than those businesses in
which Borrower is engaged on the Closing Date (or which are reasonably related
thereto or are reasonable extensions thereof).

Section 6.16 Limitation on Accounting Changes. Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP, International Financial Reporting Standards or any Legal
Requirement.

Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31, or its Fiscal Quarters to a date other than March 31, June 30 and
September 30.

Section 6.18 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Company to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any Lien for an obligation if a Lien is granted for another obligation,
except the following: (1) this Agreement and the other Loan Documents;
(2) covenants in documents creating Liens permitted by Section 6.01(k)
prohibiting further Liens on the properties encumbered thereby; (3) any
agreements governing Indebtedness permitted to be incurred under Section 6.01(e)
and (l) or any other secured Indebtedness permitted by Section 6.01 and (4) any
prohibition or limitation that (a) exists pursuant to applicable Legal
Requirements, (b) consists of customary restrictions and conditions contained in
any agreement relating to the sale or other disposition of any property pending
the consummation of such sale or other disposition; provided, that (i) such
restrictions apply only to such property, and (ii) such sale or other
disposition is permitted hereunder, (c) consists of customary provisions in
leases and other contracts restricting subletting or assignment thereof,
(d) consists of customary restrictions and conditions in joint venture and
similar agreements, (e) is in any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in connection with or in contemplation of such person becoming a
Subsidiary of Borrower, and (f) is imposed by any amendment or refinancings that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3) and 4(e) above; provided, that such
amendments or refinancings are permitted hereunder or are no more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing.

Section 6.19 Anti-Terrorism Law; Anti-Money Laundering

(a) (i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.21, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Companies’
compliance with this Section 6.19).

 

110



--------------------------------------------------------------------------------

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of Legal
Requirements.

Section 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements, or the Loans would be in violation of Legal Requirements, or
(2) the Executive Order or any related enabling legislation, or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Loans are in violation of applicable Legal Requirements.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and performance and not of
collection and to the fullest extent permitted by applicable Legal Requirements,
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or

 

111



--------------------------------------------------------------------------------

exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be valid,
perfected or to have the priority required under the Loan Documents; or

(e) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower or any Guarantor
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

 

112



--------------------------------------------------------------------------------

Section 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 6.04(e) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness; provided, that until an Event of Default has occurred and is
continuing, such Indebtedness may be paid.

Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable, not void or voidable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

113



--------------------------------------------------------------------------------

Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all of the Equity Interests or all or
substantially all of the property of any Guarantor are sold or otherwise
transferred as permitted pursuant to Sections 6.05 and 6.07 (a “Transferred
Guarantor”) to a person or persons (other than any Loan Party), and such
Transferred Guarantor shall, upon the consummation of such sale or transfer, be
released from its obligations under this Agreement (including under
Section 11.03) and its obligations to pledge and grant any Collateral owned by
it pursuant to any Security Document and, in the case of the sale of all of the
Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Security Documents shall
be released, and so long as Borrower shall have previously provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents.

Section 7.10 Right of Contribution

(a) The Loan Parties hereby agree as among themselves that, if any Loan Party
shall make an Excess Payment (as defined below), such Loan Party shall have a
right of contribution from each other Loan Party in an amount equal to such
other Loan Party’s Contribution Share (as defined below) of such Excess Payment.
The payment obligations of any Loan Party under this Section 7.10 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full in cash and all Commitments have
terminated or expired, and none of the Loan Parties shall exercise any right or
remedy under this Section 7.10 against any other Loan Party until such time as
all Obligations have been performed and paid in full in cash and all Commitments
have been terminated. For purposes of this Section 7.10, (a) “Excess Payment”
shall mean the amount paid by any Loan Party in excess of its Pro Rata Share of
any Obligations; (b) “Pro Rata Share” shall mean, for any Loan Party in respect
of any payment of the Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Loan Party (including contingent,
subordinated, un-matured, and un-liquidated liabilities, but excluding the
Obligations of such Loan Party) to (ii) the amount by which the aggregate
present fair salable value of its assets and other properties of all Loan
Parties exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, un-matured, and un-liquidated liabilities, but
excluding the Obligations of all Loan Parties) of the Loan Parties; and
(c) “Contribution Share” shall mean, for any Loan Party in respect of any Excess
Payment made by any other Loan Party, the ratio (expressed as a percentage) as
of the date of such Excess Payment of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Loan Party (including contingent,
subordinated, un-matured, and un-liquidated liabilities, but excluding the
Obligations of such Loan Party) to (ii) the amount by which the aggregate
present fair salable value of all assets and other properties of the Loan
Parties other than the maker of such Excess Payment exceeds the amount of all of
the debts and liabilities (including contingent, subordinated, un-matured, and
un-liquidated liabilities, but excluding the Obligations of the Loan Parties) of
the Loan Parties other than the maker of such Excess Payment. Nothing in this
Section 7.10 shall require any Loan Party to pay its Contribution Share of any
Excess Payment in the absence of a demand therefor by the Loan Party that has
made the Excess Payment. Without limiting the foregoing in any manner, it is the
intent of the parties hereto that as of any date of determination, no
Contribution Amount of any Loan Party shall be greater than the maximum amount
of the claim which could then be recovered from such Loan Party under this
Section 7.10 without

 

114



--------------------------------------------------------------------------------

rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law.

(b) This Section 7.10 is intended only to define the relative rights of the Loan
Parties and nothing set forth in this Section 7.10 is intended to or shall
impair the Obligations of the Loan Parties, jointly and severally, to pay any
amounts and perform any Obligations as and when the same shall become due and
payable or required to be performed in accordance with the terms of this
Agreement or any other Loan Document. Nothing contained in this Section 7.10
shall limit the liability of Borrower to pay the Loans and other Credit
Extensions made to Borrower and accrued interest, Fees and expenses with respect
thereto for which Borrower shall be primarily liable.

(c) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Parties to which
such contribution and indemnification is owing.

(d) The rights of any indemnified Loan Party against the other Loan Parties
under this Section 7.10 shall be exercisable upon, but shall not be exercisable
prior to, the full and indefeasible payment of the Obligations and termination
or expiration of the Commitments under the Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Upon the occurrence and during the continuance
of any of the following events (each, an “Event of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for mandatory prepayment
thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Credit Extension
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether voluntary or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of three (3) Business Days (provided, that, such default
shall not limit, impair or otherwise affect Administrative Agent’s rights, which
shall be exercisable at any time prior to the expiration of such three
(3) Business Days, to make a Revolving Loan for Borrower’s account under
Section 2.03 in order to satisfy the unpaid Obligation which gave rise to such
default);

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or any representation, warranty, statement or information
contained in any report, certificate or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Sections 5.01(a) through
(f) and (i), 5.02(a), 5.02(c), 5.03(a), 5.04, 5.05, 5.07, or 5.08 or in Article
VI;

 

115



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived (i) in the case of the
Fee Letter, for a period of three (3) Business Days, or (ii) in the case of any
covenant, condition or agreement contained in Sections 5.10 or 5.12, for a
period of five (5) Business Days, or (iii) in the case of any covenant,
condition or agreement contained in Section 5.01 (other than clauses (a) through
(f) and (i) thereof) for a period of ten (10) days, or (iv) in all other cases,
for a period of thirty (30) days (or except in the case of Section 5.09 where
the remedy requires more than thirty (30) days and the Company initiates the
remedy within thirty (30) days from written notice of the default and thereafter
diligently pursues the remedy to completion);

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
to purchase by the obligor; provided, that it shall not constitute an Event of
Default pursuant to this clause (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) individually exceeds $3,000,000
at any one time (provided, that, in the case of Hedging Obligations, the
notional amount thereof shall be counted for this purpose) and clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company or of a substantial part of the property of any Company
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar Legal Requirement; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any Company; or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed for ninety (90) days or an Order approving or ordering any
of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement; (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) except as permitted in Section 6.05, wind up or liquidate; or (viii) take
any action for the purpose of effecting any of the foregoing;

(i) one or more Orders for the payment of money in an aggregate amount in excess
of $3,000,000 (to the extent not adequately covered by insurance in respect of
which a solvent and unaffiliated insurance company has acknowledged coverage in
writing) shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such Order;

 

116



--------------------------------------------------------------------------------

(j) one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events that have occurred, following the Existing Credit
Agreement Closing Date, could reasonably be expected to result in (i) liability
of any Company in an aggregate amount exceeding $3,000,000 or (ii) the
imposition of a Lien under ERISA or the Code on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Administrative Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a valid, enforceable, perfected first priority (except as
otherwise provided in this Agreement or any Security Document) security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in this Agreement or such Security Document)) in favor of the
Administrative Agent, or shall be asserted by or on behalf of any Company not to
be, a valid, enforceable, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by or on behalf of any Loan Party or
any other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Loan Party shall repudiate or deny any portion
of its liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Obligations (other than Bank Product
Obligations) then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Obligations (other than Bank Product
Obligations) so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document or otherwise to
the contrary notwithstanding; and in any event with respect to Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Obligations (other than Bank Product
Obligations) then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document or otherwise to the contrary
notwithstanding.

Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration

 

117



--------------------------------------------------------------------------------

(with interest on principal and, to the extent permitted by law, on overdue
interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 11.02, then upon the written consent of Required Lenders (which may be
given or withheld in their sole discretion) and written notice to Borrower, the
termination of the Commitments or the acceleration and their consequences may be
rescinded and annulled; but such action shall not affect any subsequent Default
or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders, the Issuing Bank and
the other Secured Parties to a decision that may be made at the election of
Required Lenders, and such provisions are not intended to benefit Borrower and
the other Loan Parties and do not give Borrower and/or any of the Loan Parties
the right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

ARTICLE IX

APPLICATION OF COLLATERAL PROCEEDS

Section 9.01 Application of Proceeds. Subject to the provisions of any
intercreditor agreement entered into in connection with the Post-Closing Term
Loan Indebtedness permitted under Sections 6.01(r) (including any extension,
refinancing, renewal or replacement thereof to the extent permitted under
Section 6.01(j)) and 6.02(s), the proceeds received by the Administrative Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral, pursuant to the exercise by the Administrative Agent of
its remedies following the occurrence and during the continuance of an Event of
Default, shall be applied, in full or in part, together with any other sums then
held by the Administrative Agent pursuant to this Agreement or any other Loan
Document, promptly by the Administrative Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, to the indefeasible payment in full in cash of interest in respect of
all Protective Advances;

(d) Fourth, to the indefeasible payment in full in cash of the principal amount
of all Protective Advances;

(e) Fifth, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, Reimbursement
Obligations, Bank Product Obligations and Obligations owed to Defaulting
Lenders), in each case, equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

118



--------------------------------------------------------------------------------

(f) Sixth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations (including Reimbursement Obligations but
other than Bank Product Obligations and Obligations owed to Defaulting Lenders);

(g) Seventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to the Administrative Agent, to be held
by the Administrative Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral);

(h) Eighth, ratably to pay any Obligations owed to Defaulting Lenders; and

(i) Ninth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (i) of this Section 9.01, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 10.01 Appointment

(a) Each Lender and the Issuing Bank hereby irrevocably designates and appoints
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to designate, appoint, and authorize) each of the Administrative Agent
and the Collateral Agents as an agent of such Lender under this Agreement and
the other Loan Documents. Each Lender irrevocably authorizes (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) each Agent, in such capacity, through its
agents or employees, to take such actions on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article X are solely
for the benefit of the Agents, the Lenders, the Issuing Bank and the Bank
Product Providers, and no Loan Party shall have rights as a third party
beneficiary of any such provisions.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Parties, in assets which,
in accordance with the UCC or any other applicable Legal Requirement, a security
interest can be perfected by possession or control. Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly following the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

Section 10.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may accept deposits from, lend money to, act as
financial advisor or in any other

 

119



--------------------------------------------------------------------------------

advisory capacity for, and generally engage in any kind of business with, any
Company or Affiliate thereof as if it were not an Agent hereunder and without
duty to account therefor to the Lenders or the Issuing Bank.

Section 10.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02); provided, that no Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Legal
Requirements, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to any Company that is communicated to or
obtained by the person serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as any Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or willful
misconduct as found by a final and nonappealable judgment of a court of
competent jurisdiction. No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Borrower, a Lender, or the Issuing Bank, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement with reference to
the Administrative Agent or the Collateral Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each party to this
Agreement acknowledges and agrees that the Administrative Agent may from time to
time use one or more outside service providers for the tracking of all UCC
financing statements (and/or other collateral related filings and registrations
from time to time) required to be filed or recorded pursuant to the Loan
Documents and the notification to the Administrative Agent, of, among other
things, the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower
and the other Loan Parties. No Agent shall be liable for any action taken or not
taken by any such service provider.

Section 10.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a

 

120



--------------------------------------------------------------------------------

Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Bank, each Agent may presume that
such condition is satisfactory to such Lender or the Issuing Bank unless each
Agent shall have received written notice to the contrary from such Lender or the
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or advisors.

Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers by or through, or delegate any and all
such rights and powers to, any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Affiliates. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Affiliates of each Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent.

Section 10.06 Successor Agent. Each Agent may resign as such at any time upon at
least thirty (30) days’ prior notice to the Lenders, the Issuing Bank and
Borrower and without notice to the Bank Product Providers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with
Borrower so long as no Default or Event of Default shall have then occurred and
be continuing, to appoint a successor Agent from among the Lenders. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Agent, which successor shall be a
commercial banking institution organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least
$500,000,000; provided, that if such retiring Agent is unable to find a
commercial banking institution that is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article X, Section 11.03 and Sections 11.09 and 11.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender, each Bank
Product Provider and the Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their
respective Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender (and each Bank Product Provider) further represents

 

121



--------------------------------------------------------------------------------

and warrants that it has reviewed each of the document made available to it on
the Platform in connection with this Agreement and has acknowledged and accepted
the terms and conditions applicable to the recipients thereof (including any
such terms and conditions set forth, or otherwise maintained, on the Platform
with respect thereto). Each Lender, each Bank Product Provider and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 10.08 Name Agents. The parties hereto acknowledge that the Arrangers,
the Bookrunner and Collateral Agents hold their titles in name only, and that
their titles confer no additional rights or obligations relative to those
conferred on any Lender or the Issuing Bank hereunder, except as otherwise
expressly set forth herein in the case of the Collateral Agents.

Section 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by Borrower or the Guarantors and without limiting the obligation of
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 10.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans and
Reimbursement Obligations shall have been paid in full, ratably in accordance
with such outstanding Loans and Commitments as in effect immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, fines, penalties, actions, claims, suits, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, fines, penalties,
actions, claims, suits, litigations, inquiries or proceedings, costs, expenses
or disbursements that are found by a final and nonappealable judgment of a court
of competent jurisdiction to have directly resulted from such Agent’s or Related
Person’s, as the case may be, gross negligence, fraud or willful misconduct. The
agreements in this Section 10.09 shall survive the payment of the Loans and all
other amounts payable hereunder.

Section 10.10 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was

 

122



--------------------------------------------------------------------------------

not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

Section 10.11 Intercreditor Agreement. Without limiting the generality of the
foregoing, each Lender agrees that (a) the Administrative Agent is authorized to
execute, deliver and perform its obligations under the terms of any
subordination or intercreditor agreements pertaining to any Indebtedness
permitted hereunder on behalf of such Lender, and (b) such Lender is and shall
be bound (as a Lender) in all respects by the terms and conditions of any
subordination or intercreditor agreements pertaining to any Indebtedness
permitted hereunder as if a direct signatory party thereto. Without limiting the
foregoing, each Lender acknowledges that the Administrative Agent may execute,
deliver and perform its obligations under the terms of an intercreditor
agreement entered into pursuant to Section 6.02(s) and each Lender shall be
bound by any such intercreditor agreement as if a direct signatory thereto.

Section 10.12 Certain Collateral Agents Approval Rights. Notwithstanding
anything to the contrary contained herein, (a) any change in existing criteria
for Eligible Accounts or Eligible Inventory and any new criteria for Eligible
Accounts or Eligible Inventory that are in any case implemented or established
by the Administrative Agent at the request of the Collateral Agents, in
accordance with the definitions of Eligible Accounts or Eligible Inventory (as
applicable), shall not be less restrictive than the criteria which exists
immediately prior to any such change and any such change or new criteria may not
be rescinded or revised by the Administrative Agent in any respect except upon
the written approval of the Collateral Agents, and (b) any Reserve that is
established by the Administrative Agent at the request of the Collateral Agents,
in accordance with the definitions of Reserves and Inventory Reserves, may not
be decreased or released by the Administrative Agent except upon the written
approval of the Collateral Agents.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile transmission, as follows:

 

  (i) if to any Loan Party, to Borrower at:

Bourland & Leverich Supply Co. LLC

c/o Edgen Murray Corporation

18444 Highland Road

Baton Rouge, Louisiana 70809

Attention: Daniel O’Leary

Facsimile: 225-756-7953

 

123



--------------------------------------------------------------------------------

with a copy to:

Jefferies Capital Partners

520 Madison Avenue, 10th Floor

New York, NY 10022

Attention: James Luikart and Nicholas Daraviras

Facsimile: 646-786-5103

with a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: Sarah B. Gelb

Facsimile: 215-994-2222

 

  (ii) if to the Administrative Agent, to it at:

Regions Bank

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager: Bourland & Leverich

Facsimile No.: 972-383-7505

 

  (iii) if to RBS, in its capacity as Collateral Agent, to it at:

RBS Business Capital

28 State Street

12th Floor

Boston, Massachusetts 02109

Attention: John Bobbin

Phone: (617) 994-7357

Fax: (617) 227-7995

 

  (iv) if to a Lender, to it at its address (or facsimile number) set forth on
Annex I or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto;

 

  (v) if to the Swingline Lender, to it at:

Regions Bank

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager: Bourland & Leverich

Facsimile No.: 972-383-7505

 

  (vi) if to the Issuing Bank, to it at:

Regions Bank

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager: Bourland & Leverich

Facsimile No.: 972-383-7505

 

124



--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered to such
party as provided in this Section 11.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 11.01,
and failure to deliver courtesy copies of notices and other communications shall
in no event affect the validity or effectiveness of such notices and other
communications.

Notices delivered through electronic communications to the extent provided in
Section 11.01(b) below, shall be effective as provided in Section 11.01(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 11.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent (in a manner set forth in Section 11.01(a))
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Borrower may, in their respective
sole discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures, respectively,
approved by it (including as set forth in Section 11.01(d)); provided, that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (including by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format

 

125



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to Borrower by the Administrative Agent from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01 shall prejudice the right of the Agents, any Lender, the
Issuing Bank or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall reasonably require.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided, that Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents, the Lenders or the Issuing Bank by
posting the Communications on IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available.” The Agents do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform. Prior to accessing
information available on the Platform, each Lender, Participant and prospective
Lender or Participant shall represent that such Lender, Participant or
prospective Lender or Participant is not a competitor of Borrower.

Section 11.02 Waivers; Amendment

(a) No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended, supplemented or modified except, in the case
of this Agreement, pursuant to an agreement or agreements in writing entered
into by Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are parties thereto, in each case with the written consent
of the Required Lenders; provided, that no such agreement shall:

 

126



--------------------------------------------------------------------------------

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than waiver of any
increase in the rate of interest pursuant to Section 2.06(c)), or reduce any
Fees payable hereunder, or change the currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;

(iii) postpone or extend the maturity of any Loan or the required date of
payment of any Reimbursement Obligation, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment (other than a waiver of any increase in the rate of interest
pursuant to Section 2.06(c)), or postpone the scheduled date of expiration of
any Commitment or postpone the scheduled date of expiration of any Letter of
Credit beyond the Letter of Credit Expiration Date, without the written consent
of each Lender directly affected thereby;

(iv) change Section 11.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender directly affected thereby;

(v) change Section 2.14(b) or (c) or Section 9.01 in a manner that would alter
the order of or the pro rata sharing of payments or setoffs required thereby,
without the written consent of each Lender;

(vi) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section 11.02)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vii) release all or substantially all of the value of the Guarantees of the
Guarantors (except as expressly provided in Article VII), or limit their
liability in respect of such Guarantees (except as expressly provided in
Article VII), without the written consent of each Lender;

(viii) except as otherwise permitted in any Security Document or by
Section 6.06, release all or substantially all of the value of the Collateral
from the Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations), in each case without the written consent of each Lender;

(ix) assign the rights or Obligations of any Loan Party without the written
consent of each Lender; or

(x) modify the terms of any intercreditor agreement entered into in connection
with the Post-Closing Term Loan Indebtedness without the written consent of
Lenders having Loans representing not less than sixty-six and two-thirds (66
2/3rds) percent of the aggregate principal amount of all Loans outstanding at
such time or, if no Loans are then outstanding, not less than sixty-six and
two-thirds (66 2/3rds) percent of the Total Revolving Commitments;

 

127



--------------------------------------------------------------------------------

provided, further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agents,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Collateral Agents, the Issuing Bank or the
Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification prior to the achievement of a successful syndication of the credit
facilities provided herein (as determined by the Arranger in its sole
discretion) may not be effected without the written consent of the Arranger.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Bank, the Swingline Lender and the Collateral Agents) if (1) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment, (2) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of, premium, if
any, and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement, and (3) Section 2.16(b) is
complied with.

Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agents may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any Collateral
so that the security interests therein comply with applicable Legal
Requirements.

Section 11.03 Expenses; Indemnity

(a) The Loan Parties agree, jointly and severally, to pay, promptly upon demand
in accordance with paragraph (g) hereof:

(i) all reasonable documented out-of-pocket costs and expenses incurred by the
Arranger, the Administrative Agent, the Collateral Agents, the Swingline Lender
and the Issuing Bank, including the reasonable fees, charges and disbursements
of Advisors for the Arranger, the Administrative Agent, the Collateral Agents,
the Swingline Lender and the Issuing Bank, in connection with the syndication of
the Loans and Commitments, the preparation, negotiation, execution and delivery
of the Loan Documents, the administration of the Credit Extensions and
Commitments (including with respect to the establishment and maintenance of a
Platform and including the reasonable fees and disbursements of external counsel
and the charges of IntraLinks, SyndTrak or a similar service), the perfection
and maintenance of the Liens securing the Collateral and any actual or proposed
amendment, supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);

(ii) all reasonable documented out-of-pocket costs and expenses incurred by the
Arranger, the Administrative Agent, the Collateral Agents, any other Agent, the
Swingline Lender, the Issuing Bank or any Lender, including the fees, charges
and disbursements of Advisors for any of the foregoing, incurred in connection
with the enforcement or protection of its rights under the Loan Documents,
including its rights under this Section 11.03(a), or in connection with the
Loans made or Letters of Credit issued hereunder and the collection of the
Obligations, including all such costs and expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations;

 

128



--------------------------------------------------------------------------------

(iii) all reasonable documented costs and expenses incurred by the
Administrative Agent and the Collateral Agents, including the fees, charges and
disbursements of Advisors for the Administrative Agent and the Collateral
Agents, in connection with any action, claim, suit, litigation, investigation,
inquiry or proceeding affecting the Collateral or any part thereof, in which
action, claim, suit, litigation, investigation, inquiry or proceeding the
Administrative Agent or the Collateral Agents is made a party or participates or
in which the right to use the Collateral or any part thereof is threatened, or
in which it becomes necessary in the judgment of the Administrative Agent or the
Collateral Agents to defend or uphold the Liens granted by the Security
Documents (including any action, claim, suit, litigation, investigation, inquiry
or proceeding to establish or uphold the compliance of the Collateral with any
Legal Requirements);

(iv) all reasonable documented out-of-pocket costs and expenses incurred by the
Collateral Agents in respect of audit and field examination fees and expenses,
including in connection with any electronic collateral reporting system
(including travel, meals, and lodging, plus a per diem charge at the Collateral
Agents’ then standard rate for the Collateral Agents’ examiners in the field and
office), of the Collateral Agents related to any inspections, field examinations
or audits to the extent of the fees and charges contained in this Agreement or
any of the other Loan Documents (it being understood that the Loan Parties shall
not be responsible for more than (A) one (1) physical and one (1) desktop
appraisal of Inventory in any twelve (12) month period unless an Event of
Default has occurred and is continuing, in which case the Loan Parties shall be
responsible for such appraisals of Inventory as the Collateral Agents may
request, and (B) three (3) field examinations in any twelve (12) month period
unless an Event of Default has occurred and is continuing, in which case the
Loan Parties shall be responsible for such field examinations as the Collateral
Agents may request); and

(v) all Other Taxes in respect of the Loan Documents (but expressly excluding
the Excluded Taxes which shall be governed exclusively by Section 2.15).

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing persons and each Related Person of each of the foregoing (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, all reasonable out-of-pocket costs and any and all losses,
claims, damages, liabilities, fees, fines, penalties, actions, judgments, suits
and related expenses, including reasonable Advisors fees, charges and
disbursements (collectively, “Claims”), incurred by or asserted against any
Indemnitee, directly or indirectly, arising out of, in any way connected with,
or as a result of (i) the execution, delivery, performance, administration or
enforcement of the Loan Documents or any agreement or instrument contemplated
thereby or the performance by the parties thereto of their respective
obligations thereunder, (ii) any actual or proposed use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, (iv) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials, on, at, under or from any property owned, leased or operated by any
Company or any actual or alleged presence, Release or threatened Release of
Hazardous Materials on, at, under or from any property formerly owned, leased or
operated by any Company at the time of its ownership, lease or operations, or
any Environmental Claim or threatened Environmental Claim related in any way to
any Company, (v) any past, present or future non-compliance with, or violation
of, Environmental Laws or Environmental Permits by any Company, (vi) the
imposition of any environmental Lien encumbering Real Property owned, leased or
operated by any Company, (vii) the consummation of the Transactions

 

129



--------------------------------------------------------------------------------

(including the syndication of the Facilities) and the other transactions
contemplated hereby or (viii) any actual or prospective claim, action, suit,
litigation, inquiry, investigation, or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or otherwise, and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses or other Claims (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
directly from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from any settlement effected without the Loan Parties’ prior written
consent, which consent shall not be unreasonably withheld or delayed.

(c) The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of
Section 11.03(b) unless such settlement includes an explicit and unconditional
release from the party bringing such Claim of such affected Indemnitee and does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of such Indemnitee.

(d) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans and any Obligations, the release of any Guarantor or
of all or any portion of the Collateral, the expiration of the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Agents or
any Lender. All amounts due under this Section 11.03 shall be payable on written
demand therefor as provided in paragraph (g) accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(e) To the extent that the Loan Parties fail to pay any amount required to be
paid by them to the Agents, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section 11.03 in accordance with paragraph (g) of
this Section 11.03, each Lender severally agrees to pay to the Agents, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided, that the unreimbursed Claim was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes of this paragraph, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Total Revolving
Exposure and unused Commitments at the time.

(f) To the fullest extent permitted by applicable Legal Requirements, no Loan
Party shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential, or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

(g) All amounts due under this Section 11.03 shall be payable on demand
(accompanied by an invoice or other reasonable documentation) therefor.

 

130



--------------------------------------------------------------------------------

Section 11.04 Successors and Assigns

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit); except, that the Loan Parties may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Administrative Agent, the Collateral Agents, the
Issuing Bank, the Swingline Lender, and each Lender which consent may be
withheld in their sole discretion (and any attempted assignment or transfer by
any Loan Party without such consent shall be null and void). Nothing in this
Agreement or any other Loan Document, express or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants to the extent expressly
provided in paragraph (e) of this Section 11.04 and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement or any other Loan Document.

(b) Any Lender shall have the right at any time to assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including the Loans at the time owing to it); provided, that:

(i) except in the case of (A) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (B) any assignment made in connection with the
syndication of the Commitment and Loans by the Arranger or (C) an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and the amount of the Revolving Commitment or Revolving Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under this
Agreement; except, that this clause (ii) shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced by the
Administrative Agent in its sole discretion); provided, that such fee shall not
be payable in the case of (A) an assignment by any Lender to an Approved Fund of
such Lender, (B) any assignment made in connection with the primary syndication
of the Commitments and Loans by the Arranger or (C) an assignment settled
through the Administrative Agent;

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(v) in the case of an assignment of all or a portion of a Revolving Commitment
or any Revolving Lender’s obligations in respect of its LC Exposure or Swingline
Exposure (except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund), the Issuing Bank and the Swingline Lender must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned); and

 

131



--------------------------------------------------------------------------------

(vi) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, the Administrative Agent and Borrower (except when an Event
of Default has occurred and is continuing) must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld, delayed or
conditioned);

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing (i) any consent of Borrower otherwise required under this paragraph
shall not be required, and (ii) any consent of the Issuing Bank and the
Swingline Lender required under this paragraph (b) may be withheld by such
person in its sole discretion. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section 11.04, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
(provided, that any liability of Borrower to such assignee under Sections 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank, the Collateral Agents, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by paragraph
(b) of this Section 11.04, the Administrative Agent shall reasonably promptly
accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Subject to recordation of such assignment or transfer in the
Register, any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with the requirements of this Section 11.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section 11.04.

(e) Any Lender shall have the right at any time, without the consent of, or
notice to Borrower, the Administrative Agent, the Issuing Bank, or the Swingline
Lender or any other person to sell participations to any person (other than any
Company or any Affiliate thereof or a natural person) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including

 

132



--------------------------------------------------------------------------------

all or a portion of its Commitment and the Loans owing to it); provided, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) Borrower, the Administrative Agent,
the Collateral Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) such Lender shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts of each Participant’s interest in the Loans (or other rights
or obligations) held by it, which entries shall be conclusive absent manifest
error. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) is
described in clauses (i), (ii) or (iii) of the proviso to Section 11.02(b) and
(2) directly affects such Participant. Each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.04 (but, with respect to any particular Participant, to no
greater extent than the Lender that sold the participation to such Participant).
To the extent permitted by Legal Requirements, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided,
that such Participant agrees in writing to be subject to Section 2.14(c) as
though it were a Lender. Each Lender shall, acting for this purpose as an agent
of Borrower, maintain at one of its offices a register for the recordation of
the names and addresses of its Participants, and the amount and terms of its
participations; provided, that no Lender shall be required to disclose or share
the information contained in such register with Borrower or any other person,
except as required by applicable Legal Requirements.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank, and this Section 11.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Issuing Bank, the Swingline
Lender, the Administrative Agent or any other person, collaterally assign or
pledge all or any portion of its rights under this Agreement, including the
Loans and Notes or any other instrument evidencing its rights as a Lender under
this Agreement, to any holder of, trustee for, or any other representative of
holders of, obligations owed or securities issued, by such fund, as security for
such obligations or securities.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided, that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan
Party or the Administrative Agent to deal with such SPC directly, obligate
Borrower or any other Loan Party in any manner to any greater extent than they
were obligated to the Granting Lender, or increase costs or expenses of
Borrower. The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver

 

133



--------------------------------------------------------------------------------

or other modification of any provision of any Loan Document. The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one (1) year and one (1) day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.04(g), any SPC may (i) with notice to, but
without the prior written consent of, Borrower and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Article X and Sections 2.12, 2.13, 2.15, 11.03, 11.09, 11.10
and 11.12 shall survive and remain in full force and effect regardless of the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans or the termination of this Agreement or any provision
hereof.

Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Fee
Letter and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit

 

134



--------------------------------------------------------------------------------

of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates, to the extent that such Affiliates are Secured Parties, are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Legal Requirements, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Documents
held by such Lender or the Issuing Bank, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender under this Section 11.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by applicable Legal Requirements,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, any
other Agent, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to

 

135



--------------------------------------------------------------------------------

the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document in any court referred to in
Section 11.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than facsimile or email) in Section 11.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

Section 11.10 Waiver of Jury Trial. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable Legal Requirements, any right it
may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to any Loan Document, the Transactions or the other
transactions contemplated thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 11.10.

Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 11.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below); except, that Information may be disclosed (a) to its and its
Affiliates’ and Approved Funds’ directors, officers, employees, agents, advisors
and other representatives, including accountants, legal counsel and other
advisors (it being understood that (i) the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agree
to be bound to keep such Information confidential pursuant to the terms hereof
and (ii) each Lender shall take reasonable steps to avoid disclosure of the
Information to any person that it knows to be a competitor of Borrower), (b) to
the extent requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process or in connection with any pledge or assignment made
pursuant to Section 11.04(f), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under the Loan Documents or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations,
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Loan or Loan Party or (iv) any actual or prospective investor in an SPC,
(g) with the consent of Borrower or (h) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a

 

136



--------------------------------------------------------------------------------

breach of this Section 11.12 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than Borrower or any Subsidiary. In addition, the Agents, the Issuing Bank
and the Lenders may disclose the existence of the Loan Documents to market data
collectors, similar service providers to the financing community, and service
providers to the Agents, the Issuing Bank and the Lenders. For the purposes of
this Section 11.12, “Information” shall mean all information received from
Borrower relating to Borrower or any of its Subsidiaries or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Borrower. Any person required to maintain the confidentiality of Information as
provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person accords to its
own confidential information.

Section 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 11.14 Assignment and Acceptance. Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Acceptance duly executed by such Lender, Borrower (if Borrower
consent to such assignment is required hereunder) and the Administrative Agent.

Section 11.15 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Obligations;

 

137



--------------------------------------------------------------------------------

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties

(a) Each of the Loan Parties hereby waives any and all suretyship defenses
available to it as a Guarantor arising out of the joint and several nature of
its respective duties and obligations hereunder (including any defense contained
in Article VII).

(b) Each of the Loan Parties agrees that in connection with all aspects of the
transactions contemplated hereby or by the other Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender, SPC and Agent, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Lender, SPC or any Agent or any
of their respective Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications.

Section 11.17 Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies the Loan Parties and Responsible
Officers thereof, which information includes the name, address and taxpayer
identification number of each Loan Party and other information that will allow
such Lender to identify such Loan Party and Responsible Officers in accordance
with the Patriot Act.

Section 11.18 Judgment Currency

(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent or the respective Lender or
Issuing Bank of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Bank under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

138



--------------------------------------------------------------------------------

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 11.18, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

Section 11.19 Bank Product Providers. Each Bank Product Provider shall be deemed
a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting. The Administrative Agent hereby agrees
to act as agent for such Bank Product Providers and, by virtue of entering into
a Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed the Administrative Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to the Administrative Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that the Administrative Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of the Administrative Agent
to determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, the Administrative Agent shall be entitled to assume no amounts are
due or owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to the Administrative Agent as to the amounts that are due and
owing to it and such written certification is received by the Administrative
Agent a reasonable period of time prior to the making of such distribution. The
Administrative Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, the Administrative Agent
shall be entitled to assume that the amount due and payable to the relevant Bank
Product Provider is the amount last certified to the Administrative Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

Section 11.20 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

139



--------------------------------------------------------------------------------

Section 11.21 Restatement. As of the date hereof, the terms, conditions,
agreements, covenants, representations and warranties set forth in the Existing
Credit Agreement are hereby amended and restated in their entirety, and replaced
and superseded by the terms, conditions, agreements, covenants, representations
and warranties set forth in this Agreement; except, that nothing herein or in
the other Loan Documents shall impair or adversely affect the continuation of
the liability of the Loan Parties for the Obligations heretofore incurred
pursuant to Existing Credit Agreement and the other Loan Documents or the
continuing existence of the Liens provided for in the Loan Documents. The
amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the indebtedness, obligations and
liabilities of the Loan Parties evidenced by or arising under the Existing
Credit Agreement or the other Loan Documents. On or immediately prior to the
Closing Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that, each of the “Loans” (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Closing Date shall, for purposes of this Agreement, be included as Loans
hereunder, and each of the “Letters of Credit” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement on the Closing
Date shall be included as Letters of Credit hereunder.

(SIGNATURE PAGES FOLLOW)

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized signatories
as of the day and year first above written.

 

BOURLAND & LEVERICH SUPPLY CO. LLC,

as Borrower

By:   /s/    Jeff M. Andrews Name:   Jeff M. Andrews Title:   Vice President,
Chief Financial Officer and Secretary

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK,

as Administrative Agent, Co-Collateral Agent, Swingline Lender, Issuing Lender
and as a Lender

By:   /s/ Jon Eckhouse Name:   Jon Eckhouse Title:   Vice President

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc.,

as Co-Collateral Agent and as a Lender

By:   /s/    John Bobbin Name:   John Bobbin Title:   Vice President

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender By:   /s/    John Wattinger
Name:   John Wattinger Title:   Vice President

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

Annex I

Initial Lenders and Commitments

 

Lender    Address for Notices   

Amount of

Revolving

Commitment

  Regions Bank   

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention:       Account Manager: Bourland & Leverich

Phone:            (972) 383-7510

Fax:                (972) 383-7505

Email:             jon.eckhouse@regions.com

   $ 35,000,000    RBS Business Capital   

28 State Street

12th Floor

Boston, Massachusetts 02109

Attention:       John Bobbin

Phone:            (617) 994-7357

Fax:                (617) 227-7995

Email:             John.Bobbin@rbsbusinesscapital.com

   $ 30,000,000    Capital One Leverage Finance Corp.   

Capital One Leverage Finance Corp.

5420 LBJ Freeway, Suite 630

Dallas, Texas 75240

Attention:       Mike Ehlert, Senior Vice President

Phone:            (972) 770-2680

Fax:                (972) 770-2671

E-mail:             mike.ehlert@capitalonebank.com

   $ 10,000,000   

TOTAL:

      $ 75,000,000   

 

Annex I-1



--------------------------------------------------------------------------------

Schedule 1.01

Pledgors

Bourland & Leverich Supply Co. LLC



--------------------------------------------------------------------------------

Schedule 3.03

No Conflicts

None



--------------------------------------------------------------------------------

Schedule 3.05(b)

Real Property

Owned Real Property

The Borrower has a fee simple interest in a total of 64.202 acres located in
Pampa, Texas with a street address of 11707 Highway 152 West, Pampa, TX 79065.
The Borrower does not own any of the oil, gas and other mineral rights in the
Owned Real Property. A portion of the property is used for operating an oil
country tubular goods distribution company. 44 acres of the property are leased
to a third party for farming purposes and office space.

Leased Real Property

Company as Lessee

 

Company

  

Use

  

Location

  

Consent of

Landlord

Required?

  

Key

Location?

Borrower

   Sales Office   

201 Main St.,

Chase Tower, Suite 600-11,

Fort Worth, TX 76102

   Yes    No

Borrower

   Sales Office   

433 E. Las Colinas Blvd, Suite 990,

Irving, TX 75039

   Yes    No

Borrower

   Sales Office   

11811 N. Freeway,

Suite 515,

Houston, TX 77060

   No    No

Borrower

   Sales Office   

1110 Dayton Rd.,

Midland, TX 79706*

   No    No

Borrower

   Sales Office   

621 17th Street,

Suite 2210,

Denver, CO 80202

   No    No

Borrower

   Sales Office   

400 Travis St.,

Suite 326,

Shreveport, LA 71101*

   No    No

Borrower

   Sales Office   

4504 East 67th St,

Tulsa, OK 74136

   Yes    No

 

* Oral lease



--------------------------------------------------------------------------------

Company as Lessor

 

Company

  

Use

   Location    Consent of
Landlord
Required?    Key
Location?

Borrower

   Farm    11707 Highway 152 West,


Pampa, TX 79066

   No    No

Borrower

   Office Space    11707 Highway 152 West,


Pampa, TX 79066

   No    No



--------------------------------------------------------------------------------

Schedule 3.06(a)

Use of Intellectual Property

None



--------------------------------------------------------------------------------

Schedule 3.07(a)

Subsidiaries

 

Subsidiary

  

Jurisdiction of

Organization

  

Authorized Equity

Interests

  

Outstanding Equity

Interests

Borrower

   Delaware    N/A    100%

As of the Closing Date, no Membership Units are covered by outstanding options,
warrants, rights of conversion or purchase and similar rights except that EM
Holdings LLC has the right to purchase all of the Membership Units of the
Borrower held by Edgen Murray Corporation.



--------------------------------------------------------------------------------

Schedule 3.07(c)

Corporate Organizational Chart

 

 

Bourland & Leverich Supply Co. LLC



--------------------------------------------------------------------------------

Schedule 3.09(c)

Material Agreements

Distribution Agreement between B&L Supply Co., L.C. and TMK IPSCO dated
April 29, 2010 (assigned to Borrower on the Existing Credit Agreement Closing
Date).

Letter Agreement among Anadarko Petroleum Corporation, Bourland & Leverich
Supply Co., L.C. and IPSCO Tubulars, Inc. dated January 30, 2008 (assigned to
Borrower on the Existing Credit Agreement Closing Date).

Seller Note.



--------------------------------------------------------------------------------

Schedule 3.19

Insurance

 

Insurer

  

Policy Type

  

Description

Travelers Indemnity Co.

   Workers Compensation/Employers Liability – All States Excluding California   

Coverage and Limits:

 

Limit of Employer Liability Per Incident: $1,000,000

 

Limit for Disease: $1,000,000

 

Limit per Employee for Disease - $1,000,000

Travelers Property & Casualty Co. of America

   Workers Compensation/Employers Liability – California Only   

Coverage and Limits:

 

Limit of Employer Liability Per Incident: $1,000,000

 

Limit for Disease: $1,000,000

 

Limit per Employee for Disease - $1,000,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Charter Oak Fire Insurance Co.

   Commercial Package   

Coverage and Limits Property:

 

Blanket Building Limit - $12,314,465

 

Blanket Contents Limit - $6,655,738

 

Blanket Business Income Limit - $1,500,000

 

Coinsurance – N/A

 

Valuation – Replacement Cost

 

Deductible - $25,000

 

Coverage and Limits Commercial General Liability:

 

General Aggregate - $5,000,000

 

Products/Completed Ops Aggregate – $2,000,000

 

Personal & Advertising Injury Liability - $1,000,000

 

Each Occurrence Limit - $1,000,000

 

Fire Legal Damage - $50,000

 

Medical Expenses - $5,000

 

Coverage and Limits Employee Benefits Liability:

 

Total Limit - $2,000,000

 

Each Wrongful Act – $1,000,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Travelers Property & Casualty Co. of America.

   Commercial Inland Marine   

Coverage and Limits Inventory Floater:

 

Loss Limit - $25,000,000

 

Rating Basis - $186,700,455

 

Deductible - $25,000

 

Coverage and Limits EDP:

 

Total Equipment Value - $3,058,000

 

Business Income - $750,000

 

Deductible - $2,500 with $10,000 Wind

 

Coverage and Limits Contractors Equipment:

 

Scheduled Items - $260,498

 

Leased and Rented Equipment - $250,000

 

Coverage and Limits Motor Truck Cargo:

 

Transit by Motor Carrier - $50,000

 

Any Lane Vehicle - $50,000

 

Deductible - $25,000

Charter Oak Fire Insurance Co.

   Business Auto – All
States Excluding Texas   

Coverage and Limits:

 

Combined Single Limit - $1,000,000 (symbol 1)

 

Physical Damage on Specific Scheduled Units: Actual cash Value Basis less a
deductible of $1,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Travelers Indemnity Co of America

  

Business Auto – Texas

Only

  

Coverage and Limits:

 

Combined Single Limit - $1,000,000 (symbol 1)

 

Physical Damage on Specific Scheduled Units: Actual Cash Value Basis less a
deductible of $1,000

 

Travelers Property &
Casualty Co. of America

   Primary Umbrella   

Coverage and Limits:

 

Each Occurrence - $20,000,000

 

Aggregate - $20,000,000

 

Retained Limit - $10,000

Great American E&S
Insurance Co.

   Excess Umbrella   

Coverage and Limits:

 

Each Occurrence - $10,000,000

 

Aggregate - $10,000,000

 

Excess of $20,000,000 Primary

St. Paul Fire & Marine
Insurance Co.

   Ocean Marine Cargo   

Coverage and Limits:

 

Any One Barge or Tow - $4,000,000

 

Any One Motor Vessel & Conveyance - $2,000,000

 

Any One Package Shipped by Mail or Parcel - $5,000

 

Deductible - $1,000

 

Estimated Barge Shipments - $9,000,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Travelers Property & Casualty Co. of America

   Global Companion/ Foreign Liability   

Coverage and Limits CGL:

 

General Aggregate - $2,000,000

 

Products/Completed Ops Aggregate – $2,000,000

 

Per Injury - $1,000,000

 

Each Event - $1,000,000

 

Fire Legal Damage - $300,000

 

Medical Expenses - $10,000

 

Coverage and Limits AUTO:

 

Combined Single Limit - $1,000,000

 

Medical expense - $10,000

 

Coverage and Limits WC & EL:

 

Bodily Injury by Accident/Each Accident - $1,000,000

 

Bodily Injury by Disease/Each Employee - $1,000,000

 

Bodily Injury by Disease/Total - $1,000,000

 

Coverage / Limits Accidental Death/Dismemberment:

 

Per Employee - $100,000

 

Each Accident - $300,000

 

Total - $500,000

 

Medical - $10,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

HCC/US Specialty Insurance Co.

   Primary D&O and Employment Practices Liability   

Coverage and Limits Claims Made:

 

Maximum Aggregate Limit - $10,000,000

 

Per Claim Retention D&O $75,000

 

Per Claim Retention EPL $100,000

 

AXIS Insurance Co.

   Excess D&O   

Coverage and Limits Claims Made:

 

Maximum Aggregate Limit - $10,000,000

 

Each Claim - $10,000,000

 

Attachment Point - $10,000,000

Chartis/National Union Fire Ins Co. of Pittsburg PA.

  

Excess D&O

Side A DIC

  

Coverage and Limits:

 

Maximum Aggregate Limit - $5,000,000

 

Attachment Point - $20,000,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Travelers Casualty & Surety Co
of America

   Executive Liability   

Coverage and Limits Fiduciary:

 

All Claims - $5,000,000

 

Per Claim Retention $5,000

 

Coverage and Limits Crime:

 

Employee Theft - $5,000,000

 

ERISA Fidelity - $5,000,000

 

Forgery or Alteration - $5,000,000

 

On Premises - $5,000,000

 

In Transit - $5,000,000

 

Money Orders - $5,000,000

 

Computer Crime - $5,000,000

 

Transfer Fraud Funds - $5,000,000

 

Personal Accounts Forgery or Alteration - $1,000,000

 

Claim Expense - $25,000

 

Per Claim Retention - $150,000



--------------------------------------------------------------------------------

Insurer

  

Policy Type

  

Description

Travelers Casualty & Surety
Co of America (continued)

   Executive Liability (continued)   

Coverage and Limits Kidnap & Ransom:

 

Kidnap for Ransom - $2,000,000

 

Extortion for Ransom - $2,000,000

 

Detention and Hijack - $2,000,000

 

In Transit/delivery - $2,000,000

 

Rest & Rehab Expenses - $50,000

 

Personal Accident - $250,000

 

Additional Expenses - $2,000,000

 

Legal Liability - $2,000,000

 

Per Claim Retention - $0



--------------------------------------------------------------------------------

Schedule 4.01(d)(iii)

Closing Date Indebtedness

Amended and Restated Intercompany Subordinated Demand Promissory Note, dated the
Closing Date, by the payors thereto in favor of the payees thereto.

Seller Note Indebtedness.



--------------------------------------------------------------------------------

Schedule 4.01(k)(iii)

Fair Market Value of Mortgaged Property

As of the Existing Credit Closing Date, the owned real property of Borrower
located in Pampa, Texas and described on Schedule 3.05(b) has a Fair Market
Value of $850,000.



--------------------------------------------------------------------------------

Schedule 6.01(b)

Existing Indebtedness

Intercompany Subordinated Demand Promissory Note, dated the Closing Date, by the
payors thereto in favor of the payees thereto.

Seller Note Indebtedness.



--------------------------------------------------------------------------------

Schedule 6.02(c)

Existing Liens

None



--------------------------------------------------------------------------------

Schedule 6.04(b)

Existing Investments

None



--------------------------------------------------------------------------------

Schedule 6.09(c)

Employment Agreements

Employment Agreement, dated July 21, 2010, by and between Bourland & Leverich
Supply Co. LLC and Jeff M. Andrews

Employment Agreement, dated July 21, 2010, by and between Bourland & Leverich
Supply Co. LLC and Robert F. Dvorak



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 2, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”) among Bourland & Leverich Supply Co.
LLC, a Delaware limited liability company (“Borrower”), the Lenders from time to
time party thereto, Regions Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Regions Bank and RBS Business Capital,
a division of RBS Asset Finance, Inc., as co-Collateral Agents for the Secured
Parties, Regions Bank, as swingline lender for the Lenders, and Regions Bank, as
issuing bank for the Lenders. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

1.                          (the “Assignor”) hereby irrevocably sells and
assigns, without recourse, to the                          (the “Assignee”), and
the Assignee hereby irrevocably purchases and assumes, from the Assignor,
without recourse to the Assignor, effective as of the Effective Date set forth
below (but not prior to the registration of the information contained herein in
the Register pursuant to Section 11.04(c) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the Loans. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
lien, encumbrance or other adverse claim created by the Assignor and that the
outstanding balances of its Loans, without giving effect to assignments thereof
which have not become effective, are as set forth in this Assignment and
Acceptance and (ii) it has all necessary power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) except as set forth in
(a) above, the Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, or the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto.

3. The Assignee (a) represents and warrants that (i) it is legally authorized to
enter into this Assignment and Acceptance, (ii) it has all necessary power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and become a Lender under the Credit Agreement and the other Loan Documents, and
(iii) it is not a competitor of the Borrower; (b) confirms that it has received
a copy of the Credit Agreement, the other Loan Documents and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents
or any Lender

 

A-1



--------------------------------------------------------------------------------

and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agents on its behalf and to exercise such powers
and discretion under the Credit Agreement and the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and the other Loan Documents and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, in its sole discretion, be earlier than three Business
Days after the date of such acceptance and recording by the Administrative
Agent). This Assignment and Acceptance will be delivered to the Administrative
Agent together with (a) if the Assignee is a Foreign Lender, the forms specified
in Section 2.15(e) of the Credit Agreement, duly completed and executed by such
Assignee; (b) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire, and (c) a processing and recordation
fee of $3,500.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Acceptance shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

[Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:           as Assignor

 

By:     Name:     Title:           as Assignee

 

By:     Name:     Title:    

 

Accepted:1

 

[REGIONS BANK,

as Administrative Agent

By:     Name:     Title:   ].

 

[BOURLAND & LEVERICH SUPPLY CO. LLC,

as Borrower

By:     Name:     Title:   ].

 

 

1 

Consent of Borrower and the Administrative Agent is required pursuant to
Section 11.04(b)(vi) of the Credit Agreement except in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund (as those terms are
defined in the Credit Agreement).

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 1

to

Assignment and Acceptance

Effective Date of Assignment:                                          
                                         
                                               

Legal Name of Assignor:                                          
                                         
                                                       

Legal Name of Assignee:                                          
                                         
                                                       

Assignee’s Address for Notices:                                          
                                         
                                           

 

 

Percentage Assigned of Applicable Loan/Commitment:

 

Principal Amount Assigned

  

Percentage Assigned of Loans (set forth, to at least 15 decimals,

as a percentage of the Loans of all Lenders thereunder)

$

   %

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

BORROWING REQUEST

                 , 20     

Regions Bank,

    as Administrative Agent for and on behalf of the Lenders

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager—Bourland & Leverich

Facsimile: (972) 383-7505

Re: Bourland & Leverich Supply Co. LLC

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 2, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”) among Bourland & Leverich Supply Co.
LLC, a Delaware limited liability company (“Borrower”), the Lenders from time to
time party thereto, Regions Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Regions Bank and RBS Business Capital,
a division of RBS Asset Finance, Inc., as co-Collateral Agents for the Secured
Parties, Regions Bank, as swingline lender for the Lenders, and Regions Bank, as
issuing bank for the Lenders. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. Borrower hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and that in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:

 

(A)

   Principal amount of Borrowing:     

(B)

  

Date of Borrowing

(which is a Business Day):

    

(C)

   Type of Borrowing:    [ABR Borrowing] [Eurodollar Borrowing]

(D)

   Interest Period and the last day thereof:1     

(E)

   Funds are requested to be disbursed to Borrower’s (or, if applicable, Loan
Party’s) account with:            Account No.                          
                                                        

 

 

1 

To be inserted if a Eurodollar Borrowing and shall be subject to the definition
of “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.02(b)-(d) of the Credit Agreement are satisfied as of the date
hereof.

 

BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

COMPLIANCE CERTIFICATE

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(f) of the Amended and Restated Credit Agreement, dated as of May 2,
2012 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”) among Bourland & Leverich Supply Co. LLC, a
Delaware limited liability company (“Borrower”), the Lenders from time to time
party thereto, Regions Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Regions Bank and RBS Business Capital,
a division of RBS Asset Finance, Inc., as co-Collateral Agents for the Secured
Parties, Regions Bank, as swingline lender for the Lenders, and Regions Bank, as
issuing bank for the Lenders. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

I am the duly elected, qualified and acting [specify type of Financial Officer]
of Borrower and certify in such capacity, and not in any individual capacity, as
follows:

1. I have reviewed and am familiar with the contents of this Certificate.

2. Attached hereto as Attachment 1 are the financial statements for the fiscal
[quarter][year] ended [            ] (the “Financial Statements”).

3. I have no knowledge of the existence, as of the date of this Certificate, of
any condition or event which constitutes a Default or Event of Default[, except
as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 6.10 of the Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate this              day of
            , 20__.

 

BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:   [Financial
Officer]

 

C-2-1



--------------------------------------------------------------------------------

ATTACHMENT 1

to

Compliance Certificate

Financial Statements

[See Attached]

 

C-2-2



--------------------------------------------------------------------------------

ATTACHMENT 2

to

Compliance Certificate

Covenant Computations

The information described herein is as of                      , 20__, and
pertains to the fiscal [quarter][year] ended                      , 20__.

 

1. Consolidated Net Income:1 (i) - (ii) =

   $ [___,___,___ ]             (i)   the consolidated net income (or loss) of
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP:    $ [___,___,___ ]             (ii)   minus, without duplication,
the sum of each of the following:    $ [___,___,___ ]       (a)    the net
income (or loss) of any person (other than a Subsidiary of Borrower) in which
any person other than Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Wholly Owned Subsidiaries:    $ [___,___,___ ]       (b)    plus, the net
income of any Subsidiary of Borrower to the extent that (A) the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not permitted by operation of the terms of its Organizational Documents or
any agreement (other than this Agreement, any other Loan Documents or any
documents relating to the Post-Closing Term Loan Indebtedness (including any
extension, refinancing, renewal or replacement thereof to the extent permitted
under the Credit Agreement)), instrument, Order or other Legal Requirement
applicable to that Subsidiary, or (B) such net income, if dividended or
distributed to the equity holders of such Subsidiary in accordance with the
terms of its Organizational Documents, would be received by any Person other
than a Loan Party:    $ [___,___,___ ]       (c)    plus, any gain (or loss),
together with any related provisions for taxes on any such gain (or the tax
effect of any such loss), realized by Borrower or any of its Subsidiaries upon
any disposition of assets by Borrower or any of its Subsidiaries out of the
ordinary course:    $ [___,___,___ ] 

 

1 

For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any non-cash gain or loss as of any date that (i) did not occur in the
ordinary course of Borrower’s or its Subsidiaries’ business and (ii) is of a
nature and type that has not occurred in the prior twenty-four month period and
is not reasonably expected to occur on a recurring basis in the future.

 

C-2-3



--------------------------------------------------------------------------------

    

(d)

   plus, non-cash gains and losses resulting from any reappraisal, revaluation,
write-down or write-up of assets (including intangible assets, goodwill and
deferred financing costs):    $ [___,___,___ ]      

(e)

   plus, unrealized gains and losses with respect to Hedging Obligations:    $
[___,___,___ ]      

(f)

   plus, any extraordinary (as determined in accordance with GAAP) or
nonrecurring gain (or extraordinary or nonrecurring loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by Borrower or any of its Subsidiaries:    $
[___,___,___ ] 

2. Consolidated EBITDA: (i) + (ii) - (iii) =

   $ [___,___,___ ]                (i)    Consolidated Net Income:    $
[___,___,___ ]                (ii)    plus, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if (A) a corresponding
amount of cash would be permitted to be distributed by operation of the terms of
its Organizational Documents or any agreement (other than this Agreement, any
other Loan Documents or any documents relating to the Post-Closing Term Loan
Indebtedness (including any extension, refinancing, renewal or replacement
thereof to the extent permitted under the Credit Agreement)), instrument, Order
or other Legal Requirement applicable to such Subsidiary or its equity holders
or (B) to the extent such amount is not permitted to be distributed solely as a
direct result of the insolvency of such Subsidiary, repaid to Borrower under the
Intercompany Note):    $ [___,___,___ ]       (a)    Consolidated Interest
Expense:    $ [___,___,___ ]       (b)    plus, Consolidated Amortization
Expense:    $ [___,___,___ ]       (c)    plus, Consolidated Depreciation
Expense:    $ [___,___,___ ]       (d)    plus, Consolidated Tax Expense:    $
[___,___,___ ]       (e)    plus, the aggregate amount of all other non-cash
items reducing Consolidated Net Income (including any non-cash deferred
compensation, stock option or equity based or other employee benefits based
compensation expenses, but excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period):    $ [___,___,___
]       (f)    plus, fees, costs and expenses incurred in connection with the
Transactions in an aggregate amount of up to $4,000,000:    $ [___,___,___ ] 

 

C-2-4



--------------------------------------------------------------------------------

     (g)    plus, (1) any Permitted Services Fees to the extent permitted to be
paid or accrued for such period and (2) any “Permitted Management Fees” (as
defined in the Existing Credit Agreement) to the extent previously paid in
accordance with the Existing Credit Agreement during the prior four (4) fiscal
quarter period:    $ [___,___,___ ]       (h)    plus, fees, costs and expenses
incurred in connection with the offering or issuance of Equity Interests
(whether or not consummated):    $ [___,___,___ ]       (i)    plus, debt
discount, debt issuance, fees, charges and commissions incurred in connection
with the issuance, prepayment, amendment or refinancing of Indebtedness
permitted hereunder (whether or not consummated):    $ [___,___,___ ]       (j)
   plus, severance or one-time compensation expenses of up to $750,000 in any
consecutive four fiscal quarter period:    $ [___,___,___ ]            (iii)   
minus, the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business):    $ [___,___,___ ] 

3. Consolidated Interest Expense:2 (i) + (ii) =

   $ [___,___,___ ]            (i)    total consolidated interest expense (net
of interest income) of Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP:    $ [___,___,___ ]            (ii) 
  plus, without duplication, the sum of each of the following:    $ [___,___,___
]       (a)    imputed interest on Capital Lease Obligations of Borrower and its
Subsidiaries:    $ [___,___,___ ]       (b)    plus, commissions, discounts and
other fees and charges owed by Borrower or any of its Subsidiaries with respect
to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings (excluding de minimus processing fees and
charges):    $ [___,___,___ ] 

 

2 

Subject to: (a) to the extent directly and exclusively related to the
consummation of the Transactions, Debt Issuance costs, debt discount or premium
and other financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense, (b) all interest paid or payable with respect to
discontinued operations shall be excluded from the calculation of Consolidated
Interest Expense, (c) interest paid or payable on all Indebtedness owing in
respect of all intercompany loans among the Loan Parties shall be excluded from
the calculation of Consolidated Interest Expense, and (d) Consolidated Interest
Expense shall be calculated after giving effect to Hedging Agreements (including
associated costs) intended to protect against fluctuations in interest rates,
but excluding unrealized gains and losses with respect to any such Hedging
Agreements.

 

C-2-5



--------------------------------------------------------------------------------

     (c)    plus, amortization of debt issuance costs, debt discount or premium
and other financing fees and expenses incurred by Borrower or any of its
Subsidiaries:    $ [___,___,___ ]       (d)    plus, the interest portion of any
deferred payment obligations of Borrower or any of its Subsidiaries:    $
[___,___,___ ]       (e)    plus, all interest on any Indebtedness of Borrower
or any of its Subsidiaries of the type described in clause (e) or (i) of the
definition of “Indebtedness”:    $ [___,___,___ ]  4. Consolidated Tax Expense
        tax expense of Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP (including, without duplication, any
Permitted Tax Distributions):    $ [___,___,___ ]  5. Permitted Tax
Distributions        

payments, dividends or distributions by Borrower to holders of Equity Interests
in Borrower in amount equal to the product of the maximum combined federal,
state and local income tax rate imposed on an individual U.S. citizen or
corporation organized under the laws of the United States (whichever is higher),
in each case, resident in New York, NY (taking into account the deductibility of
state and local taxes for federal income tax purposes), times the taxable income
of Borrower and its Subsidiaries:

   $ [___,___,___ ] 

6. Cash Interest Expense: (i)—(ii) =

   $ [___,___,___ ]       (i )    Consolidated Interest Expense:    $
[___,___,___ ]       (ii )    minus, the sum of each of the following:    $
[___,___,___ ]       (a)    interest on any debt paid by the permanent increase
in the principal amount of such debt including by issuance of additional debt of
such kind:    $ [___,___,___ ]       (b)    plus, items described in clause (c)
or, other than to the extent paid in cash, clause (e) of the definition of
“Consolidated Interest Expense”:    $ [___,___,___ ] 

7. Debt Service (i) + (ii) =

   $ [___,___,___ ]       (i )    Cash Interest Expense:    $ [___,___,___ ] 

 

C-2-6



--------------------------------------------------------------------------------

     (ii )    plus, (a)(i) scheduled principal amortization (as adjusted by any
voluntary or mandatory prepayments and repayments) of all Indebtedness (other
than with respect to the Indebtedness under the Seller Note) for such period
plus (ii) principal amortization (as adjusted by any voluntary or mandatory
prepayments and repayments) of all Indebtedness under the Seller Note) for such
period (other than payments permitted by Section 6.11(a)(ii)(B):   
$[___,___,___]

9. Consolidated Fixed Charge Coverage Ratio: (i) / (ii) =

   [_.__:1.00]               Required: 1.10:1.00      (i )    (a) - (b) =   
$[___,___,___]     

(a)

   Consolidated EBITDA:    $[___,___,___]     

(b)

   minus, the sum of each of the following:    $[___,___,___]         (1)    the
aggregate amount of Capital Expenditures (other than Capital Expenditures
financed with the proceeds of one or more Equity Issuances), to the extent paid
in cash:    $[___,___,___]         (2)    plus, all cash payments made in
respect of Consolidated Tax Expense (net of any cash refund in respect of income
taxes actually received):    $[___,___,___]         (3)    plus, all cash
Dividends paid by Borrower as permitted in Section 6.08 (other than clause (f)):
   $[___,___,___]         (4)    plus, all write-downs of Inventory and
Accounts:    $[___,___,___]         (5)    plus, (A) all Permitted Services Fees
to the extent permitted to be paid or accrued during such period and (B) all
“Permitted Management Fees” (as defined in the Existing Credit Agreement) to the
extent previously paid in accordance with the Existing Credit Agreement during
the prior four (4) fiscal quarter period:    $[___,___,___]         (6)    plus,
any gain (or loss) realized during upon any disposition of Inventory and
Accounts out of the ordinary course:    $[___,___,___]         (7)    plus, all
severance and one-time compensation expenses:    $[___,___,___]      (ii )   
Debt Service:    $[___,___,___]

 

C-2-7



--------------------------------------------------------------------------------

10. Capital Expenditures:3 (i) + (ii) - (iii)

   $ [___,___,___ ]       Permitted:    $ [___,___,___ ]4       (i )    any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of
Borrower and its Subsidiaries prepared in accordance with GAAP:    $
[___,___,___ ]       (ii )    plus , Capital Lease Obligations incurred by such
persons with respect to real or personal property acquired during the period, or
Synthetic Lease Obligations incurred by such persons during the period:    $
[___,___,___ ]       (iii )    minus expenditures made directly for the
exclusive purpose of consummating any Permitted Acquisitions:    $ [___,___,___
] 

11. Dividends: sum of (i) through (vii) =

   $ [___,___,___ ]       (i )    all Dividends in accordance with Section
6.08(a):    $ [___,___,___ ]       (ii )    plus, all Dividends in accordance
with Section 6.08(b):    $ [___,___,___ ]       (iii )    plus, all Dividends in
accordance with Section 6.08(c):    $ [___,___,___ ]       (iv )    plus, all
Dividends in accordance with Section 6.08(d):    $ [___,___,___ ]       (v )   
plus, all Dividends in accordance with Section 6.08(e):    $ [___,___,___ ]    
  (vi )    plus, all Dividends in accordance with Section 6.08(f):    $
[___,___,___ ]       (vii )    plus, all Dividends in accordance with Section
6.08(g):    $ [___,___,___ ] 

 

3 

If the aggregate amount of Capital Expenditures made in any Test Period shall be
less than the maximum amount of Capital Expenditures permitted under
Section 6.10(b) of the Credit Agreement for such Test Period (before giving
effect to any carryover), then an amount of such shortfall not exceeding 50% of
such maximum amount may be added to the amount of Capital Expenditures permitted
under Section 6.10(b) of the Credit Agreement for the immediately succeeding
(but not any other) Test Period, and in determining whether any amount is
available for carryover, the amount expended in any Test Period shall first be
deemed to be from the amount allocated to such Test Period (before giving effect
to any carryover). In addition, the Loan Parties may make additional Capital
Expenditures subsequent to the completion of any Permitted Acquisition on assets
used by the acquired businesses in an aggregate amount not to exceed 5.0% of pro
forma EBITDA of such acquired businesses during any Test Period.

4 

For the purposes of determining compliance, Capital Expenditures shall not
include any Capital Expenditures financed with the proceeds of any substantially
concurrent Equity Issuance by Borrower or any cash equity capital contribution
to Borrower (including indirectly through Holdings) from a Person that is not a
Loan Party.

 

C-2-8



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

INTERCOMPANY NOTE

AMENDED AND RESTATED INTERCOMPANY

SUBORDINATED DEMAND PROMISSORY NOTE

 

Note Number:    Dated:             , 20    

FOR VALUE RECEIVED, Borrower (as defined below), and each of its Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this intercompany subordinated demand promissory note (this “Promissory
Note”) as a Payor (as defined below) promises to pay to the order of such other
Group Member that makes loans to such Group Member (each Group Member which
borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
of the United States of America, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other indebtedness now or hereafter owing by such Payor to such Payee as
shown either on Schedule A attached hereto (and any continuation thereof) or in
the books and records of such Payee. The failure to show any such indebtedness
or any error in showing such Indebtedness shall not affect the obligations of
any Payor hereunder. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings given to them in the Credit Agreement (as defined
below).

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2012 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Bourland & Leverich
Supply Co. LLC, a Delaware limited liability company (“Borrower”), the lenders
from time to time party thereto (the “Lenders”), Regions Bank, as administrative
agent for the Lenders and as co-collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein, the “Secured
Parties”), RBS Business Capital, a division of RBS Asset Finance, Inc., as
co-collateral agent for the Secured Parties, Regions Bank, as swingline lender
for the Lenders, and Regions Bank, as issuing bank for the Lenders.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Each Payor and any endorser of this
Promissory Note hereby waives (to the extent permitted by applicable law)
presentment, demand, protest and notice of any kind. No failure to exercise, and
no delay in exercising, any rights hereunder on the part of the holder hereof
shall operate as a waiver of such rights.

This Promissory Note has been pledged by each Payee that is a Loan Party to the
Collateral Agent, for the benefit of the Secured Parties, as security for such
Payee’s Obligations under the Credit Agreement, the Security Agreement and the
other Loan Documents to which such Payee is a party. Subject to the provisions
of any intercreditor agreement entered into in connection with the Post-Closing
Term Loan Indebtedness permitted under Section 6.01(r) of the Credit Agreement
(including any extension, refinancing, renewal or replacement thereof to the
extent permitted under the Credit Agreement), each Payor acknowledges and agrees
that upon the occurrence and during the continuation of an Event of Default
under the Credit Agreement, the Collateral Agent may, from time to time,
exercise all the rights and remedies of the Payees that are Loan Parties under
this Promissory Note in accordance with the terms and conditions of the Credit
Agreement, the Security Agreement and the other Loan Documents, and such
exercise of rights and remedies will not be subject to any abatement, reduction,
recoupment, defense (other than indefeasible payment in full in cash), setoff or
counterclaim available to such Payor.

 

D-1



--------------------------------------------------------------------------------

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations under
the Credit Agreement until all of the Obligations (other than unasserted
contingent indemnification obligations) have been performed and indefeasibly
paid in full in immediately available funds; provided, that, each Payor may make
payments to the applicable Payee so long as no Event of Default shall have
occurred and be continuing under the Credit Agreement; and provided, further,
that, upon the waiver, remedy or cure of each such Event of Default, so long as
no other Event of Default shall have occurred and be then continuing, such
payments shall be permitted, including any payment to bring any missed payments
during the period of Event of Default, current. Notwithstanding any right of any
Payee to ask, demand, sue for, take or receive any payment from any Payor, all
rights, Liens and security interests of such Payee, whether now or hereafter
arising and howsoever existing, in any assets of any Payor that is a Loan Party
(whether constituting part of the security or collateral given to the Collateral
Agent or any Secured Party to secure payment of all or any part of the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Collateral Agent and any Secured Party in such assets. Except as expressly
permitted by the Credit Agreement and the respective Loan Documents, the Payees
shall have no right to possession of any such asset or to foreclose upon, or
exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until all of the Obligations under the Credit
Agreement (other than unasserted contingent indemnification obligations) shall
have been performed and indefeasibly paid in full in immediately available
funds.

This Promissory Note shall be binding upon each Payor and its successors and
assigns, and the terms and provisions of this Promissory Note shall inure to the
benefit of each Payee and their respective successors and assigns, including
subsequent holders hereof. Notwithstanding anything to the contrary contained
herein, in any other Loan Document or in any other promissory note or other
instrument, this Promissory Note (i) replaces and supersedes any and all
promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by any Payee to any other Group
Member, (ii) shall not be deemed replaced, superseded or in any way modified by
any promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Payee to any
other Group Member (except any amendments or amendments and restatements of this
Promissory Note made in accordance with the terms of the Credit Agreement, any
supplements to Schedule A hereto made hereby in accordance with the terms
hereof, or any promissory notes which evidence advances of funds which are
proceeds of the sale of Collateral (as such term is defined in the Credit
Agreement), and (iii) does not evidence loans and advances of funds which are
proceeds of the sale of Collateral.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable Legal Requirements by a
Governmental Authority having jurisdiction, such determination shall not in any
manner impair or otherwise affect the validity, legality or enforceability of
that term or provision in any other jurisdiction or any of the remaining terms
and provisions of this Promissory Note in any jurisdiction.

 

D-2



--------------------------------------------------------------------------------

From time to time after the date hereof, additional Subsidiaries of Borrower may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Promissory Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Promissory Note shall be fully effective as to any Payor or
Payee that is or becomes a party hereto regardless of whether any other person
becomes or fails to become or ceases to be a Payor or Payee hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Promissory Note by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Promissory
Note.

This Promissory Note amends and restates in its entirety that certain
Intercompany Subordinated Demand Promissory Note dated August 19, 2010 made by
the payors and payees party thereto (the “Existing Promissory Note”). This
Promissory Note is being delivered in substitution for and replacement of, and
not in satisfaction of, the Existing Promissory Note. This Promissory Note is
not intended to extinguish, release or otherwise discharge Payors’ obligations
under the Existing Promissory Note and is not intended to be a novation of
Payors’ obligations thereunder.

[Signature Page Follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany
Subordinated Demand Promissory Note to be executed and delivered by its proper
and duly authorized officer as of the date set forth above.

 

[PAYEE/PAYOR] By:     Name:     Title:    

 

D-4



--------------------------------------------------------------------------------

SCHEDULE A

to

Intercompany Note

TRANSACTIONS

ON

INTERCOMPANY DEMAND PROMISSORY NOTE

 

Date

 

Name of

Payor

 

Name of

Payee

   Amount of
Advance
This Date    Amount of
Principal
Paid This
Date    Outstanding
Principal
Balance from
Payor to Payee
This Date    Notation
Made By

 

D-5



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                               all of its right,
title and interest in and to the Amended and Restated Intercompany Subordinated
Demand Promissory Note, dated May 2, 2012 (as amended, supplemented, replaced or
otherwise modified from time to time, the “Promissory Note”), made by Borrower
and each Subsidiary thereof or any other person that becomes a party thereto,
and payable to the undersigned. This endorsement is intended to be attached to
the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) that are Loan Parties on the date of the Promissory Note. From time to
time after the date thereof, additional Subsidiaries of the Group Members shall
become parties to the Promissory Note (each, an “Additional Payee”) and, if such
Subsidiaries are or will become Loan Parties, a signatory to this endorsement by
executing a counterpart signature page to the Promissory Note and to this
endorsement. Upon delivery of such counterpart signature page to the Payors,
notice of which is hereby waived by the other Payees, each Additional Payee
shall be a Payee and shall be as fully a Payee under the Promissory Note and a
signatory to this endorsement as if such Additional Payee were an original Payee
under the Promissory Note and an original signatory hereof. Each Payee expressly
agrees that its obligations arising under the Promissory Note and hereunder
shall not be affected or diminished by the addition or release of any other
Payee under the Promissory Note or hereunder. This endorsement shall be fully
effective as to any Payee that is or becomes a signatory hereto regardless of
whether any other person becomes or fails to become or ceases to be a Payee
under the Promissory Note or hereunder.

Dated:                                     

 

[PAYEE], as a Payee By:     Name:     Title:    

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

[Date]

Regions Bank,

as Administrative Agent for and on behalf of the Lenders

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager—Bourland & Leverich

Facsimile: (972) 383-7505

Re: Bourland & Leverich Supply Co. LLC

Ladies and Gentlemen:

Pursuant to Section 2.08 of that certain Amended and Restated Credit Agreement,
dated as of May 2, 2012 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein shall have the meaning given to such terms in the Credit
Agreement) among Bourland & Leverich Supply Co. LLC, a Delaware limited
liability company (“Borrower”), the Lenders from time to time party thereto,
Regions Bank, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, Regions Bank and RBS Business Capital, a division of
RBS Asset Finance, Inc., as co-Collateral Agents for the Secured Parties,
Regions Bank, as swingline lender for the Lenders, and Regions Bank, as issuing
bank for the Lenders, Borrower hereby gives the Administrative Agent notice that
Borrower hereby requests:

[Option A—Conversion of Eurodollar Borrowings to ABR Borrowings: to convert
$             in principal amount of presently outstanding Eurodollar Borrowings
with a final Interest Payment Date of                          ,              to
ABR Borrowings on                          ,              (which is a Business
Day).]

[Option B—Conversion of ABR Borrowings to Eurodollar Borrowings: to convert
$            in principal amount of presently outstanding ABR Borrowings to
Eurodollar Borrowings on                          ,              (which is a
Business Day). The Interest Period for such Eurodollar Borrowings is
             month[s].]

[Option C—Continuation of Eurodollar Borrowings as Eurodollar Borrowings: to
continue as Eurodollar Borrowings $             in presently outstanding
Eurodollar Borrowings with a final Interest Payment Date of                 
        ,              (which is a Business Day). The Interest Period for such
Eurodollar Borrowings is              month[s].]

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

 

 

Very truly yours, BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:  
 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

LANDLORD ACCESS AGREEMENT

Regions Bank, in its capacity as agent pursuant to the Credit Agreement (as
hereinafter defined) acting for and on behalf of the financial institutions
which are parties thereto as lenders (together with its successors and assigns
in such capacity, “Agent”), and the financial institutions which are parties to
the Credit Agreement as lenders (collectively, “Lenders”), have entered or are
about to enter into financing arrangements with Bourland & Leverich Supply Co.
LLC (“Debtor”) pursuant to which Agent has been granted a security interest in
all of Debtor’s and certain of its affiliates’ personal property, including, but
not limited to, inventory and equipment (hereinafter “Personal Property”). For
purposes of this Landlord Access Agreement, the term “Personal Property” does
not include plumbing and electrical fixtures, heating, ventilation and air
conditioning, wall and floor coverings, walls or ceilings and other fixtures not
constituting trade fixtures. Some of the Personal Property has or may from time
to time become affixed to or be located on, wholly or in part, the real property
leased by Debtor or its affiliates located at
                                                                         , the
legal description of which may be attached hereto as Exhibit A (the “Premises”).
The undersigned is the owner or lessor of the Premises. The term “Credit
Agreement” as used herein shall mean the Amended and Restated Credit Agreement
by and among Debtor, certain of its affiliates, Agent and Lenders, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

In order for Agent and Lenders to consider making loans or providing other
financial accommodations to Debtor or its affiliates in reliance upon the
Personal Property as collateral, the undersigned agrees as follows:

1. The undersigned waives and relinquishes any landlord’s lien, rights of levy
or distraint, claim, security interest or other interest the undersigned may now
or hereafter have in or with respect to any of the Personal Property, whether
for rent or otherwise.

2. The Personal Property may be installed in or located on the Premises and is
not and shall not be deemed a fixture or part of the real property but shall at
all times be considered personal property.

3. Agent, at its option, for itself and for the benefit of Lenders , may enter
and use the Premises for the purpose of repossessing, removing, selling or
otherwise dealing with any of the Personal Property, and such license shall be
irrevocable and shall continue from the date Agent enters the Premises pursuant
to the rights granted to it herein for a period not to exceed one hundred twenty
(120) days or if later, until the receipt by Agent of written notice from the
undersigned directing removal of the Personal Property; provided, that, (a) for
each day that Agent uses the Premises pursuant to the rights granted to it
herein, unless the undersigned has otherwise been paid rent in respect of any of
such period, Agent shall pay the regularly scheduled rent provided under the
lease relating to the Premises between the undersigned and Debtor (the “Lease”),
prorated on a per diem basis to be determined on a thirty (30) day month,
without thereby assuming the Lease or incurring any other obligations of Debtor,
and (b) any damage to the Premises caused by Agent or its representatives will
be repaired by Agent at the sole expense of Lenders.

4. The undersigned agrees to send notice in writing of any termination of, or
default, abandonment or surrender under, the Lease to:

Regions Bank, as Agent

5001 Spring Valley Road Suite 153-W

Dallas, Texas 75244

Attention: Jon Eckhouse

Facsimile No.: (972) 383-7505

 

F-1



--------------------------------------------------------------------------------

Upon receipt of such notice, Agent shall have the right, but not the obligation,
to cure such default with ten (10) days thereafter. Any payment made or act done
by Agent to cure any such default shall not constitute an assumption of the
Lease or any obligations of Debtor.

5. This Landlord Access Agreement may not be changed or terminated orally or by
course of conduct. The undersigned shall notify any purchaser of the Premises or
of its business of this Landlord Access Agreement and its terms and this
Landlord Access Agreement is binding upon the undersigned and the heirs,
personal representatives, successors and assigns of the undersigned and inures
to the benefit of Agent, Lenders and their respective successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-2



--------------------------------------------------------------------------------

Dated this              day of                                 , 20        .

 

[NAME OF LANDLORD] By:     Name:     Title:    

 

Address:               Fax No.:    

 

[Signature Page to Landlord Access Agreement]

F-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT TO BE MADE BY LANDLORD

(INDIVIDUAL)

STATE OF

                                         ss:

COUNTY OF:

I,                                          
                                                                ., a Notary
Public within and for said County, in the State aforesaid, duly commissioned and
acting, do hereby certify that on this                                 . day of
                        , 20     personally appeared before me
                                         
                                                            , the Landlord named
in the foregoing Landlord Access Agreement, to me personally known to be the
person who signed said Landlord Access Agreement, who, being by me duly sworn
and being informed of the contents of said Landlord Access Agreement, stated and
acknowledged under oath that he signed, executed, sealed and delivered same as
his free and voluntary act and deed, for the uses, purposes and considerations
therein mentioned and set forth.

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

   Notary Public

 

[Notory Page to Landlord Access Agreement]

F-4



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

(PARTNERSHIP)

STATE OF

                                     ss:

COUNTY OF:

I,                                                                
                                          , a Notary Public within and for said
County, in the State aforesaid, duly commissioned and acting, do hereby certify
that on this                                  day of
                                , 20    , personally appeared before me
                                                          and
                                         
                                                    , the Landlord named in the
foregoing Landlord Access Agreement, to me personally known to be the person who
signed said Landlord Access Agreement, stated and acknowledged under oath that
they are Partners of . the Partnership named in and which executed the said
Landlord Access Agreement, and that they signed, executed, sealed and delivered
same individually and on behalf of the said Partnership, with authority, as
their and its free and voluntary act and deed for the uses, purposes and
considerations therein mentioned and set forth.

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

   Notary Public

 

[Notory Page to Landlord Access Agreement]

F-5



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

(CORPORATION)

STATE OF

                                     ss:

COUNTY OF:

I,                                          
                                                                , a Notary
Public within and for said County, in the State aforesaid, duly commissioned and
acting, do hereby certify that on this. day of                                 ,
20__, personally appeared before me                                  (Name of
Signer for Landlord) to me personally known to be the person who signed the
foregoing Landlord Access Agreement, and who, being by me duly sworn and being
informed of the contents of said Landlord Access Agreement, stated and
acknowledged to me under oath that he is                                 
(Title) of                                  the Corporation named in and which
executed the said Landlord Access Agreement, and that same was signed, sealed,
executed and delivered by him in the name of and on behalf of the said
Corporation by authority of its Board of Directors and that the execution of
said Landlord Access Agreement was his free and voluntary act and deed in his
said capacity and acknowledged to me that said Corporation executed the same as
its voluntary and was by him voluntarily executed, on behalf of said Corporation
for the uses, purposes and consideration therein mentioned and set forth.

WITNESS my hand and seal as such Notary Public the day and year in this
certificate above written.

 

   Notary Public

 

[Notory Page to Landlord Access Agreement]

F-6



--------------------------------------------------------------------------------

Exhibit A

to

Landlord Access Agreement

Legal Description of Premises

[To be completed by Debtor/Landlord]

 

F-7



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

LC REQUEST

[Date]

Regions Bank,

    as Administrative Agent

    for the Lenders referred to below

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager—Bourland & Leverich

Facsimile: (972) 383-7505

Regions Bank,

    as Issuing Bank for the Lenders referred to below

Dallas, Texas 75244

Attention: Account Manager—Bourland & Leverich

Facsimile: (972) 383-7505

 

  Re: Bourland & Leverich Supply Co. LLC

Ladies and Gentlemen:

The undersigned, Bourland & Leverich Supply Co. LLC, a Delaware limited
liability company (“Borrower”), hereby makes reference to that certain Amended
and Restated Credit Agreement, dated as of May 2, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Subsidiary Guarantors, the lenders party
thereto, Regions Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Regions Bank and RBS Business Capital,
a division of RBS Asset Finance, Inc., as co-Collateral Agents for the Secured
Parties, Regions Bank, as swingline lender for the Lenders, and Regions Bank, as
issuing bank for the Lenders. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. Borrower hereby gives notice, pursuant to Section 2.18(b)
of the Credit Agreement, that Borrower hereby requests the issuance of a Letter
of Credit under the Credit Agreement, and in connection therewith sets forth
below the information relating to such issuance (the “Proposed Issuance”):

 

(a)    The requested date of the Proposed Issuance:

(whichis a Business Day)

     _______   

(b)    The face amount of the proposed Letter of Credit:

     $_______   

(c)    The requested expiration date of such Letter of Credit:

     _______   

(d)    The name and address of the beneficiary of such requested Letter of
Credit is:

  

 

                 

 

G-1



--------------------------------------------------------------------------------

  (e) The Proposed Issuance is requested for the account of [Borrower]
[Subsidiary] (provided, that, Borrower shall remain jointly and severally liable
as co-applicant).

 

  (f) Any documents to be presented by such beneficiary in connection with any
drawing hereunder, including any certificate(s), application or form of such
requested Letter of Credit, are attached hereto as Attachment 1 or described
therein.

In connection with a request for an amendment, renewal or extension of any
outstanding Letter of Credit, Borrower sets forth the information below relating
to such proposed amendment, renewal or extension:

 

  (i) A copy of the outstanding Letter of Credit requested to be amended,
renewed or extended is attached hereto as Attachment 2.

 

  (ii) The proposed date of amendment, renewal or extension thereof: (which
shall be a Business Day)

 

  (iii) The proposed expiry date thereof (which shall not be later than the
close of business on the Letter of Credit Expiration Date)

 

  (iv) The nature of the proposed amendment, renewal or extension:

 

                 

The undersigned hereby represents and warrants that, on the date of the Proposed
Issuance or any amendment, renewal or extension of an outstanding Letter of
Credit, and after giving effect thereto, each of the following:

 

  (A) The LC Exposure does not exceed the LC Commitment;

 

  (B) The total Revolving Exposures does not exceed the total Revolving
Commitments; and

 

  (C) The conditions set forth in Article IV of the Credit Agreement in respect
of such Proposed Issuance or amendment, renewal or extension of an outstanding
Letter of Credit are satisfied.

[Remainder of This Page Intentionally Left Blank]

 

G-2



--------------------------------------------------------------------------------

Very truly yours, BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:  
`

 

G-3



--------------------------------------------------------------------------------

ATTACHMENT 1

to

LC Request

Documents required by Issuing Bank

[See Attached]

 

G-4



--------------------------------------------------------------------------------

ATTACHMENT 2

to

LC Request

Outstanding Letters of Credit

[See Attached]

 

G-5



--------------------------------------------------------------------------------

EXHIBIT H-1

[Form of]

REVOLVING NOTE

 

$[            ]   

New York, New York

[            ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of              (“Lender”), at the offices of REGIONS BANK, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
the Credit Agreement (as hereinafter defined) for the financial institutions
party thereto as Lenders, at its address at 5001 Spring Valley Road Suite 153-W,
Dallas, Texas 75244, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of              DOLLARS
AND NO CENTS ($            ) or, if less, the aggregate unpaid amount of all
Revolving Loans made to the undersigned under the Credit Agreement). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

This Revolving Note is a Note issued pursuant to that certain Amended and
Restated Credit Agreement, dated as of May 2, 2012, by and among the Borrower,
Lender, the other financial institutions party thereto as Lenders, the
Administrative Agent, Regions Bank and RBS Business Capital, a division of RBS
Asset Finance, Inc., as co-Collateral Agents for the Secured Parties, Regions
Bank, as swingline lender for the Lenders, and Regions Bank, as issuing bank for
the Lenders (including all annexes, exhibits and schedules thereto, and as from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lender
to the Borrower, the rates of interest applicable thereto and each payment made
on account of the principal thereof, shall be recorded by the Administrative
Agent on its books; provided, that, the failure of the Administrative Agent to
make any such recordation shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Revolving Note in respect of the Revolving Loans made by Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The indebtedness evidenced hereby and all other amounts payable
hereunder shall be the joint and several obligation of the Borrower.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

 

H-1-1



--------------------------------------------------------------------------------

Upon and after the occurrence and during the continuance of any Event of
Default, this Revolving Note may, as provided in the Credit Agreement, and
without demand, notice or legal process of any kind, be declared, and
immediately shall become, due and payable.

Time is of the essence of this Revolving Note. Except to the extent specifically
provided in the Credit Agreement, demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower.

THIS REVOLVING NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS REVOLVING NOTE MUST BE RECORDED IN
THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.

[Remainder of This Page Intentionally Left Blank]

 

H-1-2



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:    

 

H-1-3



--------------------------------------------------------------------------------

EXHIBIT H-2

[Form of]

SWINGLINE NOTE

 

$10,000,000    New York, New York    [            ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of REGIONS BANK (“Swingline Lender”), at the offices of REGIONS BANK,
as administrative agent (in such capacity, the “Administrative Agent”) pursuant
to the Credit Agreement (as hereinafter defined) for the financial institutions
party thereto as Lenders, at its address at 5001 Spring Valley Road Suite 153-W,
Dallas, Texas 75244, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of TEN MILLION DOLLARS
AND NO CENTS ($10,000,000) or, if less, the aggregate unpaid amount of all
Swingline Loans made to the undersigned under the Credit Agreement). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

This Swingline Note is a Note issued pursuant to that certain Amended and
Restated Credit Agreement, dated as of May 2, 2012, by and among the Borrower,
the financial institutions party thereto as Lenders, the Administrative Agent,
Regions Bank and RBS Business Capital, a division of RBS Asset Finance, Inc., as
co-Collateral Agents for the Secured Parties, Swingline Lender, and Regions
Bank, as issuing bank for the Lenders (including all annexes, exhibits and
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), and is entitled to the benefit and
security of the Credit Agreement, the Security Agreement and all of the other
Loan Documents referred to therein. Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Loans evidenced hereby are made and are to be repaid. The date and amount of
each Swingline Loan made by Swingline Lender to the Borrower, the rates of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by the Administrative Agent on its books; provided,
that, the failure of the Administrative Agent to make any such recordation shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or this Swingline Note in respect of the
Swingline Loans made by Swingline Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The indebtedness evidenced hereby and all other amounts payable
hereunder shall be the joint and several obligation of the Borrower.

If any payment on this Swingline Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the occurrence and during the continuance of any Event of
Default, this Swingline Note may, as provided in the Credit Agreement, and
without demand, notice or legal process of any kind, be declared, and
immediately shall become, due and payable.

 

H-2-1



--------------------------------------------------------------------------------

Time is of the essence of this Swingline Note. Except to the extent specifically
provided in the Credit Agreement, demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower.

THIS SWINGLINE NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS SWINGLINE NOTE MUST BE RECORDED IN
THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT.

[Remainder of This Page Intentionally Left Blank]

 

H-2-2



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:    

 

H-2-3



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

SECURITY AGREEMENT

[See Attached]

 

I-1



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURITY AGREEMENT

dated as of May 2, 2012

among

BOURLAND & LEVERICH SUPPLY CO. LLC,

EACH OF THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME

and

REGIONS BANK,

as the Administrative Agent

and

REGIONS BANK AND

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.

as the Collateral Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      PAGE  

ARTICLE I DEFINITIONS

     1   

Section 1.01

  General Definitions      1   

Section 1.02

  Definitions; Interpretation      8   

ARTICLE II GRANT OF SECURITY

     8   

Section 2.01

  Grant of Security      8   

Section 2.02

  Certain Limited Exclusions      9   

ARTICLE III SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     9   

Section 3.01

  Security for Obligations      9   

Section 3.02

  Continuing Liability Under Collateral      10   

Section 3.03

  Intercreditor Agreement      10   

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS

     10   

Section 4.01

  Generally      10   

Section 4.02

  Equipment and Inventory      13   

Section 4.03

  Receivables      14   

Section 4.04

  Investment Related Property      16   

Section 4.05

  Pledged Equity Interests      18   

Section 4.06

  Pledged Debt      20   

Section 4.07

  Investment Accounts      20   

Section 4.08

  Material Agreements      22   

Section 4.09

  Letter of Credit Rights      23   

Section 4.10

  Intellectual Property      24   

Section 4.11

  Commercial Tort Claims      27   

ARTICLE V RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

     27   

Section 5.01

  Further Assurances      27   

Section 5.02

  Additional Grantors      28   

ARTICLE VI Administrative Agent APPOINTED ATTORNEY-IN-FACT

     29   

Section 6.01

  Power of Attorney      29   

Section 6.02

  No Duty on the Part of Administrative Agent or Secured Parties      30   

ARTICLE VII REMEDIES

     30   

Section 7.01

  Generally      30   

Section 7.02

  Application of Proceeds      32   

Section 7.03

  Sales on Credit      32   

Section 7.04

  Deposit Accounts      32   

Section 7.05

  Investment Related Property      32   

Section 7.06

  Intellectual Property      33   

Section 7.07

  Collection of Accounts and General Intangibles      34   

Section 7.08

  Cash Proceeds      34   

ARTICLE VIII Administrative Agent

     35   



--------------------------------------------------------------------------------

ARTICLE IX CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

     35   

ARTICLE X STANDARD OF CARE; Administrative Agent MAY PERFORM

     36   

ARTICLE XI MISCELLANEOUS

     36   

ARTICLE XII RESTATEMENT

     37   

 

ii



--------------------------------------------------------------------------------

SCHEDULE 4.01 — GENERAL INFORMATION

SCHEDULE 4.02 — LOCATION OF EQUIPMENT AND INVENTORY

SCHEDULE 4.03 — GOVERNMENT RECEIVABLES

SCHEDULE 4.05 — INVESTMENT RELATED PROPERTY

SCHEDULE 4.08 — MATERIAL AGREEMENTS

SCHEDULE 4.09 — DESCRIPTION OF LETTERS OF CREDIT

SCHEDULE 4.10 — INTELLECTUAL PROPERTY EXCEPTIONS

SCHEDULE 4.11 — COMMERCIAL TORT CLAIMS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — TRADEMARK SECURITY AGREEMENT

EXHIBIT D — COPYRIGHT SECURITY AGREEMENT

EXHIBIT E — PATENT SECURITY AGREEMENT

EXHIBIT F — JOINDER AGREEMENT

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED SECURITY AGREEMENT, dated as of May 2, 2012 (this
“Agreement”), among BOURLAND & LEVERICH SUPPLY CO. LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE UNDERSIGNED (other than the
Administrative Agent and the Collateral Agents), whether as an Additional
Grantor (as herein defined) or as an original signatory hereto (together with
the Borrower, collectively, the “Grantors” and each, a “Grantor”), REGIONS BANK,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and REGIONS BANK and RBS BUSINESS CAPITAL, a division of RBS Asset
Finance, Inc., as co-collateral agents (in such capacity, collectively, the
“Collateral Agents” and each, a “Collateral Agent”) for the Secured Parties.

RECITALS:

WHEREAS, the Borrower, Bourland & Leverich Holdings LLC, a Delaware limited
liability company (“Holdings”), the Lenders, the Administrative Agent, the
Collateral Agents, Regions Bank, as swingline lender for the Lenders, and
Regions Bank, as issuing bank for the Lenders, have previously entered into that
certain Credit Agreement, dated as of August 19, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”), by and among the Borrower, the Lenders, the Administrative Agent,
the Collateral Agents, Regions Bank, as swingline lender for the Lenders, and
Regions Bank, as issuing bank for the Lenders, providing for the availability of
certain credit facilities to the Borrower upon the terms and conditions set
forth therein;

WHEREAS, in connection with the Existing Credit Agreement, the Borrower and
Holdings entered into that certain Security Agreement, dated as of August 19,
2010, in favor of the Collateral Agents (as a amended, restated, supplemented or
otherwise modified from time to time, the “Existing Security Agreement”);

WHEREAS, the Borrower has requested that that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement, all as more
particularly set forth in the Amended and Restated Credit Agreement, dated as of
the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders, the Administrative Agent, the Collateral Agents, Regions Bank, as
swingline lender for the Lenders, and Regions Bank, as issuing bank for the
Lenders, the Lenders have agreed to extend credit to the Borrower; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure the Obligations under the Loan Documents as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor, the Administrative Agent and the
Collateral Agents agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 General Definitions. In this Agreement, the following terms shall
have the following meanings:

“Account Debtor” means each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.



--------------------------------------------------------------------------------

“Accounts” means all “accounts” as defined in Article 9 of the UCC.

“Additional Grantors” as defined in Section 5.02.

“Administrative Agent” as defined in the preamble.

“Agreement” as defined in the preamble.

“Assigned Agreements” means all agreements and contracts to which such Grantor
is a party as of the date hereof, or to which such Grantor becomes a party after
the date hereof, including, without limitation, each Material Agreement, as each
such agreement may be amended, supplemented, restated or otherwise modified from
time to time.

“Bailee Letter” means an agreement in form and substance reasonably satisfactory
to the Administrative Agent by which any repairman, mechanic or bailee holding
any Collateral acknowledges the Administrative Agent’s Lien, waives any Lien it
may have on the Collateral and agrees to act in accordance with the instructions
of the Administrative Agent with respect to the Collateral.

“Borrower” as defined in the preamble.

“Cash Dominion Event” means either (i) an Event of Default shall exist or have
occurred and be continuing, or (ii) Excess Liquidity shall have fallen below the
amount equal to the greater of (A) $15,000,000 or (B) twenty (20%) percent
multiplied by the Total Revolving Commitment; provided, that any such Cash
Dominion Event resulting from this clause (ii) shall cease to exist if Excess
Liquidity is greater than the amount equal to the greater of (1) $15,000,000 or
(2) twenty (20%) multiplied by the Total Revolving Commitment for sixty
(60) consecutive days.

“Cash Proceeds” as defined in Section 7.08.

“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC,
including, without limitation, “electronic chattel paper” or “tangible chattel
paper”, as each term is defined in Article 9 of the UCC.

“Collateral” as defined in Section 2.01.

“Collateral Account” means any account established by the Administrative Agent
for the purpose of serving as a collateral account under this Agreement.

“Collateral Agents” as defined in the preamble.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise reasonably necessary in the collection
thereof or realization thereupon.

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

2



--------------------------------------------------------------------------------

“Commercial Tort Claims” means all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.11 (as such schedule may be amended or supplemented from
time to time).

“Commodities Accounts” (i) means all “commodity accounts” as defined in Article
9 of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.05 under the heading “Commodities Accounts” (as such
schedule may be amended or supplemented from time to time).

“Control Agreement” means a control agreement in a form as shall be reasonably
satisfactory to the Administrative Agent, executed and delivered by each
Grantor, the Administrative Agent, and the applicable securities intermediary
(with respect to a Securities Account) or depositary institution (with respect
to a Deposit Account that is not an Excluded Account), pursuant to which (i) the
Administrative Agent shall have both sole dominion and control over (within the
meaning of the common law) and “control” (within the meaning of Section 9-104 of
the UCC) over each Securities Account and Deposit Account, as applicable, and
(ii) the applicable securities intermediary or depositary institution agrees to
comply with instructions originated by the Administrative Agent after delivery
of a Control Notice without further consent by such Grantor, and has such other
terms and conditions as the Administrative Agent may reasonably require.

“Control Notice” means a written notice delivered by the Administrative Agent
pursuant to a Control Agreement instructing the applicable securities
intermediary (with respect to a Securities Account) or depositary institution
(with respect to a Deposit Account that is not an Excluded Account) to comply
with instructions originated by the Administrative Agent with respect to the
Securities Account or Deposit Account, as applicable, that is covered thereby
without further consent of the applicable Grantor.

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Internal Revenue Code.

“Copyright Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights (whether a Grantor
is licensee or licensor thereunder), including, without limitation, each
agreement referred to in Schedule 4.10(B) (as such schedule may be amended or
supplemented from time to time), but excluding any license granted to any
Grantor for commercially available software.

“Copyrights” means all United States and foreign copyrights (including Community
designs), including but not limited to copyrights in software and databases, and
all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, and with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Schedule 4.10(A)
(as such schedule may be amended or supplemented from time to time), (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, royalties, income, payments, claims, damages, and proceeds of suit.

“Credit Agreement” as defined in the recitals.

“Deposit Accounts” (i) means all “deposit accounts” as defined in Article 9 of
the UCC and (ii) shall include, without limitation, all of the accounts listed
on Schedule 4.05 under the heading “Deposit Accounts” (as such schedule may be
amended or supplemented from time to time).

 

3



--------------------------------------------------------------------------------

“Documents” means all “documents” as defined in Article 9 of the UCC.

“Equipment” means: (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

“Excess Liquidity” as defined in the Credit Agreement.

“Excluded Accounts” means (i) Deposit Accounts that are specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Grantor’s salaried employees, (ii) petty
cash accounts to the extent the balances therein do not exceed at any one time
$25,000 individually and (iii) such other deposit accounts to the extent the
balances therein do not exceed $50,000 individually or in the aggregate.

“Excluded Assets” means (i) any lease, license, contract, property right or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien under the security
documents will (a) violate any law, rule or regulation applicable to such
Grantor, (b) result in or will constitute a breach, termination or default,
(c) result in or will constitute the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantor or (d) require
any consent not obtained, in each case, under any such lease, license, contract,
property right or agreement (other than to the extent that any such law, rule,
regulation or term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
applicable law or principles of equity); provided, that such lease, license,
contract, property right or agreement will be an Excluded Asset only to the
extent and for so long as the consequences specified above will result and will
cease to be an Excluded Asset and will become subject to the Lien granted under
the security documents, immediately and automatically, at such time as such
consequences will no longer result; (ii) any of the outstanding capital stock of
a Controlled Foreign Corporation in excess of 66% of the voting power of all
classes of capital stock of such Controlled Foreign Corporation entitled to
vote; and (iii) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law.

“Existing Credit Agreement” as defined in the recitals.

“Existing Security Agreement” as defined in the recitals.

“General Intangibles” (i) means all “general intangibles” as defined in Article
9 of the UCC, including “payment intangibles” also as defined in Article 9 of
the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) means all “goods” as defined in Article 9 of the UCC and (ii) shall
include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

 

4



--------------------------------------------------------------------------------

“Grantors” as defined in the preamble.

“Holdings” as defined in the recitals.

“Instruments” means all “instruments” as defined in Article 9 of the UCC.

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the loss payee thereof).

“Intellectual Property” means, collectively, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and
Trade Secret Licenses.

“Intercreditor Agreement” as defined in Section 3.03.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time.

“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all of the foregoing goods
in which any Grantor has an interest in mass or a joint or other interest or
right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the UCC).

“Investment Accounts” means the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” means: (i) all “investment property” (as such term
is defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Interests,
Pledged Debt, the Investment Accounts and certificates of deposit.

“Joinder Agreement” means any joinder agreement substantially in the form of
Exhibit F.

“Letter of Credit Right” means “letter-of-credit right” as defined in Article 9
of the UCC.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Interests, any purchase option, call or similar right of a third
party with respect to such Pledged Interests.

“Money” means “money” as defined in the UCC.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.10(D)
(as such schedule may be amended or supplemented from time to time).

 

5



--------------------------------------------------------------------------------

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.10(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, and reexaminations thereof,
(ii) all rights corresponding thereto throughout the world, (ii) all inventions
and improvements described therein, (iv) all rights to sue for past, present and
future infringements thereof, (v) all claims, damages, and proceeds of suit
arising therefrom, and (v) all Proceeds of the foregoing, including, without
limitation, royalties, income, payments, claims, damages, and proceeds of suit.

“Pledge Supplement” means any supplement to this agreement in substantially the
form of Exhibit A.

“Pledged Debt” means all Indebtedness owed to such Grantor, including, without
limitation, all Indebtedness described on Schedule 4.05(A) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments evidencing such
Indebtedness, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Indebtedness.

“Pledged Interests” means all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests.

“Pledged LLC Interests” means all interests in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 4.05(A) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Schedule
4.05(A) under the heading “Pledged Partnership Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” means all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.05(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

 

6



--------------------------------------------------------------------------------

“Pledged Trust Interests” means all interests in a Delaware business trust or
other trust including, without limitation, all trust interests listed on
Schedule 4.05(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

“Proceeds” means: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Related Property, together
with all of Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.

“Receivables Records” means (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written
information related in any way to the foregoing or any Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Securities Accounts” (i) means all “securities accounts” as defined in Article
8 of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.05(A) under the heading “Securities Accounts” (as such
schedule may be amended or supplemented from time to time).

“Supporting Obligation” means all “supporting obligations” as defined in Article
9 of the UCC.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.10(F) (as such schedule may be amended or supplemented from time to
time).

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business

 

7



--------------------------------------------------------------------------------

identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 4.10(E) (as such schedule
may be amended or supplemented from time to time), all renewals of any of the
foregoing, all of the goodwill of the business connected with the use of and
symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including, without limitation, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.10(G) (as such schedule may be amended or supplemented from time to
time).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

“United States” means the United States of America.

Section 1.02 Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement. All terms
defined in Article 8 and Article 9 of the UCC are used herein as therein
defined. References to “Sections,” “Exhibits” and “Schedules” shall be to
Sections, Exhibits and Schedules, as the case may be, of this Agreement unless
otherwise specifically provided. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

ARTICLE II

GRANT OF SECURITY

Section 2.01 Grant of Security. Each Grantor hereby grants to the Administrative
Agent a security interest and continuing lien on all of such Grantor’s right,
title and interest in, to and under all personal property of such Grantor
including, but not limited to the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

 

8



--------------------------------------------------------------------------------

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods;

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims;

(n) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Section 2.02 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interest granted under Section 2.01
hereof attach to any Excluded Assets.

ARTICLE III

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

Section 3.01 Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor.

 

9



--------------------------------------------------------------------------------

Section 3.02 Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Administrative Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Administrative Agent of any
of its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

Section 3.03 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien granted to the Administrative Agent pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent
hereunder may be subject to the provisions of an intercreditor agreement entered
into with respect to the Post-Closing Term Loan Indebtedness permitted under the
Credit Agreement (including any extension, refinancing, renewal or replacement
of any of such Indebtedness permitted by Section 6.01(j) of the Credit
Agreement). In the event of any conflict between the terms of any such
intercreditor agreement and this Agreement, the terms of such intercreditor
agreement will govern.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS

Section 4.01 Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens of all other Persons, including, without limitation, liens arising as
a result of such Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person other than
Permitted Liens;

(ii) it has indicated on Schedule 4.01(A)(as such schedule may be amended or
supplemented from time to time): (w) the type of organization of such Grantor,
(x) the jurisdiction of organization of such Grantor, (y) its organizational
identification number and (z) the jurisdiction where the chief executive office
or its sole place of business is (or the principal residence if such Grantor is
a natural person), and for the one-year period preceding the date hereof has
been, located;

(iii) the full legal name of such Grantor is as set forth on Schedule 4.01(A)
and it has not done in the last five (5) years, and does not do, business under
any other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.01(B) (as such schedule may be amended or
supplemented from time to time);

 

10



--------------------------------------------------------------------------------

(iv) except as provided on Schedule 4.01(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the past five (5) years;

(v) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 4.01(D) hereof (as such schedule may be
amended or supplemented from time to time);

(vi) with respect to each agreement identified on Schedule 4.01(D), it has
indicated on Schedule 4.01 (A) and Schedule 4.01(B) the information required
pursuant to Section 4.01(a)(ii), (iii) and (iv) with respect to the debtor under
each such agreement;

(vii) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Administrative Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.01(E) hereof (as such schedule may be amended or supplemented from
time to time) and the payment of all applicable filing fees, upon execution of a
Control Agreement with respect to any Deposit Account or other Investment
Account, upon consent of the issuer with respect to Letter of Credit Rights,
upon delivery to the Administrative Agent taking possession or control of any
Investment Related Property, and to the extent not subject to Article 9 of the
UCC, upon recordation of the security interests granted hereunder in Patents,
Trademarks and Copyrights in the applicable intellectual property registries,
including but not limited to the United States Patent and Trademark Office and
the United States Copyright Office, the security interests granted to the
Administrative Agent hereunder constitute valid and perfected first priority
Liens (subject in the case of priority only to Permitted Liens and to the rights
of the United States government (including any agency or department thereof)
with respect to United States government Receivables) on all of the Collateral
in which such security interest is required to be perfected pursuant to this
Agreement and in which a security interest may be perfected under Article 9 of
the UCC;

(viii) all actions and consents, including all filings, notices, registrations
and recordings reasonably necessary for the exercise by the Administrative Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained (other than as
required pursuant to applicable securities laws);

(ix) other than the financing statements filed in favor of the Administrative
Agent, no effective UCC financing statement or fixture filing covering all or a
material part of the Collateral is on file in any filing or recording office in
which financing statements are filed except for (x) financing statements for
which proper termination statements have been delivered to the Administrative
Agent for filing and (y) financing statements filed in connection with Permitted
Liens;

(x) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either
(i) the pledge or grant by any Grantor of the Liens purported to be created in
favor of the Administrative Agent hereunder or (ii) the exercise by
Administrative Agent of any rights

 

11



--------------------------------------------------------------------------------

or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
the filings contemplated by clause (vii) above and (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities;

(xi) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC); and

(xii) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) except for the security interest created by this Agreement, no Grantor shall
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall take all steps
reasonably necessary to defend the Collateral against all Persons at any time
claiming any interest therein;

(ii) each Grantor shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral, except as such unlawful use or violation could not reasonably be
expected to have a Material Adverse Effect;

(iii) no Grantor shall change its name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, type of organization or jurisdiction of organization or
establish any trade names unless it shall have (a) notified the Administrative
Agent in writing, by executing and delivering to the Administrative Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto,
at least five (5) days prior to any such change or establishment, identifying
such new proposed name, identity, corporate structure, sole place of business
(or principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (b) taken all actions reasonably necessary to maintain the
continuous validity, perfection and the same or better priority of the
Administrative Agent’s security interest in the Collateral intended to be
granted and agreed to hereby;

(iv) each Grantor shall pay promptly when due all federal and other material
taxes, assessments and governmental charges or levies imposed upon, and all
material claims (including claims for labor, materials and supplies) against,
the Collateral, except to the extent the validity thereof is being contested in
good faith;

(v) no Grantor shall take or permit any action which could materially impair the
Administrative Agent’s rights in the Collateral; and

(vi) no Grantor shall sell, transfer or assign (by operation of law or
otherwise) any Collateral, except as expressly permitted by the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

Section 4.02 Equipment and Inventory.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) all of the Equipment in excess of $250,000 is kept only at the locations
specified in Schedule 4.02 (as such schedule may be amended or supplemented by
Grantors in writing from time to time, but in any event, no less frequently than
monthly); and

(ii) any Goods produced by any Grantor included in the Collateral, if
applicable, have been and are produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) (a) it shall keep the Equipment in excess of $250,000 and any Documents
evidencing any such Equipment in the locations specified on Schedule 4.02 (as
such schedule may be amended or supplemented by Grantors in writing from time to
time, but in any event, no less frequently than monthly) unless it shall have
notified the Administrative Agent in writing on the date of or prior to any
change in locations, identifying such new locations and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (b) with respect to all Inventory and Equipment, taken all actions
reasonably necessary to maintain the continuous validity, perfection and the
same or better priority of the Administrative Agent’s security interest in the
Collateral intended to be granted and agreed to hereby, or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder,
with respect to such Equipment and Inventory;

(ii) it shall keep records of the Inventory that are true and accurate in all
material respects, itemizing and describing the kind, type and quantity of
Inventory, such Grantor’s cost therefor;

(iii) it shall not deliver any Document evidencing any Equipment and Inventory
to any Person other than the issuer of such Document to claim the Goods
evidenced therefor or the Administrative Agent; and

(iv) if any Equipment or Inventory with a value in the aggregate in excess of
$1,000,000 is in possession or control of any third party, each Grantor shall
join with the Administrative Agent in notifying the third party of the
Administrative Agent’s security interest and using its commercially reasonable
efforts to obtain a Bailee Letter from such third party; and

(v) it is acknowledged and agreed that no Grantor shall be required to request a
notation or other indication of security interest with respect to any motor
vehicles owned by the Grantors.

 

13



--------------------------------------------------------------------------------

Section 4.03 Receivables.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) each Receivable (a) (1) is, to the best of Grantor’s knowledge, the legal,
valid and binding obligation of the Account Debtor in respect thereof and
(2) represents an unsatisfied obligation of such Account Debtor, (b) is
enforceable in accordance with its terms, (c) is not subject to any setoffs,
defenses, counterclaims (except with respect to refunds, returns and allowances
in the ordinary course of business with respect to damaged merchandise) and
(d) is in compliance in all material respects with all applicable laws, whether
federal, state, local or foreign;

(ii) none of the Account Debtors in respect of any Receivable in excess of
$25,000 in the aggregate is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign,
except as set forth in Schedule 4.03 (as such schedule may be amended or
supplemented from time to time);

(iii) no Receivable in excess of $25,000 is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the control of, the Administrative Agent to the extent required by,
and in accordance with Section 4.03(c); and

(iv) each Grantor has delivered to the Administrative Agent a representative
form of document under which a Receivable may arise.

(b) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

(i) it shall keep and maintain at its own cost and expense complete records of
the Receivables in the ordinary course of business, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

(ii) it shall mark conspicuously, in form and manner reasonably satisfactory to
the Administrative Agent, all Chattel Paper and Instruments (other than any
delivered to the Administrative Agent as provided herein), with an appropriate
reference to the fact that the Administrative Agent has a security interest
therein;

(iii) it shall perform in all material respects all of its Obligations with
respect to the Receivables;

(iv) it shall not amend, modify, terminate or waive any provision of any
Accounts or other Receivables in any manner which could reasonably be expected
to have a material adverse effect on the value of such Receivable as Collateral.
Other than in the ordinary course of business, and except as otherwise provided
in subsection (v) below, such Grantor shall not (A)(1) grant any extension or
renewal of the time of payment of any Accounts or other Receivables or (2) allow
any credit or discount thereon, or (B)(1) compromise or settle any dispute,
claim or legal proceeding with

 

14



--------------------------------------------------------------------------------

respect to any Accounts or other Receivables for less than the total unpaid
balance thereof, or (2) release, wholly or partially, any Person liable for the
payment thereof, so long as, in the case of any action in the ordinary course of
business permitted under this clause (B), such Accounts are not Eligible
Accounts at the time of such compromise or settlement or release or if such
Account is an Eligible Account, such Eligible Account is less than $25,000;

(v) except as otherwise provided in this subsection, each Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor or
the Administrative Agent may deem reasonably necessary or advisable.
Notwithstanding the foregoing, (A) at any time following the occurrence and
during the continuation of an Event of Default, the Administrative Agent shall
have the right at any time to notify, or require any Grantor to notify, any
Account Debtor of the Administrative Agent’s security interest in the
Receivables and any Supporting Obligation and, in addition, the Administrative
Agent may (1) direct the Account Debtors under any Receivables to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Administrative Agent; and (2) enforce, at the expense of such Grantor,
collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done; and (B) at any time following the occurrence of a Cash
Dominion Event, the Administrative Agent may notify, or require any Grantor to
notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Administrative Agent. If the Administrative Agent notifies any
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in substantially the same form received, duly indorsed by such Grantor
to the Administrative Agent if required, in the Collateral Account maintained
under the sole dominion and control of the Administrative Agent, and until so
turned over, all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Receivables, any Supporting
Obligation or Collateral Support shall be received in trust for the benefit of
the Administrative Agent hereunder and shall be segregated from other funds of
such Grantor and such Grantor shall not adjust, settle or compromise the amount
or payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon; and

(vi) it shall use its commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.

(c) Delivery and Control of Receivables. With respect to any Receivables
evidenced by, or that constitute, Chattel Paper or Instruments in excess of
$250,000 in the aggregate (when taken together with any other Chattel Paper and
Instruments that have not been delivered to the Administrative Agent and any
Receivables that would constitute “electronic chattel paper” under Article 9 of
the UCC), each Grantor shall cause each originally executed copy thereof to be
delivered to the Administrative Agent (or its agent or designee) appropriately
indorsed to the Administrative Agent or indorsed in blank:

 

15



--------------------------------------------------------------------------------

(i) with respect to any such Receivables in existence on the date hereof, on or
prior to the date hereof and (ii) with respect to any such Receivables hereafter
arising, within ten (10) days of such Grantor acquiring rights therein. With
respect to any Receivables that would constitute “electronic chattel paper”
under Article 9 of the UCC in excess of $250,000 in the aggregate (when taken
together with any Chattel Paper and Instruments that have not been delivered to
the Administrative Agent), each Grantor shall take all steps reasonably
necessary to give the Administrative Agent control over such Receivables (within
the meaning of Section 9-105 of the UCC): (i) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Receivables hereafter arising, within ten (10)
days of such Grantor acquiring rights therein. Any Receivable not otherwise
required to be delivered or subjected to the control of the Administrative Agent
in accordance with this subsection (c) shall be delivered or subjected to such
control upon request of the Administrative Agent.

Section 4.04 Investment Related Property.

(a) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) in the event it acquires rights in any Investment Related Property after the
date hereof, it shall deliver to the Administrative Agent a completed Pledge
Supplement together with all Supplements to Schedules thereto, reflecting such
new Investment Related Property and all other Investment Related Property.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Administrative Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.05 as required hereby;

(ii) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Investment Related Property, or
any securities or other property upon the merger, consolidation, liquidation or
dissolution of any issuer of any Investment Related Property, then (a) such
dividends, interest or distributions and securities or other property shall be
included in the definition of Collateral without further action and (b) such
Grantor shall promptly take all steps, if any, reasonably necessary to ensure
the validity, perfection, priority and, if applicable, control of the
Administrative Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Administrative Agent) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Administrative Agent. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Administrative Agent
authorizes each Grantor to retain all ordinary cash dividends and distributions
paid in the ordinary course of the business of the issuer and all scheduled
payments of interest;

(iii) each Grantor consents to the grant by each other Grantor to the
Administrative Agent of a Security Interest in all Investment Related Property.

(b) Delivery and Control.

(i) Each Grantor agrees that with respect to any Collateral that is Investment
Related Property in which it currently has rights it shall comply with the
provisions of this Section 4.04(b) on or before the Closing Date and with
respect to any Investment Related Property hereafter acquired by such Grantor it
shall comply with the provisions of this Section 4.04(b) immediately upon
acquiring rights therein, in each case in form

 

16



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Administrative Agent. With respect
to any Investment Related Property that is represented by a certificate or that
is an “instrument” (other than any Investment Related Property credited to a
Securities Account) it shall cause such certificate or instrument to be
delivered to the Administrative Agent, indorsed in blank by an “effective
endorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.
With respect to any Investment Related Property that is an “uncertificated
security” for purposes of the UCC (other than any “uncertificated securities”
credited to a Securities Account), individually with a value in excess of
$250,000 or in the aggregate with a value in excess of $250,000, it shall cause
the issuer of such uncertificated security to either (i) register the
Administrative Agent as the registered owner thereof on the books and records of
the issuer or (ii) execute an agreement substantially in the form of Exhibit B
hereto (or other form reasonably satisfactory to the Administrative Agent),
pursuant to which such issuer agrees to comply with the Administrative Agent’s
instructions with respect to such uncertificated security without further
consent by such Grantor. Notwithstanding the foregoing, to the extent any
Post-Closing Term Loan Indebtedness permitted under the Credit Agreement
(including any extension, refinancing, renewal or replacement of any of such
Indebtedness permitted by Section 6.01(j) of the Credit Agreement) is
outstanding, and the Collateral under this Section 4.04(b) constitutes Term Loan
Priority Collateral, the foregoing requirements for control shall be deemed
satisfied if the collateral agent (or its agents or bailees) in respect of any
such Post-Closing Term Loan Indebtedness shall have control (within the meaning
of any applicable legal requirement for perfection) over such Investment Related
Property.

(c) Voting and Distributions.

(i) So long as no Event of Default shall have occurred and be continuing:

(1) except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, that no
Grantor shall exercise or refrain from exercising any such right if the
Administrative Agent shall have notified such Grantor that, in the
Administrative Agent’s reasonable judgment, such action would have a Material
Adverse Effect; it being understood, however, that neither the voting by such
Grantor of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Credit Agreement, shall be deemed
inconsistent with the terms of this Agreement or the Credit Agreement within the
meaning of this Section 4.04(c)(i)(1), and no notice of any such voting or
consent need be given to the Administrative Agent; and

(2) the Administrative Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;

 

17



--------------------------------------------------------------------------------

(3) Upon the occurrence and during the continuation of an Event of Default:

(A) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights; and

(B) in order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (2) each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in
Section 6.01.

Section 4.05 Pledged Equity Interests.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) Schedule 4.05(A) (as such schedule may be amended or supplemented from time
to time) sets forth under the headings “Pledged Stock, “Pledged LLC Interests,”
“Pledged Partnership Interests” and “Pledged Trust Interests,” respectively, all
of the Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and
Pledged Trust Interests owned by any Grantor and such Pledged Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule;

(ii) except as set forth on Schedule 4.05(B), it has not acquired any equity
interests of another entity or substantially all the assets of another entity
within the past five (5) years;

(iii) it is the record and beneficial owner of the Pledged Interests free of all
Liens of other Persons other than Permitted Liens;

(iv) without limiting the generality of Section 4.01(a)(v), no consent (other
than any consent that has been obtained and other than as required pursuant to
applicable securities laws) of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is reasonably necessary in connection with the
creation, perfection or first priority status of the security interest of the
Administrative Agent in any Pledged Interests or the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof;

 

18



--------------------------------------------------------------------------------

(v) none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that: (a) are registered as investment companies,
(b) are dealt in or traded on securities exchanges or markets or (c) have opted
to be treated as securities under the uniform commercial code of any
jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) without the prior written consent of the Administrative Agent, it shall not
vote to enable or take any other action to, except as permitted under the Credit
Agreement: (a) amend or terminate any partnership agreement, limited liability
company agreement, certificate of incorporation, by-laws or other organizational
documents in any way that materially adversely changes the rights of such
Grantor with respect to any Investment Related Property or adversely affects the
validity, perfection or priority of the Administrative Agent’s security
interest, (b) permit any issuer of any Pledged Interest to issue any additional
stock, partnership interests, limited liability company interests or other
equity interests of any nature or to issue securities convertible into or
granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) permit any issuer of any Pledged
Interest to dispose of all or a material portion of their assets, or (d) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests which
are not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, that notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (d), such Grantor shall promptly
notify the Administrative Agent in writing of any such election or action and,
in such event, shall take all steps reasonably necessary to establish the
Administrative Agent’s (or, subject to the terms of an intercreditor agreement
entered into in respect of the Post-Closing Term Loan Indebtedness permitted
under the Credit Agreement (including any extension, refinancing, renewal or
replacement of any of such Indebtedness permitted by Section 6.01(j) of the
Credit Agreement), the applicable collateral agent’s (or its agents’ or
bailees’) “control” thereof; provided, that once “control” is established, any
default under this clause (i) shall be deemed automatically cured;

(ii) it shall comply in all material respects with all of its obligations under
any partnership agreement or limited liability company agreement relating to
Pledged Partnership Interests or Pledged LLC Interests;

(iii) without the prior written consent of the Administrative Agent, it shall
not permit any issuer of any Pledged Interest that is a Grantor or a Subsidiary
of a Grantor to merge or consolidate unless (i) such issuer creates a security
interest that is perfected by a filed financing statement (that is not effective
solely under section 9-508 of the UCC) in collateral in which such new debtor
has or acquires rights, and (ii) all the outstanding capital stock or other
equity interests of the surviving or resulting corporation, limited liability
company, partnership or other entity is, upon such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding equity interests of any other constituent Grantor;
provided, that if the surviving or resulting Grantor upon any such merger or
consolidation involving an issuer which is a Controlled Foreign Corporation,
then such Grantor shall only be required to pledge equity interests in
accordance with Section 2.02; and

 

19



--------------------------------------------------------------------------------

(iv) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Administrative Agent and,
without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Administrative Agent or
its nominee following an Event of Default that has occurred and is continuing
and to the substitution of the Administrative Agent or its nominee as a partner
in any partnership or as a member in any limited liability company with all the
rights and powers related thereto.

Section 4.06 Pledged Debt.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that Schedule 4.05 (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt” all of the Pledged Debt owned by any Grantor (other than
Pledged Debt issued by a third party in a principal amount less than $250,000)
and to the knowledge of such Grantor, all of such Pledged Debt has been duly
authorized, authenticated or issued, and delivered and is the legal, valid and
binding obligation of the issuers thereof and is not in default and constitutes
all of the issued and outstanding inter-company Indebtedness required to be
pledged hereunder;

Section 4.07 Investment Accounts.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) Schedule 4.05 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest. Each Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent pursuant hereto) having “control” (within
the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest
in, any such Securities Account or Commodity Account or securities or other
property credited thereto;

(ii) Schedule 4.05 hereto (as such schedule may be amended or supplemented from
time to time) sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest. Each Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Administrative
Agent pursuant hereto) having either sole dominion and control (within the
meaning of common law) or “control” (within the meanings of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein; and

 

20



--------------------------------------------------------------------------------

(iii) Each Grantor has taken all actions reasonably necessary, including those
specified in Section 4.05(c), to: (a) establish Administrative Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC); (b) establish the
Administrative Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts; and (c) deliver all Instruments to the
Administrative Agent. Notwithstanding the foregoing, to the extent any
Post-Closing Term Loan Indebtedness permitted under the Credit Agreement
(including any extension, refinancing, renewal or replacement of any of such
Indebtedness permitted by Section 6.01(j) of the Credit Agreement) is
outstanding, and the Collateral under this Section 4.07 constitutes Term Loan
Priority Collateral, the foregoing requirements for control shall be deemed
satisfied if the collateral agent (or its agents or bailees) in respect of any
such Post-Closing Term Loan Indebtedness shall have control (within the meaning
of any applicable legal requirement for perfection) over such Investment Related
Property.

(b) Covenant and Agreement. Each Grantor hereby covenants and agrees with the
Administrative Agent and each other Secured Party that it shall not close or
terminate any Deposit Account without the prior consent of the Administrative
Agent unless a successor or replacement account has been established with the
consent of the Administrative Agent with respect to which successor or
replacement account a Control Agreement has been entered into by the appropriate
Grantor, Administrative Agent and securities intermediary or depository
institution at which such successor or replacement account is to be maintained
in accordance with the provisions of Section 4.07(c).

(c) Delivery and Control. Each Grantor shall have entered into a Control
Agreement with respect to: (i) any Investment Related Property consisting of
Securities Accounts or Securities Entitlements, and any Investment Related
Property that is a “Deposit Account” (other than any Excluded Account), that
exist on the Closing Date (subject to Section 5.14 of the Credit Agreement) and
(ii) any Securities Accounts, Securities Entitlements or Deposit Accounts that
are created or acquired after the Closing Date, as of or prior to the deposit or
transfer of any such Securities Entitlements or funds, whether constituting
moneys or investments, into such Securities Accounts or Deposit Accounts,
except, in each case, with respect to Deposit Accounts set forth in the proviso
of the preceding sentence. With respect to any Securities Accounts or Securities
Entitlements, it shall cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into a Control Agreement
pursuant to which such securities intermediary agrees, after the occurrence of a
Cash Dominion Event and the delivery by the Administrative Agent of a Control
Notice, to comply with the Administrative Agent’s “entitlement orders” without
further consent by such Grantor. With respect to any Deposit Account that is not
an Excluded Account, it shall cause the depositary institution maintaining such
account to enter into a Control Agreement, pursuant to which such depositary
institution agrees, after the occurrence of a Cash Dominion Event and the
delivery by the Administrative Agent of a Control Notice, to direct disposition
of the funds in the Deposit Account on each Business Day to the Collateral
Account without further consent by such Grantor. Upon the occurrence and during
the continuance of a Cash Dominion Event, the Administrative Agent may deliver a
Control Notice to the applicable securities intermediary or depositary
institution at which any Securities Accounts or Securities Entitlements, or any
Depositary Accounts that are not Excluded Accounts is maintained.
Notwithstanding the foregoing, to the extent any Post-Closing Term Loan
Indebtedness permitted under the Credit Agreement (including any extension,
refinancing, renewal or replacement of any of such Indebtedness permitted by
Section 6.01(j) of the Credit Agreement) is outstanding, and the Collateral
under this Section 4.07 constitutes Term Loan Priority Collateral, the foregoing
requirements for control shall be deemed satisfied if the collateral agent (or
its agents or bailees) in respect of any such Post-Closing Term Loan
Indebtedness shall have control (within the meaning of any applicable legal
requirement for perfection) over such Investment Related Property.

 

21



--------------------------------------------------------------------------------

In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including, without limitation, causing such issuer
that is a Grantor or Subsidiary of a Grantor to register the pledge on its books
and records or making such filings or recordings, in each case as may be
reasonably necessary, under the laws of such issuer’s jurisdiction to insure the
validity, perfection and priority of the security interest of the Administrative
Agent. Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent. In addition, the Administrative Agent shall
have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any Investment Related Property for
certificates or instruments of smaller or larger denominations.

Section 4.08 Material Agreements.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) Schedule 4.08 (as such schedule may be amended or supplemented from time to
time) sets forth all of the Material Agreements to which such Grantor has
rights; and

(ii) the Material Agreements, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Administrative
Agent, have been duly authorized, executed and delivered by all Grantors party
thereto, are in full force and effect and are binding upon and enforceable
against all Grantors party thereto in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing, except where failure to be binding, enforceable and in full force and
effect could not reasonably be expected to have a Material Adverse Effect. There
exists no default under any Material Agreement by any party thereto (except as
could not reasonably be expected to have a Material Adverse Effect) and neither
such Grantor, nor to its best knowledge, any other Person party thereto is
likely to become in default thereunder and no Person party thereto has any
defenses, counterclaims or right of set-off with respect to any Material
Agreement. Each Person party to a Material Agreement (other than any Grantor)
has executed and delivered to the applicable Grantor a consent to the assignment
of such Material Agreement to the Administrative Agent pursuant to this
Agreement.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i) after the occurrence and during the continuation of an Event of Default, in
addition to any rights under this Agreement relating to Receivables, the
Administrative Agent may at any time notify, or require any Grantor to so
notify, the counterparty on any Material Agreement of the security interest of
the Administrative Agent therein. In addition, after the occurrence and during
the continuance of an Event of Default, the Administrative Agent may upon
written notice to the applicable Grantor, notify, or require any Grantor to
notify, such counterparty to make all payments under such Material Agreements
directly to the Administrative Agent;

 

22



--------------------------------------------------------------------------------

(ii) each Grantor shall deliver promptly to the Administrative Agent a copy of
each material demand, notice or document received by it relating in any way to
any Material Agreement;

(iii) each Grantor shall deliver promptly to the Administrative Agent, and in
any event within ten (10) Business Days, after (1) any Material Agreement of
such Grantor is terminated or amended in a manner that is materially adverse to
such Grantor or (2) any new Material Agreement is entered into by such Grantor,
copies of such material amendments or new contracts, delivered to the
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Agreement; provided, that no prohibition on delivery shall be
effective if it were bargained for by such Grantor with the intent of avoiding
compliance with this Section 4.08(b)(iii)), and an explanation of any actions
being taken with respect thereto;

(iv) it shall perform in all material respects all of its obligations with
respect to the Material Agreements; and

(v) it shall, in the exercise of its business judgment, promptly and diligently
exercise each material right (except the right of termination) it may have under
any Material Agreement, any Supporting Obligation or Collateral Support, in each
case, at its own expense, and in connection with such collections and exercise,
such Grantor shall take such action as such Grantor or the Administrative Agent
may deem necessary or advisable.

Section 4.09 Letter of Credit Rights.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that:

(i) all letters of credit for an amount in excess of $100,000 to which such
Grantor has rights is listed on Schedule 4.09 (as such schedule may be amended
or supplemented from time to time) hereto; and

(ii) it shall have used commercially reasonable efforts to obtain the consent of
each issuer of any letter of credit for an amount in excess of $100,000 to the
assignment of the proceeds of the letter of credit to the Administrative Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any letter of credit for an amount in excess of $250,000 hereafter
arising it shall use commercially reasonable efforts to obtain the consent of
the issuer thereof to the assignment of the proceeds of the letter of credit to
the Administrative Agent and shall deliver to the Administrative Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto.

 

23



--------------------------------------------------------------------------------

Section 4.10 Intellectual Property.

(a) Representations and Warranties. Except as disclosed in Schedule 4.10(H) (as
such schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants, on the Closing Date and on the date of each
Credit Extension until termination of this Agreement pursuant to Article IX
hereof, that:

(i) Schedule 4.10 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (A) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor and (B) all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses material to the business
of such Grantor, but excluding licenses granted by any Grantor in connection
with the sale, lease or transfer of goods in the ordinary course of business;

(ii) it is the sole and exclusive owner of the Patents, Trademarks and
Copyrights identified on Schedule 4.10 (as such schedule may be amended or
supplemented from time to time), and, to such Grantor’s knowledge, owns or has
the valid right to use all other Intellectual Property used in the conduct its
business, except for those the failure to own or license which could not
reasonably be expected to result in a Material Adverse Effect, free and clear of
all Liens, claims, encumbrances and licenses, except for Permitted Liens and the
licenses set forth on Schedule 4.10(B), (D), (F) and (G) (as each may be amended
or supplemented from time to time);

(iii) all registrations for Patents, Trademarks and Copyrights set forth on
Schedule 4.10 are subsisting and have not been adjudged invalid or
unenforceable, in whole or in part, and each Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks in full force and effect;

(iv) no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
of, such Grantor’s right to register, or such Grantor’s rights to own or use,
any Patents, Trademarks and Copyrights set forth on Schedule 4.10, and no such
action or proceeding is pending or, to the best of such Grantor’s knowledge,
threatened;

(v) all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor and none of the Trademarks, Patents,
Copyrights or Trade Secrets material to the business of such Grantor have been
licensed by any Grantor to any affiliate or third party, except as disclosed in
Schedule 4.10(B), (D), (F), or (G) (as each may be amended or supplemented from
time to time) and except for licenses granted by any Grantor in connection with
the sale, lease or transfer of goods in the ordinary course of business;

(vi) each Grantor has been using appropriate statutory notice of registration
(to the extent required by applicable law) in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights material to the business of such Grantor;

(vii) each Grantor uses commercially reasonable standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademark Collateral and
has taken all commercially reasonable action necessary to insure that all
licensees of the Trademark Collateral owned by such Grantor use such adequate
standards of quality;

 

24



--------------------------------------------------------------------------------

(viii) to such Grantor’s knowledge, the conduct of such Grantor’s business does
not infringe upon or otherwise violate any Intellectual Property right owned of
a third party; except for such infringement as could not reasonably be expected
to result in a Material Adverse Effect; no written claim has been received by a
Grantor that the use of any Intellectual Property owned or used by Grantor (or
any of its respective licensees) violates the valid rights of any third party;

(ix) to the best of each Grantor’s knowledge, no third party is infringing upon
or otherwise violate way any rights in any Intellectual Property owned by such
Grantor, except for such infringement as could not reasonably be expected to
result in a Material Adverse Effect;

(x) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by Grantor or to which Grantor is bound that
adversely affect Grantor’s rights to own or use any Intellectual Property used
in and material to the conduct of such Grantor’s business; and

(xi) each Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of any
Intellectual Property that has not been terminated or released. There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of the Administrative Agent.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which is owned by such Grantor and material to the
business of Grantor may lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;

(ii) it shall not, with respect to any Trademarks which are material to the
business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps reasonably necessary to insure that licensees of such
Trademarks use such consistent standards of quality;

(iii) it shall, within thirty (30) days of the creation or acquisition of any
Copyrightable work which is material to the business of Grantor, apply to
register the Copyright in the United States Copyright Office;

(iv) it shall promptly notify the Administrative Agent if it knows or has reason
to know that any item of the Intellectual Property owned by a Grantor and
material to the business of such Grantor may become (a) abandoned or dedicated
to the public or placed in the public domain, (b) invalid or unenforceable, or
(c) subject to any adverse determination or development (including the
institution of proceedings) in any action or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry, any foreign counterpart of the foregoing, or any court;

 

25



--------------------------------------------------------------------------------

(v) it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
4.10(A), (C) and (E) (as each may be amended or supplemented from time to time);

(vi) in the event that any Intellectual Property owned by or exclusively
licensed to any Grantor and material to the business of such Grantor, is
infringed, misappropriated, or diluted by a third party in any material way,
such Grantor shall promptly take all reasonable actions to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

(vii) it shall promptly (but in no event more than thirty (30) days after any
Grantor obtains knowledge thereof) report to the Administrative Agent (i) the
filing of any application by such Grantor to register any Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright
Office, or any state registry or foreign counterpart of the foregoing (whether
such application is filed by such Grantor or through any agent, employee,
licensee, or designee thereof) and (ii) the registration of any Intellectual
Property by any such office, in each case by executing and delivering to the
Administrative Agent a completed Pledge Supplement together with all Supplements
to Schedules thereto;

(viii) it shall, execute and deliver to the Administrative Agent any document
required to acknowledge, confirm, register, record, or perfect the
Administrative Agent’s interest in any part of the Intellectual Property,
whether now owned or hereafter acquired (including, but not limited to Trademark
Security Agreements, Copyright Security Agreements and Patent Security
Agreements), in the form of Exhibits C, D and E, respectively);

(ix) except with the prior consent of the Administrative Agent or as permitted
under the Credit Agreement, each Grantor shall not execute, and there will not
be on file in any public office, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Administrative Agent and except as permitted in
the Credit Agreement each Grantor shall not sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
the Intellectual Property, except for the Lien created by and under this
Agreement and the other Loan Documents;

(x) it shall hereafter use best efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way materially impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property included within the definitions of any Intellectual Property acquired
under such contracts;

(xi) it shall take all commercially reasonable steps to protect the secrecy of
all Trade Secrets owned or licensed to such Grantor, including, without
limitation, entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents;

 

26



--------------------------------------------------------------------------------

(xii) it shall use proper statutory notice (to the extent required by applicable
law) in connection with its use of any of the Intellectual Property except where
the failure to use such notice could not reasonably be expected to have a
Material Adverse Effect; and

(xiii) it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the Intellectual Property owned by such
Grantor or any portion thereof. In connection with such collections, each
Grantor may take (and, at the Administrative Agent’s reasonable direction, shall
take) such action as such Grantor or the Administrative Agent may deem
reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, the Administrative Agent shall have the right at
any time, to notify, or require any Grantor to notify, any obligors with respect
to any such amounts of the existence of the security interest created hereby.

Section 4.11 Commercial Tort Claims.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the Closing Date and on the date of each Credit Extension until termination
of this Agreement pursuant to Article IX hereof, that Schedule 4.11 (as such
schedule may be amended or supplemented from time to time) sets forth all
Commercial Tort Claims of each Grantor reasonably expected to exceed $250,000;
and

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim reasonably expected to exceed $250,000
hereafter arising it shall deliver to the Administrative Agent a completed
Pledge Supplement together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

ARTICLE V

RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

Section 5.01 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary, or
that the Administrative Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements or notices,
as may be reasonably necessary, or as the Administrative Agent may reasonably
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby;

 

27



--------------------------------------------------------------------------------

(ii) take all actions reasonably necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in any
Intellectual Property Collateral with any intellectual property registry in
which said Intellectual Property Collateral is registered or in which an
application for registration is pending including, without limitation, the
United States Patent and Trademark Office, the United States Copyright Office,
the various Secretaries of State, and the foreign counterparts on any of the
foregoing;

(iii) at any reasonable time after the occurrence of and during the continuation
of an Event of Default, upon request by the Administrative Agent, assemble the
Collateral and allow inspection of the Collateral by the Administrative Agent,
or persons designated by the Administrative Agent (at all times subject to
Section 11.03(a)(iv) of the Credit Agreement); and

(iv) at the Administrative Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the
Administrative Agent’s security interest in all or any part of the Collateral.

(b) Each Grantor hereby authorizes the Administrative Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Administrative Agent may determine, in its sole discretion, are reasonably
necessary to perfect the security interest granted to the Administrative Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Administrative Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including, without limitation, describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” Each Grantor shall furnish to the Administrative Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) Each Grantor hereby authorizes the Administrative Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.10 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property Collateral or any Intellectual
Property acquired or developed by any Grantor after the execution hereof or to
delete any reference to any right, title or interest in any Intellectual
Property in which any Grantor no longer has or claims any right, title or
interest.

(d) The Administrative Agent may, in the exercise of its Permitted Discretion,
at any time in the Administrative Agent’s own name, in the name of a nominee of
the Administrative Agent or in the name of a Grantor communicate (by mail,
telephone, facsimile or otherwise) with Account Debtors, parties to any
agreement or contract to which any Grantor is a party and obligors in respect of
Instruments to verify with such Persons, to the Administrative Agent’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper and/or payment intangibles.

Section 5.02 Additional Grantors. From time to time subsequent to the date
hereof, additional Persons that are domestic Subsidiaries of the Grantors may
become parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Joinder Agreement. Upon delivery of any such Joinder Agreement to
the Administrative Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its Obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of

 

28



--------------------------------------------------------------------------------

Administrative Agent not to cause any Subsidiary of the Borrower to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

ARTICLE VI

ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT

Section 6.01 Power of Attorney. Each Grantor hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary to accomplish the purposes of this Agreement, including, without
limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Administrative Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to pay or discharge taxes
or Liens (other than Permitted Liens) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by the Administrative Agent in
its sole discretion, any such payments made by the Administrative Agent to
become Obligations of such Grantor to the Administrative Agent, due and payable
immediately without demand; and

(h) (i) after the occurrence and during the continuation of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and
(ii) at any time, to do, at the Administrative Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

29



--------------------------------------------------------------------------------

Section 6.02 No Duty on the Part of Administrative Agent or Secured Parties. The
powers conferred on the Administrative Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Administrative Agent or any Secured Party to exercise any such powers.
The Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

ARTICLE VII

REMEDIES

Section 7.01 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of the Administrative Agent on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Obligations then owing, whether
by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral, as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Administrative Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Administrative Agent may deem commercially
reasonable.

(b) The Administrative Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as
Administrative Agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Obligations as a
credit on account of the

 

30



--------------------------------------------------------------------------------

purchase price for any Collateral payable by the Administrative Agent at such
sale. Each purchaser at any such sale shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. To the extent that
applicable law imposes duties on the Administrative Agent, any Collateral Agent
or any Secured Party to exercise remedies in a commercially reasonable manner
(which duties cannot be waived under such law), each Grantor agrees that it
would not be commercially unreasonable for the Administrative Agent, any
Collateral Agent or any Secured Party (i) to fail to incur expenses reasonably
deemed necessary or appropriate by the Administrative Agent, any Collateral
Agent or any Secured Party to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors, secondary
obligors or other Persons obligated on Collateral or to remove Liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent, the Collateral Agents or the Secured Parties against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent, the Collateral Agents or the Secured Parties a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Administrative Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Administrative Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent, any Collateral Agent or any Secured Party would not be commercially
unreasonable in the exercise by the Administrative Agent, any Collateral Agent
or any Secured Party of remedies against the Collateral and that other actions
or omissions by the Administrative Agent, the Collateral Agents or the Secured
Parties shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Grantor
or to impose any duties on the Administrative Agent, the Collateral Agents or
the Secured Parties that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section. Each Grantor
hereby waives any claims against the Administrative Agent, the Collateral Agents
and the Secured Parties arising by reason of the fact that the price at which
any Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Obligations,
each Grantor shall be liable for the deficiency and the fees of any attorneys
employed by the Administrative Agent, any Collateral Agent or

 

31



--------------------------------------------------------------------------------

any Secured Party to collect such deficiency. Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Administrative Agent, the Collateral Agents and the Secured
Parties, that the Administrative Agent, the Collateral Agents and the Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against each Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Obligations becoming due and payable prior to their stated maturities or
that the Obligations are paid in full (other than contingent indemnification
obligations not then due or asserted). Nothing in this Section shall in any way
alter the rights of the Administrative Agent, the Collateral Agents or the
Secured Parties hereunder.

(c) The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

(d) The Administrative Agent shall have no obligation to marshal any of the
Collateral.

Section 7.02 Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, and subject to the terms of the Intercreditor Agreement, all
proceeds received by the Administrative Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Administrative Agent against, the
Obligations as set forth in Section 9.01 of the Credit Agreement.

Section 7.03 Sales on Credit. If Administrative Agent sells any of the
Collateral upon credit, such Grantor will be credited only with payments
actually made by purchaser and received by Administrative Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Administrative Agent may resell the Collateral, and such Grantor
shall be credited with proceeds of the sale.

Section 7.04 Deposit Accounts. If a Cash Dominion Event has occurred, the
Administrative Agent may apply against the Obligations the balance from any
Deposit Account or instruct the bank at which any Deposit Account is maintained
to pay the balance of any Deposit Account to or for the benefit of the
Administrative Agent.

Section 7.05 Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Administrative Agent may be compelled, with respect
to any sale of all or any part of the Investment Related Property conducted
without prior registration or qualification of such Investment Related Property
under the Securities Act and/or such state securities laws, to limit purchasers
to those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer

 

32



--------------------------------------------------------------------------------

would, or should, agree to so register it. If the Administrative Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Administrative Agent all
such information as the Administrative Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Administrative Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

Section 7.06 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

(i) the Administrative Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Administrative Agent or otherwise, in the Administrative Agent’s
sole discretion, to enforce any of such Grantor’s rights in any Intellectual
Property constituting Collateral, in which event such Grantor shall, at the
request of the Administrative Agent, do any and all lawful acts and execute any
and all documents required by the Administrative Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent as provided in Section 11.03 of the Credit
Agreement in connection with the exercise of its rights under this Section, and,
to the extent that the Administrative Agent shall elect not to bring suit to
enforce any Intellectual Property as provided in this Section, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement or other violation of any of such
Grantor’s rights in the Intellectual Property by others and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing as shall be reasonably necessary to prevent such infringement or
violation;

(ii) upon written demand from the Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Administrative Agent an
absolute assignment of all of such Grantor’s right, title and interest in and to
the Intellectual Property constituting Collateral and shall execute and deliver
to the Administrative Agent such documents as are reasonably necessary or
appropriate to carry out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such a grant, conveyance, transfer, assignment
and/or recording shall be applied to reduce the Obligations outstanding only to
the extent that the Administrative Agent (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property constituting Collateral; and

(iv) the Administrative Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property constituting Collateral, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to the Administrative Agent, and,
upon such notification and at the expense of such Grantor, to enforce collection
of any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done;

 

33



--------------------------------------------------------------------------------

(1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Administrative Agent hereunder and shall be forthwith paid over or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 7.08 hereof; and

(2) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to the Intellectual Property constituting Collateral shall
have been previously made and shall have become absolute and effective, and
(iv) the Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Administrative Agent shall promptly execute
and deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be reasonably necessary to reassign to such
Grantor any such rights, title and interests as may have been assigned to the
Administrative Agent as aforesaid, subject to any disposition thereof that may
have been made by the Administrative Agent; provided, that after giving effect
to such reassignment, the Administrative Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of the Administrative
Agent granted hereunder, shall continue to be in full force and effect; and
provided, further, that the rights, title and interests so reassigned shall be
free and clear of any other Liens granted by or on behalf of the Administrative
Agent and the Secured Parties.

(c) Solely for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Article 7 and at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Administrative Agent, to the extent it has the
right to do so, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of said Trademarks, to use,
operate under, license, or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located.

Section 7.07 Collection of Accounts and General Intangibles. Anything contained
herein to the contrary notwithstanding, upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent or the
Administrative Agent’s designee may: (a) notify Account Debtors of any Grantor
that the Accounts, General Intangibles or Chattel Paper of such Grantor have
been assigned to the Administrative Agent, for the benefit of the Secured
Parties, or that the Administrative Agent has a security interest therein, and
(b) collect the Accounts and General Intangibles of any Grantor directly, and
any collection costs and expenses shall constitute part of such Grantor’s
Obligations under the Credit Agreement.

Section 7.08 Cash Proceeds. In addition to the rights of the Administrative
Agent specified in Section 4.03 with respect to payments of Receivables, any
cash and checks (collectively, “Cash Proceeds”) received by the Administrative
Agent (whether from a Grantor or otherwise): (i) if no Event of Default shall
have occurred and be continuing, shall be held by the Administrative Agent for
the ratable benefit of the Secured Parties, as collateral security for the
Obligations (whether matured or unmatured) in accordance with the provisions
hereunder and (ii) if an Event of Default shall have

 

34



--------------------------------------------------------------------------------

occurred and be continuing, may, in the sole discretion of the Administrative
Agent, (A) be held by the Administrative Agent for the ratable benefit of the
Secured Parties, as collateral security for the Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by the
Administrative Agent against the Obligations then due and owing.

ARTICLE VIII

ADMINISTRATIVE AGENT

The Administrative Agent has been appointed to act as Administrative Agent under
the Credit Agreement by the Lenders and, by their acceptance of the benefits
hereof, the other Secured Parties. The Administrative Agent shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement;
provided, that the Administrative Agent shall, after payment in full of all
Obligations (other than contingent indemnification obligations not then due or
asserted), exercise, or refrain from exercising, any remedies provided for
herein in accordance with the instructions of the holders of a majority of the
aggregate notional amount (or, with respect to any Hedging Agreement that has
been terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedging Agreement) under all Hedging Agreements
with Hedging Providers. In furtherance of the foregoing provisions of this
Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Administrative Agent for
the benefit of Secured Parties in accordance with the terms of this Section.

ARTICLE IX

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the after payment in full of all
Obligations (other than contingent indemnification obligations not then due or
asserted), be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon the payment in full of all Obligations (other than contingent
indemnification obligations not then due or asserted), the security interest
granted hereby shall terminate hereunder and of record and all rights to the
Collateral shall revert to Grantors. Upon any such termination and/or release of
Liens in accordance with the provisions of this Agreement or the Credit
Agreement, the Administrative Agent shall, at Grantors’ expense, execute and
deliver to Grantors such documents as Grantors shall reasonably request to
evidence such termination and/or release of Liens, as applicable.

 

35



--------------------------------------------------------------------------------

ARTICLE X

STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM

The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by each
Grantor under Section 11.03 of the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 11.01 of the Credit Agreement. No failure or delay on
the part of the Administrative Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement shall be binding
upon and inure to the benefit of the Administrative Agent, Grantors and their
respective successors and assigns. No Grantor shall, without the prior written
consent of the Administrative Agent given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement and
the other Loan Documents embody the entire agreement and understanding among
Grantors and the Administrative Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

36



--------------------------------------------------------------------------------

ARTICLE XII

RESTATEMENT

As of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Security Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement; except, that nothing
herein or in the other Loan Documents shall impair or adversely affect the
continuation of the liability of the Grantors (which, for the avoidance of
doubt, excludes Holdings) for the Obligations and the continuation of the Liens
on the Collateral heretofore granted, pledged and /or assigned pursuant to the
Existing Security Agreement and the other Loan Documents. The Grantors hereby
acknowledge, confirm and agree that the Collateral Agents, for the benefit of
the Collateral Agents and the Secured Parties, has and shall continue to have a
Lien upon the Collateral heretofore granted to the Collateral Agents pursuant to
the Existing Security Agreement, as well as any Collateral granted, confirmed,
reaffirmed and restated under this Agreement. The Liens of the Collateral Agents
in the Collateral shall be deemed to be continuously granted and perfected from
the earliest date of the granting and perfection of such Liens, whether under
the Existing Security Agreement or any other Loan Documents. The amendment and
restatement contained herein shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the indebtedness, obligations and liabilities of the
Grantors evidenced by or arising under the Existing Security Agreement or the
other Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor, the Administrative Agent and the Collateral
Agents have caused this Agreement to be duly executed and delivered by their
respective officers thereunto duly authorized as of the date first written
above.

 

BOURLAND & LEVERICH SUPPLY CO. LLC,

as Grantor

By:     Name:     Title:    

 

REGIONS BANK,

as the Administrative Agent and as a Collateral Agent

By:     Name:     Title:    

 

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as a Collateral
Agent By:     Name:     Title:    

[Signature Page to Amended and Restated Security Agreement - ABL]

 

38



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered pursuant to the Amended
and Restated Security Agreement, dated as of May 2, 2012 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among Bourland & Leverich Supply Co. LLC, a Delaware limited liability company,
the other Grantors party thereto from time to time, Regions Bank, as the
Administrative Agent, and Regions Bank and RBS Business Capital, as division of
RBS Asset Finance, Inc., as Collateral Agents. Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.

Grantor hereby confirms the grant to the Administrative Agent set forth in the
Security Agreement of, and does hereby grant to the Administrative Agent, a
security interest in all of Grantor’s right, title and interest in and to all
Collateral to secure the Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:     Name:     Title:    

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.01

TO SECURITY AGREEMENT

Additional Information:

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief Executive
Office/Sole Place
of Business (or
Residence if
Grantor is a
Natural Person)    Organization I.D.#

 

(B) Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Name of Grantor

   Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Name of Grantor

   Date of Change    Description of Change

 

(D) Agreements pursuant to which any Grantor is found as debtor within past five
(5) years:

 

Name of Grantor

   Description of Agreement

 

(E) Financing Statements:

 

Name of Grantor

   Filing Jurisdiction(s)

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.02

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

   Location of Equipment and Inventory

 

EXHIBIT A-3



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.05

TO SECURITY AGREEMENT

Additional Information:

(A)

Pledged Stock:

Pledged Partnership Interests:

Pledged LLC Interests:

Pledged Trust Interests:

Pledged Debt:

Securities Account:

Commodities Accounts:

Deposit Accounts:

(B)

 

Name of Grantor

   Date of Acquisition    Description of Acquisition

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.08

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

   Description of Material Agreement

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.09

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

   Description of Letters of Credit

 

EXHIBIT A-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.10

TO SECURITY AGREEMENT

Additional Information:

 

(A) Copyrights

 

(B) Copyright Licenses

 

(C) Patents

 

(D) Patent Licenses

 

(E) Trademarks

 

(F) Trademark Licenses

 

(G) Trade Secret Licenses

 

(H) Intellectual Property Exceptions

 

EXHIBIT A-7



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.11

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

   Commercial Tort Claims

 

EXHIBIT A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of
[                    ] among [                    ] (the “Pledgor”), Regions
Bank, as Administrative Agent for the Secured Parties, (the “Administrative
Agent”) and [                    ], a [                    ] corporation (the
“Issuer”). Capitalized terms used but not defined herein as defined in the
Security Agreement dated [as of the date hereof], among the Pledgor, and the
Administrative Agent (the “Security Agreement”). All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

Section 1.01 Registered Ownership of Shares. The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                    ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Administrative Agent.

Section 1.02 Instructions. If at any time the Issuer shall receive instructions
originated by the Administrative Agent relating to the Pledged Shares, the
Issuer shall comply with such instructions without further consent by the
Pledgor or any other person.

Section 1.03 Additional Representations and Warranties of the Issuer.

The Issuer hereby represents and warrants to the Administrative Agent:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person.

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Administrative Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 1.02 hereof.

(c) Except for the claims and interest of the Administrative Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Administrative Agent and the Pledgor thereof.

(d) This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.

Section 1.04 Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 1.05 Conflict with Other Agreements. In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

Exhibit B-1



--------------------------------------------------------------------------------

Section 1.06 Voting Rights. Until such time as the Administrative Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 1.07 Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

Section 1.08 Indemnification of Issuer. The Pledgor and the Administrative Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Administrative Agent arising from the terms of this Agreement
and the compliance of the Issuer with the terms hereof, except to the extent
that such liabilities arise from the Issuer’s negligence and (b) the Pledgor,
its successors and assigns shall at all times indemnify and save harmless the
Issuer from and against any and all claims, actions and suits of others arising
out of the terms of this Agreement or the compliance of the Issuer with the
terms hereof, except to the extent that such arises from the Issuer’s
negligence, and from and against any and all liabilities, losses, damages,
reasonable costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 1.09 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person or by overnight courier, or
when sent by telecopy or other electronic means and electronic confirmation of
error free receipt is received or two (2) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:

  

[INSERT ADDRESS]

Attention:

Telecopier:

Administrative Agent:

  

Regions Bank

5001 Spring Valley Road Suite 153-W

Dallas, Texas 75244

Attention: Account Manager - Bourland & Leverich

Telecopier: (972) 383-7505

Issuer:

  

[INSERT ADDRESS]

Attention:

Telecopier:

Any party may change its address for notices in the manner set forth above.

Section 1.10 Termination. The Obligations of the Issuer to the Administrative
Agent pursuant to this Control Agreement shall continue in effect until the
security interests of the Administrative Agent in the Pledged Shares have been
terminated pursuant to the terms of the Security

 

Exhibit B-2



--------------------------------------------------------------------------------

Agreement and the Administrative Agent has notified the Issuer of such
termination in writing. The Administrative Agent agrees to provide Notice of
Termination in substantially the form of Exhibit A hereto to the Issuer upon the
request of the Pledgor on or after the termination of the Administrative Agent’s
security interest in the Pledged Shares pursuant to the terms of the Security
Agreement. The termination of this Control Agreement shall not terminate the
Pledged Shares or alter the Obligations of the Issuer to the Pledgor pursuant to
any other agreement with respect to the Pledged Shares.

Section 1.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF PLEDGOR] By:     Name:     Title:    

 

REGIONS BANK,

as the Administrative Agent

By:     Name:     Title:    

 

[NAME OF ISSUER] By:     Name:     Title:    

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT A

TO THE UNCERTIFICATED SECURITIES CONTROL AGREEMENT

[Letterhead of Administrative Agent]

[Date]

[Name and Address of Issuer]

Attention:

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] and the undersigned (a copy of which is attached) is
terminated and you have no further Obligations to the undersigned pursuant to
such Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to Pledged Shares (as
defined in the Uncertificated Control Agreement) from [the Pledgor]. This notice
terminates any Obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
Obligations which you may otherwise owe to [the Pledgor] pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Pledgor].

 

Very truly yours,

REGIONS BANK,

as the Administrative Agent

By:     Name:     Title:    

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[                    ], 20[_] is entered into by [                    ], a
[                    ] (the “Grantor”) and certain of its affiliates
(collectively, the “Grantors”) and Regions Bank, as Administrative Agent for the
Secured Parties (the “Secured Party”).

Capitalized terms not otherwise defined herein have the meanings set forth in
the Amended and Restated Security Agreement, dated as of May 2, 2012, among
Bourland & Leverich Supply Co. LLC, a Delaware limited liability company, the
other Grantors party thereto and the Secured Party (the “Security Agreement”).

WHEREAS, pursuant to the Security Agreement, Grantors are granting a security
interest to the Secured Party in certain Trademarks whether now owned or
existing or hereafter acquired or arising and wherever located, including the
Trademarks listed on Schedule A (“Secured Trademarks”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantors and the Secured Party hereby agree as follows:

(i) Grant of Security Interest

(a) Each Grantor hereby grants to the Secured Party, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all the Secured Trademarks, subject to the terms and conditions of the
Security Agreement.

(b) The security interest granted hereby is granted in conjunction with the
security interest granted to the Secured Party under the Security Agreement. The
rights and remedies of the Secured Parties with respect to the security interest
granted hereby are in addition to those set forth in the Security Agreement. In
the event of any conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

(ii) Modification of Agreement

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement
pursuant to which the Administrative Agent may modify this Agreement, after
obtaining Grantor’s approval of or signature to such modification, by amending
Schedule A to include reference to any right, title or interest in any existing
Trademarks or any Trademarks acquired or developed by Grantor after the
execution hereof or to delete any reference to any right, title or interest in
any Trademarks in which Grantor no longer has or claims any right, title or
interest.

(iii) Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

(iv) Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Secured
Party and Grantor and their respective successors and assigns. Grantor shall
not, without the prior written consent of the Secured Party given in accordance
with the Credit Agreement, assign any right, duty or obligation hereunder.

(v) Counterparts

This Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which when so executed, shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

[GRANTOR] By:     Name:     Title:    

REGIONS BANK,

as the Administrative Agent

By:     Name:     Title:    

 

EXHIBIT C-3



--------------------------------------------------------------------------------

SCHEDULE A

TRADEMARK SECURITY AGREEMENT

 

II. U.S. REGISTERED TRADEMARKS

 

Trademark

  

Country

  

Reg. No.
(App. No.)

  

Reg. Date
(App. Date)

  

Record
Owner/Liens

  

Status/
Comment

 

III. U.S. TRADEMARK APPLICATIONS

 

EXHIBIT C-4



--------------------------------------------------------------------------------

EXHIBIT D

TO SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[            ], 20[_] is entered into by [            ], a [            ] (the
“Grantor”) and certain of its affiliates (collectively, the “Grantors”) and
Regions Bank, as Administrative Agent for the Secured Parties (the “Secured
Party”).

Capitalized terms not otherwise defined herein have the meanings set forth in
the Amended and Restated Security Agreement, dated as of May 2, 2012, among
Bourland & Leverich Supply Co. LLC, a Delaware limited liability company, the
other Grantors party thereto and the Secured Party (the “Security Agreement”).

WHEREAS, pursuant to the Security Agreement, Grantors are granting a security
interest to the Secured Party in certain Copyrights whether now owned or
existing or hereafter acquired or arising and wherever located, including the
Copyrights listed on Schedule A (“Secured Copyrights”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantors and the Secured Party hereby agree as follows:

(i) Grant of Security Interest

(a) Each Grantor hereby grants to the Secured Party, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all the Secured Copyrights, subject to the terms and conditions of the
Security Agreement.

(b) The security interest granted hereby is granted in conjunction with the
security interest granted to the Secured Party under the Security Agreement. In
the event of any conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

(ii) Modification of Agreement

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement
pursuant to which the Secured Party may modify this Agreement, after obtaining
Grantor’s approval of or signature to such modification, by amending Schedule A
to include reference to any right, title or interest in any existing Copyrights
or any Copyrights acquired or developed by Grantor after the execution hereof or
to delete any reference to any right, title or interest in any Copyrights in
which Grantor no longer has or claims any right, title or interest.

(iii) Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

(iv) Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Secured
Party and Grantor and their respective successors and assigns. Grantor shall
not, without the prior written consent of the Secured Party given in accordance
with the Credit Agreement, assign any right, duty or obligation hereunder.

(v) Counterparts

This Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which when so executed, shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

[GRANTOR] By:     Name:     Title:    

REGIONS BANK,

as the Administrative Agent

By:     Name:     Title:    

 

EXHIBIT D-3



--------------------------------------------------------------------------------

SCHEDULE A

COPYRIGHT SECURITY AGREEMENT

 

II. U.S. REGISTERED COPYRIGHTS

 

Copyright

  

Country

  

Reg. No.
(App. No.)

  

Reg. Date

(App. Date)

  

Record

Owner/Liens

  

Status/

Comment

 

III. U.S. COPYRIGHT APPLICATIONS

 

EXHIBIT D-4



--------------------------------------------------------------------------------

EXHIBIT E

TO SECURITY AGREEMENT

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of [            ],
20[_] is entered into by [            ], a [            ] (the “Grantor”) and
certain of its affiliates (collectively, the “Grantors”) and Regions Bank, as
Administrative Agent for the Secured Parties (the “Secured Party”).

Capitalized terms not otherwise defined herein have the meanings set forth in
the Amended and Restated Security Agreement, dated as of May 2, 2012, among
Bourland & Leverich Supply Co. LLC, a Delaware limited liability company, the
other Grantors party thereto and the Secured Party (the “Security Agreement”).

WHEREAS, pursuant to the Security Agreement, Grantors are granting a security
interest to the Secured Party in certain Patents whether now owned or existing
or hereafter acquired or arising and wherever located, including the Patents
listed on Schedule A (“Secured Patents”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantors and the Secured Party hereby agree as follows:

(i) Grant of Security Interest

(a) Each Grantor hereby grants to the Secured Party, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the Secured Patents, subject to the terms and conditions of the Security
Agreement.

(b) The security interest granted hereby is granted in conjunction with the
security interest granted to the Secured Party under the Security Agreement. In
the event of any conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

(ii) Modification of Agreement

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement
pursuant to which the Secured Party may modify this Agreement, after obtaining
Grantor’s approval of or signature to such modification, by amending Schedule A
to include reference to any right, title or interest in any existing Patents or
any Patents acquired or developed by Grantor after the execution hereof or to
delete any reference to any right, title or interest in any Patents in which
Grantor no longer has or claims any right, title or interest.

(iii) Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

EXHIBIT E-1



--------------------------------------------------------------------------------

(iv) Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Secured
Party and Grantor and their respective successors and assigns. Grantor shall
not, without the prior written consent of the Secured Party given in accordance
with the Credit Agreement, assign any right, duty or obligation hereunder.

(v) Counterparts

This Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which when so executed, shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

[GRANTOR] By:     Name:     Title:    

REGIONS BANK,

as the Administrative Agent

By:     Name:     Title:    

 

EXHIBIT E-3



--------------------------------------------------------------------------------

SCHEDULE A

PATENT SECURITY AGREEMENT

 

II. U.S. REGISTERED PATENTS

 

Patent

  

Country

  

Reg. No.
(App. No.)

  

Reg. Date

(App. Date)

  

Record

Owner/Liens

  

Status/

Comment

 

EXHIBIT E-4



--------------------------------------------------------------------------------

EXHIBIT F

TO SECURITY AGREEMENT

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated [mm/dd/yy], is delivered pursuant to the Amended
and Restated Security Agreement, dated as of May 2, 2012 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among Bourland & Leverich Supply Co. LLC, a Delaware limited liability company,
the other Grantors party thereto from time to time, and Regions Bank, as the
Administrative Agent. Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

The undersigned (the “Additional Grantor”) hereby (i) agrees that this Joinder
Agreement may be attached to the Security Agreement, (ii) agrees that the
Additional Grantor will comply with all the terms and conditions of the Security
Agreement as if it were an original signatory thereto, (iii) grants to
Administrative Agent a security interest in all of the undersigned’s right,
title and interest in and to all “Collateral” (as such term is defined in the
Security Agreement) of the undersigned, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to Administrative Agent
supplements to all schedules attached to the Security Agreement. All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the Security Agreement.

The Additional Grantor agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
request to effect the transactions contemplated by, and to carry out the intent
of, the Security Agreement.

IN WITNESS WHEREOF, Grantor has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF ADDITIONAL GRANTOR] By:     Name:     Title:    

 

EXHIBIT F-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.01

TO SECURITY AGREEMENT

Additional Information:

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

  

Type of

Organization

  

Jurisdiction of

Organization

  

Chief Executive

Office/Sole Place

of Business (or

Residence if

Grantor is a

Natural Person)

  

Organization I.D.#

 

(B) Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Name of Grantor

  

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Name of Grantor

  

Date of Change

  

Description of Change

 

(D) Agreements pursuant to which any Grantor is found as debtor within past five
(5) years:

 

Name of Grantor

  

Description of Agreement

 

(E) Financing Statements:

 

Name of Grantor

  

Filing Jurisdiction(s)

 

EXHIBIT F-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.02

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

  

Location of Equipment and Inventory

 

EXHIBIT E-3



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.05

TO SECURITY AGREEMENT

Additional Information:

(A)

Pledged Stock:

Pledged Partnership Interests:

Pledged LLC Interests:

Pledged Trust Interests:

Pledged Debt:

Securities Account:

Commodities Accounts:

Deposit Accounts:

(B)

 

Name of Grantor

  

Date of Acquisition

  

Description of Acquisition

 

EXHIBIT E-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.08

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

  

Description of Material Agreement

 

EXHIBIT E-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.09

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Description of Letters of Credit

 

EXHIBIT E-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.10

TO SECURITY AGREEMENT

Additional Information:

 

(A) Copyrights

 

(B) Copyright Licenses

 

(C) Patents

 

(D) Patent Licenses

 

(E) Trademarks

 

(F) Trademark Licenses

 

(G) Trade Secret Licenses

 

(H) Intellectual Property Exceptions

 

EXHIBIT E-7



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 4.11

TO SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Commercial Tort Claims

 

EXHIBIT E-8



--------------------------------------------------------------------------------

SCHEDULE 4.01

TO SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

  

Type of
Organization

  

Jurisdiction of
Organization

  

Chief Executive Office/Sole Place of
Business (or Residence if

Grantor is a Natural Person)

   Organization
I.D.#  

Bourland & Leverich Supply Co. LLC

   Limited Liability Company    Delaware   

11707 Highway 152

West, Pampa, TX 79066

     4828540   

 

(B) Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Name of Grantor

  

Trade Name or Fictitious Business Name

Bourland & Leverich Supply Co. LLC   

Bourland & Leverich

 

Delaware Bourland & Leverich Supply Co. LLC

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

None

 

(D) Agreements pursuant to which any Grantor is found as debtor within past five
(5) years:

None

 

(E) Financing Statements:

 

Name of Grantor

  

Filing Jurisdiction(s)

Bourland & Leverich Supply Co. LLC

   Delaware

 

SCHEDULE 4.01-1



--------------------------------------------------------------------------------

SCHEDULE 4.02

TO SECURITY AGREEMENT

 

Name of Grantor

  

Location of Equipment and Inventory

Bourland & Leverich Supply Co. LLC

   See chart below

 

Address

  

Town

   State    Zip Code   

County/Parish

  

Type of Relationship

1892 Denver Ave

   Ft Lupton    CO    80621    Weld    Bailee

2467 Commerce Blvd.

   Grand Junction    CO    81505    Mesa    Bailee

1844 Hwy 662

   Amelia    LA    70340    St. Mary    Bailee

2186 Grand Caillou

   Houma    LA    70363    Terrebonne    Bailee

197 Airport Rd

   Columbia    MS    39429    Marion    Bailee

4386 E. Hwy 30

   Kimball    NE    69145    Kimball    Bailee

5610 Bird Creek Ave.

   Catoosa    OK    74015    Rogers    Bailee

4725 N. Boulevard

   Edmond    OK    73025    Oklahoma    Bailee

3800 Port Place

   Muskogee    OK    74403    Muskogee    Bailee

650 Rail Terminal Drive

   Dubois    PA    15801    Clearfield    Bailee

6847 US Highway 277 N.

   Abilene    TX    79601    Taylor    Bailee

2600 Hwy 99

   Baytown    TX    77523    Chambers    Bailee

2030 Jacinto Port

   Channelview    TX    77015    Harris    Bailee

539 Sheldon Rd

   Channelview    TX    77530    Harris    Bailee

2250 North Cresson Hwy.

   Cresson    TX    76035    Hood    Bailee

31209 FM 2978

   Houston    TX    77354    Montgomery    Bailee

9200 Sheldon Rd

   Houston    TX    77049    Harris    Bailee

18702 E Hardy Rd

   Houston    TX    77073    Harris    Bailee

10222 Sheldon Rd.

   Houston    TX    77049    Harris    Bailee

9015 Sheldon Rd

   Houston    TX    77049    Harris    Bailee

1010 McCarty St

   Houston    TX    77029    Harris    Bailee

15730 Beaumont Hwy.

   Houston    TX    77049    Harris    Bailee

8216 Miller Road #3

   Houston    TX    77049    Harris    Bailee

7814 Miller Road #3

   Houston    TX    77049    Harris    Bailee

 

SCHEDULE 4.02-1



--------------------------------------------------------------------------------

Address

  

Town

   State    Zip Code   

County/Parish

  

Type of Relationship

2552 Hwy 250 East

   Lone Star    TX    75668    Morris    Bailee

2623 FM 1615

   Hughes Springs    TX    75656    Cass    Bailee

2694 Farm Rd. 250

   Lone Star    TX    75668    Morris    Bailee

1901 W County Rd 125

   Odessa    TX    79765    Ector    Bailee

3901 W. Industrial Ave.

   Midland    TX    79703    Midland    Bailee

2121 W Murphay St

   Odessa    TX    79763    Ector    Bailee

249 Solo Road

   Odessa    TX    79760    Ector    Bailee

3333 Brazos

   Odessa    TX    79764    Ector    Bailee

4789 Hwy 277 N

   Sonora    TX    76950    Sutton    Bailee

1600 Elk Rd

   Rock Spring    WY    82902    Sweetwater    Bailee

11707 Highway 152 West

   Pampa    TX    79066    Gray    Bailee and Owned

2011 7th Ave

   Comanche    IA    52730    Clinton    Bailee

55 Walters Brothers Road

   Laurel    MS    39440    Jones    Bailee

721 East 22nd Street

   Laurel    MS    39440    Jones    Bailee

3232 Rd 101 East

   Sidney    NE    69162    Cheyenne    Bailee

3378 W. Hwy 117

   Sapulpa    OK    74066    Creek    Bailee

60 Dominic Pace Ind. Pkwy

   Sayre    PA    18840    Bradford    Bailee

11919 CR 128 West

   Midland    TX    79705    Midland    Bailee

12825 West County Rd 91

   Odessa    TX    79765    Midland    Bailee

10200 US Hwy 2026

   Casper    WY    82609    Natrona    Bailee

303 Bobcat Tr.

   Gillette    WY    82717    Campbell    Bailee

437 W. Whalen Road

   Guernsey    WY    82214    Platte    Bailee

5460 N State Hwy 137

   Blythesville    AR    72315    Mississippi    Bailee

369 E. 8th St.

   Greely    CO    80631    Weld    Bailee

16127 US Highway 85

   Platteville    CO    80651    Weld    Bailee

3817 Melancon Rd

   Broussard    LA    70518    Lafayette    Bailee

3400 Industrial Park

   Houma    LA    70361    Terrebonne    Bailee

 

SCHEDULE 4.02-2



--------------------------------------------------------------------------------

Address

  

Town

   State    Zip Code   

County/Parish

  

Type of Relationship

46 Doncurt Road

   Laurel    MS    39440    Jones    Bailee

1008 58th St W

   Williston    ND    58801    Stark    Bailee

6880 Parkway Drive

   Brookfield    OH    44403    Trumbull    Bailee

3600 South Kelly

   Edmond    OK    73013    Oklahoma    Bailee

12538 S Hwy 99

   Seminole    OK    74868    Seminole    Bailee

2001 N 170th East Ave

   Tulsa    OK    74116    Tulsa    Bailee

146 S. Loyalsock Ave

   Montourville    PA    17754    Lycoming    Bailee

7800 E. Little York Rd.

   Houston    TX    77016    Harris    Bailee

8500 Miller Rd. #2

   Houston    TX    77016    Harris    Bailee

9393 Sheldon Rd.

   Houston    TX    77016    Harris    Bailee

6826 Springfield

   Laredo    TX    78945    Webb    Bailee

2230 C Farm Rd. 729

   Lone Star    TX    75668    Morris    Bailee

4206 FM 715

   Midland    TX    79706    Midland    Bailee

11818 West I20 East

   Midland    TX    79765    Midland    Bailee

2400 Stephen

   Odessa    TX    79760    Ector    Bailee

5400 Andrews Hwy

   Odessa    TX    79760    Ector    Bailee

6149 West 10th

   Odessa    TX    79763    Ector    Bailee

122 Western

   Pampa    TX    79065    Gray    Bailee

3501 North Poplar

   Casper    WY    82601    Natrona    Bailee

6101 Zero Rd.

   Casper    WY    82602    Natrona    Bailee

1525 Foothil Blvd.

   Rock Spring    WY    82901    Sweetwater    Bailee

 

SCHEDULE 4.02-3



--------------------------------------------------------------------------------

SCHEDULE 4.03

TO SECURITY AGREEMENT

GOVERNMENT RECEIVABLES

None.

 

SCHEDULE 4.03-1



--------------------------------------------------------------------------------

SCHEDULE 4.05

TO SECURITY AGREEMENT

INVESTMENT RELATED PROPERTY

(A)

Pledged Stock:

None

Pledged LLC Interests:

None

Pledged Partnership Interests:

None

Pledged Trust Interests:

None

Pledged Debt:

Amended and Restated Intercompany Subordinated Demand Promissory Note, dated the
date hereof

Securities Account:

None

Commodities Accounts:

None

Deposit Accounts:

 

Bourland & Leverich Supply Co. LLC    Amarillo National Bank    Checking   
147445    Bourland & Leverich Supply Co. LLC Bourland & Leverich Supply Co. LLC
   Regions Bank    Lockbox    1735    Bourland & Leverich Supply Co. LLC
Bourland & Leverich Supply Co. LLC    Regions Bank    Controlled Disbursement
(Zero Balance)    0144604769    Bourland & Leverich Supply Co. LLC Bourland &
Leverich Supply Co. LLC    Regions Bank    Master Funding (Zero Balance)   
0144604750    Bourland & Leverich Supply Co. LLC Bourland & Leverich Supply Co.
LLC    Regions Bank    Collections/Depository    0144604742    Bourland &
Leverich Supply Co. LLC

 

EXHIBIT 4.05-1



--------------------------------------------------------------------------------

(B)

On August 19, 2010, Debtor acquired substantially all of the assets of
Bourland & Leverich Holding Company, a Texas corporation, Bourland & Leverich
Supply Co., L.C., a Texas limited liability company, Bourland & Leverich Holding
Company of Nevada, a Nevada corporation, and B&L Supply Properties, LLC, a Texas
limited liability company.

 

EXHIBIT 4.05-2



--------------------------------------------------------------------------------

SCHEDULE 4.08

TO SECURITY AGREEMENT

MATERIAL AGREEMENTS

Distribution Agreement between B&L Supply Co., L.C. and TMK IPSCO dated
April 29, 2010 (assigned to Borrower on the Closing Date)

Letter Agreement among Anadarko Petroleum Corporation, Bourland & Leverich
Supply Co., L.C. and IPSCO Tubulars, Inc. dated January 30, 2008 (assigned to
Borrower on the Closing Date)

Seller Note

 

EXHIBIT 4.08-1



--------------------------------------------------------------------------------

SCHEDULE 4.09

TO SECURITY AGREEMENT

LETTERS OF CREDIT

None

 

SCHEDULE 4.09-1



--------------------------------------------------------------------------------

SCHEDULE 4.10

TO SECURITY AGREEMENT

INTELLECTUAL PROPERTY

(A) Copyrights

None

(B) Copyright Licenses

None

(C) Patents

None

(D) Patent Licenses

None

(E) Trademarks

None

(F) Trademark Licenses

None

(G) Trade Secret Licenses

None

(H) Intellectual Property Exceptions

None

 

SCHEDULE 4.10-1



--------------------------------------------------------------------------------

SCHEDULE 4.11

TO SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None

 

SCHEDULE 4.10-1



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

NON-BANK CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 2, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”) among Bourland & Leverich Supply Co.
LLC, a Delaware limited liability company (“Borrower”), the Lenders from time to
time party thereto, Regions Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Regions Bank and RBS Business Capital,
a division of RBS Asset Finance, Inc., as co-Collateral Agents for the Secured
Parties (as defined in the Credit Agreement), Regions Bank, as swingline lender
for the Lenders, and Regions Bank, as issuing bank for the Lenders.

Pursuant to Section 2.15(e) of the Credit Agreement, the undersigned certifies
that it is not a bank (as such term is used in Section 881(c)(3)(A), of the
Internal Revenue Code of 1986, as amended).

 

[NAME OF LENDER] By:     Name:     Title:       [ADDRESS]

Dated:                                                  , 20    

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

SOLVENCY CERTIFICATE

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Bourland &
Leverich Supply Co. LLC, a Delaware limited liability company (the “Company”),
the lenders party thereto, Regions Bank, as administrative agent for the
Lenders, Regions Bank and RBS Business Capital, a division of RBS Asset Finance,
Inc., as co-collateral agents for the Secured Parties, Regions Bank, as
swingline lender for the Lenders, and Regions Bank, as issuing bank for the
Lenders. Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Credit Agreement. The undersigned, Jeff M. Andrews,
Chief Financial Officer of the Company, solely in his capacity as Chief
Financial Officer of the Company and not in individual capacity, does hereby
certify as of the date hereof pursuant to Section 4.01(g) of the Credit
Agreement, as follows:

Both immediately before and immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of the Loans and after giving effect to the application of the proceeds of the
Loans on the Closing Date:

 

  (a) The fair value of the properties of the Company, individually, and the
Loan Parties, on a consolidated basis, will exceed their respective debts and
liabilities, subordinated, contingent or otherwise;

 

  (b) The present fair saleable value of the property of the Company,
individually, and the Loan Parties, on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of their
respective debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured;

 

  (c) The Company, individually, and the Loan Parties, on a consolidated basis
generally will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured;

 

  (d) The Company, individually, and the Loan Parties, on a consolidated basis
will not have unreasonably small capital with which to conduct the respective
businesses in which they are engaged as such businesses are now conducted and
are proposed, contemplated or about to be conducted following the Closing Date;

 

  (e) For purposes of this solvency certificate (this “Certificate”), the amount
of contingent liabilities has been computed as the amount that, in the light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability
and takes into account contractual and common law rights of contribution among
the Guarantors, including the rights of contribution set forth in Section 7.10
of the Credit Agreement;

 

  (f) No Loan Party has, in consummating the transactions contemplated by the
Credit Agreement, incurred any obligation under the Credit Agreement with actual
intent to hinder, delay, or defraud either present or future creditors; and

 

  (g) In reaching the conclusions set forth in this Certificate, the undersigned
has considered, the financial statements referred to in Section 3.04(a) of the
Credit Agreement and such

 

K-1



--------------------------------------------------------------------------------

other facts, circumstances and maters as the undersigned has deemed appropriate.
In reaching the conclusions set forth in this Certificate, the undersigned has
also made such other investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by each Loan Party after consummation of the
Transactions.

[Remainder of Page Intentionally Left Blank]

 

K-2



--------------------------------------------------------------------------------

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with the making of the
Loans pursuant to the Credit Agreement.

 

BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:  

Chief Financial Officer

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

AMENDED AND RESTATED SERVICES FEE SUBORDINATION AGREEMENT

This Amended and Restated Services Fee Subordination Agreement, dated as of
May 2, 2012 (as amended, restated, supplemented, waived or otherwise modified
from time to time, this “Agreement”), is entered into by and among Edgen Murray
Corporation, a Nevada corporation (“Edgen Murray”), Edgen Group Inc., a Delaware
corporation (“Edgen Inc.”), EDG Holdco LLC, a Delaware limited liability company
(“EDG”), EM Holdings LLC, a Delaware limited liability company (“EM Holdings”),
EMGH Limited, a U.K. limited company (“EMGH”, and together with Edgen Murray,
Edgen Inc., EDG and EM Holdings, collectively, the “Edgen Group”), Regions Bank,
in its capacity as administrative agent for the lenders (the “Lenders” and each
a “Lender”) under the Credit Agreement (as defined below) and co-collateral
agent for the Secured Parties (as defined in the Credit Agreement) (in such
capacities, the “Agent”), and each of the Companies. Capitalized terms used but
not defined herein shall have the meaning given to such terms in the Credit
Agreement.

WHEREAS, Edgen Murray and Bourland & Leverich Holdings LLC, a Delaware limited
liability company (“Holdings”), entered into that certain Services Agreement,
dated as of August 19, 2010 (as amended, amended and restated, supplemented,
waived or otherwise modified from time to time in accordance with its terms and
in accordance with the terms of the Credit Agreement, the “Existing Services
Agreement”), pursuant to which Holdings agreed to pay to Edgen Murray (or its
Affiliates) certain fees, expenses, costs and other amounts (together with any
other obligation of Holdings or any Company to Edgen Murray (or its Affiliates)
arising pursuant to, or in connection with, the Existing Services Agreement,
including any fees, costs, expenses, indemnities and any other monetary
obligation, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), and Edgen Murray agreed to provide
certain services, as more specifically set forth therein.

WHEREAS, Bourland & Leverich Supply Co. LLC, a Delaware limited liability
company (“Borrower”), Holdings, the Lenders, the Agent, Regions Bank and RBS
Business Capital, a division of RBS Asset Finance, Inc., as co-collateral agents
for the Secured Parties, Regions Bank, as swingline lender for the Lenders, and
Regions Bank, as issuing bank for the Lenders, have previously entered into that
certain Credit Agreement, dated as of August 19, 2010 (as amended, the “Existing
Credit Agreement”).

WHEREAS, in connection with the Existing Credit Agreement, Edgen Murray,
Holdings, the Companies, Agent and Jefferies Finance LLC, in its capacity as
administrative agent and collateral agent (in such capacities, the “Term Loan
Agent”), entered into that certain Services Fee Subordination Agreement, dated
as of August 19, 2010 (as amended, “Existing Subordination Agreement”), pursuant
to which Edgen Murray, Holdings and each of the Companies agreed to subordinate
all claims and rights in respect of the Services Fees to the “Obligations” (as
defined in the Existing Subordination Agreement) to the extent and in the manner
set forth therein.

WHEREAS, the Companies have requested that the Agent and the Lenders amend and
restate the Existing Credit Agreement, all as more particularly set forth in
that certain Amended and Restated Credit Agreement, dated as of May 2, 2012 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), by and among Borrower, the Lenders, the Agent, Regions
Bank and RBS Business Capital, a division of RBS Asset Finance, Inc., as
co-collateral agents for the

 

1



--------------------------------------------------------------------------------

Secured Parties, Regions Bank, as swingline lender for the Lenders, and Regions
Bank, as issuing bank for the Lenders, pursuant to which the Lenders intend to
make Loans to Borrower, and each Loan Party has agreed to pay, or guarantee the
payment of, the Obligations under the Credit Agreement and under the other Loan
Documents (the “Obligations”).

WHEREAS, the Edgen Group and Borrower entered into that certain Edgen IntraGroup
Services Agreement, dated as of the date hereof (as amended, amended and
restated, supplemented, waived or otherwise modified from time to time in
accordance with its terms and in accordance with the terms of the Credit
Agreement, including the joinder thereto of persons contemplated thereby, the
“Services Agreement”), pursuant to which Borrower agreed to pay to the Edgen
Group (or any Affiliate thereof) certain fees, expenses, costs and other amounts
(together with any other obligation of Borrower or any Company to the Edgen
Group (or any Affiliate thereof) arising pursuant to, or in connection with, the
Services Agreement, including any fees, costs, expenses, indemnities and any
other monetary obligation, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) (collectively, the “Services
Fees”), and the Edgen Group agreed to provide certain services, as more
specifically set forth therein.

WHEREAS, the Agent and the Lenders have agreed to enter into the Credit
Agreement and to extend credit as contemplated thereby only if the Edgen Group,
Borrower and each of the Companies enter into this Agreement and subordinate all
claims and rights in respect of the Services Fees to the Obligations to the
extent and in the manner hereinafter set forth.

NOW THEREFORE, in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Subordination.

(a) The parties hereto hereby acknowledge and agree that any Services Fees are
intended to be, and shall be, subordinated to: (i) the prior payment in full in
cash of the Obligations under the Credit Agreement and the other Loan Documents,
including, without limitation, all principal amounts, reimbursement obligations,
interest and fees (including any interest and fees accruing subsequent to a
Proceeding (as defined below) whether or not such interest or fees constitute
allowed claims in any such Proceeding), and premium, if any, and
(ii) termination of the commitments in respect thereof (the occurrence of the
events specified in both clauses (i) and (ii) of this paragraph, the “Discharge
of Obligations”).

(b) The parties hereto hereby agree that any payment or distribution of any kind
or character, directly or indirectly, by Borrower or any Company to the Edgen
Group (or any Affiliate thereof) under the Services Agreement, whether in cash,
property, securities (other than Permitted Junior Securities (as defined below))
or otherwise (a “Services Fee Payment”) is subordinated to the Obligations. The
parties hereto hereby agree that no Services Fee Payment shall be made, directly
or indirectly, by or on behalf of Borrower or any other Company following the
occurrence and during the continuation of a Default or an Event of Default;
provided, that, so long as no Event of Default under Section 8.01(g) or (h) of
the Credit Agreement has occurred and is then continuing, Borrower and the
Companies may make the payments, directly or indirectly, to the Edgen Group (or
any Affiliate thereof) to the extent (and only to the extent) expressly
permitted by Section 6.08 of the Credit Agreement and notwithstanding the
occurrence or continuation of a Default or an Event of Default or any other
provision of this Agreement, the Edgen Group (or any Affiliate thereof) may
receive its out-of-pocket expenses as set forth in the Services Agreement (but
subject at all times to any maximum threshold set forth in

 

L-2



--------------------------------------------------------------------------------

Section 6.08 of the Credit Agreement). For purposes of this Agreement,
“Permitted Junior Securities” shall mean any unsecured debt or equity securities
of Borrower or any other Company that are distributed to the Edgen Group (or any
Affiliate thereof) in respect of any Services Fee Payments pursuant to a
confirmed plan of reorganization or adjustment that (i) are subordinated in
right of payment to the Obligations to at least the same extent as the Services
Fee Payments are subordinated to the Obligations pursuant to this Agreement, and
(ii) do not have any material terms, and are not subject to or entitled to the
benefit of any agreement or instrument that has material terms, that are less
favorable (taken as a whole) to the Lenders than the terms set forth in the
Services Agreement.

(c) Notwithstanding the foregoing provisions of this Agreement, if any Services
Fee Payment shall be received by the Edgen Group (or any Affiliate thereof) at a
time when such payment or distribution is prohibited by this Agreement, such
payment or distribution shall be held in trust for the benefit of the Secured
Parties and shall be paid or delivered (together with any necessary or
reasonably requested endorsement) forthwith by the Edgen Group to the Agent for
application in accordance with the Credit Agreement to the payment of all
Obligations thereunder remaining unpaid, to the extent necessary to pay in full
in cash all Obligations then outstanding thereunder, after giving effect to any
concurrent payment or distribution to the Secured Parties.

2. Subrogation. Subject to the prior occurrence of the Discharge of Obligations,
the Edgen Group shall be subrogated to the rights of the Secured Parties to
receive payments or distributions of cash, property or securities of the
Companies applicable to the Obligations, to the extent of any payments or
distributions payable to the Edgen Group that have been applied to the payment
of the Obligations until all Services Fee Payments due or to become due shall be
paid in full in cash.

3. Remedies.

(a) Subject to the prior occurrence of the Discharge of the Obligations, the
Edgen Group shall not (i) demand, attempt to collect or commence any legal
proceedings to collect any Services Fees; provided, that, Services Fees may be
collected without legal process if at such time such Services Fees are permitted
to be paid pursuant to the terms of Section 1(b) of this Agreement and the Edgen
Group may deliver a notice of default or any other notice to Borrower under the
Services Agreement; (ii) institute any other actions or proceedings to enforce
its rights or interests under the Services Agreement or otherwise with respect
to any Services Fees; (iii) take or accept any security interest or lien upon
any collateral or assets of any Company to secure its rights with respect to any
Services Fees; (iv) exercise any rights to set-off or counterclaim any
obligations of the Edgen Group against any of the Services Fees; provided, that,
Services Fees may be collected without legal process if at such time such
Services Fees are permitted to be paid pursuant to the terms of Section 1(b) of
this Agreement; (v) commence or maintain any action, suit or any other legal or
equitable proceeding against any Company; or (vi) join with any creditor in
commencing any Proceeding (as defined below).

(b) Notwithstanding the foregoing, if a Proceeding (as defined below) has been
commenced by or against any Company, each member of the Edgen Group may file a
claim or statement of interest with respect to the Services Fees and may vote
any such claim to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension with respect to any
Company.

(c) The foregoing provisions shall not limit any applicable rights available to
the Edgen Group (or any Affiliate thereof) to the extent arising in its capacity
as a holder of equity securities of Borrower or its Affiliates or in connection
with any transaction entered into in compliance with the Credit Agreement other
than the Services Agreement.

 

L-3



--------------------------------------------------------------------------------

(d) The Edgen Group shall not otherwise take any action prejudicial to or
inconsistent with the Secured Parties’ priority position over the Edgen Group
created by this Agreement.

4. Insolvency. This Agreement shall remain in full force and effect among the
parties hereto, notwithstanding the occurrence of any Proceeding (as defined
below) affecting Borrower or any other Company. The Edgen Group, Borrower and
each other Company further agree that upon (i) any voluntary or involuntary case
or proceeding under Chapter 11 of Title 11 of the United States Code, as amended
from time to time and any successor statute and all rules and regulations
promulgated thereunder with respect to Borrower or any of the other Companies,
(ii) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to Borrower or any of the other
Companies or with respect to a material portion of their respective assets,
(iii) any liquidation, dissolution, reorganization or winding up of Borrower or
any of the other Companies whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or (iv) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of Borrower or any
of the other Companies (any of the foregoing, a “Proceeding”), any payment or
distribution of assets of Borrower or any of the other Companies of any kind or
character from any source, whether in cash, property, securities or otherwise,
to which the Edgen Group would be entitled except for the provisions contained
in this Agreement, shall be paid by the liquidating trustee or agent or other
person making such a payment or distribution directly to the Agent for
application in accordance with the Credit Agreement (or, if applicable, in
accordance with any then applicable intercreditor agreement entered into in
connection with the Post-Closing Term Loan Indebtedness permitted under
Section 6.01(r) of the Credit Agreement (including any extension, refinancing,
renewal or replacement thereof to the extent permitted under the Credit
Agreement)) to the payment of all Obligations thereunder remaining unpaid, to
the extent necessary to pay in full in cash all Obligations thereunder then
outstanding, after giving effect to any concurrent payment or distribution to
the applicable Secured Parties.

5. Representations and Warranties of the Edgen Group. Each member of the Edgen
Group hereby represents and warrants to Agent, each Lender and each Secured
Party as follows:

(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization;

(b) it has the power and authority to enter into, execute, deliver and carry out
the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action and are not prohibited by its Organizational
Documents;

(c) this Agreement constitutes the valid and legally binding obligation of such
party and is enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles;

(d) no provisions of any mortgage, indenture, contract, agreement, statute,
rule, regulation, judgment, decree or order binding on it or affecting its
property conflicts with, or requires any consent which has not already been
obtained under, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement by it;

(e) the execution, delivery and carrying out of the terms of this Agreement will
not constitute a default under, or result in the creation or imposition of, or
obligations to create, any lien or security interest in its property pursuant to
the terms of any mortgage, indenture, contract or agreement; and

 

L-4



--------------------------------------------------------------------------------

(f) as of the date hereof, there are no pending or, to its knowledge,
threatened, litigation, arbitration or other proceedings that would reasonably
be expected to prevent its performance of the terms of this Agreement.

6. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Agent, each Lender and each Secured Party as follows:

(a) it is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization;

(b) it has the power and authority to enter into, execute, deliver and carry out
the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action and are not prohibited by its Organizational
Documents;

(c) this Agreement constitutes the valid and legally binding obligation of
Borrower and is enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles;

(d) no provisions of any mortgage, indenture, contract, agreement, statute,
rule, regulation, judgment, decree or order binding on Borrower or affecting its
property conflicts with, or requires any consent which has not already been
obtained under, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement by Borrower;

(e) the execution, delivery and carrying out of the terms of this Agreement will
not constitute a default under, or result in the creation or imposition of, or
obligations to create, any lien or security interest in the property of Borrower
pursuant to the terms of any mortgage, indenture, contract or agreement; and

(f) as of the date hereof, there are no pending or, to Borrower’ knowledge,
threatened, litigation, arbitration or other proceedings that would reasonably
be expected to prevent its performance of the terms of this Agreement.

7. Successors and Assigns.

(a) No member of the Edgen Group will assign or delegate, as the case may be,
either directly or indirectly, any rights, duties or obligations of the Edgen
Group under or in respect of the Services Agreement to any Person (including any
Affiliate of the Edgen Group) unless the assignee executes and delivers a
management fee subordination agreement in the form of this Agreement, with such
conforming changes as are reasonably satisfactory to the Agent at or prior to
the time of such assignment.

(b) Neither the Edgen Group, Borrower nor any other Company shall, without the
prior written consent of the Agent, amend, modify, supplement or waive, or
permit any amendment, modification, supplement or waiver of, any provisions of
the Services Agreement in a manner materially adverse to the Lenders.

 

L-5



--------------------------------------------------------------------------------

(c) The rights granted to the Secured Parties and the Agent hereunder are solely
for their protection and nothing herein shall impose on the Secured Parties or
the Agent any duties with respect to any property of the Edgen Group received
hereunder except customary duties of safekeeping. Neither the Secured Parties
nor the Agent shall have any duty to preserve rights against prior parties in
any property of any kind received hereunder.

8. Waivers.

(a) Each member of the Edgen Group and Borrower agrees that a breach of any of
its covenants contained in this Agreement will cause irreparable injury to the
Agent and the Secured Parties, that the Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Agreement shall be specifically
enforceable against each member of the Edgen Group or Borrower, as the case may
be, and the Edgen Group and Borrower each hereby waive and agree not to assert
any defenses against an action for specific performance hereunder.

(b) Each member of the Edgen Group waives any and all notice of the incurrence
of the Obligations or any part thereof and any right to require marshalling of
assets. Additionally, the Edgen Group agrees that at any time and from time to
time, without notice to or the consent of the Edgen Group, without incurring any
liability to the Edgen Group, and without impairing or releasing the
subordination provided for in this Agreement or otherwise impairing the rights
of the Agent or the Secured Parties hereunder: (i) the time for the Companies’
performance of or compliance with any of its agreements contained in the Loan
Documents may be extended or such performance or compliance may be waived by the
Secured Parties; (ii) the Loan Documents may from time to time be modified by
the Companies and the applicable Secured Parties for the purpose of adding any
requirements thereto or changing in any manner the rights and obligations of the
Companies or the Secured Parties thereunder; (iii) the manner, place or terms
for payment of the Obligations or any portion thereof may be altered or the
terms for payment extended, or the Obligations may be renewed in whole or in
part; (iv) the maturity of the Obligations may be accelerated in accordance with
the terms of any present or future agreement by the Companies and the applicable
Secured Parties; (v) any collateral may be sold, exchanged, released or
substituted and any lien or security interest in favor of the Secured Parties
may be terminated, subordinated or fail to be perfected or become unperfected;
(vi) any Person liable in any manner for the Obligations may be discharged,
released or substituted; and (vii) all other rights against any Company, any
other Person or with respect to any collateral may be exercised (or the Lenders
may waive or refrain from exercising such rights).

9. General.

(a) Each member of the Edgen Group, Borrower and each of the other Companies
shall execute and deliver promptly such further instruments and agreements and
do such further acts and things that may be necessary to effect fully the
purposes of this Agreement as may be reasonably requested by the Agent.

(b) In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant or condition of the Services Agreement, the
provisions of this Agreement shall control and govern.

(c) Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof, and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

L-6



--------------------------------------------------------------------------------

(d) This Agreement shall remain in full force and effect until the Discharge of
Obligations; provided, that, this Agreement shall be reinstated automatically
and without any action by any person if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Agent, any holder
of Obligations or any agent, trustee or other representative of any such holder.

(e) This Agreement and the Credit Agreement constitute the entire contract among
the parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page of this Agreement by facsimile
or other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

(f) This Agreement shall be governed by the laws of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby (whether based on contract, tort or any other theory), or for recognition
or enforcement of any judgment, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable Legal Requirements, in such federal court. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by applicable Legal Requirements. Nothing in
this Agreement or otherwise shall affect any right that any Agent or any Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement against the Edgen Group, Borrower or the other Companies or their
respective properties in the courts of any jurisdiction.

(g) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in the immediately preceding paragraph. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(h) All notices and other communications under this Agreement shall be delivered
in as prescribed in, and shall be deemed to have been given as set forth in,
Section 11.01(a) of the Credit Agreement; provided, that, the address and
facsimile number of the Edgen Group is as follows:

if to the Edgen Group, to:

Edgen Murray Corporation

18444 Highland Road

Baton Rouge, LA 70809

Attention: Daniel O’Leary

Fax No.: (225) 756-7953

 

L-7



--------------------------------------------------------------------------------

with a required copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808

Attention: Carmen J. Romano, Esq.

Fax No.: (215) 994-2222

(i) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth in any Loan Document), (ii) any reference herein to
any person shall be construed to include such person’s successors and assigns,
and (iii) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.

(j) Each party hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby (whether based on contract, tort or any
other theory). Each party to this Agreement (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this paragraph.

10. Restatement. As of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing
Subordination Agreement are hereby amended and restated in their entirety, and
as so amended and restated, replaced and superseded, by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement.

[Signature page follows]

 

L-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Services
Fee Subordination Agreement on the date first appearing above.

 

  THE EDGEN GROUP:   EDGEN MURRAY CORPORATION  

By:

      

Name:

      

Title:

       EDGEN GROUP INC.  

By:

      

Name:

      

Title:

       EDG HOLDCO LLC  

By:

      

Name:

      

Title:

       EM HOLDINGS LLC  

By:

      

Name:

      

Title:

       EMGH LIMITED   By:       

Name:

      

Title:

    

[Signatures continued on following page]

 

L-9



--------------------------------------------------------------------------------

[Signatures continued on following page]

 

BORROWER: BOURLAND & LEVERICH SUPPLY CO. LLC By:     Name:     Title:    

 

AGENT: REGIONS BANK By:     Name:     Title:    

 

L-10



--------------------------------------------------------------------------------

EXHIBIT M

[Form of]

BANK PRODUCT PROVIDER LETTER AGREEMENT

[Letterhead of Specified Bank Products Provider]

[Date]

Regions Bank

5001 Spring Valley Road, Suite 153-W

Dallas, Texas 75244

Attention: Account Manager—Bourland & Leverich

Facsimile No.: 972-383-7505

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 2, 2012 (as the same now exists or may hereafter be amended,
amended and restated, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”), by and among BOURLAND AND LEVERICH SUPPLY CO.
LLC, a Delaware limited liability company (“Borrower”), REGIONS BANK, in its
capacity as administrative agent (in such capacity, together with its successors
and assigns, the “Administrative Agent”) pursuant to the Credit Agreement for
the parties to the Credit Agreement as lenders (individually, each a “Lender”
and collectively, “Lenders”), the Lenders, REGIONS BANK and RBS BUSINESS
CAPITAL, a division of RBS Asset Finance, Inc., as co-collateral agents for the
Secured Parties (as defined in the Credit Agreement), REGIONS BANK, as swingline
lender for the Lenders, and REGIONS BANK, as issuing bank for the Lenders.
Capitalized terms used herein but not specifically defined herein shall have the
meanings ascribed to them in the Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
[            ] by and between [Lender or Affiliate of Lender] (the “Specified
Bank Products Provider”) and [identify the Loan Party or Subsidiary].

1. Appointment of the Administrative Agent. The Specified Bank Products Provider
hereby designates and appoints the Administrative Agent, and the Administrative
Agent by its signature below hereby accepts such appointment, as its agent under
the Credit Agreement and the other Loan Documents. The Specified Bank Products
Provider hereby acknowledges that it has reviewed Sections 10.01, 10.02, 10.03,
10.04, 10.05, 10.06, 10.07, 10.08, 10.09, 10.10 and 11.19 (collectively such
sections are referred to herein as the “Agency Provisions”), including, as
applicable, the defined terms referenced therein (but only to the extent used
therein), and agrees to be bound by the provisions thereof. Specified Bank
Products Provider and the Administrative Agent each agree that the Agency
Provisions which govern the relationship, and certain representations,
acknowledgements, appointments, rights, restrictions, and agreements, between
the Administrative Agent, on the one hand, and the Lenders or the Secured
Parties, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Administrative Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 9.01, 10.07, 11.02,

 

M-1



--------------------------------------------------------------------------------

and 11.19 of the Credit Agreement, including, as applicable, the defined terms
referenced therein, and agrees to be bound by the provisions thereof. Without
limiting the generality of any of the foregoing referenced provisions, Specified
Bank Product Provider understands and agrees that its rights and benefits under
the Loan Documents consist solely of it being a beneficiary of the Liens and
security interests granted to the Administrative Agent and the right to share in
Collateral as set forth in the Credit Agreement.

3. Reporting Requirements. The Administrative Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products. On a
monthly basis (not later than the 10th Business Day of each calendar month) or
as more frequently as the Administrative Agent shall request, the Specified Bank
Products Provider agrees to provide the Administrative Agent with a written
report, in form and substance satisfactory to the Administrative Agent,
detailing Specified Bank Products Provider’s reasonable determination of the
credit exposure (and mark- to-market exposure) of Loan Parties and their
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If the
Administrative Agent does not receive such written report within the time period
provided above, the Administrative Agent shall be entitled to assume that the
reasonable determination of the credit exposure of Loan Parties and their
Subsidiaries with respect to the Bank Products provided pursuant to the
Specified Bank Products Agreement[s] is zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that the Administrative Agent shall have the right, but
shall have no obligation to establish, maintain, relax or release reserves in
respect of any of the Bank Product Obligations and that if reserves are
established there is no obligation on the part of the Administrative Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. If the Administrative Agent so chooses to implement a reserve, Specified
Bank Products Provider acknowledges and agrees that the Administrative Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.

5. Bank Product Obligations. From and after the delivery to the Administrative
Agent of this letter agreement duly executed by Specified Bank Product Provider
and the acknowledgement of this letter agreement by the Administrative Agent and
Borrower, the obligations and liabilities of Loan Parties and their Subsidiaries
to Specified Bank Product Provider in respect of Bank Products evidenced by the
Specified Bank Product Agreement[s] shall constitute Bank Product Obligations
(and which, in turn, shall constitute Obligations), and Specified Bank Product
Provider shall constitute a Bank Product Provider until such time as Specified
Bank Products Provider or its affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to the Administrative Agent, shall be mailed, sent, or delivered to the
Administrative Agent in accordance with Section 11 of the Credit Agreement, and
if to Borrower, shall be mailed, sent, or delivered to Borrower in accordance
with Section 11 of the Credit Agreement, and, if to Specified Bank Products
Provider, shall be mailed, sent or delivered to the address set forth below, or,
in each case as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

M-2



--------------------------------------------------------------------------------

 

If to Specified Bank

         

Products Provider:

                               

Attn:

           

Fax No.

       

7. Miscellaneous. This letter agreement is for the benefit of the Administrative
Agent, the Specified Bank Products Provider, the Borrower and each of their
respective successors and assigns (including any successor Administrative Agent
pursuant to Section 10.06 of the Credit Agreement, but excluding any successor
or assignee of a Specified Bank Products Provider that does not qualify as a
Bank Product Provider). Unless the context of this letter agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.

8. Governing Law.

(a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND ADMINISTRATIVE AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 8(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, SPECIFIED
BANK PRODUCTS PROVIDER, AND THE ADMINISTRATIVE AGENT EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER, SPECIFIED BANK PRODUCTS
PROVIDER, AND THE ADMINISTRATIVE AGENT EACH REPRESENTS TO THE OTHERS THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS LETTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

[Remainder of This Page Intentionally Left Blank]

 

M-3



--------------------------------------------------------------------------------

 

Sincerely, [            ], , as Specified Bank Products Provider By:     Name:  
  Title:    

Acknowledged, accepted, and agreed

as of the date first written above:

BOURLAND AND LEVERICH SUPPLY CO. LLC

as Borrower

 

By:     Name:     Title:    

Acknowledged, accepted, and

agreed as of                      , 20    :

REGIONS BANK

as Administrative Agent

By:     Name:     Title:    

 

M-4



--------------------------------------------------------------------------------

EXHIBIT N

[Form of]

BORROWING BASE CERTIFICATE

[See Attached]

 

N-1



--------------------------------------------------------------------------------

Bourland & Leverich Supply Co. LLC

Borrowing Base Certificate - Exhibit O

In connection with the Amended & Restated Credit Agreement dated as of May XX,
2012 (the “Agreement”), the Financial Officer of Bourland & Leverich Supply Co.
LLC (the “Borrower”) hereby certifies the Lenders the truth and accuracy of the
following.

 

 

 

     Date Prepared:        _____         From-To:        _____       Report


Number

    _____   

A.     Accounts

                 

 

 

             

 

 

 

Accounts Forward as of:

                 

 

 

             

 

 

 

Additions to Accounts:

              

a.      Gross Credit Sales

            —          

b.      Other Increases (adjustments, etc.)

            —          

Explain nature of Increase ____________

              

Deductions from Accounts

              

a.      Collections (amount of deposit)

            —          

b.      Discounts

            —          

c.      Credits

            —          

d.      Other Decreases

            —          

Explain nature of Decrease ___________

                 

 

 

             

 

 

 

Total Accounts as of:

                 —        

 

 

             

 

 

 

Less: Ineligible Accounts defined in the Agreement as excluded in Eligible
Accounts

              

a.      Owed by Affiliates

              

b.      Outstanding more than 90 days from invoice date or more than 60 days
past original due date

              

c.      Cross Age at 50%

              

d.      Concentration Excess

            —          

e.      Where any covenant, rep, or warranty contained in the Agreement has been
breached

            —          

f.       Account debtor is bankrupt or in receivership

            —          

g.      Accounts outside of the continental United States of America

            —          

h.      Bill and Hold, guaranteed sale, sale and return, sale on approval,
consignment

            —          

i.       Admin Agent believes, in its sole discretion that account is insecure

            —          

j.       Government Accounts unless Borrower has complied in all respects with
the Federal Assignment of Claims Act or any state or local equivalent

            —          

k.      Goods have not been shipped and accepted by the customer (pre-billing)

            —          

1.      Account exceeds approved credit limit by Admin Agent

            —          

m.     Account subject to an offset, deduction, defense, dispute, or
counterclaim

              

n.      Borrower has made any agreement with any Customer for a deduction as
noted in Eligible Accounts (n)

            —          

o.      Shipment of the merchandise or rendition of the services incomplete (not
included in k. above)

            —          

p.      Any return, rejection or repossession of merchandise has occurred (not
included in h. above)

            —          

q.      Such Account is not Payable to Borrower

            —          

r.       Accounts in jurisdictions as outline in Eligible Account section (r)

            —          

s.      Which Admin Agent deems in good faith to be ineligible to be ineligible

            —          

Ineligible Accounts as of:

                 —        

 

 

             

 

 

 

Eligible Accounts

                 —     

Advance Rate

     85.00 %                

 

 

             

 

 

 

A/R Availability

                 —                    

 

 

 

Regions BBC for B



--------------------------------------------------------------------------------

                

B.     Finished Goods Inventory

                                 

 

 

 

Inventory valued on a weighted average cost basis at the lower of cost or market
as of:

                   

 

 

               

 

 

 

Less: Ineligible Inventory defined in the Agreement as:

                

a.      Work in process or raw materials

             —           

b.      Spare Parts for Equipment

             —           

c.      Packaging and Shipping Materials

             —           

d.      Supplies used or consumed in Borrower’s business

             —           

e.      Not located at premises owned or controlled by Borrower except as noted
in Credit Agreement under the definition of Eligible Inventory (e).

             —           

f.       Inventory not subject to a first priority, valid and perfected Lien of
Administrative Agent

             —           

g.      Subject to a Lien in favor of any Person other than the Administrative
Agent except as noted in Credit Agreement under the definition of Eligible
Inventory (g).

             —           

h.      Inventory not beneficially owned by the Borrower

             —           

i.       Bill and Hold goods

             —           

j.       Unserviceable, obsolete, or slow moving Inventory or Inventory in poor
condition

                

k.      Returned, damaged, and/or defective Inventory less 50% scrap value of
items j. and k. above

     50.00 %               

1.      Purchased or sold on consignment

             —           

m.     Not subject to an appraisal in accordance with the requirements of the
Administrative Agent

                

n.      Located outside the continental United States of America

         As of                  —           

Ineligible Finished Goods Inventory

     1/0/1900                    —                      

 

 

 

Eligible Finished Goods Inventory at Cost

                   —                      

 

 

 

Eligible Finished Goods Inventory at Lower of Cost or Market

                   —        

 

 

               

NOLV Advance Rate

     100.00 %                  —        

 

 

               

85% of NOLV of Eligible Inventory

     85.00 %                  —        

 

 

               

75% of Eligible Inventory

     75.00 %                  —        

 

 

               

 

 

 

Available Finished Goods Inventory (Lesser of 85% Elig, NOLV or 75% Elig.
Inventory)

                   —                      

 

 

 

C.     Reserves

                

a.      Rent Charges Reserve (calculation attached)

                

b.      Dilution Reserve

                

c.      Lower of Cost or Market (LCM) Reserve

             —           

d.      Bank Products Reserves

             —           

e.      Sales Tax Payable

             —           

f.       Other Reserves

             —                            

 

 

 

Total Reserves

                   —                      

 

 

 

Total Borrowing Base Availability (Results from A+B-C)

                   —                      

 

 

 

Revolving Loan Commitment

                   75,000,000                    

 

 

 

Lesser of Revolving Loan Commitment and Borrowing Base Availability

                   —                      

 

 

 

Less: Loan Balance

                

Less: Outstanding Letters of Credit

             —                            

 

 

 

Excess Availability

                   —                      

 

 

 

In connection with the foregoing, Borrower hereby acknowledges and agrees that,
as of the date hereof, the Agreement and the related documents remain in full
force and effect, binding upon Borrower and enforceable against Borrower in
accordance with their respective terms, certifies to the Lenders that, the
undersigned Financial Officer is authorized to execute this document on behalf
of the Borrower, that the information provided herein is true and correct, and
as of the date of any Borrowing Request (i) there exists no Default or Event of
Default (as those terms are defined in the Agreement) and (ii) hereby restates
and renews each and every representation and warranty made by Borrower in the
Agreement or in connection therewith, effective as of the date hereof to the
extent required by Section 4.02 of the Agreement.

 

DATE:     BORROWER:     FINANCIAL OFFICER:    

Regions BBC for B



--------------------------------------------------------------------------------

EXHIBIT 4.01(b)

[Form of]

CASH FLOW STATEMENT

[See Attached]

 

CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD

  

CASH FLOWS FROM OPERATING ACTIVITIES

  

Net income from continuing operations

  

Adjustments to reconcile net income to net cash provided by (used in) operating
activities:

  

Depreciation expense

  

Amortization expense

  

(Increase) decrease in account receivables

  

(Increase) decrease in inventory

  

Increase (decrease) in account payables

  

Other

  

Net cash provided by (used in) operating activities

  

CASH FLOWS FROM INVESTING ACTIVITIES

  

Purchase of property, plant and equipment

  

Other

  

Net cash provided by (used in) investing activities

  

CASH FLOWS FROM FINANCING ACTIVITIES

  

Net proceeds (payments) under revolving credit agreement – ABL

  

ECF Payments

  

Other

  

Net cash provided by (used in) financing activities

  

NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS

  

CASH AND CASH EQUIVALENTS AT END OF PERIOD

  

 

4.01(b)-1